Exhibit 10.4

 

 

 

 

A320 FAMILY AIRCRAFT

PURCHASE AGREEMENT

BETWEEN

AIRBUS S.A.S.

as Seller

AND

AMERICAN AIRLINES, INC.

as Buyer



--------------------------------------------------------------------------------

C O N T E N T S

 

0    DEFINITIONS      5    1    SALE AND PURCHASE; LEASE      15    2   
SPECIFICATION      16    3    PRICE      20    4    PRICE REVISION      29    5
   PAYMENT TERMS      30    6    MANUFACTURE PROCEDURE - INSPECTION      37    7
   CERTIFICATION      39    8    TECHNICAL ACCEPTANCE      41    9    DELIVERY
     43    10   

EXCUSABLE DELAY AND TOTAL LOSS

     45    11   

INEXCUSABLE DELAY

     48    12   

WARRANTIES AND SERVICE LIFE POLICY

     50    13   

TRADE SECRET, PATENT AND COPYRIGHT INDEMNITY

     66    14   

TECHNICAL DATA AND SOFTWARE SERVICES

     69    15   

SELLER REPRESENTATIVE SERVICES

     76    16   

TRAINING SUPPORT AND SERVICES

     79    17   

EQUIPMENT SUPPLIER PRODUCT SUPPORT

     90    18   

BUYER FURNISHED EQUIPMENT

     92    19   

INDEMNITIES AND INSURANCE

     99    20   

TERMINATION

     102    21   

ASSIGNMENTS AND TRANSFERS

     107    22   

MISCELLANEOUS PROVISIONS

     109   

 

EXHIBITS

  

TITLES

Exhibit A-1    A319 AIRCRAFT STANDARD SPECIFICATION    A320 AIRCRAFT STANDARD
SPECIFICATION    A321 AIRCRAFT STANDARD SPECIFICATION Exhibit A-2    A319
AIRCRAFT SCN LISTING Exhibit A-3    A320 AIRCRAFT SCN LISTING Exhibit A-4   
A321 AIRCRAFT SCN LISTING Exhibit A-5    A319 NEO AIRCRAFT SCN LISTING Exhibit
A-6    A320 NEO AIRCRAFT SCN LISTING Exhibit A-7    A321 NEO AIRCRAFT SCN
LISTING Exhibit B-1    FORM OF SPECIFICATION CHANGE NOTICE Exhibit B-2    FORM
OF MANUFACTURER’S SPECIFICATION CHANGE NOTICE Exhibit C-1    SELLER PRICE
REVISION FORMULA 2011 Exhibit C-2    SELLER PRICE REVISION FORMULA 2010



--------------------------------------------------------------------------------

Exhibit C-3    CFM INTERNATIONAL PROPULSION SYSTEM PRICE REVISION FORMULA
Exhibit C-4    INTERNATIONAL AERO ENGINES PROPULSION SYSTEM PRICE REVISION
FORMULA Exhibit C-5    PRATT & WHITNEY PROPULSION SYSTEM PRICE REVISION FORMULA
Exhibit D    FORM OF CERTIFICATE OF ACCEPTANCE Exhibit E    FORM OF BILL OF SALE
Exhibit F    SERVICE LIFE POLICY – LIST OF ITEMS Exhibit G    TECHNICAL DATA
INDEX Exhibit H    MATERIAL SUPPLY AND SERVICES Exhibit I    INDEX OF LETTER
AGREEMENTS SCHEDULES    Schedule I    DELIVERY SCHEDULE



--------------------------------------------------------------------------------

A320 FAMILY AIRCRAFT PURCHASE AGREEMENT

This A320 Family Aircraft Purchase Agreement is made July 20, 2011

between

AIRBUS S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 1 Rond-Point Maurice Bellonte, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814 (the “Seller”),

and

AMERICAN AIRLINES, INC., a Delaware corporation having its principal office at
4333 Amon Carter Boulevard, Fort Worth, Texas 76155, United States of America
(the “Buyer”).

WHEREAS, subject to the terms and conditions of this Agreement, the Seller
desires to sell the Aircraft to the Buyer or the Lessor, and the Buyer desires
to purchase or lease the Aircraft from the Seller or the Lessor, respectively.

NOW THEREFORE IT IS AGREED AS FOLLOWS:



--------------------------------------------------------------------------------

0 DEFINITIONS

For all purposes of this Agreement (defined below), except as otherwise
expressly provided, the following terms will have the following meanings:

A319 Aircraft – any or all of the A319-100 model aircraft sold by the Seller and
purchased by the Buyer or sold by the Seller to the Lessor and leased to the
Buyer pursuant to this Agreement, including the A319 Airframe and all
components, equipment, parts and accessories installed in or on such aircraft
and the applicable A319 Propulsion System installed thereon upon Delivery.

A319 Airframe – any A319 Aircraft, excluding the A319 Propulsion System
therefor.

A319 NEO Aircraft – any or all of the A319-100 model aircraft incorporating the
New Engine Option sold by the Seller and purchased by the Buyer pursuant to this
Agreement, including the A319 NEO Airframe and all components, equipment, parts
and accessories installed in or on such aircraft and the applicable A319 NEO
Propulsion System installed thereon upon Delivery.

A319 NEO Airframe – any A319 NEO Aircraft, excluding the A319 NEO Propulsion
System therefor.

A319 NEO Group 1 Aircraft – any or all of the A319 NEO Aircraft for which the
Buyer has selected a LEAP-X Propulsion System pursuant to Clause 2.3.

A319 NEO Group 1 Airframe – any A319 NEO Group 1 Aircraft, excluding the A319
NEO Propulsion System therefor.

A319 NEO Group 2 Aircraft – any or all of the A319 NEO Aircraft other than the
A319 NEO Group 1 Aircraft.

A319 NEO Group 2 Airframe – any A319 NEO Group 2 Aircraft, excluding the A319
NEO Propulsion System therefor.

A319 NEO Propulsion System – as defined in Clause 2.4.4.

A319 Propulsion System – as defined in Clause 2.4.1.

A319 Specification – either (a) the A319 Standard Specification if no SCNs or
MSCNs are applicable or (b) if SCNs or MSCNs are issued or deemed issued, the
A319 Standard Specification as amended by all applicable SCNs and MSCNs.

A319 Standard Specification – the A319 standard specification document number
J.000.01000, Issue 7, dated June 20, 2011, which includes a maximum take-off
weight (MTOW) of 166,449 pounds, a maximum landing weight (MLW) of 137,789
pounds and a maximum zero fuel weight (MZFW) of 128,970 pounds, a copy of which
is annexed hereto as Exhibit A-1.

A320 Aircraft – any or all of the A320-200 model aircraft sold by the Seller and
purchased by the Buyer or sold by the Seller to the Lessor and leased to the
Buyer pursuant to this Agreement, including the A320 Airframe and all
components, equipment, parts and accessories installed in or on such aircraft
and the applicable A320 Propulsion System installed thereon upon Delivery.

A320 Airframe – any A320 Aircraft, excluding the A320 Propulsion System
therefor.



--------------------------------------------------------------------------------

A320 Family Aircraft – any or all of the A319 Aircraft, the A320 Aircraft and
the A321 Aircraft.

A320 Family Base Period – as defined in Clause 3.1.1.1.

A320 Family NEO Aircraft – any or all of the A319 NEO Aircraft, the A320 NEO
Aircraft and the A321 NEO Aircraft.

A320 Family NEO Base Period – as defined in Clause 3.1.1.4.

A320 NEO Aircraft – any or all of the A320-200 model aircraft incorporating the
New Engine Option sold by the Seller and purchased by the Buyer pursuant to this
Agreement, including the A320 NEO Airframe and all components, equipment, parts
and accessories installed in or on such aircraft and the applicable A320 NEO
Propulsion System installed thereon upon Delivery.

A320 NEO Airframe – any A320 NEO Aircraft, excluding the A320 NEO Propulsion
System therefor.

A320 NEO Group 1 Aircraft – any or all of the A320 NEO Aircraft for which the
Buyer has selected a LEAP-X Propulsion System pursuant to Clause 2.3.

A320 NEO Group 1 Airframe – any A320 NEO Group 1 Aircraft, excluding the A320
NEO Propulsion System therefor.

A320 NEO Group 2 Aircraft – any or all of the A320 NEO Aircraft other than the
A320 NEO Group 1 Aircraft.

A320 NEO Group 2 Airframe – any A320 NEO Group 2 Aircraft, excluding the A320
NEO Propulsion System therefor.

A320 NEO Propulsion System – as defined in Clause 2.4.5.

A320 Propulsion System – as defined in Clause 2.4.2.

A320 Specification – either (a) the A320 Standard Specification if no SCNs or
MSCNs are applicable or (b) if SCNs or MSCNs are issued or deemed issued, the
A320 Standard Specification as amended by all applicable SCNs and MSCNs.

A320 Standard Specification – the A320 standard specification document number
D.000.02000, Issue 8, dated June 20, 2011, which includes a maximum take-off
weight (MTOW) of 171,960 pounds, a maximum landing weight (MLW) of 145,505
pounds and a maximum zero fuel weight (MZFW) of 137,789 pounds, a copy of which
is annexed hereto as Exhibit A-2.

A321 Aircraft – any or all of the A321-200 model aircraft sold by the Seller and
purchased by the Buyer or sold by the Seller to the Lessor and leased to the
Buyer pursuant to this Agreement, including the A321 Airframe and all
components, equipment, parts and accessories installed in or on such aircraft
and the applicable A321 Propulsion System installed thereon upon Delivery.

A321 Airframe – any A321 Aircraft, excluding the A321 Propulsion System
therefor.

A321 NEO Aircraft – any or all of the A321-200 model aircraft incorporating the
New Engine Option sold by the Seller and purchased by the Buyer pursuant to this
Agreement, including the A321 NEO Airframe and all components, equipment, parts
and accessories installed in or on such aircraft and the applicable A321 NEO
Propulsion System installed thereon upon Delivery.



--------------------------------------------------------------------------------

A321 NEO Airframe – any A321 NEO Aircraft, excluding the A321 NEO Propulsion
System therefor.

A321 NEO Group 1 Aircraft – any or all of the A321 NEO Aircraft for which the
Buyer has selected a LEAP-X Propulsion System pursuant to Clause 2.3.

A321 NEO Group 1 Airframe – any A321 NEO Group 1 Aircraft, excluding the A321
NEO Propulsion System therefor.

A321 NEO Group 2 Aircraft – any or all of the A321 NEO Aircraft other than the
A321 NEO Group 1 Aircraft.

A321 NEO Group 2 Airframe – any A321 NEO Group 2 Aircraft, excluding the A321
NEO Propulsion System therefor.

A321 NEO Propulsion System – as defined in Clause 2.4.6.

A321 Propulsion System – as defined in Clause 2.4.3.

A321 Specification – either (a) the A321 Standard Specification if no SCNs or
MSCNs are applicable or (b) if SCNs or MSCNs are issued or deemed issued, the
A321 Standard Specification as amended by all applicable SCNs and MSCNs.

A321 Standard Specification – the A321 standard specification document number
E.000.02000, Issue 5, dated June 20, 2011, which includes a maximum take-off
weight (MTOW) of 206,132 pounds, a maximum landing weight (MLW) of 171,519
pounds and a maximum zero fuel weight (MZFW) of 162,701 pounds and the
installation of two (2) auxiliary center tanks, a copy of which is annexed
hereto as Exhibit A-3.

AACS – Airbus Americas Customer Services, Inc., a corporation organized and
existing under the laws of Delaware, having its registered office located at 198
Van Buren Street, Suite 300, Herndon, VA 20170, or any successor thereto.

Affiliate – with respect to any person or entity, any other person or entity
directly or indirectly controlling, controlled by or under common control with
such person or entity. For purposes of this definition, “control” when used with
respect to any person or entity, means the power to direct the management and
policies of such person or entity, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

Agreement – this A320 family aircraft purchase agreement, including all letter
agreements listed on Exhibit I and all exhibits, appendices and schedules
attached hereto, as the same may be amended or modified and in effect from time
to time.

AirbusWorld – as defined in Clause 14.5.4.

Aircraft – any or all of the one hundred thirty (130) firm A320 Family Aircraft
and one hundred thirty (130) firm A320 Family NEO Aircraft for which the
delivery schedule is set forth in Schedule I as of the date hereof and any other
A320 Family Aircraft and A320 Family NEO Aircraft to be sold by the Seller



--------------------------------------------------------------------------------

and purchased by the Buyer (or, in the case of the A320 Family Aircraft, leased
by the Buyer from the Lessor) pursuant to this Agreement, including the Airframe
and all components, equipment, parts and accessories installed in or on such
aircraft and the Propulsion System installed thereon upon Delivery.

Aircraft Training Services – all flight support services including but not
limited to any and all training courses, flight training, flight assistance,
line training, line assistance and more generally all flights of any kind
performed by the Seller, its agents, employees or subcontractors, and
maintenance support, maintenance training (including Practical Training),
training support of any kind performed on aircraft and provided to the Buyer
pursuant to this Agreement.

Airframe – any Aircraft, excluding the Propulsion System therefor.

ATA Specification – recommended specifications developed by the Air Transport
Association of America reflecting consensus in the commercial Aviation industry
on accepted means of communicating information, conducting business, performing
operations and adhering to accepted practices.

Aviation Authority – when used with respect to any jurisdiction, the government
entity that, under the laws of such jurisdiction, has control over civil
aviation or the registration, airworthiness or operation of civil aircraft in
such jurisdiction.

Balance of the Final Price – as defined in Clause 5.4.

Base Price – for any Aircraft, as defined in Clause 3.1.

Base Price of the A319 Airframe – as defined in Clause 3.1.1.1.

Base Price of the A320 Airframe – as defined in Clause 3.1.1.2.

Base Price of the A321 Airframe – as defined in Clause 3.1.1.3.

Base Price of the A319 NEO Group 1 Airframe – as defined in Clause 3.1.1.4.

Base Price of the A319 NEO Group 2 Airframe – as defined in Clause 3.1.1.5.

Base Price of the A320 NEO Group 1 Airframe – as defined in Clause 3.1.1.6.

Base Price of the A320 NEO Group 2 Airframe – as defined in Clause 3.1.1.7.

Base Price of the A321 NEO Group 1 Airframe – as defined in Clause 3.1.1.8.

Base Price of the A321 NEO Group 2 Airframe – as defined in Clause 3.1.1.9.

Base Price of the Airframe – the Base Price of the A319 Airframe, the Base Price
of the A320 Airframe, the Base Price of the A321 Airframe, the Base Price of the
A319 NEO Group 1 Airframe, the Base Price of the A319 NEO Group 2 Airframe, the
Base Price of the A320 NEO Group 1 Airframe, the Base Price of the A320 NEO
Group 2 Airframe, the Base Price of the A321 NEO Group 1 Airframe and the Base
Price of the A321 NEO Group 2 Airframe, as applicable.

Base Price of the Propulsion System – the Engine A Base Price, the Engine B Base
Price, the Engine C Base Price, the Engine D Base Price, the Engine E Base
Price, the Engine F Base Price, the Engine G Base Price, the Engine H Base
Price, the Engine I Base Price, the Engine J Base Price, the Engine K Base
Price, or the Engine L Base Price, as applicable.



--------------------------------------------------------------------------------

Business Day – with respect to any action to be taken hereunder, a day other
than a Saturday, Sunday or other day on which commercial banks in the
jurisdiction where such action is required to be taken are authorized or
required by law to close.

Buyer Furnished Equipment or BFE – as defined in Clause 18.1.1.

Certificate of Acceptance – as defined in Clause 8.3.

CFM – CFM International.

Corrected Part – as defined in Clause 12.1.9.

Correction – as defined in Clause 12.1.4.1.

Custom Duty – as defined in Clause 18.1.6.

Customization Milestone Chart – as defined in Clause 2.4.1.

DAP – as defined in Clause 14.5.2.

Declaration of Design and Performance or DDP – the documentation provided by an
equipment manufacturer guaranteeing that the corresponding equipment meets the
requirements of the Specification, the interface documentation and all relevant
certification requirements.

Delivery – with respect to any Aircraft, the transfer of title to such Aircraft
from the Seller to the Buyer (or, with respect to any Leased Aircraft, the
Lessor) in accordance with Clause 9.

Delivery Date – the date the Delivery occurs.

Delivery Location – the facilities of the Seller at the location of final
assembly of the Aircraft, which will be located in Hamburg, Germany, Toulouse,
France or another location mutually agreed by the Buyer and the Seller in
writing.

Development Changes – as defined in Clause 2.2.2.

Dispute Resolution Process – as defined in Clause 12.1.6.1.

EASA – the European Aviation Safety Agency or any successor thereto.

End-User License Agreement for Airbus Software – as defined in Clause 14.10.4.

Engine A Base Price – as defined in Clause 3.1.2.1.

Engine A Reference Price – as defined in Clause 3.1.2.1.

Engine B Base Price – as defined in Clause 3.1.2.2.

Engine B Reference Price – as defined in Clause 3.1.2.2.



--------------------------------------------------------------------------------

Engine C Base Price – as defined in Clause 3.1.2.3.

Engine C Reference Price – as defined in Clause 3.1.2.3.

Engine D Base Price – as defined in Clause 3.1.2.4.

Engine D Reference Price – as defined in Clause 3.1.2.4.

Engine E Base Price – as defined in Clause 3.1.2.5

Engine E Reference Price – as defined in Clause 3.1.2.5.

Engine F Base Price – as defined in Clause 3.1.2.6.

Engine F Reference Price – as defined in Clause 3.1.2.6.

Engine G Base Price – as defined in Clause 3.1.2.7.

Engine G Reference Price – as defined in Clause 3.1.2.7.

Engine H Base Price – as defined in Clause 3.1.2.8.

Engine H Reference Price – as defined in Clause 3.1.2.8.

Engine I Base Price – as defined in Clause 3.1.2.9.

Engine I Reference Price – as defined in Clause 3.1.2.9.

Engine J Base Price – as defined in Clause 3.1.2.10.

Engine J Reference Price – as defined in Clause 3.1.2.10.

Engine K Base Price – as defined in Clause 3.1.2.11.

Engine K Reference Price – as defined in Clause 3.1.2.11.

Engine L Base Price – as defined in Clause 3.1.2.12.

Engine L Reference Price – as defined in Clause 3.1.2.12.

Excusable Delay – as defined in Clause 10.1.

Export Certificate of Airworthiness – an export certificate of airworthiness
issued by the Aviation Authority of the Delivery Location.

FAA – the U.S. Federal Aviation Administration, or any successor thereto.

Final Price – as defined in Clause 3.2.

First Quarter or 1st Quarter – January, February and March of any given calendar
year.



--------------------------------------------------------------------------------

Fourth Quarter or 4th Quarter – October, November and December of any given
calendar year.

General Terms and Conditions of Access to and Use of AirbusWorld or GTC – as
defined in Clause 14.11.3.

Goods and Services – any goods, excluding Aircraft, and services that may be
purchased by the Buyer from the Seller or Affiliates of the Seller controlled by
the Seller.

Indemnified Airframe – as defined in Clause 13.1.1.

Inexcusable Delay – as defined in Clause 11.1.

IAE – International Aero Engines.

Independent Party – as defined in Clause 12.1.6.1.

Irrevocable SCNs – the list of SCNs set forth in Exhibits A-5, A-6 and A-7 that
are irrevocably part of the A320 Family NEO Aircraft, as applicable.

Leased Aircraft – any or all of the one hundred thirty (130) firm A320 Family
Aircraft for which the delivery schedule is set forth in Schedule I as of the
date hereof that are to be leased by the Buyer from the Lessor pursuant to this
Agreement.

Lessor – an owner trust, the owner participant of which is (a) Seller (or any
Affiliate of Seller); (b) a third party lessor designated by Seller; (c) a
special purpose company established by either of the parties referred to in
(a) or (b) for the purposes of leasing one or more Leased Aircraft to Buyer; or
(d) such other entity as may be agreed by Seller and Buyer.

Liable Party – as defined in Clause 5.5.4.

LIBOR – the rate for deposits in US dollars for a period of one month which
appears on the Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, as of
the date such amounts came due. If such rate does not appear on the Reuters
Screen LIBOR01 Page, the rate will be determined on the basis of the rates at
which deposits in US dollars are offered by the principal London offices of the
Reference Banks at approximately 11:00 A.M. time, London to prime banks in the
London interbank market for a period of one month commencing on the date such
amounts came due and in an amount of US$ 10,000,000 (US dollars – ten
million). Seller will request the principal London office of each of the
Reference Banks to provide a quotation of its rate. If at least two such
quotations are provided, the rate for such date of determination will be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for such date will be the arithmetic mean of the rates
quoted by major banks in New York City, selected by the Seller, at approximately
11:00 A.M., New York City time, on such date for loans in US dollars to leading
European banks for a period of one month commencing on such date and in an
amount of US$ 10,000,000 (US dollars – ten million).

Manufacture Facilities – the various facilities of the Seller, its Affiliates or
any subcontractor, where the Airframe or its parts are manufactured or
assembled.

Manufacturer Specification Change Notice or MSCN – as defined in Clause 2.2.2.1.



--------------------------------------------------------------------------------

Master Charge Engine – in respect of the A319 NEO Group 1 Aircraft, as set forth
in Clause 3.1.1.4(iv); in respect of the A320 NEO Group 1 Aircraft, as set forth
in Clause 3.1.1.6(iv); and in respect of the A321 NEO Group 1 Aircraft, as set
forth in Clause 3.1.1.8(iv).

New Engine Option or NEO – as defined in Clause 2.1.2.1.

P&W – Pratt & Whitney.

Predelivery Payment – any of the payments determined in accordance with Clause
5.3.

Predelivery Payment Reference Price – as defined in Clause 5.3.2.

Propulsion System – any A319 Propulsion System, A320 Propulsion System, A321
Propulsion System, A319 NEO Propulsion System, A320 NEO Propulsion System or
A321 NEO Propulsion System, as applicable.

Propulsion System Manufacturer – CFM, IAE and P&W, as applicable.

Propulsion System Price Revision Formula – for any Propulsion System, the
applicable price revision formula as set forth in Exhibit C-3, C-4 or C-5.

Propulsion System Reference Price – the Engine A Reference Price, the Engine B
Reference Price, the Engine C Reference Price, the Engine D Reference Price, the
Engine E Reference Price, the Engine F Reference Price, the Engine G Reference
Price, the Engine H Reference Price, the Engine I Reference Price, the Engine J
Reference Price, the Engine K Reference Price, or the Engine L Reference Price,
as applicable.

Purchase Aircraft – any or all of the one hundred thirty (130) firm A320 Family
NEO Aircraft for which the delivery schedule is set forth in Schedule I as of
the date of this Agreement to be sold by the Seller and purchased by the Buyer
pursuant to this Agreement.

Quarter – the First Quarter, Second Quarter, Third Quarter or Fourth Quarter.

Ready for Delivery – with respect to any Aircraft, when (i) the Technical
Acceptance Process has been successfully completed for such Aircraft and
(ii) such Aircraft is eligible to receive an Export Certificate of
Airworthiness.

Receiving Party – as defined in Clause 5.5.4.

Reference Banks – Citibank, JP Morgan Chase Bank, Deutsche Bank, and such other
or additional banking institutions as may be designated from time to time by
mutual agreement of the Seller and the Buyer.

Scheduled Delivery Month – as defined in Clause 9.1.

Scheduled Delivery Quarter – as defined in Clause 9.1.

Second Quarter or 2nd Quarter – April, May and June of any given calendar year.

Seller Price Revision Formula 2010 – the price revision formula set forth in
Exhibit C-2.



--------------------------------------------------------------------------------

Seller Price Revision Formula 2011 – the price revision formula set forth in
Exhibit C-1.

Seller Price Revision Formula – the Seller Price Revision Formula 2010 or the
Seller Price Revision Formula 2011, as applicable.

Seller Representative – as defined in Clause 15.1.1.

Seller Service Life Policy – as defined in Clause 12.2.

Sharklets – a new large wingtip device, currently under development by the
Seller, designed to enhance the eco-efficiency and payload range performance of
the A320 Family Aircraft, and which are part of the New Engine Option and
corresponding Irrevocable SCNs.

Specification – the A319 Specification, the A320 Specification or the A321
Specification, as applicable.

Specification Change Notice or SCN – as defined in Clause 2.2.1.

Standard Specification – the A319 Standard Specification, the A320 Standard
Specification or the A321 Standard Specification, as applicable.

Supplier – as defined in Clause 12.3.1.1.

Supplier Part – as defined in Clause 12.3.1.2.

Supplier Product Support Agreement – as defined in Clause 12.3.1.3.

Taxes – as defined in Clause 5.5.5.

Technical Data – as defined in Clause 14.1.

Third Quarter or 3rd Quarter – July, August and September of any given calendar
year.

Total Loss – as defined in Clause 10.4.

Training Conference – as defined in Clause 16.1.3.

Type Certificate – as defined in Clause 7.1.

Warranted Part – as defined in Clause 12.1.1.

Warranty Beneficiary – the Buyer; and, with reference herein to any Aircraft
that is subject to an assignment pursuant to Clause 21.5 or Clause 21.6, the
applicable purchaser or lessee.

Warranty Claim – as defined in Clause 12.1.5.

The definition of a singular in this Clause 0 will apply to the plural of the
same word.

Except where otherwise indicated, references in this Agreement to an exhibit,
schedule, article, section, subsection or clause refer to the appropriate
exhibit or schedule to, or article, section, subsection or clause in this
Agreement.



--------------------------------------------------------------------------------

Each agreement defined in this Clause 0 will include all appendixes, exhibits
and schedules thereto. If the prior written consent of any person is required
hereunder for an amendment, restatement, supplement or other modification to any
such agreement and the consent of each such person is obtained, references in
this Agreement to such agreement will be to such agreement as so amended,
restated, supplemented or modified.

References in this Agreement to any statute will be to such statute as amended
or modified and in effect at the time any such reference is operative.

The term “including” when used in this Agreement means “including without
limitation” except when used in the computation of time periods.

Technical and trade terms not otherwise defined herein will have the meanings
assigned to them as generally accepted in the aircraft manufacturing industry.



--------------------------------------------------------------------------------

1 SALE AND PURCHASE; LEASE

The Seller will sell and deliver the Purchase Aircraft to the Buyer, and the
Buyer will purchase and take delivery of the Purchase Aircraft from the Seller,
subject to the terms and conditions contained in this Agreement. The Seller will
sell, or transfer, and deliver the Leased Aircraft to the Lessor, and, subject
to the terms and conditions contained in this Agreement, the Buyer will lease
from and take delivery of the Leased Aircraft from the Lessor.



--------------------------------------------------------------------------------

2 SPECIFICATION

 

2.1 Aircraft Specification

Each Aircraft will be manufactured in accordance with the Standard Specification
applicable to such Aircraft, as modified or varied prior to the date of this
Agreement by the Specification Change Notices listed in Exhibits A-2 through
A-7.

 

2.1.1 New Engine Option

 

2.1.1.1 The Seller is currently developing a new engine option (the “New Engine
Option” or “NEO”) that will be applicable to the A319-100, A320-200 and A321-200
model aircraft. The specification of the A320 Family NEO Aircraft will be
derived from the relevant Standard Specification and will include (i) as
applicable, the Propulsion Systems set forth in Clauses 2.3.4, 2.3.5 and 2.3.6
below, (ii) Sharklets, (iii) airframe structural adaptations, and (iv) Aircraft
systems and software adaptations required to operate A320 Family NEO Aircraft.
The foregoing is currently reflected in the Irrevocable SCNs, the implementation
of which is hereby irrevocably accepted by the Buyer.

 

2.1.1.2 The Irrevocable SCNs include a modification to the design weights of the
Standard Specifications as follows:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

It is agreed and understood that the above design weights may be updated upon
final NEO specification freeze.

 

2.2 Specification Amendment

The parties understand and agree that any Specification may be further amended
following the execution and delivery by the parties of this Agreement in
accordance with the terms of this Clause 2.

 

2.2.1 Specification Change Notice

Any Specification may be amended by written agreement between the parties
substantially in the form set out in Exhibit B-1 (each, a “Specification Change
Notice” or “SCN”) and will set out the SCN’s Aircraft embodiment rank and will
also set forth, in detail, the particular change to be made to any Specification
and the effect, if any, of such change on design, performance, weight, Delivery
Date of the Aircraft affected thereby and on the text of any Specification. An
SCN may result in an adjustment of the Base Price of the Aircraft, which
adjustment, if any, will be specified in the SCN. In addition, at the request of
the Buyer, the Seller will provide to the Buyer [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Approval of SCNs by the Seller will not be unreasonably withheld,
conditioned or delayed.



--------------------------------------------------------------------------------

2.2.2 Development Changes

Any Specification may also be amended to incorporate changes deemed necessary by
the Seller to improve the Aircraft that is the subject of such Specification,
prevent delay or ensure compliance with this Agreement (“Development Changes”),
as set forth in this Clause 2.

 

2.2.2.1 Manufacturer Specification Changes Notices

Any Specification may be amended by the Seller through a Manufacturer
Specification Change Notice (“MSCN”), which will be substantially in the form
set out in Exhibit B-2 hereto and will set out the MSCN’s Aircraft embodiment
rank as well as, in detail, the particular Development Change to be made to such
Specification and the effect, if any, of such Development Change on performance,
weight, Base Price of the Aircraft, Delivery Date of the Aircraft affected
thereby and interchangeability or replaceability requirements under the
Specification. In addition, at the request of the Buyer, the Seller will provide
to the Buyer [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Seller will promptly notify the Buyer in writing of any MSCN applicable to
the Aircraft, and such notice will describe the reason for making such amendment
and the revised Specification. Except when the MSCN is necessitated by an
Aviation Authority directive or by equipment obsolescence, in which case the
MSCN will be implemented without requiring the Buyer’s consent, if the MSCN
adversely affects the performance, weight, Base Price of the Aircraft affected
thereby, Delivery Date of the Aircraft affected thereby or the
interchangeability or replaceability requirements under the applicable
Specification, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

For the purposes of Clause 2.2.2.1, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2.2.2 If the Seller revises any Specification to incorporate Development
Changes that have no adverse effect on any of the elements identified in Clause
2.2.2.1 above, such Development Change will be performed by the Seller without
the Buyer’s consent.

 

2.2.2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUAN TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3 The Buyer will on a regular basis have access to the details of all SCNs,
Development Changes and MSCNs related to Aircraft that are subject to this
Agreement through the relevant application in AirbusWorld.



--------------------------------------------------------------------------------

2.4 Propulsion System

 

2.4.1 Each A319 Airframe will be equipped with a set of two CFM International
CFM56-5B6/3 engines or International Aero Engines V2524-A5 engines (such set,
upon selection, an “A319 Propulsion System”).

 

2.4.2 Each A320 Airframe will be equipped with a set of two CFM International
CFM56-5B4/3 engines or International Aero Engines V2527-A5 engines (such set,
upon selection, an “A320 Propulsion System”).

 

2.4.3 Each A321 Airframe will be equipped with a set of two CFM International
CFM56-5B3/3 engines or International Aero Engines V2533-A5 engines (such set,
upon selection, an “A321 Propulsion System”).

 

2.4.4 Each A319 NEO Airframe will be equipped with a set of two CFM
International LEAP-X1A24 engines or Pratt & Whitney PW1124G engines (such set,
upon selection, an “A319 NEO Propulsion System”).

 

2.4.5 Each A320 NEO Airframe will be equipped with a set of two CFM
International LEAP-X1A26 engines or Pratt & Whitney PW1127G engines (such set,
upon selection, an “A320 NEO Propulsion System”).

 

2.4.6 Each A321 NEO Airframe will be equipped with a set of two CFM
International LEAP-X1A32 engines or Pratt & Whitney PW1133G engines (such set,
upon selection, an “A321 NEO Propulsion System”).

 

2.4.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.5 Milestones

 

2.5.1 Customization Milestones Chart

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] the Seller will provide the Buyer with
a customization milestone chart (the “Customization Milestone Chart”), setting
out how far in advance of the Scheduled Delivery Month or Scheduled Delivery
Quarter, as applicable, of each Aircraft an SCN is required to be executed in
order to integrate into the applicable Specification any items requested by the
Buyer from the Seller’s catalogs of Specification change options or from sources
other than the Seller’s catalogs of Specification change options.

 

2.5.2 Contractual Definition Freeze

The Customization Milestone Chart will specify the date(s) by which the
contractual definition of each Aircraft is required to be finalized and all SCNs
are required to have been executed by the Buyer in order to enable the
incorporation of such SCNs into the manufacturing of such Aircraft and Delivery
of such Aircraft in the Scheduled Delivery Month or Scheduled Delivery Quarter,
as applicable.



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] pursuant to the Customization Milestone
Chart.



--------------------------------------------------------------------------------

3 PRICE

 

3.1 Base Price of the Aircraft

The “Base Price” of each Aircraft is the sum of:

 

  (i) the applicable Base Price of the Airframe, and

 

  (ii) the applicable Base Price of the Propulsion System.

 

3.1.1 Base Price of the Airframe

 

3.1.1.1 Base Price of the A319 Airframe

The “Base Price of the A319 Airframe” is the sum of the following base prices:

 

  (i) the base price of the A319 Airframe as defined in the A319 Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers, is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) the sum of the base prices of any and all SCNs set forth in Exhibit A-2
is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1.2 Base Price of the A320 Airframe

The “Base Price of the A320 Airframe” is the sum of the following base prices:

 

  (i) the base price of the A320 Airframe as defined in the A320 Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers, is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) the sum of the base prices of any and all SCNs set forth in Exhibit A-3
is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1.3 Base Price of the A321 Airframe

The “Base Price of the A321 Airframe” is the sum of the following base prices:

 

  (i) the base price of the A321 Airframe as defined in the A321 Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers, is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) the sum of the base prices of any and all SCNs set forth in Exhibit A-4
is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1.4 Base Price of the A319 NEO Group 1 Airframe

The “Base Price of the A319 NEO Group 1 Airframe” is the sum of the following
base prices:

 

  (i) the base price of the A319 NEO Airframe as defined in the A319 Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers, is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) the sum of the base prices of any and all SCNs (other than Irrevocable
SCNs to the extent included in clause (iii) below) set forth in Exhibit A-5 is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) the sum of the base prices of the Irrevocable SCNs set forth in Exhibit
A-5 is the sum of:

 

  (a) the base price of the New Engine Option is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (b) the base price of the Sharklets is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) the base price of the Master Charge Engine is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1.5 Base Price of the A319 NEO Group 2 Airframe

The “Base Price of the A319 NEO Group 2 Airframe” is the sum of the following
base prices:

 

  (i) the base price of the A319 NEO Airframe as defined in the A319 Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers, is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) the sum of the base prices of any and all SCNs (other than Irrevocable
SCNs to the extent included in clause (iii) below) set forth in Exhibit A-5 is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) the sum of the base prices of the Irrevocable SCNs set forth in Exhibit
A-5 is the sum of:

 

  (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.1.1.6 Base Price of the A320 NEO Group 1 Airframe

The “Base Price of the A320 NEO Group 1 Airframe” is the sum of the following
base prices:

 

  (i) the base price of the A320 NEO Airframe as defined in the A320 Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers, is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) the sum of the base prices of any and all SCNs (other than Irrevocable
SCNs to the extent included in clause (iii) below) set forth in Exhibit A-6 is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) the sum of the base prices of the Irrevocable SCNs set forth in Exhibit
A-6 is the sum of:

 

  (a) the base price of the New Engine Option is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  (b) the base price of the Sharklets is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) the base prices of the Master Charge Engine is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1.7 Base Price of the A320 NEO Group 2 Airframe

The “Base Price of the A320 NEO Group 2 Airframe” is the sum of the following
base prices:

 

  (i) the base price of the A320 NEO Airframe as defined in the A320 Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers, is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (ii) the sum of the base prices of any and all SCNs (other than Irrevocable
SCNs to the extent included in clause (iii) below) set forth in Exhibit A-6 is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) the sum of the base prices of the Irrevocable SCNs set forth in Exhibit
A-6 is the sum of:

 

  (a) the base price of the New Engine Option is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (b) the base price of the Sharklets is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1.8 Base Price of the A321 NEO Group 1 Airframe

The “Base Price of the A321 NEO Group 1 Airframe” is the sum of the following
base prices:

 

  (i) the base price of the A321 NEO Airframe as defined in the A321 Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers, is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) the sum of the base prices of any and all SCNs (other than Irrevocable
SCNs to the extent included in clause (iii) below) set forth in Exhibit A-7 is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) the sum of the Irrevocable SCNs set forth in Exhibit A-7 is the sum of:

 

  (a) the base price of the New Engine Option is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (b) the base price of the Sharklets is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) the base price of the Master Charge Engine at delivery conditions
prevailing in January 2010 is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1.9 Base Price of the A321 NEO Group 2 Airframe

The “Base Price of the A321 NEO Group 2 Airframe” is the sum of the following
base prices:

 

  (i) the base price of the A321 NEO Airframe as defined in the A321 Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers, is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) the sum of the base prices of any and all SCNs (other than Irrevocable
SCNs the extent included in clause (iii) below) set forth in Exhibit A-7 is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) the sum of the Irrevocable SCNs set forth in Exhibit A-7 is the sum of:

 

  (a) the base price of the New Engine Option is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (b) the base price of the Sharklets is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.1.2 Base Price of Propulsion System

 

3.1.2.1 The base price (the “Engine A Base Price”) of a set of two (2) CFM
International CFM56-5B6/3 engines is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Said base price has been established in accordance with the delivery conditions
prevailing in January 2011 and has been calculated from the reference price (the
“Engine A Reference Price”) indicated by the Propulsion System Manufacturer
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2.2 The base price (the “Engine B Base Price”) of a set of two (2) CFM
International CFM56-5B4/3 engines is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Said base price has been established in accordance with the delivery conditions
prevailing in January 2011 and has been calculated from the reference price (the
“Engine B Reference Price”) indicated by the Propulsion System Manufacturer
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2.3 The base price (the “Engine C Base Price”) of a set of two (2) CFM
International CFM56-5B3/3 engines is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Said base price has been established in accordance with the delivery conditions
prevailing in January 2011 and has been calculated from the reference price (the
“Engine C Reference Price”) indicated by the Propulsion System Manufacturer
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2.4 The base price (the “Engine D Base Price”) of a set of two
(2) International Aero Engines V2524-A5 engines is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Said base price has been established in accordance with the delivery conditions
prevailing in January 2011 and has been calculated from the reference price (the
“Engine D Reference Price”) indicated by the Propulsion System Manufacturer
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.1.2.5 The base price (the “Engine E Base Price”) of a set of two
(2) International Aero Engines V2527-A5 engines is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Said base price has been established in accordance with the delivery conditions
prevailing in January 2011 and has been calculated from the reference price (the
“Engine E Reference Price”) indicated by the Propulsion System Manufacturer
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2.6 The base price (the “Engine F Base Price”) of a set of two
(2) International Aero Engines V2533-A5 engines is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Said base price has been established in accordance with the delivery conditions
prevailing in January 2011 and has been calculated from the reference price (the
“Engine F Reference Price”) indicated by the Propulsion System Manufacturer
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2.7 The base price (the “Engine G Base Price”) of a set of two (2) CFM
International LEAP-X1A24 engines is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Said base price has been established in accordance with the delivery conditions
prevailing in January 2010 and has been calculated from the reference price (the
“Engine G Reference Price”) indicated by the Propulsion System Manufacturer
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2.8 The base price (the “Engine H Base Price”) of a set of two (2) CFM
International LEAP-X1A26 engines:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Said base price has been established in accordance with the delivery conditions
prevailing in January 2010 and has been calculated from the reference price (the
“Engine H Reference Price”) is indicated by the Propulsion System Manufacturer
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.1.2.9 The base price (the “Engine I Base Price”) of a set of two (2) CFM
International LEAP-X1A32 engines is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Said base price has been established in accordance with the delivery conditions
prevailing in January 2010 and has been calculated from the reference price (the
“Engine I Reference Price”) indicated by the Propulsion System Manufacturer
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2.10 The base price (the “Engine J Base Price”) of a set of two (2) Pratt &
Whitney PW1124G engines is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Said base price has been established in accordance with the delivery conditions
prevailing in January 2010 and has been calculated from the reference price (the
“Engine J Reference Price”) indicated by the Propulsion System Manufacturer
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2.11 The base price (the “Engine K Base Price”) of a set of two (2) Pratt &
Whitney PW1127G engines is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Said base price has been established in accordance with the delivery conditions
prevailing in January 2010 and has been calculated from the reference price (the
“Engine K Reference Price”) indicated by the Propulsion System Manufacturer
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2.12 The base price (the “Engine L Base Price”) of a set of two (2) Pratt &
Whitney PW1133G engines is:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Said base price has been established in accordance with the delivery conditions
prevailing in January 2010 and has been calculated from the reference price (the
“Engine L Reference Price”) indicated by the Propulsion System Manufacturer
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.2 Final Price of the Aircraft

The “Final Price” of each Aircraft will be the sum of:

 

  (i) the applicable Base Price of the Airframe, as adjusted to the applicable
Delivery Date of such Aircraft in accordance with Clause 4.1;

 

  (ii) the aggregate of all increases or decreases to the applicable Base Price
of the Airframe as agreed in any Specification Change Notice, Manufacturer
Specification Change Notice, or part thereof applicable to such Airframe
subsequent to the date of this Agreement as adjusted to the Delivery Date of
such Aircraft in accordance with Clause 4.1;

 

  (iii) the Propulsion System Reference Price for the Propulsion System for such
Aircraft, adjusted to the Delivery Date in accordance with Clause 4.2;

 

  (iv) the aggregate of all increases or decreases of such Propulsion System
Reference Price as agreed in any Specification Change Notice or part thereof
applicable to such Propulsion System subsequent to the date of this Agreement as
adjusted to the Delivery Date in accordance with Clause 4.2;

 

  (v) any other amount resulting from any other provisions of this Agreement
and/or any other written agreement between the Buyer and the Seller relating to
such Aircraft.

 

4 PRICE REVISION

 

4.1 Seller Price Revision Formula

For each Airframe, the Base Price of the Airframe is subject to revision up to
and including the applicable month of Delivery in accordance with the Seller
Price Revision Formula.

 

4.2 Propulsion System Price Revision

 

4.2.1 The Propulsion System Reference Price applicable to any Propulsion System
is subject to revision up to and including the applicable Delivery Date in
accordance with the applicable Propulsion System Price Revision Formula.

 

4.2.2 The Propulsion System Reference Price for each Propulsion System, the
prices of the related equipment and the Propulsion System Price Revision Formula
are based on information received from the applicable Propulsion System
Manufacturer and are subject to amendment by such Propulsion System Manufacturer
at any time prior to Delivery. If any Propulsion System Manufacturer makes any
such amendment, the amendment will be deemed to be incorporated into this
Agreement and the Propulsion System Reference Price, the prices of the related
equipment and the Propulsion System Price Revision Formula will be adjusted
accordingly. The Seller agrees to notify the Buyer as soon as the Seller
receives notice of any such amendment from any Propulsion System Manufacturer.



--------------------------------------------------------------------------------

5 PAYMENT TERMS

 

5.1 Method and Place of Payment

The Buyer will perform its obligations to pay the Predelivery Payments, the
Balance of the Final Price and any other amount due hereunder from the United
States in immediately available funds in United States dollars to:

Beneficiary Name: AIRBUS

account identification: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

with:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

or to such other account as may be designated by the Seller.

 

5.2 INTENTIONALLY LEFT BLANK

 

5.3 Predelivery Payments

 

5.3.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3.2 The “Predelivery Payment Reference Price” for an Aircraft to be delivered
in calendar year T is determined in accordance with the following formula:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

5.3.3 Predelivery Payments will be paid according to the following schedule.

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

TOTAL PAYMENT PRIOR TO DELIVERY   [CONFIDENTIAL PORTION OMITTED AND   FILED
SEPARATELY WITH THE   COMMISSION PURSUANT TO A REQUEST   FOR CONFIDENTIAL
TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3.5 Specification Change Notice Predelivery Payments

The Seller will be entitled to require, and the Buyer will pay, Predelivery
Payments for each SCN (excluding those listed in Exhibits A-2 to A-7) executed
after execution and delivery of this Agreement in accordance with the following
payment schedule:

 

  (i) For each SCN executed [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) For each SCN executed [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (iii) For each SCN executed [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.4 Payment of Balance of the Final Price of the Aircraft

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] (the “Balance of the Final Price”).

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.5 Taxes

 

5.5.1 The amounts stated in this Agreement to be payable by the Buyer are
exclusive of value added tax (“VAT”) chargeable under the laws of any
jurisdiction and accordingly the Buyer will pay any VAT chargeable with respect
to the sale of any Aircraft other than Leased Aircraft, and any component,
accessory, equipment, part or service delivered or furnished under this
Agreement with respect to a Purchase Aircraft. The Seller will comply with all
local laws regarding VAT collection and remittance, including without limitation
the issuance of timely and proper VAT invoices and, where applicable, the
issuance of local invoices and accepting local payment.

 

5.5.2 The Seller will pay all other Taxes (except for Taxes based on or measured
by the income of the Buyer or any Taxes levied against the Buyer for the
privilege of doing business in any jurisdiction), levied, assessed, charged or
collected, on or prior to Delivery of any Aircraft, for or in connection with
the manufacture, assembly, sale and delivery under this Agreement of such
Aircraft or any parts, instructions or data installed thereon or incorporated
therein (other than Buyer Furnished Equipment).

 

5.5.3 The Buyer will pay all Taxes not assumed by the Seller under Clause 5.5.2
(except for Taxes based on or measured by the income of the Seller or any Taxes
levied against the Seller for the privilege of doing business in any
jurisdiction).

 

5.5.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

5.5.5 “Taxes” means any present or future tax, stamp or other levies, imposts,
duties, charges, fees, deductions or withholdings arising from the transactions
contemplated or effectuated under this Agreement, now or hereafter imposed,
levied, collected, withheld or assessed by any governmental authority or any
political subdivision or taxing authority thereof or therein, including without
limitation any exactions based upon or measured by the assets, capital,
property, gross receipts or payroll of the Buyer or the Seller.

 

5.6 Application of Payments

Notwithstanding any other rights the Seller may have at contract or at law, the
Buyer and the Seller hereby agree that should any matured and undisputed amounts
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] become due and payable by the Buyer or
its Affiliates, and not be paid in full in immediately available funds on the
date due [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] then the Seller will have the
right, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] debit and apply, in whole or
in part, the Predelivery Payments paid to the Seller by the Buyer against such
unpaid amount(s). The Seller will promptly notify the Buyer in writing after
such debiting and application, and the Buyer will pay to the Seller the amount
required to comply with Clause 5.3 [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.7 Setoff Payments

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.8 Overdue Payments

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

5.9 Proprietary Interest

Notwithstanding any provision of law to the contrary, the Buyer will not, by
virtue of anything contained in this Agreement (including, without limitation,
any Predelivery Payments hereunder, or any designation or identification by the
Seller of a particular aircraft as an Aircraft to which any of the provisions of
this Agreement refers) acquire any proprietary, insurable or other interest
whatsoever in any Aircraft before Delivery of and payment for such Aircraft, as
provided in this Agreement.

 

5.10 Payment in Full

Except as expressly provided in Clause 5.7, the Buyer’s obligation to make
payments to the Seller hereunder will not be affected by and will be determined
without regard to any counterclaim, recoupment, defense or other right that the
Buyer may have against the Seller or any other person and, [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] all such payments will be made without deduction or
withholding of any kind. The Buyer will ensure that the sums received by the
Seller under this Agreement will be equal to the full amounts expressed to be
due to the Seller hereunder, without deduction or withholding on account of and
free from any and all taxes, levies, imposts, duties or charges of whatever
nature, except that if the Buyer is required by law to make any such deduction
or withholding the Buyer will pay an additional amount to the Seller
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

5.11 Other Charges

Unless expressly stipulated otherwise, any charges due from the Buyer under this
Agreement other than those set out in Clauses 5.3 and 5.8 will be paid by the
Buyer at the same time as payment of the Balance of the Final Price or,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

6 MANUFACTURE PROCEDURE – INSPECTION

 

6.1 Manufacture Procedures

Each Airframe will be manufactured in accordance with this Agreement and the
requirements of the laws of the jurisdiction of incorporation of the Seller or
of its relevant Affiliate as enforced by the Aviation Authority of such
jurisdiction.

 

6.2 Inspection

 

6.2.1 Subject to providing the Seller with certificates evidencing compliance
with the insurance requirements set forth in Clause 19, the Buyer or its duly
authorized representatives (the “Buyer’s Inspector(s)”) will be entitled to
inspect the manufacture of each Airframe and all materials and parts obtained by
the Seller from the sub-contractors for the manufacture of each Airframe,
receive reasonable notice of and attend inspection presentations, have access to
technical log books and quality log books and monitor production acceptance
tests (the “Inspection”) on the following terms and conditions:

 

  (i) any Inspection will be conducted pursuant to the Seller’s system of
inspection and the relevant procedures of the Seller, as developed under the
supervision of the relevant Aviation Authority;

 

  (ii) the Buyer’s Inspector(s) will have access to such relevant technical
documentation as is reasonably necessary for the purpose of the Inspection;

 

  (iii) any Inspection and any related discussions with the Seller by the
Buyer’s Inspector(s) will be at reasonable times during business hours and will
take place in the presence of the relevant inspection department personnel of
the Seller; and

 

  (iv) the Inspections will be performed in a manner not to unduly delay or
hinder the manufacture or assembly of any Aircraft or the performance of this
Agreement by the Seller or any other work in progress at the Manufacture
Facilities.

 

6.2.2 Location of Inspections

The Buyer’s Inspector(s) will be entitled to conduct any such Inspection at the
relevant Manufacture Facility of the Seller or the Affiliates and, if requested
by the Buyer, at the Manufacture Facilities of the sub-contractors; provided
that if access to any part of the Manufacture Facilities where the manufacture
of the Airframe or its materials or parts is in progress or materials or parts
are stored is restricted for security or confidentiality reasons, the Seller
will be allowed reasonable time to make the relevant items available in another
location reasonably convenient for the Buyer’s Inspector(s).

 

6.3 Seller’s Service for Buyer’s Inspector(s)

For the purpose of the Inspections, and starting from a mutually agreed date
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] until the final Delivery Date, the
Seller will furnish without additional charge suitable space and office
equipment (including computer communication access) in or conveniently located
with respect to each Delivery Location for the use of up to [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] of the Buyer’s Inspectors at each such location.



--------------------------------------------------------------------------------

6.4 No Effect on Representations, Warranties, Indemnities and Agreements

The representations, warranties, indemnities and agreements of the Seller in
this Agreement and any exceptions or limitations thereto will not be affected or
deemed waived by reason of any investigation or inspection made or not made by
the Buyer pursuant to this Clause 6.



--------------------------------------------------------------------------------

7 CERTIFICATION

Except as set forth in this Clause 7, the Seller will not be required to obtain
any certificate or approval with respect to any Aircraft.

 

7.1 Type Certification

The Aircraft have been type certificated under EASA procedures for joint
certification in the transport category. The Seller will obtain or cause to be
obtained an FAA type certificate (the “Type Certificate”) to allow the issuance
of the Export Certificate of Airworthiness.

 

7.2 Export Certificate of Airworthiness

Subject to the provisions of Clause 7.3, each Aircraft will be delivered to the
Buyer with an Export Certificate of Airworthiness and in a condition enabling
the Buyer to obtain at the time of Delivery a Standard Airworthiness Certificate
issued pursuant to Part 21 of the US Federal Aviation Regulations and a
Certificate of Sanitary Construction issued by the U.S. Public Health Service of
the Food and Drug Administration. However, the Seller will have no obligation to
make and will not be responsible for any costs of alterations or modifications
to such Aircraft to enable such Aircraft to meet FAA or U.S. Department of
Transportation requirements for specific operation on the Buyer’s routes,
whether before, at or after Delivery of any Aircraft.

If the FAA requires additional or modified data before the issuance of the
Export Certificate of Airworthiness, the Seller will provide such data or
implement the required modification to the data, in either case, at the Buyer’s
cost.

 

7.3 Specification Changes before Aircraft Ready for Delivery

 

7.3.1 If, any time before the date on which an Aircraft is Ready for Delivery,
any law, rule or regulation is enacted, promulgated, becomes effective and/or an
interpretation of any law, rule or regulation is issued by EASA that requires
any change to the Specification for the purposes of obtaining the Export
Certificate of Airworthiness (a “Change in Law”), the Seller will make the
required modification and the parties hereto will sign an SCN pursuant to Clause
2.2.1.

 

7.3.2 The Seller will as far as practicable, but at its sole discretion and
without prejudice to Clause 7.3.3(ii), take into account the information
available to it concerning any proposed law, rule or regulation or
interpretation that could become a Change in Law, in order to minimize the costs
of changes to the Specification as a result of such proposed law, regulation or
interpretation becoming effective before the applicable Aircraft is Ready for
Delivery.

 

7.3.3 The cost of implementing the required modifications referred to in Clause
7.3.1 will be:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3.4 Notwithstanding the provisions of Clause 7.3.3, if a Change in Law relates
to an item of BFE or to the Propulsion System the costs related thereto will be
borne by the Buyer, and the Seller will have no obligation with respect thereto.



--------------------------------------------------------------------------------

7.4 Specification Changes after Aircraft Ready For Delivery

Nothing in Clause 7.3 will require the Seller to make any changes or
modifications to, or to make any payments or take any other action with respect
to, any Aircraft that is Ready for Delivery before the compliance date of any
law or regulation referred to in Clause 7.3. Any such changes or modifications
made to an Aircraft after it is Ready for Delivery will be at the Buyer’s
expense.



--------------------------------------------------------------------------------

8 TECHNICAL ACCEPTANCE

 

8.1 Technical Acceptance Process

 

8.1.1 Prior to Delivery, each Aircraft will undergo a technical acceptance
process developed by the Seller [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
(the “Technical Acceptance Process”). Completion of the Technical Acceptance
Process will demonstrate the satisfactory functioning of such Aircraft and will
be deemed to demonstrate compliance with the Specification. If, during the
Technical Acceptance Process any Aircraft does not comply with all of the
Technical Acceptance Process requirements, the Seller will without hindrance
from the Buyer carry out, at its cost, any necessary changes and, as soon as
practicable thereafter, resubmit such Aircraft to such further Technical
Acceptance Process as is necessary to demonstrate the elimination of the
non-compliance.

 

8.1.2 The Technical Acceptance Process will:

 

  (i) commence on a date notified by the Seller to the Buyer [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

 

  (ii) take place at the Delivery Location,

 

  (iii) be carried out by the personnel of the Seller with the participation of
the Buyer’s representatives in accordance with the Technical Acceptance Process
and Clause 8.2.2 if the Buyer elects to attend the Technical Acceptance Process,
and

 

  (iv) include [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (the “Technical
Acceptance Flight”).

 

8.2 Buyer’s Attendance

 

8.2.1 The Buyer is entitled to attend the Technical Acceptance Process.

 

8.2.2 If the Buyer elects to attend the Technical Acceptance Process, the Buyer:

 

  (i) will comply with the reasonable requirements of the Seller, with the
intention of completing the Technical Acceptance Process within [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

 

  (ii) may have a maximum of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of whom
will have access to the cockpit at any one time) accompany the Seller’s
representatives on the Technical Acceptance Flight, during which the Buyer’s
representatives will comply with the instructions of the Seller’s
representatives; and

 

  (iii)

will be entitled to have a pilot of the Buyer conduct routine flight maneuvers
and tests during the Technical Acceptance Flight as may be reasonably required
to demonstrate to



--------------------------------------------------------------------------------

  the Buyer the satisfactory functioning of the Aircraft, subject to the
supervision and operational control of the Seller’s flight test personnel at all
times during such flight maneuvers and tests.

 

8.2.3 If the Buyer does not attend or fails to cooperate in the Technical
Acceptance Process, the Seller will be entitled to complete the Technical
Acceptance Process and the Buyer will be deemed to have accepted that the
Technical Acceptance Process has been satisfactorily completed, in all respects.

 

8.3 Certificate of Acceptance

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] the Buyer will execute and deliver to
the Seller a certificate of acceptance in respect of such Aircraft in the form
of Exhibit D (the “Certificate of Acceptance”).

 

8.4 Finality of Acceptance

The Buyer’s execution and delivery of the Certificate of Acceptance for an
Aircraft will constitute waiver by the Buyer of any right it may have, under the
Uniform Commercial Code as adopted by the State of New York or otherwise, to
revoke acceptance of each Aircraft for any reason known to the Buyer at the time
of acceptance. The Buyer’s execution and delivery of the Certificate of
Acceptance for an Aircraft will not impair the Seller’s obligations pursuant to
any warranty, indemnity or performance guarantee or other support set forth in
the Agreement or any remedies of the Buyer thereunder.

 

8.5 Aircraft Utilization

The Seller will, without payment or other liability, be entitled to use any and
all Aircraft before Delivery of such Aircraft as may be necessary to obtain the
certificates required under Clause 7. Such use will not limit the Buyer’s
obligation to accept Delivery hereunder.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

9 DELIVERY

 

9.1 Delivery Schedule

Subject to Clauses 2, 7, 8, 10 and 18, the Seller will have the Aircraft Ready
for Delivery at the Delivery Location within the following months (each, a
“Scheduled Delivery Month”) or quarters (each, a “Scheduled Delivery Quarter”),
as applicable set forth on Schedule I hereto (the “Delivery Schedule”).

 

9.1.1 In respect of each Aircraft for which a Scheduled Delivery Quarter is set
forth in Clause 9.1 above, the Seller will communicate to the Buyer the
Scheduled Delivery Month no later than [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

9.1.2 The Seller will give the Buyer at least [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] written notice of the anticipated date on which each Aircraft will be
Ready for Delivery. Such notice will also include the starting date and the
planned schedule of the Technical Acceptance Process. Thereafter the Seller will
notify the Buyer of any change to such dates.

 

9.2 Delivery Process

 

9.2.1 The Buyer will send its representatives (which, with respect to Leased
Aircraft, may include representatives of the Lessor) to the Delivery Location to
take Delivery of each Aircraft at the date on which such Aircraft is Ready for
Delivery, and fly such Aircraft from the Delivery Location.

 

9.2.2 The Seller will deliver and transfer title to each Aircraft to the Buyer
(or, with respect to a Leased Aircraft, the Lessor) free and clear of all
encumbrances (except for any liens or encumbrances created by or on behalf of
the Buyer) provided that the Balance of the Final Price of such Aircraft has
been paid by the Buyer pursuant to Clause 5.4 (or, with respect to a Leased
Aircraft, provided that Buyer has executed and delivered to Lessor a definitive
lease agreement) and that the Certificate of Acceptance has been signed and
delivered to the Seller pursuant to Clause 8.3. The Seller will provide the
Buyer (or with respect to Leased Aircraft, the Lessor) with a bill of sale in
the form of Exhibit E (the “Bill of Sale”) and such other documentation
confirming transfer of title and receipt of such Final Price of such Aircraft as
may reasonably be requested by the Buyer (and, with respect to Leased Aircraft,
to the Lessor). Title to and risk of loss of or damage to such Aircraft will
pass to the Buyer (or, with respect to Leased Aircraft, the Lessor)
contemporaneously with the delivery by the Seller to the Buyer of such Bill of
Sale.

 

9.2.3 (i) If the Buyer fails to deliver the signed Certificate of Acceptance
with respect to an Aircraft to the Seller when required pursuant to Clause 8.3,
or (ii) if Buyer fails to pay the Balance of the Final Price of such Aircraft to
the Seller (or with respect to a Leased Aircraft, if Buyer fails to execute and
deliver to Lessor a definitive lease agreement), then the Buyer will be deemed
to have rejected Delivery wrongfully when such Aircraft was duly tendered to the
Buyer hereunder. If such a deemed rejection arises, then in addition to the
remedies of Clause 5.8.1, the Seller will retain title to such Aircraft and the
Buyer will indemnify and hold the Seller harmless against any and all costs
(including but not limited to any parking, storage, and insurance costs) and
consequences resulting from the Buyer’s rejection (including but not limited to
risk of loss of or damage to such Aircraft), it being understood that the Seller
will be under no duty to the Buyer to store, park, insure or otherwise protect
such Aircraft. These rights of the Seller will be in addition to the Seller’s
other rights and remedies in this Agreement.



--------------------------------------------------------------------------------

9.3 Flyaway

 

9.3.1 The Buyer and the Seller will cooperate to obtain any licenses that may be
required by the Aviation Authority of the Delivery Location for the purpose of
exporting the Aircraft.

 

9.3.2 All expenses of, or connected with, flying the Aircraft from the Delivery
Location after Delivery will be borne by the Buyer. The Buyer will make direct
arrangements with the supplying companies for the fuel and oil required for all
post-Delivery flights.



--------------------------------------------------------------------------------

10 EXCUSABLE DELAY AND TOTAL LOSS

 

10.1 Scope of Excusable Delay

Neither the Seller nor any Affiliate of the Seller, will be responsible for or
be deemed to be in default on account of delays in delivery of any Aircraft or
failure to deliver or otherwise in the performance of this Agreement or any part
hereof due to causes beyond the Seller’s, or any Affiliate’s control or not
occasioned by the Seller’s, fault or negligence (“Excusable Delay”), including,
but not limited to: (i) acts of God or the public enemy, natural disasters,
fires, floods, storms beyond ordinary strength, explosions or earthquakes;
epidemics or quarantine restrictions; serious accidents; any law, decision,
regulation, directive or other act (whether or not having the force of law) of
any government or of the Council of the European Community or the Commission of
the European Community or of any national, Federal, State, municipal or other
governmental department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign; governmental priorities, regulations or
orders affecting allocation of materials, facilities or a completed Aircraft;
war, civil war or warlike operations, terrorism, insurrection or riots; failure
of transportation; strikes or labor troubles causing cessation, slow down or
interruption of work; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] inability after
due and timely diligence to procure materials, accessories, equipment or parts;
general hindrance in transportation; or failure of a subcontractor or supplier
to furnish materials, components, accessories, equipment or parts; (ii) any
delay caused directly or indirectly by the action or inaction of the Buyer; and
(iii) delay in delivery or otherwise in the performance of this Agreement by the
Seller due in whole or in part to any delay in or failure of the delivery of, or
any other event or circumstance relating to, [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

10.2 Consequences of Excusable Delay

If an Excusable Delay occurs:

 

  (i) the Seller will notify the Buyer of such Excusable Delay as soon as
practicable after becoming aware of the same;

 

  (ii) the Seller will not be responsible for any damages arising from or in
connection with such Excusable Delay suffered or incurred by the Buyer;

 

  (iii) the Seller will not be deemed to be in default in the performance of its
obligations hereunder as a result of such Excusable Delay;

 

  (iv) the Seller will as soon as practicable after the removal of the cause of
such delay resume performance of its obligations under this Agreement and in
particular will notify the Buyer of the revised Scheduled Delivery Month.

 

10.3 Termination on Excusable Delay

 

10.3.1

If any Delivery is delayed as a result of an Excusable Delay for a period of
more than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after the



--------------------------------------------------------------------------------

  last day of the Scheduled Delivery Month, then either party may terminate this
Agreement with respect to the affected Aircraft, by giving written notice to the
other party within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] However, the Buyer
will not be entitled to terminate this Agreement pursuant to this Clause 10.3.1
if the Excusable Delay is caused directly or indirectly by the action or
inaction of the Buyer.

 

10.3.2 If the Seller advises the Buyer in its notice of a revised Scheduled
Delivery Month pursuant to Clause 10.2.1(iv) that there will be a delay in
Delivery of an Aircraft of more than [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
after the last day of the Scheduled Delivery Month, then [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] may terminate this Agreement with respect to the
affected Aircraft. Termination will be made by giving written notice to the
other party within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after the Buyer’s
receipt of the notice of a revised Scheduled Delivery Month.

 

10.3.3 If this Agreement is not terminated under the terms of Clause 10.3.1 or
10.3.2, then the Seller will be entitled to reschedule Delivery. The Seller will
notify the Buyer of the new Scheduled Delivery Month after the [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] period referred to in Clause 10.3.1 or 10.3.2, and
this new Scheduled Delivery Month will be deemed to be an amendment to the
applicable Scheduled Delivery Month in Clause 9.1.

 

10.4 Total Loss, Destruction or Damage

If, prior to Delivery, any Aircraft is lost, destroyed or in the reasonable
opinion of the Seller is damaged beyond economic repair (“Total Loss”), the
Seller will notify the Buyer to this effect within [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] of such occurrence. The Seller will include in said notification (or
as soon after the issue of the notice as such information becomes available to
the Seller) the earliest date consistent with the Seller’s other commitments and
production capabilities that an aircraft to replace such Aircraft may be
delivered to the Buyer and the Scheduled Delivery Month will be extended as
specified in the Seller’s notice to accommodate the delivery of the replacement
aircraft; provided, however, that if the Scheduled Delivery Month is extended to
a month that is later than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after the
last day of the original Scheduled Delivery Month then this Agreement will
terminate with respect to said Aircraft unless:

 

  (i) the Buyer notifies the Seller within [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] of the date of receipt of the Seller’s notice that it desires the
Seller to provide a replacement aircraft during the month quoted in the Seller’s
notice; and



--------------------------------------------------------------------------------

  (ii) the parties execute an amendment to this Agreement recording the change
in the Scheduled Delivery Month.

Nothing herein will require the Seller to manufacture and deliver a replacement
aircraft if such manufacture would require the reactivation of its production
line for the model or series of aircraft that includes the applicable Aircraft.

 

10.5 Termination Rights Exclusive

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.6 Remedies

THIS CLAUSE 10 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 11, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE
ENTITLED IN RESPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO
INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER WILL NOT
BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS
CLAUSE 10 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 10 IS CAUSED BY THE
NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.



--------------------------------------------------------------------------------

11 INEXCUSABLE DELAY

 

11.1 Liquidated Damages

Should an Aircraft not be Ready for Delivery within [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] after the last day of the Scheduled Delivery Month (as
such month may be changed pursuant to Clauses 2, 7 and/or 10) (the “Delivery
Period”) and such delay is not as a result of an Excusable Delay or Total Loss,
then such delay will be termed an “Inexcusable Delay.” In the event of an
Inexcusable Delay, the Buyer will have the right to claim, and the Seller will
pay the Buyer liquidated damages of [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

In no event will the amount of liquidated damages exceed the total of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] in respect of any one Aircraft.

The Buyer’s right to liquidated damages in respect of an Aircraft is conditioned
on the Buyer’s submitting a written claim for liquidated damages to the Seller
not later than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after the last day
of the Scheduled Delivery Month.

 

11.2 Renegotiation

If, as a result of an Inexcusable Delay, the Delivery does not occur within
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] after the last day of the Delivery
Period the Buyer will have the right, exercisable by written notice to the
Seller given between [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to require from the
Seller a renegotiation of the Scheduled Delivery Month for the affected
Aircraft. Unless otherwise agreed between the Seller and the Buyer during such
renegotiation, the said renegotiation will not prejudice the Buyer’s right to
receive liquidated damages in accordance with Clause 11.1.

 

11.3 Termination

If, as a result of an Inexcusable Delay, the Delivery does not occur within
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] after the last day of the Delivery
Period and the parties have not renegotiated the Delivery Date pursuant to
Clause 11.2, then both parties will have the right exercisable by written notice
to the other party, given between [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to terminate this Agreement in respect of the affected Aircraft. In the event of
termination, neither party will have any claim against the other, except that
the Seller will pay to the Buyer any amounts due pursuant to Clause 11.1 and
will pay to the Buyer an amount equal to the Predelivery Payments received from
the Buyer hereunder in respect of such affected Aircraft.



--------------------------------------------------------------------------------

11.4 Remedies

THIS CLAUSE 11 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 10, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE
ENTITLED IN RESPECT THEREOF, INCLUDING WITHOUT LIMITATION ANY RIGHTS TO
INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER WILL NOT
BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS
CLAUSE 11 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 11 IS CAUSED BY THE
NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.



--------------------------------------------------------------------------------

12 WARRANTIES AND SERVICE LIFE POLICY

This Clause covers the terms and conditions of the warranty and service life
policy.

 

12.1 Standard Warranty

 

12.1.1 Nature of Warranty

For the purpose of this Agreement the term “Warranted Part” will mean any Seller
proprietary component, equipment, system, software (to the extent not covered by
the End-User License Agreement for such software), accessory, structure or part,
that is installed on an Aircraft at Delivery thereof and

 

  (a) that is manufactured to the detailed design of the Seller or a
subcontractor of the Seller and

 

  (b) that bears a part number of the Seller at the time of such Delivery.

Subject to the conditions and limitations as hereinafter provided for and except
as provided for in Clause 12.1.2, the Seller warrants to the Warranty
Beneficiary that each Aircraft and each Warranted Part will at Delivery to such
Warranty Beneficiary be free from defects:

 

  (i) in material;

 

  (ii) in workmanship, including without limitation processes of manufacture;

 

  (iii) in design (including without limitation the selection of materials)
having regard to the state of the art at the date of such design; and

 

  (iv) arising from failure to conform to the Specification, except to those
portions of the Specification relating to performance or where it is expressly
stated that they are estimates or approximations or design aims.

 

12.1.2 Exclusions

The warranties set forth in Clause 12.1.1 will not apply to Buyer Furnished
Equipment, nor to the Propulsion System, nor to any component, equipment,
accessory or part installed on any Aircraft at Delivery that is not a Warranted
Part except that:

 

  (i) any defect in the Seller’s workmanship in respect of the installation of
such items in such Aircraft, including any failure by the Seller to conform to
the installation instructions of the manufacturers of such items, that
invalidates any applicable warranty from such manufacturers, will constitute a
defect in workmanship for the purpose of this Clause 12.1 and be covered by the
warranty set forth in Clause 12.1.1 (ii); and

 

  (ii) any defect inherent in the Seller’s design of the installation, in
consideration of the state of the art at the date of such design, that impairs
the use of such items, will constitute a defect in design for the purpose of
this Clause 12.1 and be covered by the warranty set forth in Clause 12.1.1
(iii).



--------------------------------------------------------------------------------

12.1.3 Warranty Period

The warranties set forth in Clauses 12.1.1 and 12.1.2 will be limited to those
defects that become apparent within [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
after Delivery of the affected Aircraft (the “Warranty Period”).

 

12.1.4 Limitations of Warranty

 

12.1.4.1 The Warranty Beneficiary’s remedy and the Seller’s obligation and
liability under Clauses 12.1.1 and 12.1.2 are, at the Seller’s expense, (a) the
repair, replacement or correction of any Warranted Part that is defective (or
the supply of modification kits rectifying the defect) (a “Correction”) or
(b) the reimbursement of the cost to the Warranty Beneficiary for a replacement
for the defective Warranted Part and any other materials installed,
incorporated, consumed or expended by the Warranty Beneficiary in performing the
Correction. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

12.1.4.2 In the event of a defect covered by Clauses 12.1.1 (iii), 12.1.1
(iv) and 12.1.2 (ii) becoming apparent within the Warranty Period, the Seller
will also, if so requested by the Buyer in writing, correct such defect in any
Aircraft that has not yet been delivered to the Buyer, provided, however,

 

  (i) that the Seller will not be responsible, nor be deemed to be in default on
account of any reasonable delay in Delivery of any Aircraft or otherwise in
respect of the performance of this Agreement, due to the Seller’s undertaking to
make such correction and provided further

 

  (ii) that, rather than accept a delay in the Delivery of any such Aircraft,
the Buyer and the Seller may agree to deliver such Aircraft with subsequent
correction of the defect by the Buyer at the Seller’s expense, or the Buyer may
elect to accept Delivery and thereafter file a Warranty Claim as though the
defect had become apparent immediately after Delivery of such Aircraft.



--------------------------------------------------------------------------------

12.1.4.3 Cost of Inspection

In addition to the remedies set forth in Clauses 12.1.4.1 and 12.1.4.2, the
Seller will reimburse the direct labor costs incurred by the Warranty
Beneficiary in performing inspections of the affected Aircraft to determine
whether or not a defect exists in any Warranted Part within the Warranty Period
subject to the following conditions:

 

  (i) such inspections are recommended by a Seller Service Bulletin, service
letter, or other Seller correspondence issued or to be performed within the
Warranty Period;

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) the labor rate for the reimbursement will be the In-house Warranty Labor
Rate; and

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

12.1.5 Warranty Claim Requirements

The Warranty Beneficiary’s remedy and the Seller’s obligation and liability
under this Clause 12.1 with respect to any warranty claim submitted by the Buyer
(each a “Warranty Claim”) are subject to the following conditions:

 

  (i) the defect having become apparent within the Warranty Period;

 

  (ii) the Warranty Beneficiary having filed a Warranty Claim within
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] and

 

  (iii) the Seller having received a Warranty Claim complying with the
provisions of Clause 12.1.6 below.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

12.1.6 Warranty Administration

The warranties set forth in Clause 12.1 will be administered as hereinafter
provided for:

 

12.1.6.1 Claim Determination

Determination as to whether any claimed defect in any Warranted Part is a valid
Warranty Claim will be made by the Seller and will be based upon the claim
details, reports from the Seller’s Representatives, historical data logs,
inspections, tests, findings during repair, defect analysis and other relevant
documents; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

12.1.6.2 Transportation Costs

The cost of transporting a Warranted Part claimed to be defective to the
facilities designated by the Seller [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

12.1.6.3 Return of an Aircraft

If the Warranty Beneficiary and the Seller mutually agree, prior to such return,
that it is necessary to return an Aircraft to the Seller for consideration of a
Warranty Claim, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

12.1.6.4 On Aircraft Work by the Seller

If the Seller determines that a defect subject to this Clause 12.1 justifies the
dispatch by the Seller of a working team to repair or correct such defect
through the embodiment of one or several Seller’s Service Bulletins at the
Buyer’s facilities, or if the Seller accepts the return of an Aircraft to
perform or have performed such repair or correction, then the labor costs for
such on-Aircraft work will be borne by the Seller at the In-House Warranty Labor
Rate.



--------------------------------------------------------------------------------

The condition which has to be fulfilled for on-Aircraft work by the Seller is
that, in the opinion of the Seller, the work necessitates the technical
expertise of the Seller as manufacturer of the affected Aircraft.

If such condition is fulfilled and if the Seller is requested to perform the
work, the Seller and the Buyer will agree on a schedule and place for the work
to be performed.

 

12.1.6.5 Warranty Claim Substantiation

Each Warranty Claim filed by the Warranty Beneficiary under this Clause 12.1
will contain at least the following data [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (a) description of defect and action taken, if any,

 

  (b) date of incident and/or removal date,

 

  (c) description of Warranted Part claimed to be defective,

 

  (d) part number,

 

  (e) serial number (if applicable),

 

  (f) position on Aircraft,

 

  (g) total flying hours or calendar time, as applicable, at the date of defect
appearance,

 

  (h) time since last shop visit at the date of defect appearance,

 

  (i) Manufacturer Serial Number of the affected Aircraft and/or its
registration,

 

  (j) Aircraft total flying hours and/or number of landings at the date of
defect appearance,

 

  (k) Warranty Claim number,

 

  (l) date of Warranty Claim,

 

  (m) Delivery Date of Aircraft or Warranted Part to the Buyer,

Warranty Claims are to be addressed as follows:

Airbus

Customer Services directorate

Warranty Administration

Rond Point Maurice Bellonte

B.P. 33

31707 Blagnac Cedex

France

 

12.1.6.6 Replacements

Replaced components, equipment, accessories or parts will become the Seller’s
property.

Title to and risk of loss of any Aircraft, component, accessory, equipment or
part returned by the Buyer to the Seller will at all times remain with the
Buyer, except that:

 

  (i) when the Seller has possession of a returned Aircraft, component,
accessory, equipment or part to which the Buyer has title, the Seller will have
such responsibility therefor as is chargeable by law to a bailee for hire, but
the Seller will not be liable for loss of use, and;



--------------------------------------------------------------------------------

  (ii) title to and risk of loss of a returned component, accessory, equipment
or part will pass to the Seller upon shipment by the Seller to the Buyer of any
item furnished by the Seller to the Buyer as a replacement therefor.

Upon the Seller’s shipment to the Buyer of any replacement component, accessory,
equipment or part provided by the Seller pursuant to this Clause 12.1, title to
and risk of loss of such replacement component, accessory, equipment or part
will pass to the Buyer.

 

12.1.6.7 Claims Review

The Seller will [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] each Warranty Claim
and provide notice to the Warranty Beneficiary of approval or rejection of a
Warranty Claim [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] The Seller will
provide reasonable written substantiation in case of rejection of a Warranty
Claim. In the event of rejection, the Buyer will have the opportunity to
resubmit the Warranty Claim if additional information not provided in the
Warranty Claim is or becomes available. In the event the Seller approves any
Warranty Claim and determines to offer a reimbursement, the Seller will
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] issue a warranty credit to the Buyer.

 

12.1.6.8 Inspection

The Seller will have the right to inspect the affected Aircraft, documents and
other records relating thereto in the event of any Warranty Claim under this
Clause 12.1.

 

12.1.7 In-house Warranty

 

12.1.7.1 Seller’s Authorization

The Seller hereby authorizes the Buyer to repair Warranted Parts (“In-house
Warranty”) subject to the terms of this Clause 12.1.7.

 

12.1.7.2 Conditions for Seller’s Authorization

The Buyer will be entitled to repair such Warranted Parts:

 

  - [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] The Buyer’s notification will
include sufficient detail regarding the defect, estimated labor hours and
material to allow the Seller to ascertain the reasonableness of the estimate.
The Seller agrees to use all reasonable efforts to ensure a prompt response and
will not unreasonably withhold, condition or delay authorization;

 

  - provided adequate facilities and qualified personnel are available to the
Buyer;

 

  - provided repairs are performed in accordance with the Seller’s Technical
Data or written instructions; and



--------------------------------------------------------------------------------

  - only to the extent specified by the Seller, or, in the absence of such
specification, to the extent reasonably necessary to correct the defect, in
accordance with the standards set forth in Clause 12.1.10.

 

12.1.7.3 Seller’s Rights

The Seller will have the right to require the return of any Warranted Part, or
any part removed therefrom, which is claimed to be defective if, in the judgment
of the Seller, the nature of the claimed defect requires technical
investigation. Such return will be subject to the provisions of Clause 12.1.6.2.
Furthermore, the Seller will have the right to have a Seller Representative
present during the disassembly, inspection and testing of any Warranted Part
claimed to be defective, subject to such presence being practical and not unduly
delaying the repair.

 

12.1.7.4 In-house Warranty Claim Substantiation

Claims for In-house Warranty credit will be filed within the time period set
forth in 12.1.5 (ii) and will contain the same information as that required for
Warranty Claims under Clause 12.1.6.5 and in addition will include:

 

  (a) a report of technical findings with respect to the defect,

 

  (b) for parts required to remedy the defect:

 

  - part numbers,

 

  - serial numbers (if applicable),

 

  - parts description,

 

  - quantity of parts,

 

  - unit price of parts,

 

  - related Seller’s or third party’s invoices (if applicable),

 

  - total price of parts,

 

  (c) detailed number of labor hours,

 

  (d) In-house Warranty Labor Rate,

 

  (e) total claim value.

 

12.1.7.5 Credit

The Buyer’s sole remedy and the Seller’s sole obligation and liability with
respect to In-house Warranty Claims will be the warranty credit issued to the
Buyer in an amount equal to the reasonable direct labor costs expended in
performing the repair of a Warranted Part and to the direct costs of materials
incorporated in such repair, determined as set forth below:

 

  (i) to determine direct labor costs, only man-hours spent on [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] disassembly, inspection, repair, reassembly, final
inspection and test of the Warranted Part [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] will be counted. Any man-hours required for maintenance work
concurrently being carried out on the affected Aircraft or the Warranted Part
will not be included.



--------------------------------------------------------------------------------

  (ii) The man-hours counted as set forth above will be multiplied by an agreed
labor rate of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (“In-house Warranty
Labor Rate”), which is deemed to represent the Buyer’s composite labor rate
meaning the average hourly rate (excluding all fringe benefits, premium time
allowances, social security charges, business taxes and the like) paid to the
Buyer’s employees whose jobs are directly related to the performance of the
repair.

The In-house Warranty Labor Rate is subject to annual adjustment by
multiplication by the ratio ECIn/ECIb. For the purposes of this Clause 12.1.7.5
only, ECIn will be equal to the Labor Index, ECI336411W, defined in the Seller’s
Price Revision Formula 2011 set forth in Exhibit C-1 to the Agreement.

 

  (iii) Direct material costs are determined by the prices at which the Buyer
acquired such material, excluding any parts and materials used for overhaul and
as may be furnished by the Seller at no charge.

 

12.1.7.6 Limitation

The Buyer will in no event be credited for repair costs (including labor and
material) for any Warranted Part in excess of [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] of the Seller’s current catalogue price for a replacement of such
defective Warranted Part.

 

12.1.7.7 Scrapped Material

The Buyer will retain any defective Warranted Part beyond economic repair and
any defective part removed from a Warranted Part during repair for a period of
either [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after the date of completion
of the repair or [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after submission of
a claim for In-house Warranty credit relating thereto, whichever is longer, and
during such period such parts will be returned to the Seller within
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] of receipt of the Seller’s request to
that effect.

Notwithstanding the foregoing, the Buyer may scrap any such defective parts,
which are beyond economic repair and not required for technical evaluation
locally, with the agreement of the Seller Representative(s) at any time.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

12.1.8 Standard Warranty in case of Pooling or Leasing Arrangements

Without prejudice to Clause 21.1, the warranties provided for in this Clause
12.1 for any Warranted Part will [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

12.1.9 Warranty for Corrected, Replaced or Repaired Warranted Parts

Notwithstanding the definition of “Warranty Period” set forth in Clause
12.1.2.3, whenever any Warranted Part, which contains a defect for which the
Seller is liable under Clause 12.1, has been corrected, replaced or repaired
pursuant to the terms of this Clause 12.1 (a “Corrected Part”), the period of
the Seller’s warranty with respect to such Corrected Part will be the remaining
portion of the original warranty [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

If a defect is attributable to a defective repair or replacement by the Buyer, a
Warranty Claim with respect to such defect will be rejected, notwithstanding any
subsequent correction or repair, and will immediately terminate the remaining
warranties under this Clause 12.1 in respect of the affected Warranted Part.

 

12.1.10 Accepted Industry Standard Practices Normal Wear and Tear

The Buyer’s rights under this Clause 12.1 with respect to any Warranted Part are
subject to such Warranted Part being maintained, overhauled, repaired and
operated in accordance with accepted industry standard practices, all Technical
Data and any other instructions issued by the Seller, the Suppliers and the
Propulsion System Manufacturer with respect to such Warranted Part and all
applicable rules, regulations and directives of the relevant Aviation
Authorities with respect to such Warranted Part.

The Seller’s liability under this Clause 12.1 will not extend to normal wear and
tear nor to:

 

  (i) any Warranted Part that has been repaired, altered or modified after
Delivery, except by the Seller or in accordance with the Seller’s Technical Data
or the Seller’s written instructions;

 

  (ii) any Warranted Part that has been operated in a damaged state, except to
the extent such operation was until the next commercially reasonable opportunity
to replace such Warranted Part; and

 

  (iii) any Warranted Part from which the part or serial number has been
removed.

 

12.2 Seller Service Life Policy

In addition to the warranties set forth in Clause 12.1, the Seller further
agrees to provide the Warranty Beneficiary with a “Seller Service Life Policy”
as set forth in this Clause 12.2.

 

12.2.1 Should a Failure occur in any Item (as these terms are defined below)
that is not caused by an extrinsic force, then, subject to the general
conditions and limitations set forth in Clause 12.2.4, the provisions of this
Clause 12.2 will apply.

For the purposes of this Clause 12.2:

 

  (i) “Item” means any item listed in Exhibit F;



--------------------------------------------------------------------------------

  (ii) “Failure” means a breakage or defect that can reasonably be expected to
occur on a fleet wide basis and which materially impairs the utility of the
Item.

 

12.2.2 Periods and Seller’s Undertakings

Subject to the general conditions and limitations set forth in Clause 12.2.4,
the Seller agrees that if a Failure occurs in an Item within [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] after the Delivery of such Aircraft, the Seller
will, at its discretion and as promptly as practicable and with the Seller’s
financial participation as hereinafter provided, either:

 

  - design and furnish to the Buyer a Correction or Corrected Part for such Item
with a Failure and provide any parts required for such Correction (including
Seller designed standard parts but excluding industry standard parts), or

 

  - replace such Item.

 

12.2.3 Seller’s Participation in the Costs

Subject to the general conditions and limitations set forth in Clause 12.2.4,
any part or Item that the Seller is required to furnish to the Buyer under the
Seller Service Life Policy in connection with the correction or replacement of
an Item will be furnished to the Buyer at the Seller’s then current sales price
therefore, less the Seller’s financial participation determined in accordance
with the following formula:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

where :

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

12.2.4 General Conditions and Limitations

 

12.2.4.1 The undertakings set forth in this Clause 12.2 will be valid after the
period of the Seller’s warranty applicable to an Item under Clause 12.1.



--------------------------------------------------------------------------------

12.2.4.2 The Buyer’s remedies and the Seller’s obligations and liabilities under
the Seller Service Life Policy are subject to the prior compliance by the Buyer
with the following conditions:

 

  (i) the Buyer will maintain log books and other historical records with
respect to each Item, reasonably adequate to enable the Seller to determine
whether the alleged Failure is covered by the Seller Service Life Policy and, if
so, to define the portion of the costs to be borne by the Seller in accordance
with Clause 12.2.3;

 

  (ii) the Buyer will keep the Seller informed of any significant incidents
relating to an Aircraft, howsoever occurring or recorded;

 

  (iii) the Buyer will comply with the conditions of Clause 12.1.10;

 

  (iv) the Buyer will implement specific structural inspection programs for
monitoring purposes as may be established from time to time by the Seller. Such
programs will be as compatible as practicable with the Buyer’s operational
requirements and will be carried out at the Buyer’s expense. Reports relating
thereto will be regularly furnished to the Seller;

 

  (v) the Buyer will report any breakage or defect in an Item in writing to the
Seller within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after such breakage
or defect becomes apparent, whether or not such breakage or defect can
reasonably be expected to occur in any other aircraft, and the Buyer will have
provided to the Seller reasonably sufficient detail on the breakage or defect to
enable the Seller to determine whether such breakage or defect is subject to the
Seller Service Life Policy.

 

12.2.4.3 Except as otherwise provided for in this Clause 12.2, any claim under
the Seller Service Life Policy will be administered as provided for in, and will
be subject to the terms and conditions of, Clause 12.1.6.

 

12.2.4.4 In the event of the Seller having issued a modification applicable to
an Aircraft, the purpose of which is to avoid a Failure, the Seller may elect to
supply the necessary modification kit free of charge to the Buyer or under a pro
rata formula established by the Seller. If such a kit is so offered to the Buyer
free of charge, then, to the extent of such Failure and any Failures that could
ensue therefrom, the validity of the Seller’s commitment under this Clause 12.2
will be subject to the Buyer incorporating such modification in the relevant
Aircraft, as promulgated by the Seller and in accordance with the Seller’s
instructions, within a reasonable period of time.

 

12.2.4.5

THE SELLER SERVICE LIFE POLICY IS NEITHER A WARRANTY, PERFORMANCE GUARANTEE, NOR
AN AGREEMENT TO MODIFY ANY AIRCRAFT OR AIRFRAME COMPONENTS TO CONFORM TO NEW
DEVELOPMENTS OCCURRING IN THE STATE OF AIRFRAME DESIGN AND MANUFACTURING ART.
THE SELLER’S OBLIGATION UNDER THIS CLAUSE 12.2 IS TO MAKE ONLY THOSE CORRECTIONS
TO THE ITEMS OR FURNISH REPLACEMENTS THEREFOR AS PROVIDED FOR IN THIS CLAUSE
12.2. THE BUYER’S SOLE REMEDY AND RELIEF FOR THE NON-PERFORMANCE OF ANY
OBLIGATION OR LIABILITY OF THE SELLER ARISING UNDER OR BY VIRTUE OF THE SELLER
SERVICE LIFE POLICY WILL BE [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] LIMITED TO
THE AMOUNT THE BUYER REASONABLY EXPENDS IN PROCURING A CORRECTION OR REPLACEMENT
FOR ANY ITEM THAT IS THE SUBJECT OF A FAILURE COVERED BY THE SELLER SERVICE LIFE
POLICY AND TO WHICH SUCH



--------------------------------------------------------------------------------

  NON-PERFORMANCE IS RELATED, LESS THE AMOUNT THAT THE BUYER OTHERWISE WOULD
HAVE BEEN REQUIRED TO PAY UNDER THIS CLAUSE 12.2 IN RESPECT OF SUCH CORRECTED OR
REPLACEMENT ITEM.

 

12.3 Supplier Warranties and Service Life Policies

Prior to or at Delivery of the first Aircraft, the Seller will provide the
Buyer, in accordance with the provisions of Clause 17, with the warranties and,
where applicable, service life policies that the Seller has obtained for
Supplier Parts pursuant to the Supplier Product Support Agreements. The Seller
authorizes the Buyer to enforce directly against all Suppliers all such
warranties and service life policies to the fullest extent permitted by the
applicable Supplier Product Support Agreement.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

12.3.1 Definitions

 

12.3.1.1 “Supplier” means any supplier of Supplier Parts.

 

12.3.1.2 “Supplier Part” means any component, equipment, accessory or part
installed in an Aircraft at the time of Delivery thereof and for which there
exists a Supplier Product Support Agreement. For the sake of clarity, the
Propulsion System and Buyer Furnished Equipment and other equipment selected by
the Buyer to be supplied by suppliers with whom the Seller has no existing
enforceable warranty agreements are not Supplier Parts.

 

12.3.1.3 “Supplier Product Support Agreements” means agreements between the
Seller and Suppliers, as described in Clause 17.1.2, containing enforceable and
transferable warranties and, in the case of landing gear suppliers, service life
policies for selected structural landing gear elements.

 

12.3.2 Supplier’s Default

 

12.3.2.1 In the event that any Supplier, under any standard warranty obtained by
the Seller in a Supplier Product Support Agreement, defaults in the performance
of any obligation with respect thereto and subject to (i) the Buyer using its
commercially reasonable efforts to enforce its rights under such Supplier
Product Support Agreement and (ii) the Buyer submitting in reasonable time to
the Seller reasonable evidence that such default has occurred, then Clause 12.1
will apply to the extent the same would have been applicable had such Supplier
Part been a Warranted Part, except that the Supplier’s warranty period as
indicated in the Supplier Product Support Agreement will apply.

 

12.3.2.2 In the event that any Supplier, under any Supplier service life policy
obtained by the Seller in a Supplier Product Support Agreement, defaults in the
performance of any obligation with respect thereto and subject to (i) the Buyer
using its commercially reasonable efforts to enforce its rights under such
Supplier Product Support Agreement and (ii) the Buyer submitting in reasonable
time to the Seller reasonable evidence that such default has occurred, then
Clause 12.2 will apply as if such Supplier Part was an Item, except that the
Supplier’s service life policy period as indicated in the Supplier Product
Support Agreement will apply.



--------------------------------------------------------------------------------

12.3.2.3 At the Seller’s request, the Buyer will assign to the Seller, and the
Seller will be subrogated to, all of the Buyer’s rights against the relevant
Supplier with respect to and arising by reason of such default and will provide
reasonable assistance to enable the Seller to enforce the rights so assigned.

 

12.4 Interface Commitment

 

12.4.1 Interface Problem

If the Warranty Beneficiary experiences any technical problem in the operation
of an Aircraft or its systems due to a malfunction, the cause of which, after
due and reasonable investigation, is not readily identifiable by the Warranty
Beneficiary but which the Warranty Beneficiary reasonably believes to be
attributable to the design characteristics of one or more components of such
Aircraft (“Interface Problem”), the Seller will, if so requested by the Warranty
Beneficiary, and without additional charge to the Warranty Beneficiary, promptly
conduct or have conducted an investigation and analysis of such problem to
determine, if possible, the cause or causes of the problem and to recommend such
corrective action as may be feasible. The Warranty Beneficiary will furnish to
the Seller all data and information in the Warranty Beneficiary’s possession
reasonably relevant to the Interface Problem and will reasonably cooperate with
the Seller in the conduct of the Seller’s investigations and such tests as may
be required.

At the conclusion of such investigation, the Seller will promptly advise the
Warranty Beneficiary in writing of the Seller’s opinion as to the cause or
causes of the Interface Problem and the Seller’s recommendations as to
corrective action.

 

12.4.2 Seller’s Responsibility

If the Seller determines that the Interface Problem is primarily attributable to
the design of a Warranted Part, the Seller will, if so requested by the Warranty
Beneficiary and pursuant to the terms and conditions of Clause 12.1, correct the
design of such Warranted Part to the extent of the Seller’s obligation as
defined in Clause 12.1.

 

12.4.3 Supplier’s Responsibility

If the Seller determines that the Interface Problem is primarily attributable to
the design of any Supplier Part, the Seller will, if so requested by the
Warranty Beneficiary, reasonably assist the Warranty Beneficiary in processing
any warranty claim the Warranty Beneficiary may have against the Supplier. The
Seller will also take whatever reasonable action is permitted by its contracts
with such Supplier in an effort to obtain a correction of the Interface Problem
acceptable to the Warranty Beneficiary. If the Supplier fails within a
reasonable period of time to take appropriate action on the Seller’s
recommendation as to the necessary corrective action and the Warranty
Beneficiary submits to the Seller, within a reasonable period of time, proof of
such failure, then the Seller will take action in accordance with the provisions
of Clause 12.3

 

12.4.4 Joint Responsibility

If the Seller determines that the Interface Problem is attributable partially to
the design of a Warranted Part and partially to the design of any Supplier Part,
the Seller will, if so requested by the Warranty Beneficiary, seek a solution to
the Interface Problem through cooperative efforts of the Seller and any Supplier
involved.



--------------------------------------------------------------------------------

The Seller will promptly advise the Warranty Beneficiary of such corrective
action as may be proposed by the Seller and any such Supplier. Such proposal
will be consistent with any then existing obligations of the Seller hereunder
and of any such Supplier towards the Warranty Beneficiary. Such corrective
action, unless reasonably rejected by the Warranty Beneficiary, will constitute
full satisfaction of any claim the Warranty Beneficiary may have against either
the Seller or any such Supplier with respect to such Interface Problem.

 

12.4.5 General

 

12.4.5.1 All requests under this Clause 12.4 will be directed to both the Seller
and the affected Supplier.

 

12.4.5.2 Except as specifically set forth in this Clause 12.4, this Clause will
not be deemed to impose on the Seller any obligations not expressly set forth
elsewhere in this Agreement.

 

12.4.5.3 All reports, recommendations, data and other documents furnished by the
Seller to the Warranty Beneficiary pursuant to this Clause 12.4 will be deemed
to be delivered under this Agreement and will be subject to the terms, covenants
and conditions set forth in this Clause 12 and in Clause 22.11.

 

12.5 Exclusivity of Warranties

THIS CLAUSE 12 SETS FORTH THE EXCLUSIVE WARRANTIES, EXCLUSIVE LIABILITIES AND
EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE
BUYER, WHETHER UNDER THIS AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER UNDER THIS
AGREEMENT.

THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS CLAUSE 12
ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE GOODS AND SERVICES SUPPLIED UNDER
THIS AGREEMENT. THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER
RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR
IMPLIED BY CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY
NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT,
EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER
UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

 

  (1) ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;

 

  (2) ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE
OF DEALING OR USAGE OF TRADE;

 

  (3) ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;



--------------------------------------------------------------------------------

  (4) ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY,
HOWEVER ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR
NEGLIGENCE, GROSS NEGLIGENCE, INTENTIONAL ACTS, WILLFUL DISREGARD, IMPLIED
WARRANTY, PRODUCT LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;

 

  (5) ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR
ANY OTHER STATE OR FEDERAL STATUTE;

 

  (6) ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS
IMPOSED BY ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;

 

  (7) ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

 

  (a) LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART PROVIDED UNDER THIS AGREEMENT;

 

  (b) LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART PROVIDED UNDER THIS AGREEMENT;

 

  (c) LOSS OF PROFITS AND/OR REVENUES;

 

  (d) ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.

THE WARRANTIES AND SELLER SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT WILL
NOT BE EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT EXECUTED AND
DELIVERED BY THE SELLER AND THE BUYER. IN THE EVENT THAT ANY PROVISION OF THIS
CLAUSE 12 SHOULD FOR ANY REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE,
THE REMAINDER OF THIS CLAUSE 12 WILL REMAIN IN FULL FORCE AND EFFECT.

FOR THE PURPOSES OF THIS CLAUSE 12.5, THE “SELLER” WILL BE UNDERSTOOD TO INCLUDE
THE SELLER AND ANY OF ITS SUPPLIERS, SUBCONTRACTORS, AND AFFILIATES.

 

12.6 Duplicate Remedies

The remedies provided to the Buyer under Clause 12.1 and Clause 12.2 as to any
defect in respect of any Aircraft or any part thereof are mutually exclusive and
not cumulative. The Buyer will be entitled to the remedy that provides the
maximum benefit to it, as the Buyer may elect, pursuant to the terms and
conditions of this Clause 12 for any particular defect for which remedies are
provided under this Clause 12; provided, however, that the Buyer will not be
entitled to elect a remedy under both Clause 12.1 and Clause 12.2 for the same
defect. The Buyer’s rights and remedies herein for the nonperformance of any
obligations or liabilities of the Seller arising under these warranties will be
in monetary damages limited to the amount the Buyer expends in procuring a
correction or replacement for any covered part subject to a defect or
nonperformance covered by this Clause 12, and the Buyer will not have any right
to require specific performance by the Seller.



--------------------------------------------------------------------------------

12.7 Negotiated Agreement

The Buyer specifically recognizes that:

 

  (i) the Specifications have been agreed upon after careful consideration by
the Buyer using its judgment as a professional operator of aircraft used in
public transportation and as such is a professional within the same industry as
the Seller;

 

  (ii) this Agreement, and in particular this Clause 12, has been the subject of
discussion and negotiation and is fully understood by the Buyer; and

 

  (iii) the price of the Aircraft and the other mutual agreements of the Buyer
set forth in this Agreement were arrived at in consideration of, inter alia, the
provisions of this Clause 12, specifically including the waiver, release and
renunciation by the Buyer set forth in Clause 12.5.

 

12.8 Disclosure to Third Party Entity

In the event of the Buyer intending to designate a third party entity (a “Third
Party Entity”) to administer this Clause 12, the Buyer will notify the Seller of
such intention prior to any disclosure of this Clause to the selected Third
Party Entity and will cause such Third Party Entity to enter into a
confidentiality agreement and or any other relevant documentation with the
Seller solely for the purpose of administrating this Clause 12.

 

12.9 Transferability

Unless otherwise permitted pursuant to Clause 21, the Buyer’s rights under this
Clause 12 may not be assigned, sold, transferred, novated or otherwise alienated
by operation of law or otherwise, without the Seller’s prior written consent,
which will not be unreasonably withheld.

Any transfer in violation of this Clause 12.9 will, as to the particular
Aircraft involved, void the rights and warranties of the Buyer under this Clause
12 and any and all other warranties that might arise under or be implied in law.

 

12.10 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

13 TRADE SECRET, PATENT AND COPYRIGHT INDEMNITY

 

13.1 Indemnity

 

13.1.1 13.1.1 Subject to the provisions of Clause 13.2.3, the Seller will
indemnify, defend and hold harmless the Warranty Beneficiary from and against
any damages, losses, costs, claims, suits and/or expenses including legal costs
(excluding damages, losses, costs, claims, suits, expenses, loss of profits and
other liabilities in respect of or resulting from loss of use of the Aircraft)
resulting from (a) any trade secret misappropriation or alleged trade secret
misappropriation by the Seller which interferes with the Warranty Beneficiary’s
use of any Airframe, any part or software installed in any Airframe at Delivery
(including the Propulsion System interface and excluding Buyer Furnished
Equipment, such Airframe, an “Indemnified Airframe”), any replacement part or
software or Technical Data, in each case provided by the Seller for any
Indemnified Airframe in accordance with this Agreement or (b) any infringement
or claim of infringement caused by the Warranty Beneficiary’s use of any
Airframe, any part or software installed in any Indemnified Airframe at
Delivery, any replacement part or software or Technical Data, in each case
provided by the Seller for any Indemnified Airframe in accordance with this
Agreement of:

 

  (i) any British, French, German, Spanish or U.S. patent; and

 

  (ii) any patent issued under the laws of any other country in which the
Warranty Beneficiary may lawfully operate such Aircraft, provided that at the
time of infringement or claim of infringement:

 

  (1) such country and the flag country of such Aircraft are each a party to the
Chicago Convention on International Civil Aviation of December 7, 1944, and are
each fully entitled to all benefits of Article 27 thereof, or in the
alternative,

 

  (2) such country and the flag country of such Aircraft are each a party to the
International Convention for the Protection of Industrial Property of March 20,
1883 (“Paris Convention”); and

 

  (iii) any copyright, provided that the Seller’s obligation to indemnify,
defend and hold harmless will be limited to infringements in the United States
of America and in countries which, at the time of infringement or claim of
infringement, are members of The Berne Union.

 

13.1.2 Clause 13.1.1 will not apply to

 

  (i) Buyer Furnished Equipment or Propulsion System; or

 

  (ii) parts not manufactured to the Seller’s detailed design.

 

13.1.3 In the event that the Warranty Beneficiary, due to circumstances
contemplated in Clause 13.1.1, is prevented from using any Aircraft (whether by
a valid judgment of a court of competent jurisdiction or by a settlement arrived
at between claimant, the Seller and Warranty Beneficiary), the Seller will at
its discretion and expense either:

 

  (i) procure for the Warranty Beneficiary the right to use such Aircraft; or



--------------------------------------------------------------------------------

  (ii) as applicable, cure the misappropriation or replace the infringing part
of such Aircraft as soon as possible with a non-infringing substitute, in each
case complying in all other respects with the requirements of this Agreement.

 

13.2 Administration of Patent and Copyright Indemnity Claims

 

13.2.1 If the Warranty Beneficiary receives a written claim or a suit is
threatened or commenced against the Warranty Beneficiary for misappropriation or
infringement referred to in Clause 13.1, the Warranty Beneficiary will:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] notify the Seller giving
particulars thereof, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) furnish to the Seller all data, papers and records within the Warranty
Beneficiary’s control or possession relating to such suit or claim;

 

  (iii) refrain from admitting any liability or making any payment or assuming
any expenses, damages, costs or royalties or otherwise acting in a manner
prejudicial to the defense or denial of such suit or claim; provided that
nothing in this sub-Clause (iii) will prevent the Warranty Beneficiary from
paying such sums as may be required in order to obtain the release of the
affected Aircraft; provided further that such payment is accompanied by a denial
of liability and is made without prejudice;

 

  (iv) reasonably co-operate with, and render reasonable assistance to, the
Seller as may be pertinent to the defense or denial of the suit or claim;

 

  (v) act in such a way as to reasonably mitigate damages, costs and expenses
and / or reduce the amount of royalties which may be payable.

 

13.2.2 The Seller will be entitled upon prior written notice to the Warranty
Beneficiary, either in its own name or on behalf of the Warranty Beneficiary, to
conduct negotiations with the party or parties alleging misappropriation or
infringement and will assume and conduct the defense or settlement of any suit
or claim. Absent the prior written consent of the Warranty Beneficiary, the
Seller may not enter into any settlement, unless such settlement (i) does not
include any finding or admission of wrongdoing by the Warranty Beneficiary,
(ii) includes an unconditional written release by the claimant or plaintiff of
the Warranty Beneficiary from all liability in respect of such suit or claim,
and (iii) does not impose equitable remedies or any obligation on the Warranty
Beneficiary other than solely the payment of money damages for which the
Warranty Beneficiary will be fully indemnified hereunder.

If the Seller fails or refuses to assume the defense of any claim or suit
notified to it under this Clause 13, the Warranty Beneficiary will, upon prior
written notice to the Seller, have the right, at the Seller’s expense, to
proceed with the defense or settlement of the claim or suit as it deems prudent;
provided, that absent the prior written consent of the Seller, the Warranty
Beneficiary may not enter into any settlement, unless such settlement (i) does
not include any finding or admission of wrongdoing by the Seller, (ii) includes
an unconditional written release by the claimant or plaintiff of the Seller from
all liability in respect of such suit or claim and (iii) does not impose
equitable remedies on the Seller.



--------------------------------------------------------------------------------

13.2.3 The Seller’s liability hereunder will be conditional upon the compliance
by the Warranty Beneficiary with the terms of this Clause and is in lieu of any
other liability to the Warranty Beneficiary express or implied which the Seller
might incur at law as a result of any actual or claimed misappropriation or
infringement.

THE INDEMNITY PROVIDED IN THIS CLAUSE 13 AND THE OBLIGATIONS AND LIABILITIES OF
THE SELLER UNDER THIS CLAUSE 13 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE
WARRANTY BENEFICIARY HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
INDEMNITIES, WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE PART OF
THE SELLER AND RIGHTS, CLAIMS AND REMEDIES OF THE WARRANTY BENEFICIARY AGAINST
THE SELLER, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE (INCLUDING WITHOUT
LIMITATION ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY ARISING FROM OR
WITH RESPECT TO LOSS OF USE OR REVENUE OR CONSEQUENTIAL DAMAGES), WITH RESPECT
TO ANY ACTUAL OR ALLEGED TRADE SECRET MISAPPROPRIATION OR PATENT OR COPYRIGHT
INFRINGEMENT BY ANY INDEMNIFIED AIRFRAME, PART OR SOFTWARE INSTALLED IN ANY
INDEMNIFIED AIRFRAME AT DELIVERY, REPLACEMENT PART OR SOFTWARE OR ANY TECHNICAL
DATA IN EACH CASE PROVIDED BY THE SELLER FOR ANY AIRFRAME, PROVIDED THAT, IN THE
EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY REASON BE HELD
UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS CLAUSE WILL REMAIN IN
FULL FORCE AND EFFECT. THIS INDEMNITY AGAINST TRADE SECRET MISAPPROPRIATIONS AND
PATENT AND COPYRIGHT INFRINGEMENTS WILL NOT BE EXTENDED, ALTERED OR VARIED
EXCEPT BY A WRITTEN INSTRUMENT EXECUTED AND DELIVERED BY THE SELLER AND THE
WARRANTY BENEFICIARY.



--------------------------------------------------------------------------------

14 TECHNICAL DATA AND SOFTWARE SERVICES

 

14.1 Scope

This Clause 14 covers the terms and conditions for the supply of technical data
(together with any revisions thereto, and including the technical data set forth
in Exhibit G hereto, the “Technical Data”) and software services described
hereunder (hereinafter, and including the software services set forth in Exhibit
G hereto, “Software Services”) to support the Aircraft operation, maintenance
and training.

 

14.1.1 Except as otherwise set forth in this Clause 14, the Technical Data will
be supplied in the English language using the aeronautical terminology in common
use. The Technical Data will reference U.S. conventions for pounds, feet,
seconds and gallons.

 

14.1.2 Range, form, type, format, quantity and delivery schedule of the
Technical Data to be provided under this Agreement are outlined in Exhibit G
hereto.

 

14.2 Aircraft Identification for Technical Data

 

14.2.1 For those Technical Data that are customized to the Buyer’s Aircraft, the
Buyer agrees to the allocation of fleet serial numbers (“Fleet Serial Numbers”)
in the form of a block of numbers selected in the range from 001 to 999.

 

14.2.2 The sequence will not be interrupted unless two (2) different Propulsion
System or two (2) different models of Aircraft are selected.

 

14.2.3 The Buyer will indicate to the Seller the Fleet Serial Number allocated
to each Aircraft corresponding to the delivery schedule set forth in Schedule I
no later than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months before the
Scheduled Delivery Month of the first Aircraft. Neither the designation of such
Fleet Serial Numbers nor the subsequent allocation of the Fleet Serial Numbers
to Manufacturer Serial Numbers for the purpose of producing certain customized
Technical Data will constitute any property, insurable or other interest of the
Buyer in any Aircraft prior to the Delivery of such Aircraft as provided for in
this Agreement.

The customized Technical Data that are affected thereby are the following:

- Aircraft Maintenance Manual,

- Illustrated Parts Catalogue,

- Trouble Shooting Manual,

- Aircraft Wiring Manual,

- Aircraft Schematics Manual, and

- Aircraft Wiring Lists.

 

14.3 Integration of Equipment Data

 

14.3.1 Supplier Equipment

Information, including revisions, relating to Supplier equipment that is
installed on the Aircraft at Delivery, or through Airbus Service Bulletins
thereafter, will be introduced [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

14.3.2 Buyer Furnished Equipment

 

14.3.2.1 The Seller will introduce Buyer Furnished Equipment data for Buyer
Furnished Equipment that is installed on the Aircraft by the Seller (hereinafter
“BFE Data”) into the customized Technical Data, at no additional charge to the
Buyer or the Lessor for the initial issue of the Technical Data provided at or
before Delivery of the first Aircraft of each type, configuration or version,
provided such BFE Data is provided in accordance with the conditions set forth
in Clauses 14.3.2.2 through 14.3.2.6.

 

14.3.2.2 The Buyer will supply the BFE Data to the Seller at least [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] prior to the Scheduled Delivery Month of the first
Aircraft of each type. If the Buyer does not supply such BFE Data to the Seller
by such time, then the Seller will, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
incorporate such BFE Data at the first scheduled revision following
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

14.3.2.3 The Buyer will supply the BFE Data to the Seller in English and in
compliance with the then applicable revision of ATA Specification 2200 (iSpec
2200), Information Standards for Aviation Maintenance.

 

14.3.2.4 The Buyer and the Seller will reasonably agree on the requirements for
the provision to the Seller of BFE Data for “on-aircraft maintenance”, such as
but not limited to timeframe, media and format in which the BFE Data will be
supplied to the Seller, in order to manage the BFE Data integration process in
an efficient, expeditious and economic manner.

 

14.3.2.5 The BFE Data will be delivered in digital format (SGML) and/or in
Portable Document Format (PDF), as reasonably agreed between the Buyer and the
Seller.

 

14.3.2.6 All costs related to the delivery to the Seller of the applicable BFE
Data will be borne by the Buyer.

 

14.4 Supply

 

14.4.1 Technical Data will be supplied on-line and/or off-line, as set forth in
Exhibit G hereto.

 

14.4.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

14.5 Delivery

 

14.5.1 For Technical Data provided off-line, such Technical Data and
corresponding revisions will be sent to up to two (2) addresses as indicated by
the Buyer at no charge to the Buyer in accordance with the terms set forth under
Clause 14.5.2.



--------------------------------------------------------------------------------

14.5.2 Technical Data provided off-line will be delivered by the Seller at the
Buyer’s named place of destination under DAP conditions. The term Delivered At
Place (DAP) is defined in the Incoterms 2010 publication issued by the
International Chamber of Commerce, (the “DAP”).

 

14.5.3 The Technical Data will be delivered according to a mutually agreed
schedule to correspond with the Delivery of each Aircraft in accordance with
Exhibit G. The Buyer will provide no less than [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] prior notice when requesting a change to such delivery schedule.

 

14.5.4 It will be the responsibility of the Buyer to coordinate and satisfy
local Aviation Authorities’ requirements with respect to Technical Data.
Reasonable quantities of such Technical Data will be supplied by the Seller at
no charge to the Buyer at the Buyer’s named place of destination.

 

14.6 Revision Service

For each firmly ordered Aircraft covered under this Agreement, revision service
for the Technical Data will be provided free of charge for a period starting at
Delivery of the first Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
(the “Revision Service Period”).

Thereafter revision service will be provided in accordance with the terms and
conditions set forth in the Seller’s then current Customer Services Catalog.

 

14.7 Service Bulletins (SB) Incorporation

During the Revision Service Period and upon the Warranty Beneficiary’s request,
Seller Service Bulletin information will be incorporated into the Technical
Data, provided that the Buyer notifies the Seller through the relevant
AirbusWorld on-line Service Bulletin Reporting application that it intends to
accomplish such Service Bulletin. The split effectivity for the corresponding
Service Bulletin will remain in the Technical Data until notification from the
Buyer that embodiment has been completed on all of the Buyer’s Aircraft. The
foregoing is applicable for Technical Data relating to maintenance only. For
operational Technical Data either the pre or post Service Bulletin status will
be shown.

 

14.8 Technical Data Familiarization

Upon request by the Buyer, the Seller will provide up to [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] of Technical Data familiarization training at the
Seller’s or the Buyer’s facilities, at the Buyer’s option. The basic
familiarization course is tailored for maintenance and engineering personnel.

 

14.9 Customer Originated Changes (COC)

If the Buyer wishes to introduce Buyer originated data (hereinafter “COC Data”)
into any of the customized Technical Data that are identified as eligible for
such incorporation in the Seller’s then current Customer Services Catalog, the
Buyer will notify the Seller of such intention.



--------------------------------------------------------------------------------

The incorporation of any COC Data will be performed under the methods and tools
for achieving such introduction and the conditions specified in the Seller’s
then current Customer Services Catalog.

 

14.10 AirN@v Family products

 

14.10.1 The Technical Data listed below is provided on DVD and include
integrated software (hereinafter together referred to as “AirN@v Family”).

 

14.10.2 The AirN@v Family covers several Technical Data domains, reflected by
the following AirN@v Family products:

- AirN@v / Maintenance,

- AirN@v / Planning,

- AirN@v / Repair,

- AirN@v / Workshop,

- AirN@v / Associated Data,

- AirN@v / Engineering.

 

14.10.3 Further details on the Technical Data included in such products are set
forth in Exhibit G.

 

14.10.4 The licensing conditions for the use of AirN@v Family integrated
software will be set forth in a separate agreement (the “End-User License
Agreement for Airbus Software”) to be executed by the parties prior to Delivery
of the first Aircraft.

 

14.10.5 The revision service and the license to use AirN@v Family products will
be granted free of charge for [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] At the end
of such Revision Service Period, the yearly revision service for AirN@v Family
products and the associated license fee will be provided to the Buyer under the
commercial conditions set forth in the Seller’s then current Customer Services
Catalog.

 

14.11 On-Line Technical Data

 

14.11.1 The Technical Data defined in Exhibit G as being provided on-line will
be made available to the Buyer through AirbusWorld, as set forth in a separate
agreement to be executed by the parties the prior to Delivery of the first
Aircraft.

 

14.11.2 Such provisions will be [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

14.11.3 Access to AirbusWorld will be subject to the General Terms and
Conditions of Access to and Use of AirbusWorld (hereinafter the “GTC”), as set
forth in a separate agreement to be executed by the parties prior to Delivery of
the first Aircraft.

 

14.11.4 The list of the Technical Data provided on-line may be extended from
time to time.

For any Technical Data which is or becomes available on-line, the Seller
reserves the right to eliminate other formats for the concerned Technical Data.



--------------------------------------------------------------------------------

14.11.5 Access to AirbusWorld will be granted free of charge for an unlimited
number of the Buyer’s users [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of Buyer’s
administrators) for the Technical Data related to the Aircraft which will be
operated by the Buyer.

 

14.11.6 For the sake of clarification, Technical Data accessed through
AirbusWorld - which access will be covered by the terms and conditions set forth
in the GTC – will remain subject to the conditions of this Clause 14.

In addition, should AirbusWorld provide access to Technical Data in software
format, the use of such software will be subject to the conditions of the
End-User License Agreement for Airbus Software.

 

14.12 Waiver, Release and Renunciation

The Seller warrants that the Technical Data are prepared in accordance with the
state of the art at the date of their development. Should any Technical Data
prepared by the Seller contain a non-conformity or defect, the sole and
exclusive liability of the Seller will be to take all reasonable and proper
steps to correct such Technical Data. Irrespective of any other provisions
herein, no warranties of any kind will be given for the COC Data, as set forth
in Clause 14.9.

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER (AS DEFINED BELOW FOR
THE PURPOSES OF THIS CLAUSE) AND REMEDIES OF THE WARRANTY BENEFICIARY SET FORTH
IN THIS CLAUSE 14 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE WARRANTY
BENEFICIARY HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER WARRANTIES,
OBLIGATIONS AND LIABILITIES OF THE SELLER AND RIGHTS, CLAIMS AND REMEDIES OF THE
WARRANTY BENEFICIARY AGAINST THE SELLER, EXPRESS OR IMPLIED, ARISING BY LAW,
CONTRACT OR OTHERWISE, WITH RESPECT TO ANY NON-CONFORMITY OR DEFECT OF ANY KIND,
IN ANY TECHNICAL DATA OR TECHNICAL SERVICES DELIVERED UNDER THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO:

 

  A. ANY WARRANTY AGAINST HIDDEN DEFECTS;

 

  B. ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

 

  C. ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING
OR USAGE OR TRADE;

 

  D. ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER IN CONTRACT OR
IN TORT, WHETHER OR NOT ARISING FROM THE SELLER’S NEGLIGENCE, ACTUAL OR IMPUTED;
AND

 

  E. ANY OBLIGATION, LIABILITY, RIGHT, CLAIM, OR REMEDY FOR LOSS OF OR DAMAGE TO
ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICES
DELIVERED UNDER THIS AGREEMENT, FOR LOSS OF USE, REVENUE OR PROFIT, OR FOR ANY
OTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES;



--------------------------------------------------------------------------------

PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY
REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS
AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.

FOR THE PURPOSES OF THIS CLAUSE 14, THE “SELLER” WILL BE UNDERSTOOD TO INCLUDE
THE SELLER, ANY OF ITS SUBCONTRACTORS, ITS AFFILIATES AND ANY OF THEIR
RESPECTIVE INSURERS.

 

14.13 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

14.14 Proprietary Rights

 

14.14.1 All proprietary rights relating to Technical Data, including but not
limited to patent, design and copyrights, will remain with the Seller and/or its
Affiliates, as the case may be.

These proprietary rights will also apply to any translation into a language or
languages or media that may have been performed or caused to be performed by the
Buyer.

 

14.14.2 Whenever this Agreement and/or any Technical Data provides for
manufacturing by the Buyer, the consent given by the Seller will not be
construed as any express or implicit endorsement or approval whatsoever of the
Buyer or of the manufactured products. Subject to Article 1.7.1 of Exhibit H,
the supply of the Technical Data will not be construed as any further right for
the Buyer to design or manufacture any Aircraft or part thereof, including any
spare part.

 

14.15 Performance Engineer’s Program

 

14.15.1 In addition to the Technical Data provided under Clause 14, the Seller
will provide to the Buyer Software Services, which will consist of the
Performance Engineer’s Programs (“PEP”) for the Aircraft type covered under this
Agreement. Such PEP is composed of software components and databases, and its
use is subject to the license conditions set forth in the End-User License
Agreement for Airbus Software.

 

14.15.2 Use of the PEP will be limited to two (2) copies to be used on the
Buyer’s computers for the purpose of computing performance engineering data. The
PEP is intended for use on ground only and will not be placed or installed on
board the Aircraft.

 

14.15.3 The license to use the PEP and the revision service will be provided
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] for the duration of the corresponding
Revision Service Period as set forth in Clause 14.6.

 

14.15.4 At the end of such PEP Revision Service Period, the PEP will be provided
to the Buyer at the standard commercial conditions set forth in the Seller’s
then current Customer Services Catalog.

 

14.16 Future Developments



--------------------------------------------------------------------------------

The Seller continuously monitors technological developments and applies them to
Technical Data, document and information systems’ functionalities, production
and methods of transmission.

The Seller will implement and the Buyer will accept such new developments, it
being understood that the Buyer will be informed in due time by the Seller of
such new developments and their application and of the date by which the same
will be implemented by the Seller.

 

14.17 Confidentiality

 

14.17.1 This Clause, the Technical Data, the Software Services and their content
are designated as confidential. All such Technical Data and Software Services
are provided to the Buyer for the sole use of the Buyer who undertakes not to
disclose the contents thereof to any third party without the prior written
consent of the Seller, except as permitted therein or pursuant to any government
or legal requirement imposed upon the Buyer.

 

14.17.2 If the Seller authorizes the disclosure of this Clause or of any
Technical Data or Software Services to third parties either under this Agreement
or by an express prior written authorization or, specifically, where the Buyer
intends to designate a maintenance and repair organization or a third party to
perform the maintenance of the Aircraft or to perform data processing on its
behalf (each a “Third Party”), the Buyer will notify the Seller of such
intention prior to any disclosure of this Clause and/or the Technical Data
and/or the Software Services to such Third Party.

The Buyer hereby undertakes to cause such Third Party to agree to be bound by
the conditions and restrictions set forth in this Clause 14 with respect to the
disclosed Clause, Technical Data or Software Services and will in particular
cause such Third Party to enter into a confidentiality agreement with the Seller
and appropriate licensing conditions, and to commit to use the Technical Data
solely for the purpose of maintaining the Buyer’s Aircraft and the Software
Services exclusively for processing the Buyer’s data. The Seller will reasonably
cooperate with the Buyer in the Buyer’s efforts to fulfill its undertakings set
forth in this paragraph.

 

14.18 Transferability

Unless otherwise permitted pursuant to Clause 21, the Buyer’s rights under this
Clause 14 may not be assigned, sold, transferred, novated or otherwise alienated
by operation of law or otherwise, without the Seller’s prior written consent.

Any transfer in violation of this Clause 14.17 will, as to the particular
Aircraft involved, void the rights and warranties of the Buyer under this Clause
14 and any and all other warranties that might arise under or be implied in law.



--------------------------------------------------------------------------------

15 SELLER REPRESENTATIVE SERVICES

The Seller will provide [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to the Buyer
the services described in this Clause 15, at the Buyer’s main base or at other
locations to be mutually agreed by the parties, acting reasonably.

 

15.1 Customer Support Representative(s)

 

15.1.1 The Seller will provide [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to the Buyer the services of Seller customer support representative(s), as
defined in Appendix A to this Clause 15 (each a “Seller Representative”), at the
Buyer’s main base or such other locations as the parties may agree.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

15.1.2 In providing the services as described herein, any Seller
Representatives, or any Seller employee(s) providing services to the Buyer
hereunder, are deemed to be acting in an advisory capacity only and at no time
will they be deemed to be acting as Buyer’s employees, contractors or agents,
either directly or indirectly.

 

15.1.3 The Seller will provide to the Buyer an annual written accounting of the
consumed man-months and any remaining man-month balance from the allowance
defined in Appendix A to this Clause 15. Such accounting will be deemed final
and accepted by the Buyer unless the Seller receives written objection from the
Buyer within thirty (30) calendar days of receipt of such accounting.

 

15.1.4 In the event of a need for Aircraft On Ground (“AOG”) technical
assistance after the end of the assignment referred to in Appendix A to this
Clause 15, the Buyer will have non-exclusive access to:

 

  (i) AIRTAC (Airbus Technical AOG Center); and

 

  (ii) the Seller Representative network closest to the Buyer’s main base. A
list of contacts of the Seller Representatives closest to the Buyer’s main base
will be provided to the Buyer.

As a matter of reciprocity, the Buyer agrees that Seller Representative(s) may
provide services to other airlines during any assignment with the Buyer.

 

15.1.5 Should the Buyer request Seller Representative services exceeding the
allocation specified in Appendix A to this Clause 15, the Seller may provide
such additional services subject to terms and conditions to be mutually agreed.

 

15.1.6 The Seller will cause services similar to the services described in this
Clause 15 to be provided by representatives of the Propulsion System
Manufacturer and Suppliers, when reasonably requested by the Buyer.

 

15.2 Buyer’s Support

 

15.2.1

From the date of arrival of the first Seller Representative and for the duration
of the assignment, the Buyer will provide, [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY



--------------------------------------------------------------------------------

  WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and if
requested by the Seller, a suitable, lockable office, conveniently located with
respect to the Buyer’s maintenance facilities, with complete office furniture
and equipment including telephone, internet, email and facsimile connections for
the sole use of the Seller Representative(s). [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

15.2.2 Absence of an assigned Seller Representative during normal statutory
vacation periods will be covered by other seller representatives on the same
conditions as those described in Clause 15.1.4, and such services will be
counted against the total allocation provided in Appendix A hereto.

 

15.2.3 The Seller will use commercially reasonable efforts to obtain, and the
Buyer will assist the Seller in obtaining, from the civil authorities of the
Buyer’s country those documents that are necessary to permit the Seller
Representative to live and work in the Buyer’s country. If the Seller is unable
to obtain such necessary documents for any Seller Representative after the
exercise of commercially reasonable efforts by the Seller to do so, the Seller
will be relieved of any obligation to the Buyer under the provisions of Clause
15.1 with respect to such Seller Representative until the Seller is able to
obtain such necessary documents.

 

15.3 Withdrawal of the Seller Representative

The Seller will have the right to withdraw its assigned Seller Representatives
as it sees fit if conditions arise, which are in the Seller’s opinion dangerous
to their safety or health or prevent them from fulfilling their contractual
tasks.

 

15.4 Indemnities

INDEMNIFICATION PROVISIONS, INCLUDING THE LIMITATIONS RELATED THERETO,
APPLICABLE TO THIS CLAUSE 15 ARE SET FORTH IN CLAUSE 19.



--------------------------------------------------------------------------------

APPENDIX A TO CLAUSE 15

SELLER REPRESENTATIVE

 

1 The Seller will provide to the Buyer Seller Representative services at the
Buyer’s main base or at other locations to be mutually agreed for [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

 

2 For the sake of clarification, such Seller Representatives’ services will
include [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3 The number of Seller Representatives assigned to the Buyer at any one time
will be mutually agreed, but will at no time exceed [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] Seller Representatives.



--------------------------------------------------------------------------------

16 TRAINING SUPPORT AND SERVICES

 

16.1 General

 

16.1.1 This Clause 16 sets forth the terms and conditions for the supply of
training support and services for the Buyer’s personnel to support the Aircraft
operation.

 

16.1.2 The range, quantity and validity of training to be provided free of
charge under this Agreement are covered in Appendix A to this Clause 16.

 

16.1.3 Scheduling of training courses covered in Appendix A will be mutually
agreed during a training conference (the “Training Conference”) that will be
held no later than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

16.2 Training Location

 

16.2.1 The Seller will provide training at its affiliated training center in
Miami, U.S.A. or such other of its training centers as agreed upon by the Seller
and the Buyer (individually a “Seller’s Training Center” and collectively the
“Seller’s Training Centers”).

 

16.2.2 If the unavailability of facilities or scheduling difficulties make
training by the Seller at any Seller’s Training Center impractical, the Seller
will ensure that the Buyer is provided with such training at another location
designated by the Seller.

 

16.2.3 Upon the Buyer’s request, the Seller may also provide certain training at
a location other than the Seller’s Training Centers, including one of the
Buyer’s bases, if and when practicable for the Seller, under terms and
conditions to be mutually agreed upon. In such event, all additional charges
listed in Clauses 16.5.2 and 16.5.3 will be borne by the Buyer.

 

16.2.4 If the Buyer requests training at a location as indicated in Clause
16.2.3 and requires such training to be an Airbus approved course, the Buyer
undertakes that the training facilities will be approved by the Seller prior to
the performance of such training. The Buyer will, as necessary and with adequate
time prior to the performance of such training, provide access to the training
facilities set forth in Clause 16.2.3 to the Seller’s and the competent Aviation
Authority’s representatives for approval of such facilities.

 

16.3 Training Courses

 

16.3.1 Training courses will be as described in the Seller’s customer services
catalog (the “Seller’s Customer Services Catalog”). The Seller’s Customer
Services Catalog also sets forth the minimum and maximum number of trainees per
course.

All training requests or training course changes made outside of the scope of
the Training Conference will be submitted by the Buyer with a minimum of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] months prior notice.



--------------------------------------------------------------------------------

16.3.2 The following terms and conditions will apply to training performed by
the Seller:

 

  (i) Training courses will be the Seller’s standard courses as described in the
Seller’s Customer Services Catalog valid at the time of execution of the course.
The Seller will be responsible for all training course syllabi, training aids
and training equipment necessary for the organization of the training courses.
For the avoidance of doubt, such training equipment does not include provision
of aircraft for the purpose of performing training.

 

  (ii) The training equipment and the training curricula used for the training
of flight, cabin and maintenance personnel will not be fully customized but will
be configured in order to obtain the relevant Aviation Authority’s approval and
to support the Seller’s training programs.

 

  (iii) Training data and documentation for trainees receiving the training at
the Seller’s Training Centers will [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Training data and documentation will be marked “FOR TRAINING ONLY” and as such
are supplied for the sole and express purpose of training; training data and
documentation will not be revised.

 

16.3.3 When the Seller’s training courses are provided by the Seller’s
instructors (individually an “Instructor” and collectively “Instructors”) the
Seller will deliver to each trainee a Certificate of Recognition or a
Certificate of Course Completion (each a “Certificate”) or an attestation (an
“Attestation”), as applicable, upon successful completion of any such training
course. Any such Certificate or Attestation will not represent authority or
qualification by any Aviation Authority but may be presented to such Aviation
Authority in order to obtain relevant formal qualification.

In the event of training courses being provided by a training provider selected
by the Seller as set forth in Clause 16.2.2, the Seller will cause such training
provider to deliver to each trainee a Certificate or Attestation, which will not
represent authority or qualification by any Aviation Authority, but may be
presented to such Aviation Authority in order to obtain relevant formal
qualification.

 

16.3.4 Should the Buyer wish to exchange any of the training courses provided
under Appendix A hereto, the Buyer will place a request for exchange to this
effect with the Seller. The Buyer may exchange, subject to the Seller’s
confirmation, the training allowances granted under Appendix A of the present
Agreement as follows:

 

  (i) flight operations training courses as listed under Article 1 of Appendix A
may be exchanged for any flight operations training courses described in the
Seller’s Customer Services Catalog current at the time of the Buyer’s request;

 

  (ii) maintenance training courses as listed under Article 3 of Appendix A may
be exchanged for any maintenance training courses described in the Seller’s
Customer Services Catalog current at the time of the Buyer’s request;

 

  (iii) should any one of the allowances granted thereunder (flight operations
or maintenance) have been fully drawn upon, the Buyer will be entitled to
exchange flight operations or maintenance training courses as needed against the
remaining allowances.

The exchange value will be based on the Seller’s Training Course Exchange Matrix
applicable at the time of the request for exchange and which will be provided to
the Buyer at such time.



--------------------------------------------------------------------------------

It is understood that the above provisions will apply to the extent that
training allowances granted under Appendix A remain available to the full extent
necessary to perform the exchange.

All requests to exchange training courses will be submitted by the Buyer with a
minimum of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] prior notice. The
requested training will be subject to the Seller’s then existing planning
constraints.

 

16.3.5 Should the Buyer use none or only part of the training to be provided
pursuant to this Clause 16, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

16.3.6 Should the Buyer decide to cancel or reschedule a training course, fully
or partially, and irrespective of the location of the training, a minimum
advance notification of at least [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
prior to the relevant training course start date is required.

 

16.3.7 If the notification occurs less than [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] but more than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] calendar days
prior to such training, a cancellation fee corresponding to [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] of such training will be, as applicable, either
deducted from the training allowance defined in Appendix A or invoiced at the
Seller’s then applicable price.

 

16.3.8 If the notification occurs less than [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] calendar days prior to such training, a cancellation fee
corresponding to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of such training
will be, as applicable, either deducted from the training allowance defined in
Appendix A or invoiced at the Seller’s then applicable price.

 

16.3.9 All courses exchanged under Clause 16.3.4 will remain subject to the
provisions of this Clause 16.3.

 

16.4 Prerequisites and Conditions

 

16.4.1 Training will be conducted in English and all training aids used during
such training will be written in English using common aeronautical terminology.

 

16.4.2 The Buyer hereby acknowledges that all training courses conducted
pursuant to this Clause 16 are standard transition training courses and not ab
initio training courses.

 

16.4.3 Trainees will have the prerequisite knowledge and experience specified
for each course in the Seller’s Customer Services Catalog.



--------------------------------------------------------------------------------

16.4.4 The Buyer will be responsible for the selection of the trainees and for
any liability with respect to the entry knowledge level of the trainees.

 

16.4.5 The Seller reserves the right to verify the trainees’ proficiency and
previous professional experience.

 

16.4.6 The Seller will provide to the Buyer during the Training Conference an
Airbus Pre-Training Survey for completion by the Buyer for each trainee.

The Buyer will provide the Seller with an attendance list of the expected
trainees for each course, with the validated qualification of each trainee, at
the time of reservation of the training course and in no event any later than
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] before the start of the training
course. The Buyer will return concurrently thereto the completed Airbus
Pre-Training Survey, detailing the trainees’ associated background. If the
Seller determines through the Airbus Pre-Training Survey that a trainee does not
match the prerequisites set forth in the Seller’s Customer Services Catalog,
following consultation with the Buyer, such trainee will be withdrawn from the
program or directed through a relevant entry level training program, which will
be at the Buyer’s expense, and the Buyer will be entitled to substitute a new
trainee for the trainee that has been so withdrawn or directed.

 

16.4.7 If the Seller determines at any time during the training that a trainee
lacks the required level, following consultation with the Buyer, such trainee
will be withdrawn from the program or, upon the Buyer’s request, the Seller may
be consulted to direct the above mentioned trainee(s), if possible, to any other
required additional training, which will be at the Buyer’s expense.

 

16.4.8 The Seller will in no case warrant or otherwise be held liable for any
trainee’s performance as a result of any training provided.

 

16.5 Logistics

 

16.5.1 Trainees

 

16.5.1.1 Living and travel expenses for the Buyer’s trainees will be borne by
the Buyer.

 

16.5.1.2 It will be the responsibility of the Buyer to make all necessary
arrangements relative to authorizations, permits and/or visas necessary for the
Buyer’s trainees to attend the training courses to be provided hereunder.
Rescheduling or cancellation of courses due to the Buyer’s failure to obtain any
such authorizations, permits and/or visas will be subject to the provisions of
Clauses 16.3.6 thru 16.3.8.

 

16.5.2 Training at External Location - Seller’s Instructors

 

16.5.2.1 In the event of training being provided at the Seller’s request at any
location other than the Seller’s Training Centers, as provided for in Clause
16.2.2, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

16.5.2.2 In the event of training being provided by the Seller’s Instructor(s)
at any location other than the Seller’s Training Centers at the Buyer’s request,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

16.5.2.3 Living Expenses

Except as provided for in Clause 16.5.2.1 above, [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

16.5.2.4 Air Travel

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

16.5.2.5 Buyer’s Indemnity

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] the Seller will not be held liable to
the Buyer for any delay or cancellation in the performance of any training
outside of the Seller’s Training Centers associated with any transportation
described in this Clause 16.5.2, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

16.5.3 Training Material and Equipment Availability - Training at External
Location

Training material and equipment necessary for course performance at any location
other than the Seller’s Training Centers or the facilities of a training
provider selected by the Seller will be provided by the Buyer [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] in accordance with the Seller’s specifications.

Notwithstanding the foregoing, should the Buyer request the performance of a
course at another location as per Clause 16.2.3, the Seller may, upon the
Buyer’s request, provide the training material and equipment necessary for such
course’s performance. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

16.6 Flight Operations Training

The Seller will provide training for the Buyer’s flight operations personnel as
further detailed in Appendix A to this Clause 16, including the courses
described in this Clause 16.6.

 

16.6.1 Flight Crew Training Course

The Seller will perform a flight crew training course program for the Buyer’s
flight crews, each of which will consist of two (2) crew members, who will be
either captain(s) or first officer(s).



--------------------------------------------------------------------------------

16.6.2 Base Flight Training

 

16.6.2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] performed in accordance with
the related Airbus training course definition (the “Base Flight Training”).

 

16.6.2.2 Should it be necessary to ferry the Buyer’s delivered Aircraft to the
location where the Base Flight Training will take place, [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

16.6.2.3 If the Base Flight Training is performed outside of the zone where the
Seller usually performs such training, the ferry flight to the location where
the Base Flight Training will take place will be performed by a crew composed of
the Seller’s and/or the Buyer’s qualified pilots, in accordance with the
relevant Aviation Authority’s regulations related to the place of performance of
the Base Flight Training.

 

16.6.3 Flight Crew Line Initial Operating Experience

In order to assist the Buyer with initial operating experience after Delivery of
the first Aircraft, the Seller will provide to the Buyer pilot Instructor(s) as
set forth in Appendix A to this Clause 16.

Should the Buyer request, subject to the Seller’s consent, such Seller pilot
Instructor(s) to perform any other flight support during the flight crew line
initial operating period, such as but not limited to line assistance,
demonstration flight(s), ferry flight(s) or any flight(s) required by the Buyer
during the period of entry into service of the Aircraft, [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

It is hereby understood by the parties that the Seller’s pilot Instructor(s)
will only perform the above flight support services to the extent they bear the
relevant qualifications to do so.

 

16.6.4 Type Specific Cabin Crew Training Course

The Seller will provide type specific training for cabin crews at the Seller’s
Training Centers.

If the Buyer’s Aircraft is to incorporate special features, the type specific
cabin crew training course will be performed no earlier than [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] before the scheduled Delivery Date of the Buyer’s
first Aircraft.

 

16.6.5 Training on Aircraft

During any and all flights performed in accordance with this Clause 16.6, the
Buyer will [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

The Buyer will assist the Seller, if necessary, in obtaining the validation of
the licenses of the Seller’s pilots performing Base Flight Training or initial
operating experience by the Aviation Authority of the place of registration of
the Aircraft.

 

16.7 Performance / Operations Courses

The Seller will provide performance/operations training for the Buyer’s
personnel as defined in Appendix A to this Clause 16.

The available courses will be listed in the Seller’s Customer Services Catalog
current at the time of the course.

 

16.8 Maintenance Training

 

16.8.1 The Seller will provide maintenance training for the Buyer’s ground
personnel at the Seller’s Training Centers as further set forth in Appendix A to
this Clause 16.

The available courses will be as listed in the Seller’s Customer Services
Catalog current at the time of the course.

The practical training provided in the frame of maintenance training will be
performed on the training devices in use in the Seller’s Training Centers.

 

16.8.2 Practical Training on Aircraft

Notwithstanding Clause 16.8.1 above, upon the Buyer’s request, the Seller may
provide Instructors for the performance of practical training on aircraft
(“Practical Training”).

Irrespective of the location at which the training takes place, the Buyer will
provide at its own cost an aircraft for the performance of the Practical
Training.

Should the Buyer require the Seller’s Instructors to provide Practical Training
at facilities selected by the Buyer, such training will be subject to prior
approval of the facilities by the Seller. All costs related to such Practical
Training, including but not limited to the Seller’s approval of the facilities,
will be borne by the Buyer.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] subject to the conditions detailed in
Paragraph 4.4 thereof.

 

16.9 Supplier and Propulsion System Manufacturer Training

Upon the Buyer’s request, the Seller will provide to the Buyer the list of the
maintenance and overhaul training courses provided by major Suppliers and the
applicable Propulsion System Manufacturer on their respective products.

 

16.10 Proprietary Rights

All proprietary rights, including but not limited to patent, design and
copyrights, relating to the Seller’s training data and documentation will remain
with the Seller and/or its Affiliates and/or its Suppliers, as the case may be.



--------------------------------------------------------------------------------

These proprietary rights will also apply to any translation into a language or
languages or media that may have been performed or caused to be performed by the
Buyer.

 

16.11 Confidentiality

The Seller’s training data and documentation are designated as confidential and
as such are provided to the Buyer for the sole use of the Buyer, for training of
its own personnel, who undertakes not to disclose the content thereof in whole
or in part, to any third party without the prior written consent of the Seller,
save as permitted herein or otherwise pursuant to any government or legal
requirement imposed upon the Buyer.

In the event of the Seller having authorized the disclosure of any training data
and documentation to third parties either under this Agreement or by an express
prior written authorization, the Buyer will cause such third party to agree to
be bound by the same conditions and restrictions as the Buyer with respect to
the disclosed training data and documentation and to use such training data and
documentation solely for the purpose for which they are provided.

 

16.12 Transferability

Unless otherwise permitted pursuant to Clause 21, the Buyer’s rights under this
Clause 16 may not be assigned, sold, transferred, novated or otherwise alienated
by operation of law or otherwise, without the Seller’s prior written consent.

 

16.13 Indemnities and Insurance

INDEMNIFICATION PROVISIONS AND INSURANCE REQUIREMENTS APPLICABLE TO THIS CLAUSE
16 ARE AS SET FORTH IN CLAUSE 19.

THE BUYER WILL PROVIDE THE SELLER WITH AN ADEQUATE INSURANCE CERTIFICATE PRIOR
TO ANY TRAINING ON AIRCRAFT.



--------------------------------------------------------------------------------

APPENDIX A TO CLAUSE 16

TRAINING ALLOWANCE

For the avoidance of doubt, all quantities indicated below are the total
quantities granted for all Aircraft firmly ordered, unless otherwise specified.

The contractual training courses defined in this Appendix A will be provided
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] under this Agreement.

Notwithstanding the above, flight operations training courses granted per firmly
ordered Aircraft in this Appendix A will be provided by the Seller within a
period starting [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Any deviation to such training delivery schedule will be mutually agreed between
the Buyer and the Seller.

 

1 FLIGHT OPERATIONS TRAINING

 

1.1 Flight Crew Training (standard transition course)

The Seller will provide flight crew training (standard transition course)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.2 Low Visibility Operations Training

The Seller will provide [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Low Visibility
Operations Training for [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.3 Flight Crew Line Initial Operating Experience

The Seller will provide to the Buyer pilot Instructor(s) [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

Unless otherwise agreed during the Training Conference, in order to follow the
Aircraft Delivery schedule, the maximum number of pilot Instructors present at
any one time will be limited to [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
pilot Instructors.



--------------------------------------------------------------------------------

1.4 Type Specific Cabin Crew Training Course

The Seller will provide to the Buyer [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
type specific training for cabin crews for up to [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

1.5 Airbus Pilot Instructor Course (APIC)

The Seller will provide to the Buyer transition Airbus Pilot Instructor
Course(s) (APIC), for flight and synthetic instruction, [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] of the Buyer’s flight instructors. APIC courses will be
performed in groups of two (2) trainees.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2 PERFORMANCE / OPERATIONS COURSE(S)

The Seller will provide to the Buyer [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of performance / operations training [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
for the Buyer’s personnel.

 

3 MAINTENANCE TRAINING

 

3.1 The Seller will provide to the Buyer [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of maintenance training [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for the Buyer’s
personnel.

 

3.2 The Seller will provide to the Buyer [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Engine Run-up courses [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4 TRAINEE DAYS ACCOUNTING

Trainee days are counted as follows:

 

4.1 For instruction at the Seller’s Training Centers: one (1) day of instruction
for one (1) trainee equals one (1) trainee day. The number of trainees
originally registered at the beginning of the course will be counted as the
number of trainees to have taken the course.

 

4.2

For instruction outside of the Seller’s Training Centers: one (1) day of
instruction by one (1) Seller Instructor equals the actual number of trainees
attending the course or a minimum of



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] trainee days, except for structure
maintenance training course(s).

 

4.3 For structure maintenance training courses outside the Seller’s Training
Center(s), one (1) day of instruction by one (1) Seller Instructor equals the
actual number of trainees attending the course or the minimum number of trainees
as indicated in the Seller’s Customer Services Catalog.

 

4.4 For practical training, whether on training devices or on aircraft, one
(1) day of instruction by one (1) Seller Instructor equals the actual number of
trainees attending the course or a minimum of [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



--------------------------------------------------------------------------------

17 EQUIPMENT SUPPLIER PRODUCT SUPPORT

 

17.1 Equipment Supplier Product Support Agreements

 

17.1.1 The Seller has obtained enforceable and transferable Supplier Product
Support Agreements from all Suppliers of Supplier Parts installed on the
Aircraft, the benefit of which is hereby transferred to the Warranty
Beneficiary. Such agreements become enforceable as soon as and for as long as an
operator is identified as an Airbus aircraft operator. For the avoidance of
doubt, transfer to the Warranty Beneficiary of any Supplier Product Support
Agreement does not limit the right of the Warranty Beneficiary to enter into any
additional agreement with such Supplier on different terms than provided in such
Supplier Product Support Agreement.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

17.1.2 These agreements are based on the World Airlines Suppliers Guide, are
made available to the Warranty Beneficiary through the SPSA Application, and
include Supplier commitments as contained in the Supplier Product Support
Agreements which include the following provisions:

 

  (i) Technical data and manuals required to operate, maintain, service and
overhaul the Supplier Parts will be prepared in accordance with the applicable
provisions of ATA Specification including revision service and be published in
the English language. The Seller will recommend that a software user guide,
where applicable, be supplied in the form of an appendix to the Component
Maintenance Manual. Such data will be provided in compliance with the applicable
ATA Specification;

 

  (ii) Warranties and guarantees, including standard warranties. In addition,
landing gear Suppliers will provide service life policies for selected
structural landing gear elements;

 

  (iii) Training to ensure efficient operation, maintenance and overhaul of the
Supplier Parts for the Buyer’s instructors, shop and line service personnel;

 

  (iv) Spares data in compliance with ATA Specification 2200 (iSpec 2200),
initial provisioning recommendations, spare parts and logistic service including
routine and expedite deliveries;

 

  (v) Technical service to assist the Warranty Beneficiary with maintenance,
overhaul, repair, operation and inspection of Supplier Parts as well as required
tooling and spares provisioning.

 

17.2 Supplier Compliance

The Seller will monitor Suppliers’ compliance with support commitments defined
in the Supplier Product Support Agreements and will, if necessary, jointly take
remedial action with the Warranty Beneficiary. The Seller authorizes the
Warranty Beneficiary to enforce directly against all Suppliers all such support
commitments to the fullest extent permitted by the applicable Supplier Product
Support Agreement.



--------------------------------------------------------------------------------

17.3 Nothing in this Clause 17 will be construed to [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

17.4 Familiarization Training

Upon the Buyer’s request, the Seller will provide the Warranty Beneficiary with
Supplier Product Support Agreements familiarization training at the Seller’s
facilities in Blagnac, France. An on-line training module will be further
available through AirbusWorld, access to which will be subject to the GTC.



--------------------------------------------------------------------------------

18 BUYER FURNISHED EQUIPMENT

 

18.1 Administration

 

18.1.1 In accordance with the Specification, the Seller will install those items
of equipment that are identified in the Specification as being furnished by the
Buyer (“Buyer Furnished Equipment” or “BFE”), provided that the BFE and the
supplier of such BFE (the “BFE Supplier”) are referred to in the Airbus BFE
Product Catalog valid at the time the BFE Supplier is selected.

 

18.1.2 Notwithstanding the foregoing and without prejudice to Clause 2.5.2, if
the Buyer wishes to install BFE that is not referred to in the Airbus BFE
Product Catalog or if the Buyer wishes to use a supplier that is not a BFE
Supplier, the Buyer will so inform the Seller and the Seller will, if the Seller
deems necessary, complete a feasibility study [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] In addition, it is a prerequisite to such approval that the
considered supplier be qualified by the Seller’s Aviation Authorities to produce
equipment for installation on civil aircraft. The Buyer will [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] cause any BFE supplier approved under this Clause
18.1.2 (each an “Approved BFE Supplier”) to comply with the conditions set forth
in this Clause 18 and specifically Clause 18.2.

Except for the specific purposes of this Clause 18.1.2, the term BFE Supplier
will be deemed to include Approved BFE Suppliers.

 

18.1.3 The Seller will advise the Buyer of the dates by which, in the planned
release of engineering for the Aircraft, the Seller requires from each BFE
Supplier a written detailed engineering definition encompassing a Declaration of
Design and Performance (the “BFE Engineering Definition”). The Seller will
provide to the Buyer and/or the BFE Supplier(s), within an appropriate
timeframe, the necessary interface documentation to enable the development of
the BFE Engineering Definition.

The BFE Engineering Definition will include the description of the dimensions
and weight of BFE, the information related to its certification and the
information necessary for the installation and operation thereof, including when
applicable 3D models compatible with the Seller’s systems. The Buyer will
furnish, or cause the BFE Suppliers to furnish, the BFE Engineering Definition
by the dates specified.

Thereafter, the BFE Engineering Definition will not be revised, except through
an SCN executed in accordance with Clause 2.

 

18.1.4 The Seller will also provide to the Buyer, [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] a schedule of dates and the shipping addresses for delivery of the
BFE and, where requested by the Seller, additional spare BFE to permit
installation in the Aircraft and Delivery of the Aircraft in accordance with the
Aircraft delivery schedule. The Buyer will provide, or cause the BFE Suppliers
to provide, the BFE by such dates in a serviceable condition, in order to allow
performance of any assembly, installation, test or acceptance process in
accordance with the Seller’s industrial schedule. In order to facilitate the
follow-up of the timely receipt of BFE, the Buyer will, upon the Seller’s
request, provide to the Seller dates and references of all BFE purchase orders
placed by the Buyer. The Seller will reasonably cooperate with the Buyer and the
BFE Suppliers to help ensure that the BFE is provided to the Seller by the
requisite dates in proper and serviceable condition.



--------------------------------------------------------------------------------

The Buyer will also provide, when requested by the Seller, at the Airbus
Operations S.A.S. facility in Toulouse, France, and/or the Airbus Operations
GmbH Division Hamburger Flugzeugbau facility in Hamburg, Germany, adequate field
service including support from BFE Suppliers to act in a technical advisory
capacity to the Seller in the installation, calibration and possible repair of
BFE.

 

18.1.5 Without prejudice to the Buyer’s obligations hereunder, in order to
facilitate the development of the BFE Engineering Definition, the Seller will
organize meetings between the Buyer and BFE Suppliers. The Buyer hereby agrees
to participate in such meetings and to provide adequate technical and
engineering expertise to reach decisions within a timeframe specified by the
Seller.

In addition, prior to Delivery of the Aircraft to the Buyer, the Buyer agrees:

 

  (i) to monitor the BFE Suppliers and ensure that they will enable the Buyer to
fulfill its obligations, including but not limited to those set forth in the
Customization Milestone Chart;

 

  (ii) that, should a timeframe, quality or other type of risk be identified at
a given BFE Supplier, the Buyer will [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
allocate resources to such BFE Supplier so as not to jeopardize the industrial
schedule of the Aircraft;

 

  (iii) for major BFE, including, but not being limited to, seats, galleys and
IFE (“Major BFE”) to participate on a mandatory basis in the specific meetings
that take place between BFE Supplier selection and BFE delivery, namely:

 

  (a) Preliminary Design Review (“PDR”),

 

  (b) Critical Design Review (“CDR”);

 

  (iv) to attend the First Article Inspection (“FAI”) for the first shipset of
all Major BFE. Should the Buyer not attend such FAI, the Buyer will delegate the
FAI to the BFE Supplier thereof and confirmation thereof will be supplied to the
Seller in writing;

 

  (v) to attend the Source Inspection (“SI”) that takes place at the BFE
Supplier’s premises prior to shipping, for each shipset of all Major BFE. Should
the Buyer not attend such SI, the Buyer will delegate the SI to the BFE Supplier
and confirmation thereof will be delivered to the Seller in writing. Should the
Buyer not attend the SI, the Buyer will be deemed to have accepted the
conclusions of the BFE Supplier with respect to such SI.

The Seller will attend the PDR, the CDR and the FAI. In doing so, the Seller’s
employees will be acting in an advisory capacity only and at no time will they
be deemed to be acting as Buyer’s employees or agents, either directly or
indirectly.



--------------------------------------------------------------------------------

18.1.6 The Seller will have the authority to [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The BFE will be imported into France or into Germany by the Buyer under a
suspensive customs system (Régime de l’entrepôt douanier ou -régime de
perfectionnement actif or Zollager oder Aktive Veredelung) without application
of any French or German tax or customs duty

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

BFE will be delivered to the following shipping addresses:

Airbus Operations S.A.S.

316 Route de Bayonne

31300 Toulouse

France

or

Airbus Operations GmbH

Kreetslag 10

21129 Hamburg

Germany,

or such other location as may be specified by the Seller.

 

18.2 Applicable Requirements

 

18.2.1 The Buyer will [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] ensure, at its
expense, that the BFE will:

 

  (i) be manufactured by either a BFE Supplier referred to in the Airbus BFE
Product Catalog or an Approved BFE Supplier, and



--------------------------------------------------------------------------------

  (ii) meet the requirements of the applicable Specification of the Aircraft,
and

 

  (iii) be delivered with the relevant certification documentation, including
but not limited to the DAP (Delivery at Place) according to the Incoterms, and

 

  (iv) comply with the BFE Engineering Definition, and

 

  (v) comply with applicable requirements incorporated by reference to the Type
Certificate and listed in the Type Certificate Data Sheet, and

 

  (vi) be approved by the Aviation Authority issuing the Export Airworthiness
Certificate and by the Buyer’s Aviation Authority for installation and use on
the Aircraft at the time of Delivery of the Aircraft, and

 

  (vii) not infringe any patent, copyright or other intellectual property right
of the Seller or any third party, and

 

  (viii) at the time of delivery to the Seller, not be subject to any legal
obligation or other encumbrance that may prevent, hinder or delay the
installation of the BFE in the Aircraft and/or the Delivery of the Aircraft.

The Seller will be entitled to refuse any item of BFE that is incompatible with
the Specification, the BFE Engineering Definition or the certification
requirements.

 

18.2.2 Unless otherwise provided in this Clause 18, [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] the Seller will reasonably cooperate with the Buyer and
the BFE Suppliers with regard to the timely manufacture, shipment, delivery,
certification, design and installation of the BFE and provide for storage of the
BFE.

 

18.3 Buyer’s Obligation and Seller’s Remedies

 

18.3.1 Any delay or failure by the Buyer or the BFE Suppliers in:

 

  (i) complying with the undertakings set forth in Clause 18.2.1 or in providing
the BFE Engineering Definition or field service mentioned in Clause 18.1.4, or

 

  (ii) furnishing the BFE in a serviceable condition at the requested delivery
date, or

 

  (iii) obtaining any required approval for such BFE under the above mentioned
Aviation Authorities’ regulations,

may delay the performance of any act to be performed by the Seller, including
Delivery of the Aircraft. The Seller will not be responsible for a delay in the
Delivery of the Aircraft to the extent such delay is caused by a delay or
failure by the Buyer or the BFE Suppliers described in the immediately preceding
sentence. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

18.3.2 In addition, in the event of any delay or failure mentioned in 18.3.1
above, the Seller may [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) select, purchase and install equipment similar to the BFE at issue if such
BFE is required to obtain the Export Certificate of Airworthiness for the
affected Aircraft, in which event the Final Price of the affected Aircraft will
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] or

 

  (ii) if the BFE is delayed by more [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

18.4 Title and Risk of Loss

Title to and risk of loss of any BFE will at all times remain with the Buyer
except that risk of loss (limited to cost of replacement of such BFE) will be
with the Seller for as long as such BFE is under the care, custody and control
of the Seller.

 

18.5 Disposition of BFE Following Termination

 

18.5.1 If a termination of this Agreement pursuant to Clause 20 occurs with
respect to an Aircraft in which all or any part of the BFE has been installed
prior to the date of such termination, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

18.5.2 If a termination of this Agreement pursuant to Clause 20 occurs with
respect to an Aircraft in which all or any part of the BFE has been installed
prior to the date of such termination [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

18.5.3 If a termination of this Agreement pursuant to Clause 20 occurs with
respect to an Aircraft, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

18.5.4 If a termination of this Agreement pursuant to Clause 20 occurs with
respect to an Aircraft, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

18.5.5 If a termination of this Agreement by either party pursuant to Clause 11
occurs with respect to an Aircraft in which all or any part of the BFE has been
installed prior to the date of such termination, the Seller will, at the
Seller’s option, either [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

18.5.6 If a termination of this Agreement by either party pursuant to Clause 11
occurs with respect to an Aircraft, for any BFE delivered to the Seller’s
facilities for such Aircraft but not installed prior to the date of such
termination, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

18.5.7 If a termination of this Agreement pursuant to Clause 10 occurs with
respect to an Aircraft in which all or any part of the BFE has been installed
prior to the date of such termination, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

18.5.8 If a termination of this Agreement pursuant to Clause 10 occurs with
respect to an Aircraft in which all or any part of the BFE has been installed
prior to the date of such termination, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

18.5.9 If a termination of this Agreement pursuant to Clause 10 occurs with
respect to an Aircraft, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

18.5.10 If a termination of this Agreement pursuant to Clause 10 occurs with
respect to an Aircraft, and [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

18.5.11 The Seller will notify the Buyer as to those items of BFE [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] and, at the Seller’s request, the Buyer will
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the date of such notice. The Buyer
will have no claim against the Seller for damage, loss or destruction of any
item of BFE removed from the affected Aircraft and not removed from Seller’s
facility [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

18.5.12 The Buyer will have no claim against the Seller for damage to or
destruction of any item of BFE damaged or destroyed in the process of being
removed from the affected Aircraft pursuant to this Clause 18.5, provided that
the Seller will use reasonable care in such removal.

 

18.5.13 The Buyer will grant the Seller title to any BFE items that cannot be
removed from the affected Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

19 INDEMNITIES AND INSURANCE

The Seller and the Buyer will each be liable for Losses (as defined below)
arising from the acts or omissions of its respective directors, officers, agents
or employees occurring during or incidental to such party’s exercise of its
rights and performance of its obligations under this Agreement, except as
provided in Clauses 19.1 and 19.2.

 

19.1 Seller’s Indemnities

The Seller will, except in the case of gross negligence or willful misconduct of
the Buyer, its directors, officers, agents and/or employees, be solely liable
for and will indemnify, defend and hold the Buyer, its Affiliates and each of
their respective directors, officers, agents, employees and insurers harmless
against all losses, liabilities, claims, damages, costs and expenses, including
settlement costs, court costs, expert witness costs and reasonable attorneys’
fees (“Losses”), arising from:

 

  (i) claims for injuries to, or death of, the Seller’s directors, officers,
agents or employees, or loss of, or damage to, property of the Seller or its
employees when such Losses result from either party’s exercise of any right or
performance of any obligation under this Agreement, and

 

  (ii) claims for injuries to, or death of, third parties, or loss of, or damage
to, property of third parties, that result from the Technical Acceptance
Flights.

 

19.2 Buyer’s Indemnities

The Buyer will, except in the case of gross negligence or willful misconduct of
the Seller, its directors, officers, agents and/or employees, be solely liable
for and will indemnify, defend and hold the Seller, its Affiliates, its
subcontractors, and each of their respective directors, officers, agents,
employees and insurers, harmless against all Losses arising from:

 

  (i) claims for injuries to, or death of, the Buyer’s directors, officers,
agents or employees, or loss of, or damage to, property of the Buyer or its
employees, when such Losses result from either party’s exercise of any right or
performance of any obligation under this Agreement, and

 

  (ii) claims for injuries to, or death of, third parties, or loss of, or damage
to, property of third parties, that result from (i) the provision of Seller
Representatives services under Clause 15 including services performed on board
the aircraft or (ii) the provision of Aircraft Training Services to the Buyer.

 

19.3 Notice and Defense of Claims

If any claim is made or suit is brought against a party or entity entitled to
indemnification under this Clause 19 (the “Indemnitee”) for damages for which
liability has been assumed by the other party under this Clause 19 (the
“Indemnitor”), the Indemnitee will promptly [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] give notice of such claim or suit to the Indemnitor, [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] Upon receipt of such notice, the Indemnitor (unless
otherwise requested by the Indemnitee) will assume



--------------------------------------------------------------------------------

and conduct the defense, or settlement, of such claim or suit. [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] Notice of the claim or suit will be accompanied by
all information pertinent to the matter as is reasonably available to the
Indemnitee and will be followed by such cooperation by the Indemnitee as the
Indemnitor or its counsel may reasonably request, at the expense of the
Indemnitor.

If the Indemnitor fails or refuses to assume the defense of any claim or suit
notified to it under this Clause 19, the Indemnitee will, [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] have the right, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to proceed with the defense or settlement of the claim or suit as it deems
prudent; [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

19.4 Buyer’s Insurance

 

19.4.1 The Buyer will:

 

  (i) cause the Seller, its Affiliates, its subcontractors and each of their
respective directors, officers, agents and employees to be named as additional
insured under the Buyer’s Comprehensive Aviation Legal Liability insurance
policies, including War Risk and Allied Perils coverage of the scope covered by
AVN 52E (or any then-current equivalent form), and

 

  (ii) with respect to the Buyer’s Hull All Risks and Hull War Risks insurances
and Allied Perils, cause the insurers of the Buyer’s hull insurance policies to
waive all rights of subrogation against the Seller, its Affiliates, its
subcontractors and each of their respective directors, officers, agents,
employees and insurers.

 

19.4.2 Any deductible incurred pursuant to this Clause 19.4 will be borne by the
Buyer. The Buyer will furnish to the Seller, not less than [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] a certificate of insurance, in English, evidencing the
limits of liability cover of no less than [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]and period of insurance coverage in a form reasonably acceptable to
the Seller from the Buyer’s insurance broker(s), certifying that such policies
have been endorsed as follows:

 

  (i) under the Comprehensive Aviation Legal Liability Insurances, the Buyer’s
policies are primary and non-contributory to any insurance maintained by the
Seller,

 

  (ii) such insurance can only be cancelled or materially altered by the giving
of not less than thirty (30) days (but seven (7) days or such lesser period as
may be customarily available in respect of War Risks and Allied Perils) prior
written notice thereof to the Seller, and



--------------------------------------------------------------------------------

  (iii) under any such cover, all rights of subrogation against the Seller, its
Affiliates, its subcontractors and each of their respective directors, officers,
agents, employees and insurers have been waived.

 

19.5 Seller’s Insurance

 

19.5.1 The Seller will:

 

  (i) cause the Buyer, its Affiliates and each of their respective directors,
officers, agents and employees to be named as additional insured under the
Seller’s Aviation Legal Liability insurance policies, including War Risk and
Allied Perils coverage of the scope covered by AVN 52E (or any then equivalent
form), and

 

  (ii) with respect to the Seller’s Hull All Risks and Hull War Risks insurances
and Allied Perils, cause the insurers of the Seller’s hull insurance policies to
waive all rights of subrogation against the Buyer, its Affiliates and each of
their respective directors, officers, agents, employees and insurers.

 

19.5.2 Any deductible incurred pursuant to this Clause 19.5 will be borne by the
Seller. The Seller will furnish to the Buyer, not less than [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] prior to each Delivery under this Agreement, a
certificate of insurance, in English, evidencing the limits of liability cover
of no less than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and period of
insurance coverage in a form reasonably acceptable to the Buyer from the
Seller’s insurance broker(s), certifying that such policies have been endorsed
as follows:

 

  (i) under the Comprehensive Aviation Legal Liability Insurances, the Seller’s
policies are primary and non-contributory to any insurance maintained by the
Buyer,

 

  (ii) such insurance can only be cancelled or materially altered by the giving
of not less than thirty (30) days (but seven (7) days or such lesser period as
may be customarily available in respect of War Risks and Allied Perils) prior
written notice thereof to the Buyer, and

 

  (iii) under any such cover, all rights of subrogation against the Buyer, its
Affiliates and each of their respective directors, officers, agents, employees
and insurers have been waived.



--------------------------------------------------------------------------------

20 TERMINATION

 

20.1 Termination Events

Each of the following will constitute a “Termination Event”

 

  (1) The Buyer or any of its Affiliates commences in any jurisdiction any case,
proceeding or other action with respect to the Buyer or any of its Affiliates or
their properties relating to bankruptcy, insolvency, reorganization, winding-up,
liquidation, dissolution or other relief from, or with respect to, or
readjustment of, its debts or obligations.

 

  (2) An action is commenced in any jurisdiction seeking the appointment of a
receiver, trustee, custodian or other similar official for the Buyer or any of
its respective Affiliates or for all or any substantial part of their respective
assets, and such action remains unstayed, undismissed or undischarged for
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] or the Buyer or any of its Affiliates
makes a general assignment for the benefit of its creditors.

 

  (3) An action is commenced in any jurisdiction against the Buyer or any of its
respective Affiliates seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of their
respective assets, and such action remains unstayed, undismissed or undischarged
for [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (4) The Buyer or any of its Affiliates becomes the object, in any
jurisdiction, of a case, proceeding or action similar or analogous to any of the
events mentioned in Clause 20.1(1), (2) or (3).

 

  (5) The Buyer or any of its Affiliates is generally not able, or is expected
to be unable to, or will admit in writing its inability to, pay its debts as
they become due.

 

  (6) The Buyer or any of its Affiliates commences negotiations with significant
creditors, existing or potential, either with the intention of restructuring all
or a substantial part of all of its outstanding obligations or in preparation
for a bankruptcy filing under the U.S. Bankruptcy Code.

 

  (7) The Buyer or any of its Affiliates fails to make (i) any payment required
to be made under this Agreement or any other material agreement between the
Buyer or any of its Affiliates and the Seller or any of its Affiliates when such
payment is due, (ii) any Predelivery Payment required to be made under this
Agreement when such payment is due, (iii) payment of all or part of the Final
Price of any Aircraft required to be made under this Agreement; (iv) any payment
to a Lessor with respect to any Leased Aircraft.

 

  (8) The Buyer repudiates, cancels or terminates this Agreement in whole or in
part.

 

  (9) The Buyer defaults in its obligation to take delivery of an Aircraft as
provided in Clause 9.2.



--------------------------------------------------------------------------------

  (10) The Buyer or any of its Affiliates defaults in the observance or
performance of any other covenant, undertaking or obligation contained in this
Agreement or any other material agreement between the Buyer or its Affiliates,
on the one hand, and the Seller or its Affiliates on the other hand, provided
that, if such breach or default is capable of being cured and such breach or
default is not cured within any specified cure period.

 

  (11) Any other event that the parties agree in writing constitutes a
Termination Event.

 

20.2 Remedies in Event of Termination

 

20.2.1 If a Termination Event occurs, the Buyer will be in material breach of
this Agreement, and the Seller can elect any of the following remedies under the
applicable law:

 

  A. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  B. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  C. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  D. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

20.2.2 In the event Seller elects a remedy under any of Clauses 20.2.1(A)(B) or
(C), above:

 

  A. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  B. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  C. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

20.2.3 If the Seller elects a Termination under Clause 20.2.1(D) above:

 

  A. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  i. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  iii. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iv. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  v. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  vi. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  vii. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  B. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

20.2.4 The parties to this Agreement are commercially sophisticated parties
acting within the same industry, and represented by competent counsel and the
parties expressly agree and declare as follows:

 

  A. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  B. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  C. the liquidated damages provision of this Clause 20 has been fully
negotiated by sophisticated parties represented by counsel, is a material
component of the consideration granted and, in the absence of such liquidated
damages provision, the consideration would have been materially different.

 

20.3 Definitions

For purposes of this Clause 20, the terms “Affected Aircraft”, “Applicable Date”
and “Escalated Price” are defined as follows:

 

  i. “Affected Aircraft” – any or all Aircraft with respect to which the Seller
has cancelled or terminated this Agreement pursuant to Clause 20.2.1 D,

 

  ii. “Applicable Date” – for any Affected Aircraft, the date the Seller issues
the notice and [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] pursuant to Clause
20.2.3 B.



--------------------------------------------------------------------------------

  iii. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Price” - will have the same
meaning as the “Final Price” of the Aircraft as that term is defined in Clause
3.2, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

20.4 Notice of Termination Event

Within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of becoming aware of the
occurrence of a Termination Event by the Buyer, the Buyer will notify the Seller
of such occurrence in writing, provided, that any failure by the Buyer to notify
the Seller will not prejudice the Seller’s rights or remedies hereunder.

 

20.5 Information Covenants

The Buyer hereby covenants and agrees that, from the date of this Agreement
until no further Aircraft are to be delivered hereunder, the Buyer will furnish
or cause to be furnished to the Seller the following:

 

  a. Annual Financial Statements. As soon as available and in any event no later
than the date that the Buyer furnishes such annual statements to the Securities
and Exchange Commission or successor thereto (the “SEC”) (i) a copy of the SEC
Form 10-K filed by the Buyer with the SEC for such fiscal year, or, if no such
Form 10-K was filed by the Buyer for such a fiscal year, the consolidated
balance sheet of the Buyer and its Subsidiaries, as at the end of such fiscal
year and the related consolidated statements of operations, of common
stockholders’ equity (deficit) (in the case of the Buyer and its Subsidiaries)
and of cash flows for such fiscal year, setting forth comparative consolidated
figures as of the end of and for the preceding fiscal year, and examined by any
firm of independent public accountants of recognized standing selected by the
Buyer and reasonably acceptable to the Seller, whose opinion will not be
qualified as to the scope of audit or as to the status of the Buyer as a going
concern, and (ii) a certificate of such accounting firm stating that its audit
of the business of the Buyer was conducted in accordance with generally accepted
auditing standards.

 

  b. Quarterly Financial Statements. As soon as available and in any event no
later than the date that the Buyer furnishes such quarterly statements to the
Securities and Exchange Commission or successor thereto, a copy of the SEC Form
10-Q filed by the Buyer with the SEC for such quarterly period, or, if no such
Form 10-Q was filed by the Buyer with respect to any such quarterly period, the
consolidated balance sheet of the Buyer and its Subsidiaries, as at the end of
such quarterly period and the related consolidated statements of operations for
such quarterly period and for the elapsed portion of the fiscal year ended with
the last day of such quarterly period and in each case setting forth comparative
consolidated figures as of the end of and for the related periods in the prior
fiscal year, all of which will be certified by an Authorized Officer of the
Buyer, subject to changes resulting from audit and normal year-end audit
adjustments.

 

  c.

Debt Rescheduling. (i) Promptly upon the Buyer commencing negotiations with one
or more of its significant creditors with a view to general readjustment or
rescheduling of all or any material part of its indebtedness under circumstances
in which a reasonable



--------------------------------------------------------------------------------

  business person, in the exercise of prudent business judgment, would conclude
that the Buyer would otherwise not be able to pay such indebtedness as it falls
due, notice of commencement of such negotiations, and (ii) thereafter timely
advice of the progress of such negotiations until such negotiations are
terminated or completed.

 

  d. Acceleration of other indebtedness. Immediately upon knowledge by the Buyer
that the holder of any bond, debenture, promissory note or any similar evidence
of indebtedness of the Buyer or Affiliate thereof (“Other Indebtedness”) has
demanded payment, given notice or exercised its right to a remedy having the
effect of acceleration with respect to a claimed event of default under any
Other Indebtedness, where the impact of the acceleration is likely to have a
material adverse effect on the Buyer’s ability to perform its obligations under
or in connection with the transactions contemplated by this Agreement, notice of
the demand made, notice given or action taken by such holder and the nature and
status of the claimed event of default and what the action the Buyer is taking
with respect thereto.

 

  e. Other Information. Promptly upon transmission thereof, copies of any
filings and registrations with, and reports to, the SEC by the Buyer or any of
its Subsidiaries, and, with reasonable promptness, such other information or
documents (financial or otherwise) as the Seller may reasonably request from
time to time.

For the purposes of this Clause 20, (x) an “Authorized Officer” of the Buyer
will mean the Chief Executive Officer, the Chief Financial Officer or any Vice
President and above who reports directly or indirectly to the Chief Financial
Officer and (y) “Subsidiaries” will mean, as of any date of determination, those
companies owned by the Buyer whose financial results the Buyer is required to
include in its statements of consolidated operations and consolidated balance
sheets.

 

20.6 Nothing contained in this Clause 20 will be deemed to waive or limit the
Seller’s rights or ability to request adequate assurance under Article 2,
Section 609 of the Uniform Commercial Code (the “UCC”). It is further understood
that any commitment of the Seller or the Propulsion Systems manufacturer to
provide financing to the Buyer will not constitute adequate assurance under
Article 2, Section 609 of the UCC.



--------------------------------------------------------------------------------

21 ASSIGNMENTS AND TRANSFERS

 

21.1 Assignments

Except as hereinafter provided, neither party may sell, assign, novate or
transfer its rights or obligations under this Agreement to any person without
the prior written consent of the other, except that either party may sell,
assign or transfer its rights or obligations under this Agreement to any of its
Affiliate without the other party’s consent, provided that the assigning party
will remain ultimately responsible for fulfillment of all obligations undertaken
by such party in this Agreement.

 

21.2 Assignments on Sale, Merger or Consolidation

The Buyer will be entitled to assign its rights under this Agreement at any time
due to a merger, consolidation or a sale of all or substantially all of its
assets without the consent of the Seller, provided that:

 

  (i) the surviving or acquiring entity has executed an assumption agreement, in
form and substance reasonably acceptable to the Seller, agreeing to assume all
of the Buyer’s obligations under this Agreement;

 

  (ii) at the time, and immediately following the consummation, of the merger,
consolidation or sale, no Buyer Termination Event exists or will have occurred
and be continuing; and

 

  (iii) there exists with respect to the surviving or acquiring entity no basis
for a Buyer Termination Event.

 

21.3 Designations by Seller

The Seller may at any time by notice to the Buyer designate facilities or
personnel of the Seller or any other Affiliate of the Seller at which or by whom
the services to be performed under this Agreement will be performed.
Notwithstanding such designation, the Seller will remain ultimately responsible
for fulfillment of all obligations undertaken by the Seller in this Agreement.

 

21.4 Transfer of Rights and Obligations upon Reorganization

In the event that the Seller is subject to a corporate restructuring having as
its object the transfer of, or succession by operation of law in, all or a
substantial part of its assets and liabilities, rights and obligations,
including those existing under this Agreement, to a person (the “Successor”)
that is an Affiliate of the Seller at the time of that restructuring, for the
purpose of the Successor carrying on the business carried on by the Seller at
the time of the restructuring, such restructuring will be completed without
consent of the Buyer following notification by the Seller to the Buyer in
writing. The Buyer recognizes that succession of the Successor to the Agreement
by operation of law that is valid under the law pursuant to which that
succession occurs will be binding upon the Buyer.

 

21.5 Assignment in Connection with Aircraft Financing

Prior to Delivery of an Aircraft, the Buyer will not resell, lease, or transfer
such Aircraft without the Seller’s written consent, which consent will not be
unreasonably withheld. The Seller will take any



--------------------------------------------------------------------------------

requested action (including, but not limited to, the execution and delivery of a
consent and agreement in substantially the form to be agreed by the Buyer and
the Seller prior to the Delivery of the first Aircraft) reasonably required for
the purpose of causing an Aircraft, at or following Delivery, to be subject to a
sale, lease equipment trust, conditional sale, lien or other arrangement for the
financing by the Buyer of the Aircraft. However, no such action will require the
Seller to divest itself of title to or possession of the Aircraft until Delivery
of and payment for the Aircraft.

 

21.6 Assignment in Connection with Sale or Lease of Aircraft

With the consent of the Seller, not to be unreasonably withheld or delayed, if,
following Delivery of an Aircraft, the Buyer sells or leases such Aircraft, the
Buyer may assign all or any of its rights under this Agreement to the purchaser
or lessee of such Aircraft if the purchaser or lessee of such Aircraft enters
into an agreement in substantially the form to be agreed by the Buyer and the
Seller prior to the Delivery of the first Aircraft, such agreement to contain
provisions whereby the purchaser or lessee agrees to be bound by and comply with
all applicable terms of this Agreement.



--------------------------------------------------------------------------------

22 MISCELLANEOUS PROVISIONS

 

22.1 Data Retrieval

On the Seller’s reasonable request, the Buyer will provide the Seller with all
the necessary data, as customarily compiled by the Buyer and pertaining to the
operation of the Aircraft, to assist the Seller in making an efficient and
coordinated survey of all reliability, maintenance, operational and cost data
with a view to monitoring the efficient and cost effective operations of the
Airbus fleet worldwide.

 

22.2 Notices

All notices, requests and other communications required or authorized hereunder
will be given in writing either by personal delivery to an authorized officer of
the party to whom such notice request or other communication is given or by
recognized commercial courier that provides signed acknowledgment of receipt,
certified air mail (return receipt requested) or facsimile at the addresses and
numbers set forth below. The date on which any such notice, request or other
communication is so personally delivered, or if such notice, request or other
communication is given by recognized commercial courier, certified air mail or
facsimile, the date on which received, will be deemed to be the effective date
of such notice, request or other communication (provided that notices, requests
and other communications received on a day that is not a Business Day or after
5:00 p.m., local time at the place of receipt, on a Business Day will be deemed
to have been received on the next Business Day).

The Seller will be addressed at:

Airbus S.A.S.

Attention: Senior Vice President Contracts

1, Rond Point Maurice Bellonte

31707 Blagnac Cedex,

France

Facsimile: 33 (05) 61 93 39 94

The Buyer will be addressed at:

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

United States of America

Facsimile: (817) 967-4313

Attention: Corporate Secretary

From time to time, the party receiving the notice, request or other
communication may designate another address or another person by notice given in
accordance with this Clause 22.2.

 

22.3 Waiver

The failure of either party to enforce at any time any of the provisions of this
Agreement, to exercise any right herein provided or to require at any time
performance by the other party of any of the provisions hereof will in no way be
construed to be a present or future waiver of such



--------------------------------------------------------------------------------

provisions nor in any way to affect the validity of this Agreement or any part
hereof or the right of the other party thereafter to enforce each and every such
provision. The express waiver by either party of any provision, condition or
requirement of this Agreement will not constitute a waiver of any future
obligation to comply with such provision, condition or requirement.

 

22.4 International Supply Contract

The Buyer and the Seller recognize that this Agreement is an international
supply contract which has been the subject of discussion and negotiation, that
all its terms and conditions are fully understood by the parties, and that the
Specification and price of the Aircraft and the other mutual agreements of the
parties set forth herein were arrived at in consideration of, inter alia, all
provisions hereof, specifically including all waivers, releases and
remunerations by the Buyer set out herein.

 

22.5 Certain Representations of the Parties

 

22.5.1 Buyer’s Representations

The Buyer represents and warrants to the Seller:

 

  (i) the Buyer is a corporation organized and existing in good standing under
the laws of the State of Delaware and has the corporate power and authority to
enter into and perform its obligations under this Agreement;

 

  (ii) neither the execution and delivery by the Buyer of this Agreement, nor
the consummation of any of the transactions by the Buyer contemplated hereby,
nor the performance by the Buyer of the obligations hereunder, constitutes a
breach of any agreement to which the Buyer is a party or by which its assets are
bound;

 

  (iii) this Agreement has been duly authorized, executed and delivered by the
Buyer and constitutes the legal, valid and binding obligation of the Buyer
enforceable against the Buyer in accordance with its terms, subject as to
enforceability to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, and similar laws affecting creditors’ rights and
remedies generally and to general principles of equity (whether enforcement is
sought in a proceeding at law or in equity).

 

22.5.2 Seller’s Representations

The Seller represents and warrants to the Buyer:

 

  (i) the Seller is organized and existing in good standing under the laws of
the Republic of France and has the corporate power and authority to enter into
and perform its obligations under the Agreement;

 

  (ii) neither the execution and delivery by the Seller of this Agreement, nor
the consummation of any of the transactions by the Seller contemplated hereby,
nor the performance by the Seller of the obligations hereunder, constitutes a
breach of any agreement to which the Seller is a party or by which its assets
are bound;

 

  (iii)

this Agreement has been duly authorized, executed and delivered by the Seller
and constitutes the legal, valid and binding obligation of the Seller
enforceable against the



--------------------------------------------------------------------------------

  Seller in accordance with its terms, subject as to enforceability to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, and similar laws affecting creditors’ rights and remedies generally
and to general principles of equity (whether enforcement is sought in a
proceeding at law or in equity).

 

22.6 Interpretation and Law

 

22.6.1 THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND THE PERFORMANCE
THEREOF WILL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN
THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

Each of the Seller and the Buyer hereby irrevocably submits itself to the
nonexclusive jurisdiction of the courts of the state of New York, Borough of
Manhattan, and of the United States District Court for the Southern District of
New York, for the purposes of any suit, action or other proceeding arising out
of this Agreement, the subject matter hereof or any of the transactions
contemplated hereby brought by any party or parties hereto. To the extent that
either the Buyer or the Seller has or may hereafter acquire any right of
immunity, whether characterized as sovereign immunity or otherwise, and whether
under the United States Foreign Sovereign Immunities Act of 1976 (or any
successor legislation) or otherwise, from any legal proceedings, whether in the
United States or elsewhere, to enforce or collect upon this Agreement,
including, without limitation, immunity from suit or service of process,
immunity from jurisdiction or judgment of any court or tribunal or execution of
a judgment, or immunity of any of its property from attachment prior to any
entry of judgment, or from attachment in aid of execution upon a judgment, it
hereby irrevocably and expressly waives any such immunity, and agrees not to
assert any such right or claim in any such proceeding, whether in the United
States or elsewhere.

THE PARTIES HEREBY ALSO AGREE THAT THE UNITED NATIONS CONVENTION ON CONTRACTS
FOR THE INTERNATIONAL SALE OF GOODS WILL NOT APPLY TO THIS TRANSACTION.

 

22.6.2 Service of process in any suit, action or proceeding in respect of any
matter as to which the Seller or the Buyer has submitted to jurisdiction under
Clause 22.6 may be made (i) on the Seller by delivery of the same personally or
by dispatching the same via Federal Express, UPS, or similar international air
courier service prepaid, return receipt requested, to CT Corporation, New York
City offices as agent for the Seller, it being agreed that service upon CT
Corporation will constitute valid service upon the Seller or by any other method
authorized by the laws of the State of New York, and (ii) on the Buyer by
delivery of the same personally or by dispatching the same by Federal Express,
UPS, or similar international air courier service prepaid, return receipt
requested to its address in Clause 22.2, or by any other method authorized by
the laws of the State of New York.

 

22.7 Headings

All headings in this Agreement are for convenience of reference only and do not
constitute a part of this Agreement.



--------------------------------------------------------------------------------

22.8 Waiver of Jury Trial

EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM OR
CROSS-CLAIM THEREIN.

 

22.9 Waiver of Consequential Damages

In no circumstances will either party claim or receive consequential, or
incidental damages under this Agreement (other than any such damages actually
paid to a third party that is not an indemnified party under this Agreement
pursuant to a third party claim).

 

22.10 No Representations Outside of this Agreement

The parties declare that, prior to the execution of this Agreement, they, with
the advice of their respective counsel, apprised themselves of sufficient
relevant data in order that they might intelligently exercise their own
judgments in deciding whether to execute this Agreement and in deciding on the
contents of this Agreement. Each party further declares that its decision to
execute this Agreement is not predicated on or influenced by any declarations or
representations by any other person, party, or any predecessors in interest,
successors, assigns, officers, directors, employees, agents or attorneys of any
such person or party, except as set forth in this Agreement. This Agreement
resulted from negotiation involving counsel for all of the parties hereto and no
term herein will be construed or interpreted against any party under the contra
proferentum or any related doctrine.

 

22.11 Confidentiality

Subject to any legal or governmental requirements of disclosure, the parties
(which for this purpose will include their employees and legal counsel) will
maintain the terms and conditions of this Agreement and any reports or other
data furnished hereunder strictly confidential, including but not limited to,
the Aircraft pricing and delivery schedule (the “Confidential Information”).
Without limiting the generality of the foregoing, each of the Buyer and the
Seller will use its commercially reasonable efforts to limit the disclosure of
the contents of this Agreement to the extent legally permissible in (i) any
filing required to be made with any governmental agency and will make such
applications as will be necessary to implement the foregoing, and (ii) any press
release concerning the whole or any part of the contents and/or subject matter
hereof or of any future addendum hereto. With respect to any public disclosure
or filing, each of the Buyer and the Seller agrees to submit to the other party
a copy of the proposed document to be filed or disclosed and will give the other
party a reasonable period of time in which to review such document. The Buyer
and the Seller will consult with each other prior to the making of any public
disclosure or filing, permitted hereunder, of this Agreement or the terms and
conditions thereof. Subject to any legal or governmental requirements of
disclosure, the parties will agree in writing on any press release or other
public disclosure to announce the transactions contemplated by this Agreement.

The provisions of this Clause 22.11 will survive any termination of this
Agreement.

 

22.12 Severability

If any provision of this Agreement should for any reason be held ineffective,
the remainder of this Agreement will remain in full force and effect. To the
extent permitted by applicable law, each party hereto hereby waives any
provision of law that renders any provision of this Agreement prohibited or
unenforceable in any respect.



--------------------------------------------------------------------------------

22.13 Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes any previous understanding, commitments
or representations whatsoever, whether oral or written. This Agreement will not
be amended or modified except by an instrument in writing of even date herewith
or subsequent hereto executed by both parties or by their fully authorized
representatives.

 

22.14 Inconsistencies

In the event of any inconsistency between the terms of this Agreement and the
terms contained in either (i) the Specification, or (ii) any other Exhibit, in
each such case the terms of this Agreement will prevail over the terms of the
Specification or any other Exhibit. For the purpose of this Clause 22.14, the
term Agreement will not include the Specification or any other Exhibit hereto.

 

22.15 Language

All correspondence, documents and any other written matters in connection with
this Agreement will be in English.

 

22.16 Counterparts

This Agreement has been executed in two (2) original copies.

Notwithstanding the foregoing, this Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
will be an original, but all such counterparts will together constitute but one
and the same instrument.

 

22.17 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[Remainder of the page is intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement was entered into as of the day and year first
above written.

 

  AIRBUS S.A.S.   By:  

 

  Title:  

 

  AMERICAN AIRLINES, INC.   By:  

 

  Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

DELIVERY SCHEDULE

 

Aircraft Rank

    

 

1 through 10

  

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY

WITH THE COMMISSION PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT]

 

11 through 15

  

 

16 through 20

  

 

21 through 28

  

 

29 through 37

  

 

38 through 46

  

 

47 through 55

  

 

56 through 63

  

 

64 through 70

  

 

71 through 78

  

 

79 through 85

  

 

86 through 91

  

 

92 through 98

  

 

99 through 104

  

 

105 through 110

  

 

111 through 118

  

 

119 through 125

  

 

126 through 130

  

 

131 through 132

  

 

133 through 140

  

 

141 through 147

  

 

148 through 153

  

 

154 through 159

  

 

160 through 165

  

 

166 through 172

  

 

173 through 178

  

 

179 through 184

  

 

185 through 190

  

 

191 through 197

  

 

198 through 203

  



--------------------------------------------------------------------------------

Aircraft Rank     

 

204 through 209

  

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY

WITH THE COMMISSION PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT]’

 

210 through 215

  

 

216 through 221

  

 

222 through 228

  

 

229 through 234

  

 

235 through 240

  

 

241 through 245

  

 

246 through 250

  

 

251 through 255

  

 

256 through 260

  



--------------------------------------------------------------------------------

EXHIBIT A-1

STANDARD SPECIFICATIONS

The A319 Aircraft Standard Specification is contained in a separate folder.

The A320 Aircraft Standard Specification is contained in a separate folder.

The A321 Aircraft Standard Specification is contained in a separate folder.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF A SPECIFICATION CHANGE NOTICE



--------------------------------------------------------------------------------

EXHIBIT B-1

 

SPECIFICATION CHANGE NOTICE

 

(SCN)

 

  

For

 

SCN Number

Issue

Dated

Page

 

 

Title :

 

Description :

 

Remarks / References

 

Specification changed by this SCN

 

This SCN requires prior or concurrent acceptance of the following SCN (s):

 

 

Price per aircraft

 

US DOLLARS:

AT DELIVERY CONDITIONS:

 

This change will be effective on                                 AIRCRAFT N°
                                and subsequent.

 

Provided approval is received by

 

Buyer approval                                                          Seller
approval

 

By :                                         
                                             By :

 

Date :                                         
                                         Date :



--------------------------------------------------------------------------------

EXHIBIT B-1

 

SPECIFICATION CHANGE NOTICE

 

(SCN)

 

  

For

 

SCN Number

Issue

Dated

Page

 

 

Specification repercussion:

After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B-1

 

SPECIFICATION CHANGE NOTICE

 

(SCN)

 

  

For

 

SCN Number

Issue

Dated

Page

 

 

Scope of change (FOR INFORMATION ONLY)

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF A MANUFACTURER’S SPECIFICATION CHANGE NOTICE



--------------------------------------------------------------------------------

EXHIBIT B-2

 

MANUFACTURER’S SPECIFICATION

CHANGE NOTICE

 

(MSCN)

 

  

For

 

MSCN Number

Issue

Dated

Page

 

Title :

 

Description :

 

Effect on weight :

•   Manufacturer’s Weight Empty change :

•   Operational Weight Empty change :

•   Allowable Payload change :

 

Remarks / References

 

Specification changed by this MSCN

 

 

Price per aircraft

 

US DOLLARS:

AT DELIVERY CONDITIONS:

 

This change will be effective on                                     AIRCRAFT
N°                             and subsequent.

 

Provided MSCN is not rejected by

 

Buyer approval                                          
                   Seller approval

 

By :                                          
                                                By :

 

Date :                                         
                                              Date :



--------------------------------------------------------------------------------

EXHIBIT B-2

 

MANUFACTURER’S SPECIFICATION

CHANGE NOTICE

 

(MSCN)

 

  

For

 

MSCN Number

Issue

Dated

Page

 

 

Specification repercussion:

After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B-2

 

MANUFACTURER’S SPECIFICATION

CHANGE NOTICE

 

(MSCN)

 

  

For

 

MSCN Number

Issue

Dated

Page

 

 

Scope of change (FOR INFORMATION ONLY)

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT C-1

 

SELLER PRICE REVISION FORMULA - 2011

 

1.1 Base Price

The Base Price as quoted in Clause 3.1 of the Agreement is subject to adjustment
for [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.2 Base Period

The Airframe Base Price has been established in accordance with [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

 

1.3 Indexes

Labor Index: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Material Index: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT C-1

 

 

1.4 Revision Formula

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5 General Roundings

 

1.5.1 Roundings

The Labor Index average and the Material Index average [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.2 Substitution of Indexes for [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

If:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or



--------------------------------------------------------------------------------

EXHIBIT C-1

 

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.3 Final Index Values

The Index values as defined in Paragraph 1.4 above will be considered final
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.4 Limitation

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT C-2

 

SELLER PRICE REVISION FORMULA -2010

 

1.1 Base Price

The Base Price as quoted in Clause 3.1 of the Agreement is [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

1.2 Base Period

The Airframe Base Price has been [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.3 Indexes

Labor Index: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Material Index: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT C-2

 

 

1.4 Revision Formula

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5 General Roundings

 

1.5.1 Roundings

The Labor Index average and the Material Index average [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

If:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or



--------------------------------------------------------------------------------

EXHIBIT C-2

 

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.3 Final Index Values

The Index values as defined in Paragraph 1.4 above will be considered final
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.4 Limitation

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT C-3

 

CFM INTERNATIONAL PROPULSION SYSTEM PRICE REVISION FORMULA

 

1.1 Reference Price of the Propulsion System

The Reference Price for a set of two (2) CFM International CFM56-5B6/3 series
Propulsion System is as quoted in Clause 3.1.2.1 of the Agreement.

This Reference Price applies to the Propulsion System type as specified in
Clause 2.3.1 of the Agreement.

The Reference Price for a set of two (2) CFM International CFM56-5B4/3 series
Propulsion System is as quoted in Clause 3.1.2.2 of the Agreement.

This Reference Price applies to the Propulsion System type as specified in
Clause 2.3.2 of the Agreement.

The Reference Price for a set of two (2) CFM International CFM56-5B3/3 series
Propulsion System is as quoted in Clause 3.1.2.3 of the Agreement.

This Reference Price applies to the Propulsion System type as specified in
Clause 2.3.3 of the Agreement.

The Reference Price for a set of two (2) CFM International LEAP-X1A24 series
Propulsion System is as quoted in Clause 3.1.2.7 of the Agreement.

This Reference Price applies to the Propulsion System type as specified in
Clause 2.3.4 of the Agreement.

The Reference Price for a set of two (2) CFM International LEAP-X1A26 series
Propulsion System is as quoted in Clause 3.1.2.8 of the Agreement.

This Reference Price applies to the Propulsion System type as specified in
Clause 2.3.5 of the Agreement.

The Reference Price for a set of two (2) CFM International LEAP-X1A32 series
Propulsion System is as quoted in Clause 3.1.2.9 of the Agreement.

This Reference Price applies to the Propulsion System type as specified in
Clause 2.3.6 of the Agreement.

These Reference Prices are [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT and] in
accordance with the provisions of Paragraphs 1.4. and 1.5. hereof.

 

1.2 Reference Periods

The Reference Price for a set of two (2) CFM International CFM56-5B series
Propulsion System has been established in accordance with the economic
conditions prevailing for a theoretical delivery in [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] as



--------------------------------------------------------------------------------

EXHIBIT C-3

 

defined by CFM International by the [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Reference Price for a set of two (2) CFM International LEAP-X series
Propulsion System has been established in accordance with the economic
conditions prevailing for a theoretical delivery in [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] as defined by CFM International by the [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

 

1.3 Indexes

Labor Index: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Material Index: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT C-3

 

1.4 Revision Formula

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5 General Provisions

 

1.5.1 Roundings

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT C-3

 

 

1.5.2 Final Index Values

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.3 Interruption of Index Publication

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.5 Limitation

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT C-4

 

INTERNATIONAL AERO ENGINES PROPULSION SYSTEM PRICE REVISION FORMULA

 

1.1 Propulsion System Reference Price

The Reference Price for a set of two (2) International Aero Engines V2524-A5
series Propulsion System is as quoted in Clause 3.1.2.4 of the Agreement.

This Reference Price applies to the Propulsion System type as specified in
Clause 2.3.1 of the Agreement.

The Reference Price for a set of two (2) International Aero Engines V2527-A5
series Propulsion System is as quoted in Clause 3.1.2.5 of the Agreement.

This Reference Price applies to the Propulsion System type as specified in
Clause 2.3.2 of the Agreement.

The Reference Price for a set of two (2) International Aero Engines V2533-A5
series Propulsion System is as quoted in Clause 3.1.2.6 of the Agreement.

This Reference Price applies to the Propulsion System type as specified in
Clause 2.3.3 of the Agreement.

These Reference Prices are subject to adjustment for changes in economic
conditions as measured by data obtained from the US Department of Labor, Bureau
of Labor Statistics, and in accordance with the provisions hereof.

 

1.2 Reference Period

The above Reference Price has been established in accordance with the averaged
economic conditions prevailing in [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
as defined, according to International Aero Engines by the [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

1.3 Indexes

Labor Index: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Material Index: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH



--------------------------------------------------------------------------------

EXHIBIT C-4

 

THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.4 Revision Formula

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5 General Provisions

 

1.5.1 Roundings

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.2 Final Index Values

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT C-4

 

 

1.5.3 Interruption of Index Publication

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.5 Limitation

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT C-5

 

PRATT AND WHITNEY PROPULSION SYSTEM PRICE REVISION FORMULA

 

1.1 Reference Price of the Propulsion System

The Reference Price for a set of two (2) Pratt and Whitney PW1124G Propulsion
System is as quoted in Clause 3.1.2.10 of the Agreement.

This Reference Price applies to the Propulsion System type as specified in
Clause 2.3.4 of the Agreement.

The Reference Price for a set of two (2) Pratt and Whitney PW1127G Propulsion
System is as quoted in Clause 3.1.2.11 of the Agreement.

This Reference Price applies to the Propulsion System type as specified in
Clause 2.3.5 of the Agreement.

The Reference Price for a set of two (2) Pratt and Whitney PW1133G Propulsion
System is as quoted in Clause 3.1.2.12 of the Agreement.

This Reference Price applies to the Propulsion System type as specified in
Clause 2.3.6 of the Agreement.

These Reference Prices are subject to adjustment for changes in economic
conditions as measured by data obtained from the US Department of Labor, Bureau
of Labor Statistics, and in accordance with the provisions hereof.

 

1.2 Base Period

The Reference Price has been established in accordance with the average economic
conditions prevailing in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.3 Indexes

Labor Index: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Material Index: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT C-5

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Metal Index: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.4 Revision Formula

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5 General Provisions

 

1.5.1 Roundings

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT C-5

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.2 Substitution of Indexes for Price Revision Formula

If:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.3 Final Index Values

The Index values as defined in Paragraph 1.4 above will be considered final
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5.4 Limitation

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CERTIFICATE OF ACCEPTANCE

In accordance with the terms of [clause [—]] of the purchase agreement dated
[day] [month] [year] and made between [insert name of the party to the Purchase
Agreement] (the “Customer”) and Airbus S.A.S. as amended and supplemented from
time to time (the “Purchase Agreement”), the Technical Acceptance Process (as
defined in the Purchase Agreement) relating to one Airbus A3[—]-[—] aircraft,
bearing manufacturer’s serial number [—], and registration mark [—], [Customer
Airplane Number [—], with two (2) [—] series propulsion systems installed
thereon, serial numbers [—] (position #1) and [—] (position #2) (the “Aircraft”)
has been successfully completed in [Blagnac/Hamburg].

The Customer, [as agent of [insert the name of the lessor/SPC] (the “Owner”)
pursuant to the [purchase agreement assignment] dated [day] [month] [year],
between the Customer and the Owner] hereby accepts the Aircraft for delivery in
accordance with the provisions of the Purchase Agreement.

Such acceptance will not impair the rights that may be derived from the
warranties, indemnities and performance guaranties relating to the Aircraft set
forth in the Purchase Agreement.

Any right at law or otherwise to revoke this acceptance of the Aircraft is
hereby irrevocably waived.

IN WITNESS WHEREOF, the Customer, [as agent of the Owner] has caused this
instrument to be executed by its duly authorized representative this
            day of [month], [year] in [Blagnac/Hamburg].

CUSTOMER [as agent of OWNER]

Name:

Title:

Signature:



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF WARRANTY BILL OF SALE

Know all men by these presents that Airbus S.A.S., a société par actions
simplifiée existing under French law and having its principal office at 1
rond-point Maurice Bellonte, 31707 Blagnac Cedex, FRANCE (the “Seller”), was
this [day] [month] [year] the owner of the title to the following airframe (the
“Airframe”), the [engines/propulsion systems] as specified (the
“[Engines/Propulsion Systems]”) and [all appliances, components, parts,
instruments, appurtenances, accessories, furnishings, modules and other
equipment of any nature], [excluding buyer furnished equipment (“BFE”),]
incorporated therein, installed thereon or attached thereto on the date hereof
(the “Parts”):

 

AIRFRAME:    [ENGINES/PROPULSION SYSTEMS]: AIRBUS Model A3[—]-[—]    [Insert
name of engine or propulsion system manufacturer] Model [—] DATE OF MANUFACTURE:
[—]   

MANUFACTURER’S

SERIAL NUMBER: [—]

  

ENGINE SERIAL NUMBERS:

LH: [—]

RH: [—]

REGISTRATION MARK: [—]   

[and has such title to the BFE as was acquired by it from [insert name of vendor
of the BFE] pursuant to a bill of sale dated             [month] [year] (the
“BFE Bill of Sale”)].

The Airframe, [Engines/Propulsion Systems] and Parts are hereafter together
referred to as the “Aircraft”.

The Seller does this             day of [month] [year], grant, convey, bargain,
sell, transfer, deliver and set over all of its rights, title and interest in
and to the Aircraft [and the BFE] to the following entity and to its successors
and assigns forever, such Aircraft [and the BFE] to be the property thereof:

[Insert Name/Address of Buyer]

(the “Buyer”)

The Seller hereby warrants to the Buyer, its successors and assigns that it has
[(i)] good and lawful right to sell, deliver and transfer title to the Aircraft
to the Buyer and that there is hereby conveyed to the Buyer good, legal and
valid title to the Aircraft, free and clear of all liens, claims, charges,
encumbrances and rights of others and that the Seller will warrant and defend
such title forever against all claims and demands whatsoever [and (ii) such
title to the BFE as Seller has acquired from [insert name of vendor of the BFE]
pursuant to the BFE Bill of Sale].

This Warranty Bill of Sale will be governed by and construed in accordance with
the laws of [same governing law as the Purchase Agreement].



--------------------------------------------------------------------------------

EXHIBIT E

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized representative this             day of [month], [year] in
[Blagnac/Hamburg].

AIRBUS S.A.S.

Name:

Title:

Signature:



--------------------------------------------------------------------------------

EXHIBIT F

SELLER SERVICE LIFE POLICY – LIST OF ITEMS

 

1 The Items covered by the Service Life Policy pursuant to Clause 12.2 are those
Seller Items of primary and auxiliary structure described hereunder.

 

2 WINGS - CENTER AND OUTER WING BOX (LEFT AND RIGHT)

 

2.1 Wing Structure

 

2.1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.1.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.1.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2 Fittings

 

2.2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3 Auxiliary Support Structure

 

2.3.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3.1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3.1.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3.2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3.2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

 

2.3.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3.3.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3.3.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.4 Pylon

 

2.4.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.4.1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.4.1.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.4.1.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.4.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3 FUSELAGE

 

3.1 Fuselage structure

 

3.1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.6 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

 

3.1.8 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2 Fittings

 

3.2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4 STABILIZERS

 

4.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.1.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.1.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.1.5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.1.5.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.1.5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.2 Vertical Stabilizer Main Structural Box

 

4.2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

 

4.2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.2.5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.2.5.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.2.5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

TECHNICAL DATA INDEX

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

OPERATIONAL MANUALS AND DATA

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

OPERATIONAL MANUALS AND DATA

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

MAINTENANCE AND ASSOCIATED MANUALS

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

MAINTENANCE AND ASSOCIATED MANUALS

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

MAINTENANCE AND ASSOCIATED MANUALS

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

MAINTENANCE AND ASSOCIATED MANUALS

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

MAINTENANCE AND ASSOCIATED MANUALS

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

STRUCTURAL MANUALS

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

OVERHAUL DATA

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

ENGINEERING DOCUMENTS

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

ENGINEERING DOCUMENTS

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

ENGINEERING DOCUMENTS

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

ENGINEERING DOCUMENTS

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

 

 

EXHIBIT H

MATERIAL

SUPPLY AND SERVICES



--------------------------------------------------------------------------------

EXHIBIT H

 

 

 

1. GENERAL

 

1.1 Scope

 

1.1.1 This Exhibit H sets forth the terms and conditions for the support and
services offered by the Seller to the Buyer with respect to Material (as defined
below).

 

1.1.2 References made to Articles will be deemed to refer to articles of this
Exhibit H unless otherwise specified.

 

1.1.3 For purposes of this Exhibit H:

 

  (i) The term “Supplier” will mean any supplier providing any of the Material
listed in Article 1.2.1 and the term “Supplier Part” will mean an individual
item of Material.

 

  (ii) The term “SPEC 2000” means the “E-Business Specification for Materiels
Management” document published by the Air Transport Association of America.

 

1.2 Material Categories

 

1.2.1 Each of the following constitutes “Material” for purposes of this Exhibit
H:

 

  (i) Seller Parts;

 

  (ii) Supplier Parts classified as Repairable Line Maintenance Parts (as
defined in SPEC 2000);

 

  (iii) Supplier Parts classified as Expendable Line Maintenance Parts (as
defined in SPEC 2000); and

 

  (iv) Seller and Supplier ground support equipment and specific-to-type tools.

where “Seller Parts” means Seller’s proprietary parts bearing a part number of
the Seller or for which the Seller has the exclusive sales rights.

 

1.2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.2.3 Airworthiness Certification

The Seller represents and warrants that each Material is manufactured under an
approval granted or accepted by the FAA under 14 C.F.R. Part 21 of the Federal
Aviation Regulations. Upon delivery to the Buyer, the Seller will provide with
each Material a certification that the Material has been approved or accepted by
the FAA under 14 C.F.R. Part 21.

Acceptable certification documents include the following:

 

  •  

Federal Aviation Administration – FAA Form 8130-3 Airworthiness Approval Tag

 

  •  

Joint Aviation Authorities – JAA Form One Authorized Release Certificate

 

  •  

European Aviation Safety Agency – EASA Form One Authorized Release Certificate

 

  •  

Transport Canada – TC Form 24-0078 Authorized Release Certificate



--------------------------------------------------------------------------------

EXHIBIT H

 

  •  

A Certificate of Conformance or Material Certification Document that lists the
parts by Manufacturer’s part number and condition, and contains a signed
statement certifying that such parts are aeronautical replacement parts listing
the specific FAA approval or acceptance criteria applicable to such parts.

To meet the above criteria, it is permissible for the Seller to provide the
Buyer with copies of certification documents originally supplied to the Seller
with shipments of Material prior to the transfer of the Material to the Buyer.
The original certification documents are required to meet certification
requirements stated above and the original copies, if not provided to the Buyer
with the shipments, will remain on file at the Seller’s facility.

 

1.3 Term

During a period commencing on the date hereof and continuing [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] the Seller will maintain, or cause to be maintained,
a reasonable stock of Seller Parts.

 

1.4 Airbus Material Store

 

1.4.1 US Spares Center

The Seller has established and will maintain or cause to be maintained, during
the Term, a US store (“US Spares Center”). The US Spares Center will be operated
twenty-four (24) hours per day, seven (7) days per week, for the handling of AOG
and critical orders for Seller Parts

 

1.4.2 Material Support Center, Germany

The Seller has established its material headquarters in Hamburg, Germany (the
“Airbus Material Center”) and will, during the Term, maintain, or have
maintained on its behalf, a central store of Seller Parts. The Airbus Material
Center will be operated twenty-four (24) hours per day, seven (7) days per week.

 

1.4.3 Other Points of Shipment

 

1.4.3.1 In addition to the AACS Spares Center and the Airbus Material Center,
the Seller and its Affiliates operate a global network of regional satellite
stores (The “Regional Satellite Stores”). A list of such stores will be provided
to the Buyer upon the Buyer’s request.

 

1.4.3.2 Subject to Article 1.4.1, the Seller reserves the right to effect
deliveries from distribution centers other than the US Spares Center or the
Airbus Material Center, which may include the Regional Satellite Stores or any
other production or Supplier’s facilities.

 

1.4.4 The Seller will use its commercially reasonable efforts to deliver Seller
Parts to the Buyer from any Material store specified in Clause 1.4.1, 1.4.2, or
1.4.3.

 

1.5 INTENTIONALLY LEFT BLANK

 

1.6 Customer Order Desk

The Seller operates a “Customer Order Desk”, the main functions of which are:



--------------------------------------------------------------------------------

EXHIBIT H

 

  (i) Management of order entries for all priorities, including Aircraft On
Ground (“AOG”);

 

  (ii) Management of order changes and cancellations;

 

  (iii) Administration of Buyer’s routing instructions;

 

  (iv) Management of Material returns;

 

  (v) Clarification of delivery discrepancies; and

 

  (vi) Issuance of credit and debt notes.

The Buyer hereby agrees to communicate its orders for Material to the Customer
Order Desk either in electronic format (SPEC 2000) or via the Internet.

 

1.7 Commitments of the Buyer

 

1.7.1 The Buyer may [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.7.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.7.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.7.2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT H

 

 

1.7.2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2 INITIAL PROVISIONING

 

2.1 Period

The initial provisioning period commences with the [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] (“Initial Provisioning Period”).

 

2.2 Pre-Provisioning Meeting

 

2.2.1 The Seller will organize a pre-provisioning meeting at US Spares Center or
at the Airbus Material Center, or at any other agreed location, for the purpose
of setting an acceptable schedule and working procedure for the preparation of
the initial issue of the Provisioning Data and the Initial Provisioning
Conference referred to in Articles 2.3 and 2.4 below (the “Pre-Provisioning
Meeting”).

During the Pre-Provisioning Meeting, the Seller will familiarize the Buyer with
the provisioning processes, methods and formulae of calculation and
documentation.

 

2.2.2 The Pre-Provisioning Meeting will take place on an agreed date that is no
later than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] prior to Scheduled
Delivery Month of the first Aircraft, allowing a minimum preparation time of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] for the Initial Provisioning
Conference.

 

2.3 Initial Provisioning Conference

The Seller will organize an initial provisioning conference at the US Spares
Center or at the Airbus Material Center (the “Initial Provisioning Conference”),
the purpose of which will be to agree the material scope and working procedures
to accomplish the initial provisioning of Material (the “Initial Provisioning”).

The Initial Provisioning Conference will take place at the earliest
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.4 Provisioning Data

 

2.4.1 Provisioning data generally in accordance with SPEC 2000, Chapter 1, for
Material described in Articles 1.2.1 (i) through 1.2.1 (iv) (“Provisioning
Data”) will be supplied by the Seller to the Buyer in the English language, in a
format and timeframe to be agreed during the Pre-Provisioning Meeting.

 

2.4.1.1 Unless a longer revision cycle has been agreed, the Provisioning Data
will be revised [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT H

 

2.4.1.2 The Seller will ensure that Provisioning Data is provided to the Buyer
in time to permit the Buyer to perform any necessary evaluation and to place
orders in a timely manner.

 

2.4.1.3 Provisioning Data generated by the Seller will comply with the
configuration of the Aircraft as documented [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] before the date of issue.

This provision will not cover:

 

  (i) Buyer modifications not known to the Seller,

 

  (ii) other modifications not approved by the Seller’s Aviation Authorities.

 

2.4.2 Supplier-Supplied Data

Provisioning Data relating to each Supplier Part (both initial issue and
revisions) will be produced by Supplier thereof and may be delivered to the
Buyer either by the Seller or such Supplier. It is agreed and understood by the
Buyer that the Seller will not be responsible for the substance, accuracy and
quality of such data. Such Provisioning Data will be provided in either SPEC
2000 format or any other agreed format.

 

2.4.3 Supplementary Data

The Seller will provide the Buyer with data supplementary to the Provisioning
Data, comprising local manufacture tables, ground support equipment,
specific-to-type tools and a pool item candidate list.

 

2.5 Commercial Offer

Upon the Buyer’s request, the Seller will submit a commercial offer for Initial
Provisioning Material which will include a delivery date for such Initial
Provisioning Material.

 

2.6 Delivery of Initial Provisioning Material

 

2.6.1 During the Initial Provisioning Period, Initial Provisioning Material will
conform to the latest known configuration standard of the Aircraft for which
such Material is intended as reflected in the Provisioning Data transmitted by
the Seller.

 

2.6.2 The delivery of Initial Provisioning Material will take place
(i) according to the conditions specified in the commercial offer mentioned in
Article 2.5 and (ii) at a location designated by the Buyer.

 

2.6.3 All Initial Provisioning Material will be packaged in accordance with ATA
300 Specification.

 

2.6.4 Shortages, Overshipments, Non-Conformity in Orders

The Buyer will, within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after delivery
of Material pursuant to a purchase order, advise the Seller:

 

  a) of any alleged shortages or over shipments, and



--------------------------------------------------------------------------------

EXHIBIT H

 

 

  b) of any non-conformities of delivered Material.

In the event of the Buyer not having advised the Seller of any such alleged
shortages, over shipments or non-conformity within the above-defined period, the
Buyer will be deemed to have accepted the delivery.

In the event of the Buyer reporting over shipments or non-conformity to the
specifications within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] the Seller
will, if the Seller recognizes such over shipment or non-conformity,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  v) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  vi) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT H

 

 

  vii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  - [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  - [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  f) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  g) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3. OTHER MATERIAL SUPPORT

 

3.1 As of the date hereof, the Seller currently offers various types of parts
support through the Customer Services Catalog on the terms and conditions set
forth therein from time to time, including, but not limited to the lease of
certain Seller Parts, the repair of Seller Parts and the sale or lease of ground
support equipment and specific-to-type tools.

 

3.2 Unless otherwise agreed in the commercial offer subject to Clause 2.5 lead
times will be in accordance with [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Seller Parts as per Article 1.2.1(i) listed in the Seller’s Spare Parts Price
Catalog will be dispatched within the lead times [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Lead times for Seller Parts as per Article 1.2.1(i), [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

Material defined in Articles 1.2.1(ii) through 1.2.1(vi) will be dispatched
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT H

 

 

4 WARRANTIES

 

4.1 Seller Parts

Subject to the limitations and conditions as hereinafter provided, the Seller
warrants to the Buyer that all Seller Parts, sold under this Exhibit H will at
delivery to the Buyer:

 

  (i) be free from defects in material.

 

  (ii) be free from defects in workmanship, including without limitation
processes of manufacture.

 

  (iii) be free from defects in design having regard to the state of the art of
such design; and

 

  (iv) be free from defects arising from failure to conform to the applicable
specification for such part.

 

4.1.1 Warranty Period

 

4.1.1.1 The warranty period for Seller Parts is [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] from delivery of such parts to the Buyer.

 

4.1.1.2 Whenever any Seller Part that contains a defect for which the Seller is
liable under Article 4.1 has been corrected, replaced or repaired pursuant to
the terms of this Article 4.1, the period of the Seller’s warranty with respect
to such corrected, repaired or replacement Seller Part, as the case may be, will
be [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.1.2 Buyer’s Remedy and Seller’s Obligation

The Buyer’s remedy and Seller’s obligation and liability under this Article 4.1
are, at the Seller’s expense, (a) the repair, replacement or correction, at the
Seller’s expense, of any Seller Part that is defective (or the supply of
modification kits rectifying the defect) or (b) the reimbursement of the cost to
the Buyer for a replacement for the defective Seller Part and any other
materials installed, incorporated, consumed or expended by the Buyer in
performing such repair, replacement or correction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The provisions of Clauses 12.1.5 through 12.1.9 of the Agreement will apply to
claims made pursuant to this Article 4.1.

 

4.2 Supplier Parts

With respect to Supplier Parts to be delivered to the Buyer under this Exhibit
H, the Seller agrees to transfer to the Buyer the benefit of any warranties,
which the Seller may have obtained from the corresponding Suppliers.

 

4.3 Waiver, Release and Renunciation

THIS ARTICLE 4 (INCLUDING ITS SUBPARTS) SETS FORTH THE EXCLUSIVE WARRANTIES,
EXCLUSIVE LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE
REMEDIES AVAILABLE TO THE BUYER, WHETHER



--------------------------------------------------------------------------------

EXHIBIT H

 

UNDER THIS EXHIBIT H OR OTHERWISE, ARISING FROM ANY DEFECT OR NONCONFORMITY OR
PROBLEM OF ANY KIND IN ANY SELLER PART, MATERIAL, LEASED PART, OR SERVICES
DELIVERED BY THE SELLER UNDER THIS EXHIBIT H.

THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS ARTICLE 4
ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE SELLER PARTS, MATERIALS, LEASED
PARTS, OR SERVICES SUPPLIED UNDER THIS EXHIBIT H. THE BUYER HEREBY WAIVES,
RELEASES AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS, GUARANTEES AND
LIABILITIES OF THE SELLER AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF THE BUYER
AGAINST THE SELLER AND ITS SUPPLIERS, WHETHER EXPRESS OR IMPLIED BY CONTRACT,
TORT, OR STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY NONCONFORMITY OR DEFECT
OR PROBLEM OF ANY KIND IN ANY SELLER PART, MATERIAL, LEASED PART, OR SERVICES
DELIVERED BY THE SELLER UNDER THIS EXHIBIT H, INCLUDING BUT NOT LIMITED TO:

 

  (1) ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;

 

  (2) ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE
OF DEALING OR USAGE OF TRADE;

 

  (3) ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;

 

  (4) ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY,
HOWEVER ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR
NEGLIGENCE, GROSS NEGLIGENCE, INTENTIONAL ACTS, WILLFUL DISREGARD, IMPLIED
WARRANTY, PRODUCT LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;

 

  (5) ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR
ANY OTHER STATE OR FEDERAL STATUTE;

 

  (6) ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS
IMPOSED BY ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;

 

  (7) ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

 

  (a) LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART PROVIDED UNDER THE AGREEMENT;

 

  (b) LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART PROVIDED UNDER THE AGREEMENT;

 

  (c) LOSS OF PROFITS AND/OR REVENUES;



--------------------------------------------------------------------------------

EXHIBIT H

 

 

  (d) ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.

THE WARRANTIES PROVIDED BY THIS EXHIBIT H WILL NOT BE EXTENDED, ALTERED OR
VARIED EXCEPT BY A WRITTEN INSTRUMENT EXECUTED AND DELIVERED BY THE SELLER AND
THE BUYER. IN THE EVENT THAT ANY PROVISION OF THIS ARTICLE 4 SHOULD FOR ANY
REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS
ARTICLE 4 WILL REMAIN IN FULL FORCE AND EFFECT.

FOR THE PURPOSES OF THIS ARTICLE 4, THE “SELLER” WILL BE UNDERSTOOD TO INCLUDE
THE SELLER, ANY OF ITS SUPPLIERS, SUBCONTRACTORS AND AFFILIATES.

 

4.4 Duplicate Remedies

The remedies provided to the Buyer under this Article 4 as to any part thereof
are mutually exclusive and not cumulative. The Buyer will be entitled to the
remedy that provides the maximum benefit to it, as the Buyer may elect, pursuant
to the terms and conditions of this Article 4 for any particular defect for
which remedies are provided under this Article 4; provided, however, that the
Buyer will not be entitled to elect a remedy under one part of this Article 4
that constitutes a duplication of any remedy elected by it under any other part
hereof for the same defect. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5. COMMERCIAL CONDITIONS

 

5.1 Delivery Terms

All Material prices are quoted on the basis of Free Carrier (FCA) delivery
terms, without regard to the place from which such Material is shipped. The term
“Free Carrier (FCA)” is as defined by 2010 publication of the International
Chamber of Commerce.

 

5.2 Payment Procedures and Conditions

All payments under this Exhibit H will be made in accordance with the terms and
conditions set forth in the then current Customer Services e-Catalog,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3 Title

Title to any Material purchased under this Exhibit H will remain with the Seller
until full payment of the invoices and interest thereon, if any, has been
received by the Seller.

The Buyer hereby undertakes that Material title to which has not passed to the
Buyer, will be kept free from any debenture or mortgage or any similar charge or
claim in favour of any third party.



--------------------------------------------------------------------------------

EXHIBIT H

 

 

6. EXCUSABLE DELAY

Clauses 10.1 and 10.2 of the Agreement will apply, mutatis mutandis, to all
Material support and services provided under this Exhibit H.

 

7. TERMINATION OF MATERIAL PROCUREMENT COMMITMENTS

If the Agreement is terminated with respect to any Aircraft, the Seller will
have the right to suspend deliveries to the Buyer under this Exhibit H and
terminate the terms of this Exhibit H with respect to such Aircraft. If the
Seller terminates the terms of this Exhibit H with respect to any Aircraft, then
the Seller will have no further obligations and the Buyer will have no further
rights under this Exhibit H with respect to such Aircraft.

 

8. INCONSISTENCY

In the event of any inconsistency between this Exhibit H and the Customer
Services Catalog or any order placed by the Buyer, this Exhibit H will prevail
to the extent of such inconsistency.



--------------------------------------------------------------------------------

EXHIBIT I

 

 

INDEX OF LETTER AGREEMENTS

 

1. Letter Agreement No. 1 – Leasing Matters

 

2. Letter Agreement No. 2 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3. Letter Agreement No. 3 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4. Letter Agreement No. 4 – Option Aircraft

 

5. Letter Agreement No. 5 – Flexibility

 

6. Letter Agreement No. 6 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7. Letter Agreement No. 7 – Reserved

 

8. Letter Agreement No. 8 – Reserved

 

9. Letter Agreement No. 9 – Miscellaneous

 

10. Letter Agreement No. 10 – Support Matters

 

11. Letter Agreement No. 11 – Performance Guarantees

 

12. Letter Agreement No. 12 – Reserved

 

13. Letter Agreement No. 13 – Reserved

 

14. Letter Agreement No. 14 – NEO [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Aircraft

 

15. Letter Agreement No. 15 – Seller Parts and Seller Services

 

16. Letter Agreement No. 16 – Specification Matters

 

17. Letter Agreement No. 17 – Termination

 

18. Letter Agreement No. 18 – Reserved

22.17.1



--------------------------------------------------------------------------------

EXHIBIT A-2

AMERICAN AIRLINES A319 CUSTOMIZATION BUDGET PROPOSAL

Based on Standard Specification A319-100 issue 7.0 dated 20 June 2011

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Prepared by Airbus Americas Technical Contracts

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A-2

AMERICAN AIRLINES A319 CUSTOMIZATION BUDGET PROPOSAL

Based on Standard Specification A319-100 issue 7.0 dated 20 June 2011

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Prepared by Airbus Americas Technical Contracts

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A-3

AMERICAN AIRLINES A320 CUSTOMIZATION BUDGET PROPOSAL

Based on Standard Specification A320-200 issue 8.0 dated 20 June 2011

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Prepared by Airbus Americas Technical Contracts

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A-3

AMERICAN AIRLINES A320 CUSTOMIZATION BUDGET PROPOSAL

Based on Standard Specification A320-200 issue 8.0 dated 20 June 2011

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Prepared by Airbus Americas Technical Contracts

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A-4

AMERICAN AIRLINES A321 CUSTOMIZATION BUDGET PROPOSAL

Based on Standard Specification A321-200 issue 5.0 dated 20 June 2011

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Prepared by Airbus Americas Technical Contracts

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A-4

AMERICAN AIRLINES A321 CUSTOMIZATION BUDGET PROPOSAL

Based on Standard Specification A321-200 issue 5.0 dated 20 June 2011

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Prepared by Airbus Americas Technical Contracts

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A-5

AMERICAN AIRLINES A319NEO CUSTOMIZATION BUDGET PROPOSAL

Based on Standard Specification A319-100 issue 7.0 dated 20 June 2011

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Prepared by Airbus Americas Technical Contracts

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A-5

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY

WITH THE COMMISSION PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]

 

Prepared by Airbus Americas Technical Contracts

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A-6

AMERICAN AIRLINES A320NEO CUSTOMIZATION BUDGET PROPOSAL

Based on Standard Specification A320-200 issue 8.0 dated 20 June 2011

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Prepared by Airbus Americas Technical Contracts

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A-6

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Prepared by Airbus Americas Technical Contracts

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A-7

AMERICAN AIRLINES A321NEO CUSTOMIZATION BUDGET PROPOSAL

Based on Standard Specification A321-200 issue 5.0 dated 20 June 2011

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Prepared by Airbus Americas Technical Contracts

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A-7

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY

WITH THE COMMISSION PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Prepared by Airbus Americas Technical Contracts

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 2

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement dated as of even date
herewith (as supplemented and amended by the other letter agreements, and as
otherwise supplemented, amended or modified from time to time, the “Agreement”),
which covers, among other matters, the sale by the Seller and the purchase by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 2 (this “Letter Agreement”) certain additional terms and
conditions regarding the sale or lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement will have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

1 A319 AIRCRAFT

 

1.1 In respect of each A319 Aircraft that is sold by the Seller and purchased by
the Buyer, the Seller will provide to the Buyer the following [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.2 The A319 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.3 The A319 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2 A320 AIRCRAFT

 

2.1 In respect of each A320 Aircraft that is sold by the Seller and purchased by
the Buyer, the Seller will provide to the Buyer the following [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2 The A320 Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3 The A320 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3 A321 AIRCRAFT

 

3.1 In respect of each A321 Aircraft that is sold by the Seller and purchased by
the Buyer, the Seller will provide to the Buyer the following [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2 The A321 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3 The A321 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4 A319 NEO AIRCRAFT

 

4.1 In respect of each A319 NEO Aircraft, the Seller will provide to the Buyer
the following [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (v) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.2 The A319 NEO [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.3 The A319 NEO [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5 A320 NEO AIRCRAFT

 

5.1 In respect of each A320 NEO Aircraft, the Seller will provide to the Buyer
the following [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (v) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.2 The A320 NEO [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3 The A320 NEO [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

6 A321 NEO AIRCRAFT

 

6.1 In respect of each A321 NEO Aircraft, the Seller will provide to the Buyer
the following [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (v) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.2 The A321 NEO [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.3 The A321 NEO [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.1.1 Paragraph 4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to the Agreement is
deleted and replaced with the following quoted text:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.1.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Paragraph 1.5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to the Agreement is
deleted and replaced with the following quoted text:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]UOTE

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.1.3 Paragraph 5.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to the Agreement is
deleted and replaced with the following quoted text:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.2.1 Paragraph 4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to the Agreement is
deleted and replaced with the following quoted text:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Paragraph 1.5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to the Agreement is
deleted and replaced with the following quoted text:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.2.3 Paragraph 5.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to the Agreement is
deleted and replaced with the following quoted text:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3.1 For each Aircraft that is sold by the Seller and purchased by the Buyer
and delivered to the Buyer on or before [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3.2 For each Aircraft that is sold by the Seller and purchased by the Buyer
and delivered to the Buyer [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3.4 For the avoidance of doubt, all references in the Agreement to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

8 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

9 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

10 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S.

By:

 

 

Its:

 

 

Accepted and Agreed AMERICAN AIRLINES, INC.

By:

 

 

Its:

 



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 3

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an Airbus A320 Family Aircraft Purchase Agreement dated as of even
date herewith (as supplemented and amended by the other letter agreements, and
as otherwise supplemented, amended or modified from time to time, the
“Agreement”), which covers, among other matters, the sale by the Seller and the
purchase or lease by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 3 (this “Letter Agreement”) certain
additional terms and conditions regarding the sale or lease of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

1 DEFINITIONS

Clause 0 of the Agreement is amended to delete in its entirety the defined term
“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]”

 

2 COMMITMENT FEE

Clause 5.2 of the Agreement is deleted in its entirety and replaced with the
following quoted text:

QUOTE

The Seller acknowledges receipt from the Buyer of payment in the amount of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] which represents [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

UNQUOTE

 

3 PREDELIVERY PAYMENTS

 

3.1 Clauses 5.3.1, 5.3.2, 5.3.3 and 5.3.4 of the Agreement are deleted in their
entirety and replaced with the following quoted text:

QUOTE

 

  5.3.1 Except as expressly set forth in the Agreement, Predelivery Payments are
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] and will be paid by the Buyer to the
Seller for the Aircraft.

 

  5.3.2 INTENTIONALLY LEFT BLANK

 

  5.3.3 The Buyer has paid or will pay Predelivery Payments to the Seller
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] in accordance with the following
schedule (the “Predelivery Payments”):

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH

THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

  5.3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

UNQUOTE

 

3.2 Clause 5.3.5 is deleted in its entirety and replaced with the following
quoted text:

QUOTE

 

  5.3.5 Leased Aircraft Matters



--------------------------------------------------------------------------------

The Buyer will pay [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

UNQUOTE

 

4 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

5 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

6 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S.

By:

 

 

Its:

 

 

Accepted and Agreed AMERICAN AIRLINES, INC.

By:

 

 

Its:

 



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 4

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: OPTION AIRCRAFT

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement of even date herewith
(as supplemented and amended by the other letter agreements, and as otherwise
supplemented, amended or modified from time to time, the “Agreement”) which
covers, among other matters, the sale by the Seller and the purchase or lease by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 4 (this “Letter Agreement”) certain additional terms and
conditions regarding the sale and lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

1 DEFINITIONS

Clause 0 of the Agreement is amended to either modify or add the following
defined terms between the words “QUOTE” and “UNQUOTE”:

QUOTE

Additional Options – as defined in Paragraph 2.2.1 of Letter Agreement No. 4
hereto.

Additional Option Aircraft – all of the [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Aircraft set forth in Schedule IB hereto that the Buyer has the option to
purchase from the Seller subject to the terms and conditions hereof.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Additional Option Exercise Notice – as defined in Paragraph 2.2.3 of Letter
Agreement No. 4 hereto.

Additional Option Exercise Notice Date – as defined in Paragraph 2.2.3 of Letter
Agreement No. 4 hereto.



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Additional [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Aircraft –
all of the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft set forth
in Schedule IIB hereto that the Buyer has the option to purchase from the Seller
subject to the terms and conditions hereof.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Option Aircraft – any or all of the CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Aircraft set forth in Schedule III that the Buyer has the option to purchase
from the Seller subject to the terms and conditions hereof.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Option – as defined in Paragraph 2.1.1 of Letter Agreement No. 4 hereto.

Option Aircraft – any or all of the [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Aircraft set forth in Schedule IA that the Buyer has the option to purchase from
the Seller subject to the terms and conditions hereof.



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Predelivery Payment – any of the payments determined in accordance with Clause
5.3, Paragraphs 2.1.4.2, 2.2.4.2, 2.3.4.2, 2.4.4.2, 2.5.4.2 and 3.3.2 of Letter
Agreement No. 4 hereto.

Purchase Right – as defined in Paragraph 3.1 of Letter Agreement No. 4 hereto.

Purchase Right Aircraft – any or all of the [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Aircraft that the Buyer has the right to purchase from the Seller
subject to the terms and conditions hereof.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Scheduled Delivery Month – as defined in Clause 9.1 or as otherwise provided in
this Agreement.

Scheduled Delivery Quarter – as defined in Clause 9.1 or as otherwise provided
in this Agreement.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Option Aircraft – any or all of the [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Aircraft set forth in Schedule IIA that the Buyer has the option to purchase
from the Seller subject to the terms and conditions hereof.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

UNQUOTE



--------------------------------------------------------------------------------

2 OPTION AIRCRAFT

 

2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Aircraft

 

2.1.1 Option to Firmly Order

The Seller hereby grants the Buyer the option (the “Option”) to purchase the
Option Aircraft subject to the terms and conditions set forth in this Paragraph
2.1.

 

2.1.2 Delivery

The Seller will have the Option Aircraft Ready for Delivery at the Delivery
Location within the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.1.3 Option Exercise

If the Buyer wishes to exercise any Option, it will do so as follows:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and Predelivery Payments

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.1.4.1 Predelivery Payments

Predelivery Payments for each Option Aircraft will be paid according to the
following schedule:



--------------------------------------------------------------------------------

[CONTINUED ON NEXT PAGE]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

 

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

Except as set forth herein, Clause 5.3 of the Agreement will apply to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.1.5 Option Lapse

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2 Additional [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Aircraft



--------------------------------------------------------------------------------

2.2.1 Option to Firmly Order Additional Option Aircraft

The Seller hereby grants the Buyer the option (the “Additional Options”) to
purchase the Additional Option Aircraft subject to the terms and conditions set
forth in this Paragraph 2.2.1.

 

2.2.2 Delivery

The Seller will have the Additional Option Aircraft Ready for Delivery at the
Delivery Location within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2.3 Additional Options Exercise

If the Buyer wishes to exercise any of the Additional Options, it will do so as
follows:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2.4 Additional [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Predelivery
Payments

 

2.2.4.1 Additional [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2.4.2 Predelivery Payments

Predelivery Payments for each Additional Option Aircraft will be paid according
to the following schedule:



--------------------------------------------------------------------------------

[CONTINUED ON NEXT PAGE]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

 

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

Except as set forth herein, Clause 5.3 of the Agreement will apply to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2.5 Additional Option Lapse

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Aircraft

 

2.3.1 Option to Firmly Order

The Seller hereby grants the Buyer the option (the [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] to purchase the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option
Aircraft subject to the terms and conditions set forth in this Paragraph 2.3.

 

2.3.2 Delivery

The Seller will have the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Aircraft
Ready for Delivery at the Delivery Location within the [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

2.3.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Exercise

If the Buyer wishes to exercise any [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
it will do so as follows:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

2.3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]Predelivery Payments

 

2.3.4.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3.4.2 Predelivery Payments

Predelivery Payments for each [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option
Aircraft will be paid according to the following schedule:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

 

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

Except as set forth herein, Clause 5.3 of the Agreement will apply to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

2.3.5 Option Lapse

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.4 Additional [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Aircraft

 

2.4.1 Option to Firmly Order Additional [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Option Aircraft

The Seller hereby grants the Buyer the option (the “Additional [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] Option”) to purchase the Additional [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] Option Aircraft subject to the terms and conditions
set forth in this Paragraph 2.4.

 

2.4.2 Delivery

The Seller will have the Additional [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Option Aircraft Ready for Delivery at the Delivery Location within the
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.4.3 Additional [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Exercise

If the Buyer wishes to exercise the Additional [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Option, it will do so as follows:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

2.4.4 Additional [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Predelivery
Payments

 

2.4.4.1 Additional [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.4.4.2 Predelivery Payments

Predelivery Payments for each Additional [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Option Aircraft will be paid according to the following schedule:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

 

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]



--------------------------------------------------------------------------------

Except as set forth herein, Clause 5.3 of the Agreement will apply to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.4.5 Additional [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Lapse

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Aircraft

 

2.5.1 Option to Firmly Order

The Seller hereby grants the Buyer the option (the [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] to purchase the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option
Aircraft subject to the terms and conditions set forth in this Paragraph 2.5.

 

2.5.2 Delivery

The Seller will have the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Aircraft
Ready for Delivery at the Delivery Location within the [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

2.5.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Exercise

If the Buyer wishes to exercise any [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Option, it will do so as follows:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.5.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and Predelivery Payments

 

2.5.4.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.5.4.2 Predelivery Payments

Predelivery Payments for each [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option
Aircraft will be paid according to the following schedule:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

 

 

 



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

Except as set forth herein, Clause 5.3 of the Agreement will apply to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.5.5 Option Lapse

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3 PURCHASE RIGHT AIRCRAFT

 

3.1 The Seller hereby grants the Buyer the right (the “Purchase Right”) to
purchase the Purchase Right Aircraft subject to the terms and conditions set
forth in this Paragraph 3.

 

3.2 Purchase Right Exercise

The Buyer will exercise its Purchase Right as follows:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

3.3 Purchase Right Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Predelivery Payments

 

3.3.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.2 Predelivery Payments for each Purchase Right Aircraft will be paid
according to the following schedule:



--------------------------------------------------------------------------------

[CONTINUED ON NEXT PAGE]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

 

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

Except as set forth herein, Clause 5.3 of the Agreement will apply to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4 GENERAL PROVISIONS APPLICABLE TO THIS LETTER AGREEMENT

 

4.1

The Base Price of the Propulsion System for any Option Aircraft, Additional
Option Aircraft, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option Aircraft,
Additional [CONFIDENTIAL PORTION OMITTED AND FILED



--------------------------------------------------------------------------------

  SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Option Aircraft, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Option
Aircraft and Purchase Right Aircraft that is firmly ordered hereunder will be
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.2 Notwithstanding any provision of the Agreement or this Letter Agreement,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

6 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

7 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S.

By:

 

 

Its:

 

 

Accepted and Agreed AMERICAN AIRLINES, INC.

By:

 

 

Its:

 



--------------------------------------------------------------------------------

SCHEDULE IA

OPTION AIRCRAFT DELIVERY SCHEDULE

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

SCHEDULE IB

ADDITIONAL OPTION AIRCRAFT DELIVERY SCHEDULE

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

SCHEDULE IIA

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] OPTION AIRCRAFT DELIVERY SCHEDULE



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

SCHEDULE IIB

ADDITIONAL [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] OPTION AIRCRAFT
DELIVERY SCHEDULE

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

SCHEDULE III

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] OPTION AIRCRAFT DELIVERY SCHEDULE

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 5

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: FLEXIBILITY

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Purchase Agreement of even date herewith (as
supplemented and amended by the other letter agreements, and as otherwise
supplemented, amended or modified from time to time, the “Agreement”) which
covers, among other matters, the sale by the Seller and the purchase or lease by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 5 (this “Letter Agreement”) certain additional terms and
conditions regarding the sale and lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement constitutes an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement is
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



--------------------------------------------------------------------------------

1 DEFINITIONS

Clause 0 to the Agreement is amended to either modify or add the following
defined terms between the words “QUOTE” and “UNQUOTE”:

QUOTE

Leased A319 Aircraft – any or all of the Leased Aircraft that are A319 Aircraft.

Purchase A319 NEO Aircraft – any or all of the Purchase Aircraft that are A319
NEO Aircraft.

UNQUOTE

 

2 TYPE FLEXIBILITY

 

2.1 Conversion Rights

 

2.1.1 The Seller grants the Buyer a one-time right to (A) convert A320 Family
Aircraft to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] type (with respect
to each such Aircraft, a “Conversion Right”) and (B) convert A320 Family NEO
Aircraft to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (with respect to
each such Aircraft, a “NEO Conversion Right”), subject to the following
limitations:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (v) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (vi) The NEO Conversion Right will not apply to [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



--------------------------------------------------------------------------------

  (vii) In connection with the Buyer’s exercise of the Conversion Right or the
NEO Conversion Right with respect to any Aircraft, [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

2.1.2 Conversion Right Exercise

The Buyer will exercise its Conversion Right or NEO Conversion Right subject to
the following terms and conditions:

 

  (i) The Buyer must give written notice to the Seller of its desire to exercise
any Conversion Right or NEO Conversion Right no later than: [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] Each such notice received from the Buyer will
specify the type of Aircraft selected by the Buyer.

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3 RESCHEDULING RIGHTS

 

3.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (v) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (vi) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Exercise

The [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will exercise its
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] subject to the following terms and
conditions:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (v) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (v) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] A320 NEO FAMILY AIRCRAFT

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

5 GENERAL PROVISIONS APPLICABLE TO THIS LETTER AGREEMENT

 

5.1 Nothing contained in this Letter Agreement will oblige the Seller to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.2 Notwithstanding any provision of the Agreement or this Letter Agreement,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

7 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

8 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours,

AIRBUS S.A.S.

By:  

 

Its:  

 

Accepted and Agreed

AMERICAN AIRLINES, INC.

By:  

 

Its:  



--------------------------------------------------------------------------------

SCHEDULE I

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 6

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an Airbus A320 Family Aircraft Purchase Agreement dated as of even
date herewith (as supplemented and amended by the other letter agreements, and
as otherwise supplemented, amended or modified from time to time, the
“Agreement”), which covers, among other matters, the sale by the Seller and the
purchase or lease by the Buyer of certain Aircraft under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 6 (this “Letter Agreement”) certain
additional terms and conditions regarding the sale or lease of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.1 Defined Terms

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]r.

“Seller Party” means the Seller or any Affiliate of the Seller.

 

1.2 Commitment to the Buyer

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2 EXCLUSIONS

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3 ADMINISTRATION

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

5 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

6 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

 

Its:  

Accepted and Agreed

 

AMERICAN AIRLINES, INC. By:  

 

Its:  



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 9

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: MISCELLANEOUS

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an Airbus A320 Family Aircraft Purchase Agreement dated as of even
date herewith (as supplemented and amended by the other letter agreements, and
as otherwise supplemented, amended or modified from time to time, the
“Agreement”), which covers, among other matters, the sale by the Seller and the
purchase or lease by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 9 (this “Letter Agreement”) certain
additional terms and conditions regarding the sale or lease of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

1 DEFINITIONS

Clause 0 of the Agreement is amended it add the following defined term between
“QUOTE” and “UNQUOTE”.

QUOTE

Leasing Documentation – as defined in Letter Agreement No. 1.

UNQUOTE

 

2 CERTIFICATIONS

Clause 7 of the Agreement is deleted in its entirety and is replaced with Clause
7 attached hereto as Appendix 1.

 

3 DELIVERY

Clause 9 of the Agreement is deleted in its entirety and is replaced with Clause
9 attached hereto as Appendix 2.



--------------------------------------------------------------------------------

4 EXCUSABLE DELAY

Clause 10 of the Agreement is deleted in its entirety and is replaced with
Clause 10 attached hereto as Appendix 3.

 

5 INEXCUSABLE DELAY

Clause 11 of the Agreement is deleted in its entirety and is replaced with
Clause 11 attached hereto as Appendix 4.

 

6 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

7 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

8 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

 

Its:  

 

Accepted and Agreed AMERICAN AIRLINES, INC. By:  

 

Its:  



--------------------------------------------------------------------------------

APPENDIX 1 TO LETTER AGREEMENT NO. 9

 

7 CERTIFICATION

Except as set forth in this Clause 7, the Seller will not be required to obtain
any certificate or approval with respect to any Aircraft. If the use of any
certificate identified in this Agreement is discontinued during the performance
of this Agreement, thereafter reference to such discontinued certificate will be
deemed to be a reference to any other certificate or instrument issued by the
applicable Aviation Authority which corresponds to such discontinued
certificate.

 

7.1 Type Certification

The Aircraft have been type certificated under EASA procedures for joint
certification in the transport category. The Seller will obtain or cause to be
obtained an FAA type certificate (the “Type Certificate”) to allow the issuance
of the Export Certificate of Airworthiness for the Aircraft. The Seller will
obtain or cause to be obtained any additional certificates for the Aircraft
that, under the requirements of the FAA generally applicable to aircraft
manufacturers, the Seller is required to obtain to permit operation of aircraft
of the same type as the Aircraft.

 

7.2 Export Certificate of Airworthiness

The Seller will cause each Aircraft to be delivered to the Buyer with an Export
Certificate of Airworthiness without restriction or limitation and in a
condition enabling the Buyer to obtain at the time of Delivery a Standard
Airworthiness Certificate issued pursuant to Part 21 of the US Federal Aviation
Regulations and a Certificate of Sanitary Construction issued by the U.S. Public
Health Service of the Food and Drug Administration. [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3 Specification Changes before Aircraft Ready for Delivery

 

7.3.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3.2 The Seller will, as far as is practicable, take into account the
information available to it concerning any proposed Change in Law in order to
minimize the costs of changes or modifications to the Specification as a result
of such Change in Law that occurs before the applicable Aircraft is Ready for
Delivery.

 

7.3.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.4 Specification Changes after Aircraft Ready For Delivery



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

APPENDIX 2 TO LETTER AGREEMENT NO. 9

 

9 DELIVERY

 

9.1 Delivery Schedule

Subject to Clauses 2, 7, 8, 10 and 18, the Seller will have the Aircraft Ready
for Delivery at the Delivery Location within the months (each, a “Scheduled
Delivery Month”) or Quarters (each, a “Scheduled Delivery Quarter”), as
applicable, set forth on Schedule I hereto (the “Delivery Schedule”).

 

9.1.1 In respect of each Aircraft for which a Scheduled Delivery Quarter is set
forth in Schedule I, the Seller will communicate to the Buyer the Scheduled
Delivery Month no later than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

9.1.2 The Seller will give the Buyer (i) at least [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

9.2 Delivery Process

 

9.2.1 The Buyer will send its representatives (which, with respect to Leased
Aircraft, may include representatives of the Lessor) to the Delivery Location to
take Delivery of each Aircraft at the date on which such Aircraft is Ready for
Delivery, and fly such Aircraft from the Delivery Location.

 

9.2.2 The Seller will deliver and transfer title to each Aircraft to the Buyer
(or, with respect to a Leased Aircraft, the Lessor) free and clear of all liens,
claims, charges and encumbrances of every kind whatsoever (except for any liens
or encumbrances created by or on behalf of the Buyer) provided that the Balance
of the Final Price of such Aircraft has been paid by the Buyer pursuant to
Clause 5.4 (or, with respect to a Leased Aircraft, provided that the Buyer has
executed and delivered the Leasing Documentation for such Leased Aircraft to
which the Buyer is party, upon which the Seller will cause the Lessor and each
other counterparty to such Leasing Documentation to execute and deliver such
Leasing Documentation to the Buyer) and that the Certificate of Acceptance has
been executed and delivered to the Seller pursuant to Clause 8.3. The Seller
will provide the Buyer (or with respect to Leased Aircraft, the Lessor) with
(i) a warranty bill of sale in the form of Exhibit E (the “Warranty Bill of
Sale”), (ii) FAA Form 8050-2 (the “Aircraft Bill of Sale”) and (iii) such other
documentation confirming transfer of title and receipt of such Final Price of
such Aircraft as may reasonably be requested by the Buyer (and, with respect to
Leased Aircraft, by the Lessor). Title to and risk of loss of or damage to such
Aircraft will pass to the Buyer (or, with respect to Leased Aircraft, the
Lessor) contemporaneously with the delivery by the Seller to the Buyer of such
Warranty Bill of Sale.

 

9.2.3 (i) If the Buyer [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

9.3 Flyaway

 

9.3.1 The Buyer and the Seller will cooperate to obtain any licenses that may be
required by the Aviation Authority of the Delivery Location for the purpose of
exporting the Aircraft.

 

9.3.2 In the event that the Buyer is unable to export the Aircraft on the date
Delivery occurs due to a delay in receiving temporary FAA approval to fly the
Aircraft to the United States (the “fly-wire”), the Seller will park and store
such Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

9.3.3 All expenses of, or connected with, flying the Aircraft from the Delivery
Location after Delivery will be borne by the Buyer, [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

9.4 Delegation of Authority

With respect to each Aircraft, the Seller will present to the Buyer prior to
Delivery of such Aircraft a certified copy of the powers of attorney designating
and authorizing certain persons to act on its behalf in connection with the
Delivery of such Aircraft, including the person executing the transfer of title
documents for such Aircraft.

With respect to each Aircraft, the Buyer will present to the Seller prior to
Delivery of such Aircraft a certified copy of the applicable delegation of
authority of the Buyer designating and authorizing certain persons to act on its
behalf in connection with the Delivery of such Aircraft, including (in the case
of Purchase Aircraft) the person executing the transfer of title documents for
such Aircraft.

 

9.5 International Registry

 

9.5.1 The Seller will consent to the contract of sale registrations with the
International Registry of Mobile Assets (“International Registry”) at or
promptly following the Delivery of each Aircraft, consistent with the Seller’s
customary practices.

 

9.5.2 The Seller will assure that the Airframe is populated in the drop down
boxes with the International Registry prior to the Delivery of the applicable
Aircraft. Prior to the Delivery Date for each Aircraft, the Seller will provide
to the Buyer’s FAA counsel (which will be Daugherty, Fowler, Peregrin, Haught &
Jenson or such other counsel designated by the Buyer) an original undated
executed copy of the Aircraft Bill of Sale for such Aircraft.



--------------------------------------------------------------------------------

APPENDIX 3 TO LETTER AGREEMENT NO. 9

 

10 EXCUSABLE DELAY AND TOTAL LOSS

 

10.1 Scope of Excusable Delay

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.2 Consequences of Excusable Delay

If an Excusable Delay occurs with respect to any Aircraft:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] notify [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] in writing of such Excusable Delay as soon as
practicable after becoming aware of the same;

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) the Seller will as soon as practicable after the removal of the cause of
such delay resume performance of its obligations under this Agreement and in
particular will notify the Buyer of the revised Scheduled Delivery Month or
Scheduled Delivery Quarter, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.3 Termination on Excusable Delay

 

10.3.1 If any Delivery is delayed as a result of an Excusable Delay for a period
of more than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.3.2 If any Delivery is delayed as a result of an Excusable Delay for a period
of more than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.3.3 If the Seller advises the Buyer in its notice of a revised Scheduled
Delivery Month or Scheduled Delivery Quarter pursuant to Clause 10.2(iv) that
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

10.3.4 If this Agreement is not terminated with respect to any Aircraft under
the terms of Clause 10.3.1, 10.3.2 or 10.3.3, then the Seller will be entitled
to reschedule Delivery. The Seller will notify the Buyer of the new Scheduled
Delivery Month after the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] period referred
to in Clause 10.3.1, 10.3.2 or 10.3.3, and this new Scheduled Delivery Month
will be deemed to be an amendment to the applicable Scheduled Delivery Month or
Scheduled Delivery Quarter in Schedule I.

 

10.4 Total Loss, Destruction or Damage

If, prior to Delivery, any Aircraft is lost, destroyed or in the reasonable
opinion of the Seller is damaged beyond economic repair (“Total Loss”), the
Seller will notify the Buyer in writing to this effect [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] The Seller will include in such notification (or as soon
after the delivery of the notice as such information becomes available to the
Seller) the earliest date consistent with the Seller’s other commitments and
production capabilities that an aircraft to replace such Aircraft may be
delivered to the Buyer and the Scheduled Delivery Month or Scheduled Delivery
Quarter will be extended as specified in the Seller’s notice to accommodate the
delivery of the replacement aircraft; [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Nothing herein will require the Seller to manufacture and deliver a replacement
aircraft if such manufacture would require the reactivation of its production
line for the model or series of aircraft that includes the applicable Aircraft.

 

10.5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Notwithstanding the provisions of Clauses 3.2, 4.1 and 4.2, if any Excusable
Delay or Total Loss occurs with respect to any Aircraft, the Buyer will
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.6 Predelivery Payments

If an Excusable Delay or Total Loss occurs with respect to any Aircraft, the
payment schedule for unpaid Predelivery Payments with respect to such Aircraft
will be adjusted to reflect the revised Scheduled Delivery Month or Scheduled
Delivery Quarter that the Seller notifies the Buyer.



--------------------------------------------------------------------------------

In the event this Agreement is terminated with respect to any Aircraft under the
terms of Clause 10.3 or 10.4, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.7 Termination Rights Exclusive

If this Agreement is terminated as provided for under the terms of Clauses 10.3
or 10.4, such termination will discharge all obligations and liabilities of the
parties hereunder with respect to such affected Aircraft and undelivered
material, services, data or other items applicable thereto and to be furnished
under the Agreement, except as provided in this Clause 10 and Clause 18.5.

 

10.8 Remedies

EXCEPT AS PROVIDED IN LETTER AGREEMENT NO. 17 TO THE AGREEMENT, THIS CLAUSE 10
SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS IN DELIVERY OR
FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY CLAUSE 11, AND THE
BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE ENTITLED IN
RESPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO INCIDENTAL AND
CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER WILL NOT BE ENTITLED TO
CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS CLAUSE 10 TO THE
EXTENT THE DELAY REFERRED TO IN THIS CLAUSE 10 IS CAUSED BY THE ACTION OR
INACTION OF THE BUYER OR ITS REPRESENTATIVES.



--------------------------------------------------------------------------------

APPENDIX 4 TO LETTER AGREEMENT NO. 9

 

11 INEXCUSABLE DELAY

 

11.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Should an Aircraft not be Ready for Delivery within [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

  (A) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (B) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (C) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (D) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (E) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (F) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

If an Inexcusable Delay occurs with respect to any Aircraft:

 

  (i) the Seller will notify the Buyer in writing of such Inexcusable Delay as
soon as practicable after becoming aware of the same; and

 

  (ii) the Seller will, as soon as is practicable after the removal of the cause
of such delay, resume performance of its obligations under this Agreement and in
particular will notify the Buyer of the revised Scheduled Delivery Month or
Scheduled Delivery Quarter, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

11.2 Renegotiation

If, as a result of an Inexcusable Delay, the Delivery does not occur within
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Notwithstanding the provisions of Clause [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
if an Inexcusable Delay occurs with respect to any Aircraft, the Buyer will
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11.4 Predelivery Payments

If an Inexcusable Delay occurs with respect to any Aircraft the payment schedule
for unpaid Predelivery Payments with respect to such Aircraft will be adjusted
to reflect the revised Scheduled Delivery Month or Scheduled Delivery Quarter
notified to the Buyer.

In the event this Agreement is terminated with respect to any Aircraft under the
terms of Clause 11.5.1 or 11.5.2, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11.5 Termination

 

11.5.1 If, as a result of an Inexcusable Delay, the Delivery does not occur
within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11.5.2 If, as a result of an Inexcusable Delay, the Delivery does not occur
within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11.5.3 In the event of termination, neither party will have any claim against
the other with respect to such Aircraft, except as provided in this Clause 11
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] and Clause 18.5.



--------------------------------------------------------------------------------

11.6 Remedies

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] THIS CLAUSE 11 SETS FORTH THE SOLE AND
EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS IN DELIVERY OR FAILURE TO DELIVER,
OTHER THAN SUCH DELAYS AS ARE COVERED BY CLAUSE 10, AND THE BUYER HEREBY WAIVES
ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF, INCLUDING
WITHOUT LIMITATION ANY RIGHTS TO INCIDENTAL AND CONSEQUENTIAL DAMAGES OR
SPECIFIC PERFORMANCE. THE BUYER WILL NOT BE ENTITLED TO CLAIM THE REMEDIES AND
RECEIVE THE BENEFITS PROVIDED IN THIS CLAUSE 11 TO THE EXTENT THE DELAY REFERRED
TO IN THIS CLAUSE 11 IS CAUSED BY THE NEGLIGENCE OR FAULT OF THE BUYER OR ITS
REPRESENTATIVES.



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 10

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: SUPPORT MATTERS

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement dated as of even date
herewith (as supplemented and amended by the other letter agreements, and as
otherwise supplemented, amended or modified from time to time, the “Agreement”),
which covers, among other matters, the sale by the Seller and the purchase or
lease by the Buyer of certain Aircraft, under the terms and conditions set forth
in said Agreement. The Buyer and the Seller have agreed to set forth in this
Letter Agreement No. 10 (this “Letter Agreement”) certain additional terms and
conditions regarding the sale and lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement will have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] IN-SERVICE ISSUES

In the event that, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii)

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

the remedies set forth in Clauses 12.1.4.1 and 12.1.4.2 of the Agreement for
such Aircraft will apply [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] In addition, in
the event that [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] the Seller will
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] Buyer.

 

2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SUPPORT

The Seller will provide to the Buyer [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] WARRANTY

In the case of Warranted Parts [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4 COMPUTER BASED TRAINING [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Seller will [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (v) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5 SELLER PARTS [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.1 For each Aircraft delivered pursuant to the Agreement, the Seller will
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

5.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6 FLIGHT CREW TRAINING [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.1 Pursuant to Paragraph 1.1 of Appendix A to Clause 16 of the Agreement, the
Seller will provide flight crew training (standard transition course)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.2 If the Buyer [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.3 The Flight Crew [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] in accordance with
Paragraph 7 of Letter Agreement No. 2 to the Agreement.

 

6.4 The Buyer will [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.



--------------------------------------------------------------------------------

8 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

9 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours,

AIRBUS S.A.S.

By:

 

 

Its:

 

 

Accepted and Agreed

AMERICAN AIRLINES, INC.

By:  

 

Its:

   



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 11A

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: A319 AIRCRAFT PERFORMANCE GUARANTEE – [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement of even date herewith
(as supplemented and amended by the other letter agreements, and as otherwise
supplemented, amended or modified from time to time, the “Agreement”) which
covers, among other matters, the sale by the Seller and the purchase or lease by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 11A (this “Letter Agreement”) certain additional terms and
conditions regarding the sale and lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



--------------------------------------------------------------------------------

1 AIRCRAFT CONFIGURATION

The guarantees defined in Paragraphs 2, 3, 4 and 5 below (the “Guarantees”) are
applicable to the A319 Aircraft as described in the A319 Standard Specification
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] for:

 

1.1 Basic Configuration (not applicable to Paragraph 3.2)

 

  i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iii) the following design weights:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.2 Optional Configuration

 

  i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iii) the following design weights:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

hereinafter referred to as the “Specification” without taking into account any
further changes thereto as provided in the Agreement.

 

2 GUARANTEED PERFORMANCE

 

2.1 Take-Off

 

2.1.1 Take-Off Field Length

The FAR approved Take-Off Field Length at an A319 Aircraft gross weight of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] at the start of ground run at sea level
pressure altitude in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] be not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.1.2 Take-Off Weight

When the A319 Aircraft is operated in [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

the FAR approved Take-Off Weight of the A319 Aircraft at the start of ground run
shall be not less than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

2.2 Landing Field Length

The FAR approved dry Landing Field Length at an A319 Aircraft gross weight of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] at sea level pressure altitude shall be
not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3 MISSION GUARANTEES

 

3.1 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A319 Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT])

 

3.1.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.1.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A319 Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.1 The departure airport conditions [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
are as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.2.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.3 Mission Block Fuel

In carrying a fixed payload of [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of the A319 Aircraft will be not more than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

when the A319 Aircraft is operated as defined here below.

 

3.3.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.3.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4 The Mission Payload and Block Fuel guarantees are based on [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] (see Appendix A).

 

4 MANUFACTURER’S WEIGHT EMPTY GUARANTEE

The Seller guarantees a Manufacturer’s Weight Empty of the A319 Aircraft as
defined in Paragraph 1 above of not more than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

This is the Manufacturer’s Weight Empty of the A319 Aircraft as defined in
Section 13-10 of the A319 Standard Specification as amended by the SCN’s defined
in Paragraph 1 above [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] as defined in the
Paragraph 8 below.

 

5 NOISE GUARANTEE

 

5.1 Noise Certification

The A319 Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Noise

The Seller shall provide the Buyer with a [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

5.3 Interior Noise in Flight

 

5.3.1 Cockpit

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3.2 Cabin

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.4 Ramp Noise

The APU noise during ground operation of the A319 Aircraft [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6 GUARANTEE CONDITIONS

 

6.1 The certification requirements for the A319 Aircraft, except where otherwise
noted, will be as stated in Section 02 of the Specification.



--------------------------------------------------------------------------------

6.2 For the determination of FAR take-off and landing performance [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

When establishing take-off performance [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Cruise performance at [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.4 Where applicable the Guarantees assume the use of an approved fuel having a
density of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.5 Sound levels are to be specified in decibels (dB), at a reference pressure
of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The definition of dB(A) shall be [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Speech Interference Level (SIL) is defined as the [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7 GUARANTEE COMPLIANCE

 

7.1 Compliance with the Guarantees will be demonstrated [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7.2 Compliance with the take-off and landing elements of the Guarantees will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3 Compliance [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

7.4 Compliance with the Manufacturer’s Weight Empty guarantee will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.5 The [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be used to demonstrate
compliance with the guarantees of certification noise levels.

The A319 Aircraft will have a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.6 Data [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be adjusted as required
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] accordance with established
aeronautical practices to show compliance with the Guarantees.

 

7.7 The Seller undertakes to furnish the Buyer with [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] demonstrating compliance with the Guarantees
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

8 ADJUSTMENT OF GUARANTEES

 

8.1 In the event of any change to any law, governmental regulation or
requirement or interpretation thereof (“Rule Change”) by any governmental agency
made subsequent to the date of the Agreement and such Rule Change affects the
A319 Aircraft configuration or performance or both required to obtain
certification the Guarantees will be appropriately modified to reflect the
effect of any such change.

 

8.2 The Guarantees apply to the A319 Aircraft as described in Paragraph 1 above
and may be adjusted in the event of:

 

  a) Any further configuration change which is the subject of an SCN

 

  b) Changes required to obtain certification which cause changes to the
performance or weight of the A319 Aircraft.



--------------------------------------------------------------------------------

9 EXCLUSIVE GUARANTEES

The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document.

 

10 UNDERTAKING REMEDIES

Should the A319 Aircraft fail to meet any of the Guarantees specified in this
Letter Agreement the Seller will [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.3 The Seller’s maximum liability in respect of deficiency in performance of
any A319 Aircraft will be [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11 DUPLICATE REMEDIES

Except as provided in Paragraph 10, the remedies provided to the Buyer under
this Guarantee are not cumulative of any other remedies provided to the Buyer
under any other warranty or guarantee contained in the Agreement and the Buyer
will not be entitled to duplicate remedies with respect to any single defect or
costs incurred for any single defect.



--------------------------------------------------------------------------------

12 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

13 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

14 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

 

Its:  

Accepted and Agreed

AMERICAN AIRLINES, INC.

By:

 

 

Its:

 



--------------------------------------------------------------------------------

APPENDIX A TO LETTER AGREEMENT NO. 11A

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 11B

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: A319 AIRCRAFT PERFORMANCE GUARANTEE – [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement of even date herewith
(as supplemented and amended by the other letter agreements, and as otherwise
supplemented, amended or modified from time to time, the “Agreement”) which
covers, among other matters, the sale by the Seller and the purchase or lease by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 11B (this “Letter Agreement”) certain additional terms and
conditions regarding the sale and lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



--------------------------------------------------------------------------------

1 AIRCRAFT CONFIGURATION

The guarantees defined in Paragraphs 2, 3, 4 and 5 below (the “Guarantees”) are
applicable to the A319 Aircraft as described in the A319 Standard Specification
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] for:

 

1.1 Basic Configuration (not applicable to Paragraph 3.2)

 

  i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iii) the following design weights:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.2 Optional Configuration

 

  i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iii) the following design weights:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

hereinafter referred to as the “Specification” without taking into account any
further changes thereto as provided in the Agreement.

 

2 GUARANTEED PERFORMANCE

 

2.1 Take-Off

 

2.1.1 Take-Off Field Length

The FAR approved Take-Off Field Length at an A319 Aircraft gross weight of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] at the start of ground run at sea level
pressure altitude in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] be not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.1.2 Take-Off Weight

When the A319 Aircraft is operated in [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

the FAR approved Take-Off Weight of the A319 Aircraft at the start of ground run
shall be not less than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2 Landing Field Length

The FAR approved dry Landing Field Length at an A319 Aircraft gross weight of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] at sea level pressure altitude shall be
not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3 MISSION GUARANTEES

 

3.1 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A319 Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.1.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A319 Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.1 The departure airport conditions [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
are as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.2.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
will remain in the tanks. This represents the estimated fuel required for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3 Mission Block Fuel

In carrying a fixed payload of [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of the A319 Aircraft will be not more than



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

when the A319 Aircraft is operated as defined here below.

 

3.3.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4 The Mission Payload and Block Fuel guarantees are based on [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] (see Appendix A).

 

4 MANUFACTURER’S WEIGHT EMPTY GUARANTEE

The Seller guarantees a Manufacturer’s Weight Empty of the A319 Aircraft as
defined in Paragraph 1 above of not more than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

This is the Manufacturer’s Weight Empty of the A319 Aircraft as defined in
Section 13-10 of the A319 Standard Specification as amended by the SCN’s defined
in Paragraph 1 above [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] as defined in the
Paragraph 8 below.

 

5 NOISE GUARANTEE

 

5.1 Noise Certification

The A319 Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Noise

The Seller shall provide the Buyer with a [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



--------------------------------------------------------------------------------

5.3 Interior Noise in Flight

 

5.3.1 Cockpit

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3.2 Cabin

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.4 Ramp Noise

The APU noise during ground operation of the A319 Aircraft [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6 GUARANTEE CONDITIONS

 

6.1 The certification requirements for the A319 Aircraft, except where otherwise
noted, will be as stated in Section 02 of the Specification.

 

6.2 For the determination of FAR take-off and landing performance [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

When establishing take-off performance [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Cruise performance at [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.4 Where applicable the Guarantees assume the use of an approved fuel having a
density of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.5 Sound levels are to be specified in decibels (dB), at a reference pressure
of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The definition of dB(A) shall be [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Speech Interference Level (SIL) is defined as the [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7 GUARANTEE COMPLIANCE

 

7.1 Compliance with the Guarantees will be demonstrated [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7.2 Compliance with the take-off and landing elements of the Guarantees will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3 Compliance [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.4 Compliance with the Manufacturer’s Weight Empty guarantee will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

7.5 The [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be used to demonstrate
compliance with the guarantees of certification noise levels.

The A319 Aircraft will have a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.6 Data [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be adjusted as required
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] accordance with established
aeronautical practices to show compliance with the Guarantees.

 

7.7 The Seller undertakes to furnish the Buyer with [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] demonstrating compliance with the Guarantees
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

8 ADJUSTMENT OF GUARANTEES

 

8.1 In the event of any change to any law, governmental regulation or
requirement or interpretation thereof (“Rule Change”) by any governmental agency
made subsequent to the date of the Agreement and such Rule Change affects the
A319 Aircraft configuration or performance or both required to obtain
certification the Guarantees will be appropriately modified to reflect the
effect of any such change.

 

8.2 The Guarantees apply to the A319 Aircraft as described in Paragraph 1 above
and may be adjusted in the event of:

 

  a) Any further configuration change which is the subject of an SCN

 

  b) Changes required to obtain certification which cause changes to the
performance or weight of the A319 Aircraft.

 

9 EXCLUSIVE GUARANTEES

The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document.



--------------------------------------------------------------------------------

10 UNDERTAKING REMEDIES

Should the A319 Aircraft fail to meet any of the Guarantees specified in this
Letter Agreement the Seller will [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.3 The Seller’s maximum liability in respect of deficiency in performance of
any A319 Aircraft will be [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11 DUPLICATE REMEDIES

Except as provided in Paragraph 10, the remedies provided to the Buyer under
this Guarantee are not cumulative of any other remedies provided to the Buyer
under any other warranty or guarantee contained in the Agreement and the Buyer
will not be entitled to duplicate remedies with respect to any single defect or
costs incurred for any single defect.

 

12 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.



--------------------------------------------------------------------------------

13 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

14 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours,

AIRBUS S.A.S.

By:

 

 

Its:

 

 

Accepted and Agreed AMERICAN AIRLINES, INC. By:  

 

Its:  



--------------------------------------------------------------------------------

APPENDIX A TO LETTER AGREEMENT NO. 11B

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 11C

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: A319 NEO AIRCRAFT PERFORMANCE GUARANTEE – [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement of even date herewith
(as supplemented and amended by the other letter agreements, and as otherwise
supplemented, amended or modified from time to time, the “Agreement”) which
covers, among other matters, the sale by the Seller and the purchase or lease by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 11C (this “Letter Agreement”) certain additional terms and
conditions regarding the sale and lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



--------------------------------------------------------------------------------

1 AIRCRAFT CONFIGURATION

The guarantees defined in Paragraphs 2, 3, 4 and 5 below (the “Guarantees”) are
applicable to the A319 NEO Aircraft as described in the A319 Standard
Specification [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for:

 

1.1 Basic Configuration (not applicable to Paragraph 3.2)

 

  i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iii) the following design weights:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.2 Optional Configuration

 

  i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iii) the following design weights:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

hereinafter referred to as the “Specification” without taking into account any
further changes thereto as provided in the Agreement.

 

2 GUARANTEED PERFORMANCE

 

2.1 Take-Off

 

2.1.1 Take-Off Field Length

The FAR approved Take-Off Field Length at an A319 NEO Aircraft gross weight of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] at the start of ground run at sea level
pressure altitude in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] be not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.1.2 Take-Off Weight

When the A319 NEO Aircraft is operated in [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

the FAR approved Take-Off Weight of the A319 NEO Aircraft at the start of ground
run shall be not less than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2 Landing Field Length

The FAR approved dry Landing Field Length at an A319 NEO Aircraft gross weight
of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] at sea level pressure altitude
shall be not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3 MISSION GUARANTEES

 

3.1 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A319 NEO Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.1.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A319 NEO Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.1 The departure airport conditions [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
are as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.2.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3 Mission Block Fuel

In carrying a fixed payload of [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of the A319 NEO Aircraft will be not more than



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

when the A319 NEO Aircraft is operated as defined here below.

 

3.3.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

   The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4 The Mission Payload and Block Fuel guarantees are based on [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] (see Appendix A).

 

4 MANUFACTURER’S WEIGHT EMPTY GUARANTEE

The Seller guarantees a Manufacturer’s Weight Empty of the A319 NEO Aircraft as
defined in Paragraph 1 above of not more than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

This is the Manufacturer’s Weight Empty of the A319 NEO Aircraft as defined in
Section 13-10 of the A319 Standard Specification as amended by the SCN’s defined
in Paragraph 1 above [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] as defined in the
Paragraph 8 below.

 

5 NOISE GUARANTEE

 

5.1 Noise Certification

The A319 NEO Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Noise

The Seller shall provide the Buyer with a [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



--------------------------------------------------------------------------------

5.3 Interior Noise in Flight

 

5.3.1 Cockpit

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3.2 Cabin

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.4 Ramp Noise

The APU noise during ground operation of the A319 NEO Aircraft [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6 GUARANTEE CONDITIONS

 

6.1 The certification requirements for the A319 NEO Aircraft, except where
otherwise noted, will be as stated in Section 02 of the Specification.

 

6.2 For the determination of FAR take-off and landing performance [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

When establishing take-off performance [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.4 Where applicable the Guarantees assume the use of an approved fuel having a
density of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.5 Sound levels are to be specified in decibels (dB), at a reference pressure
of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The definition of dB(A) shall be [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Speech Interference Level (SIL) is defined as the [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7 GUARANTEE COMPLIANCE

 

7.1 Compliance with the Guarantees will be demonstrated [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7.2 Compliance with the take-off and landing elements of the Guarantees will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3 Compliance [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.4 Compliance with the Manufacturer’s Weight Empty guarantee will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.5 The [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be used to demonstrate
compliance with the guarantees of certification noise levels.



--------------------------------------------------------------------------------

The A319 NEO Aircraft will have a [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.6 Data [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be adjusted as required
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] accordance with established
aeronautical practices to show compliance with the Guarantees.

 

7.7 The Seller undertakes to furnish the Buyer with [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] demonstrating compliance with the Guarantees
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

8 ADJUSTMENT OF GUARANTEES

 

8.1 In the event of any change to any law, governmental regulation or
requirement or interpretation thereof (“Rule Change”) by any governmental agency
made subsequent to the date of the Agreement and such Rule Change affects the
A319 NEO Aircraft configuration or performance or both required to obtain
certification the Guarantees will be appropriately modified to reflect the
effect of any such change.

 

8.2 The Guarantees apply to the A319 NEO Aircraft as described in Paragraph 1
above and may be adjusted in the event of:

 

  a) Any further configuration change which is the subject of an SCN

 

  b) Changes required to obtain certification which cause changes to the
performance or weight of the A319 NEO Aircraft.

 

9 EXCLUSIVE GUARANTEES

The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document.



--------------------------------------------------------------------------------

10 UNDERTAKING REMEDIES

Should the A319 NEO Aircraft fail to meet any of the Guarantees specified in
this Letter Agreement the Seller will [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

 

10.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.3 The Seller’s maximum liability in respect of deficiency in performance of
any A319 NEO Aircraft will be [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11 DUPLICATE REMEDIES

Except as provided in Paragraph 10, the remedies provided to the Buyer under
this Guarantee are not cumulative of any other remedies provided to the Buyer
under any other warranty or guarantee contained in the Agreement and the Buyer
will not be entitled to duplicate remedies with respect to any single defect or
costs incurred for any single defect.

 

12 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

13 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.



--------------------------------------------------------------------------------

14 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

 

Its:  

Accepted and Agreed

AMERICAN AIRLINES, INC.

By:  

 

Its:  



--------------------------------------------------------------------------------

APPENDIX A TO LETTER AGREEMENT NO. 11C

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 11D

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: A319 NEO AIRCRAFT PERFORMANCE GUARANTEE – [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement of even date herewith
(as supplemented and amended by the other letter agreements, and as otherwise
supplemented, amended or modified from time to time, the “Agreement”) which
covers, among other matters, the sale by the Seller and the purchase or lease by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 11D (this “Letter Agreement”) certain additional terms and
conditions regarding the sale and lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



--------------------------------------------------------------------------------

1 AIRCRAFT CONFIGURATION

The guarantees defined in Paragraphs 2, 3, 4 and 5 below (the “Guarantees”) are
applicable to the A319 NEO Aircraft as described in the A319 Standard
Specification [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for:

 

1.1 Basic Configuration (not applicable to paragraph 3.2)

 

  i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iii) the following design weights:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.2 Optional Configuration

 

  i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iii) the following design weights:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

hereinafter referred to as the “Specification” without taking into account any
further changes thereto as provided in the Agreement.

 

2 GUARANTEED PERFORMANCE

 

2.1 Take-Off

 

2.1.1 Take-Off Field Length

The FAR approved Take-Off Field Length at an A319 NEO Aircraft gross weight of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] at the start of ground run at sea level
pressure altitude in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] be not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.1.2 Take-Off Weight

When the A319 NEO Aircraft is operated in [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

the FAR approved Take-Off Weight of the A319 NEO Aircraft at the start of ground
run shall be not less than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2 Landing Field Length

The FAR approved dry Landing Field Length at an A319 NEO Aircraft gross weight
of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] at sea level pressure altitude
shall be not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3 MISSION GUARANTEES

 

3.1 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A319 NEO Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

3.1.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.1.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A319 NEO Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.1 The departure airport [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] are as
follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.2.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3 Mission Block Fuel

In carrying a fixed payload of [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
of the A319 NEO Aircraft will be not more than



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

when the A319 NEO Aircraft is operated as defined here below.

 

3.3.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction[CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4 The Mission Payload and Block Fuel guarantees are based on [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] (see Appendix A).

 

4 MANUFACTURER’S WEIGHT EMPTY GUARANTEE

The Seller guarantees a Manufacturer’s Weight Empty of the A319 NEO Aircraft as
defined in Paragraph 1 above of not more than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

This is the Manufacturer’s Weight Empty of the A319 NEO Aircraft as defined in
Section 13-10 of the A319 Standard Specification as amended by the SCN’s defined
in Paragraph 1 above [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] as defined in the
Paragraph 8 below.

 

5 NOISE GUARANTEE

 

5.1 Noise Certification

The A319 NEO Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Noise

The Seller shall provide the Buyer with a [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



--------------------------------------------------------------------------------

5.3 Interior Noise in Flight

 

5.3.1 Cockpit

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3.2 Cabin

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.4 Ramp Noise

The APU noise during ground operation of the A319 NEO Aircraft [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6 GUARANTEE CONDITIONS

 

6.1 The certification requirements for the A319 NEO Aircraft, except where
otherwise noted, will be as stated in Section 02 of the Specification.

 

6.2 For the determination of FAR take-off and landing performance [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

When establishing take-off performance [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.4 Where applicable the Guarantees assume the use of an approved fuel having a
density of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.5 Sound levels are to be specified in decibels (dB), at a reference pressure
of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] .

The definition of dB(A) shall be [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Speech Interference Level (SIL) is defined as the [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7 GUARANTEE COMPLIANCE

 

7.1 Compliance with the Guarantees will be demonstrated [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7.2 Compliance with the take-off and landing elements of the Guarantees will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3 Compliance [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.4 Compliance with the Manufacturer’s Weight Empty guarantee will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

7.5 The [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be used to demonstrate
compliance with the guarantees of certification noise levels.



--------------------------------------------------------------------------------

The A319 NEO Aircraft will have a [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.6 Data [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be adjusted as required
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] accordance with established
aeronautical practices to show compliance with the Guarantees.

 

7.7 The Seller undertakes to furnish the Buyer with [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] demonstrating compliance with the Guarantees
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

8 ADJUSTMENT OF GUARANTEES

 

8.1 In the event of any change to any law, governmental regulation or
requirement or interpretation thereof (“Rule Change”) by any governmental agency
made subsequent to the date of the Agreement and such Rule Change affects the
A319 NEO Aircraft configuration or performance or both required to obtain
certification the Guarantees will be appropriately modified to reflect the
effect of any such change.

 

8.2 The Guarantees apply to the A319 NEO Aircraft as described in Paragraph 1
above and may be adjusted in the event of:

 

  a) Any further configuration change which is the subject of an SCN

 

  b) Changes required to obtain certification which cause changes to the
performance or weight of the A319 NEO Aircraft.

 

9 EXCLUSIVE GUARANTEES

The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document.



--------------------------------------------------------------------------------

10 UNDERTAKING REMEDIES

Should the A319 NEO Aircraft fail to meet any of the Guarantees specified in
this Letter Agreement the Seller will [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.3 The Seller’s maximum liability in respect of deficiency in performance of
any A319 NEO Aircraft will be [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11 DUPLICATE REMEDIES

Except as provided in Paragraph 10, the remedies provided to the Buyer under
this Guarantee are not cumulative of any other remedies provided to the Buyer
under any other warranty or guarantee contained in the Agreement and the Buyer
will not be entitled to duplicate remedies with respect to any single defect or
costs incurred for any single defect.

 

12 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

13 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.



--------------------------------------------------------------------------------

14 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

 

Its:  

 

Accepted and Agreed AMERICAN AIRLINES, INC. By:  

 

Its:  



--------------------------------------------------------------------------------

APPENDIX A TO LETTER AGREEMENT NO. 11D

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 11I

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: A321 AIRCRAFT PERFORMANCE GUARANTEE – [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement of even date herewith
(as supplemented and amended by the other letter agreements, and as otherwise
supplemented, amended or modified from time to time, the “Agreement”) which
covers, among other matters, the sale by the Seller and the purchase or lease by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 11I (this “Letter Agreement”) certain additional terms and
conditions regarding the sale and lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



--------------------------------------------------------------------------------

1 AIRCRAFT CONFIGURATION

The guarantees defined in Paragraphs 2, 3, 4 and 5 below (the “Guarantees”) are
applicable to the A321 Aircraft as described in the A321 Standard Specification
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] for:

 

  i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH HE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iii) the following design weights:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

hereinafter referred to as the “Specification” without taking into account any
further changes thereto as provided in the Agreement.

 

2 GUARANTEED PERFORMANCE

 

2.1 Take-Off

 

2.1.1 Take-Off Field Length

The FAR approved Take-Off Field Length at an A321 Aircraft gross weight of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] at the start of ground run at sea level
pressure altitude in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] be not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

2.1.2 Take-Off Weight

When the A321 Aircraft is operated in [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

the FAR approved Take-Off Weight of the A321 Aircraft at the start of ground run
shall be not less than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2 Landing Field Length

The FAR approved dry Landing Field Length at an A321 Aircraft gross weight of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] at sea level pressure altitude shall be
not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3 MISSION GUARANTEES

 

3.1 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A321 Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used



--------------------------------------------------------------------------------

without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.2 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A321 Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.2.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

3.3 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A321 Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.1 The departure airport conditions [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
are as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.3.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4 Mission Block Fuel

In carrying a fixed payload of [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of the A321 Aircraft will be not more than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

when the A321 Aircraft is operated as defined here below.

 

3.4.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.7 Stage distance is defined as the distance [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Block fuel is defined as the fuel [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

3.4.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.5 The Mission Payload and Block Fuel guarantees are based on [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] (see Appendix A).

 

4 MANUFACTURER’S WEIGHT EMPTY GUARANTEE

The Seller guarantees a Manufacturer’s Weight Empty of the A321 Aircraft as
defined in Paragraph 1 above of not more than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

This is the Manufacturer’s Weight Empty of the A321 Aircraft as defined in
Section 13-10 of the A321 Standard Specification as amended by the SCN’s defined
in Paragraph 1 above [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] as defined in the
Paragraph 8 below.

 

5 NOISE GUARANTEE

 

5.1 Noise Certification

The A321 Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Noise

The Seller shall provide the Buyer with a [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



--------------------------------------------------------------------------------

5.3 Interior Noise in Flight

 

5.3.1 Cockpit

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3.2 Cabin

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.4 Ramp Noise

The APU noise during ground operation of the A321 Aircraft [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6 GUARANTEE CONDITIONS

 

6.1 The certification requirements for the A321 Aircraft, except where otherwise
noted, will be as stated in Section 02 of the Specification.

 

6.2 For the determination of FAR take-off and landing performance [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

When establishing take-off performance [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Cruise performance at [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.4 Where applicable the Guarantees assume the use of an approved fuel having a
density of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.5 Sound levels are to be specified in decibels (dB), at a reference pressure
of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The definition of dB(A) shall be [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Speech Interference Level (SIL) is defined as the [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7 GUARANTEE COMPLIANCE

 

7.1 Compliance with the Guarantees will be demonstrated [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7.2 Compliance with the take-off and landing elements of the Guarantees will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3 Compliance [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.4 Compliance with the Manufacturer’s Weight Empty guarantee will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

7.5 The [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be used to demonstrate
compliance with the guarantees of certification noise levels.

The A321 Aircraft will have a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.6 Data [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be adjusted as required
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] accordance with established
aeronautical practices to show compliance with the Guarantees.

 

7.7 The Seller undertakes to furnish the Buyer with [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] demonstrating compliance with the Guarantees
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

8 ADJUSTMENT OF GUARANTEES

 

8.1 In the event of any change to any law, governmental regulation or
requirement or interpretation thereof (“Rule Change”) by any governmental agency
made subsequent to the date of the Agreement and such Rule Change affects the
A321 Aircraft configuration or performance or both required to obtain
certification the Guarantees will be appropriately modified to reflect the
effect of any such change.

 

8.2 The Guarantees apply to the A321 Aircraft as described in Paragraph 1 above
and may be adjusted in the event of:

 

  a) Any further configuration change which is the subject of an SCN

  b) Changes required to obtain certification which cause changes to the
performance or weight of the A321 Aircraft.

 

9 EXCLUSIVE GUARANTEES

The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document.



--------------------------------------------------------------------------------

10 UNDERTAKING REMEDIES

Should the A321 Aircraft fail to meet any of the Guarantees specified in this
Letter Agreement the Seller will [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.3 The Seller’s maximum liability in respect of deficiency in performance of
any A321 Aircraft will be [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11 DUPLICATE REMEDIES

Except as provided in Paragraph 10, the remedies provided to the Buyer under
this Guarantee are not cumulative of any other remedies provided to the Buyer
under any other warranty or guarantee contained in the Agreement and the Buyer
will not be entitled to duplicate remedies with respect to any single defect or
costs incurred for any single defect.

 

12 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

13 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.



--------------------------------------------------------------------------------

14 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

 

Its:  

Accepted and Agreed

 

AMERICAN AIRLINES, INC. By:  

 

Its:  



--------------------------------------------------------------------------------

APPENDIX A TO LETTER AGREEMENT NO. 11I

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 11J

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: A321 AIRCRAFT PERFORMANCE GUARANTEE – [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement of even date herewith
(as supplemented and amended by the other letter agreements, and as otherwise
supplemented, amended or modified from time to time, the “Agreement”) which
covers, among other matters, the sale by the Seller and the purchase or lease by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 11J (this “Letter Agreement”) certain additional terms and
conditions regarding the sale and lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



--------------------------------------------------------------------------------

1 AIRCRAFT CONFIGURATION

The guarantees defined in Paragraphs 2, 3, 4 and 5 below (the “Guarantees”) are
applicable to the A321 Aircraft as described in the A321 Standard Specification
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] for:

 

  i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH HE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iii) the following design weights:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

hereinafter referred to as the “Specification” without taking into account any
further changes thereto as provided in the Agreement.

 

2 GUARANTEED PERFORMANCE

 

2.1 Take-Off

 

2.1.1 Take-Off Field Length

The FAR approved Take-Off Field Length at an A321 Aircraft gross weight of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] at the start of ground run at sea level
pressure altitude in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] be not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

2.1.2 Take-Off Weight

When the A321 Aircraft is operated in [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

the FAR approved Take-Off Weight of the A321 Aircraft at the start of ground run
shall be not less than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2 Landing Field Length

The FAR approved dry Landing Field Length at an A321 Aircraft gross weight of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] at sea level pressure altitude shall be
not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3 MISSION GUARANTEES

 

3.1 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A321 Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



--------------------------------------------------------------------------------

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A321 Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.2.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A321 Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.1 The departure airport conditions [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
are as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.3.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4 Mission Block Fuel

In carrying a fixed payload of [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of the A321 Aircraft will be not more than



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

when the A321 Aircraft is operated as defined here below.

 

3.4.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.7 Stage distance is defined as the distance [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Block fuel is defined as the fuel [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



--------------------------------------------------------------------------------

3.4.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.5 The Mission Payload and Block Fuel guarantees are based on [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] (see Appendix A).

 

4 MANUFACTURER’S WEIGHT EMPTY GUARANTEE

The Seller guarantees a Manufacturer’s Weight Empty of the A321 Aircraft as
defined in Paragraph 1 above of not more than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

This is the Manufacturer’s Weight Empty of the A321 Aircraft as defined in
Section 13-10 of the A321 Standard Specification as amended by the SCN’s defined
in Paragraph 1 above [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] as defined in the
Paragraph 8 below.

 

5 NOISE GUARANTEE

 

5.1 Noise Certification

The A321 Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Noise



--------------------------------------------------------------------------------

The Seller shall provide the Buyer with a [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

5.3 Interior Noise in Flight

 

5.3.1 Cockpit

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3.2 Cabin

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.4 Ramp Noise

The APU noise during ground operation of the A321 Aircraft [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6 GUARANTEE CONDITIONS

 

6.1 The certification requirements for the A321 Aircraft, except where otherwise
noted, will be as stated in Section 02 of the Specification.



--------------------------------------------------------------------------------

6.2 For the determination of FAR take-off and landing performance [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

When establishing take-off performance [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Cruise performance at [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.4 Where applicable the Guarantees assume the use of an approved fuel having a
density of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.5 Sound levels are to be specified in decibels (dB), at a reference pressure
of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The definition of dB(A) shall be [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Speech Interference Level (SIL) is defined as the [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7 GUARANTEE COMPLIANCE

 

7.1 Compliance with the Guarantees will be demonstrated [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7.2 Compliance with the take-off and landing elements of the Guarantees will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3 Compliance [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

7.4 Compliance with the Manufacturer’s Weight Empty guarantee will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.5 The [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be used to demonstrate
compliance with the guarantees of certification noise levels.

The A321 Aircraft will have a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.6 Data [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be adjusted as required
using [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] accordance with established
aeronautical practices to show compliance with the Guarantees.

 

7.7 The Seller undertakes to furnish the Buyer with [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] demonstrating compliance with the

Guarantees [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

8 ADJUSTMENT OF GUARANTEES

 

8.1 In the event of any change to any law, governmental regulation or
requirement or interpretation thereof (“Rule Change”) by any governmental agency
made subsequent to the date of the Agreement and such Rule Change affects the
A321 Aircraft configuration or performance or both required to obtain
certification the Guarantees will be appropriately modified to reflect the
effect of any such change.

 

8.2 The Guarantees apply to the A321 Aircraft as described in Paragraph 1 above
and may be adjusted in the event of:

 

  a) Any further configuration change which is the subject of an SCN

 

  b) Changes required to obtain certification which cause changes to the
performance or weight of the A321 Aircraft.



--------------------------------------------------------------------------------

9 EXCLUSIVE GUARANTEES

The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document.

 

10 UNDERTAKING REMEDIES

Should the A321 Aircraft fail to meet any of the Guarantees specified in this
Letter Agreement the Seller will [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.3 The Seller’s maximum liability in respect of deficiency in performance of
any A321 Aircraft will be [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11 DUPLICATE REMEDIES

Except as provided in Paragraph 10, the remedies provided to the Buyer under
this Guarantee are not cumulative of any other remedies provided to the Buyer
under any other warranty or guarantee contained in the Agreement and the Buyer
will not be entitled to duplicate remedies with respect to any single defect or
costs incurred for any single defect.

 

12 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.



--------------------------------------------------------------------------------

13 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

14 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

 

Its:  

Accepted and Agreed

AMERICAN AIRLINES, INC.

 

By:  

 

Its:  



--------------------------------------------------------------------------------

APPENDIX A TO LETTER AGREEMENT NO. 11J

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 11K

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: A321 NEO AIRCRAFT PERFORMANCE GUARANTEE – [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement of even date herewith
(as supplemented and amended by the other letter agreements, and as otherwise
supplemented, amended or modified from time to time, the “Agreement”) which
covers, among other matters, the sale by the Seller and the purchase or lease by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 11K (this “Letter Agreement”) certain additional terms and
conditions regarding the sale and lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



--------------------------------------------------------------------------------

1 AIRCRAFT CONFIGURATION

The guarantees defined in Paragraphs 2, 3, 4 and 5 below (the “Guarantees”) are
applicable to the A321 NEO Aircraft as described in the A321 Standard
Specification [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for:

 

  i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iii) the following design weights:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

hereinafter referred to as the “Specification” without taking into account any
further changes thereto as provided in the Agreement.

 

2 GUARANTEED PERFORMANCE

 

2.1 Take-Off

 

2.1.1 Take-Off Field Length

The FAR approved Take-Off Field Length at an A321 NEO Aircraft gross weight of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] at the start of ground run at sea level
pressure altitude in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] be not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

2.1.2 Take-Off Weight

When the A321 NEO Aircraft is operated in [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

the FAR approved Take-Off Weight of the A321 NEO Aircraft at the start of ground
run shall be not less than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2 Landing Field Length

The FAR approved dry Landing Field Length at an A321 NEO Aircraft gross weight
of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] at sea level pressure altitude
shall be not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3 MISSION GUARANTEES

 

3.1 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A321 NEO Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].



--------------------------------------------------------------------------------

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.6 An allowance [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A321 NEO Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.2.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A321 NEO Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.1 The departure airport conditions [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
are as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.3.2 An allowance [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4 Mission Block Fuel

In carrying a fixed payload of [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of the A321 NEO Aircraft will be not more than



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

when the A321 NEO Aircraft is operated as defined here below.

 

3.4.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.7 Stage distance is defined as the distance [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Block fuel is defined as the fuel [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

3.4.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:



--------------------------------------------------------------------------------

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.5 The Mission Payload and Block Fuel guarantees are based on [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] (see Appendix A).

 

4 MANUFACTURER’S WEIGHT EMPTY GUARANTEE

The Seller guarantees a Manufacturer’s Weight Empty of the A321 NEO Aircraft as
defined in Paragraph 1 above of not more than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

This is the Manufacturer’s Weight Empty of the A321 NEO Aircraft as defined in
Section 13-10 of the A321 Standard Specification as amended by the SCNs defined
in Paragraph 1 above [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] as defined in the
Paragraph 8 below.

 

5 NOISE GUARANTEE

 

5.1 Noise Certification

The A321 NEO Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Noise



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3 Interior Noise in Flight

 

5.3.1 Cockpit

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3.2 Cabin

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.4 Ramp Noise

The APU noise during ground operation of the A321 NEO Aircraft [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT].

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6 GUARANTEE CONDITIONS

 

6.1 The certification requirements for the A321 NEO Aircraft, except where
otherwise noted, will be as stated in Section 02 of the Specification.



--------------------------------------------------------------------------------

6.2 For the determination of FAR take-off and landing performance [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

When establishing take-off performance [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.4 Where applicable the Guarantees assume the use of an approved fuel having a
density of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.5 Sound levels are to be specified in decibels (dB), at a reference pressure
of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The definition of dB(A) shall be [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Speech Interference Level (SIL) is defined as the [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7 GUARANTEE COMPLIANCE

 

7.1 Compliance with the Guarantees will be demonstrated [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7.2 Compliance with the take-off and landing elements of the Guarantees will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3 Compliance [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.4 Compliance with the Manufacturer’s Weight Empty guarantee will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

7.5 The [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be used to demonstrate
compliance with the guarantees of certification noise levels.

The A321 NEO Aircraft will have a [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

7.6 Data [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be adjusted as required
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] accordance with established
aeronautical practices to show compliance with the Guarantees.

 

7.7 The Seller undertakes to furnish the Buyer with [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] demonstrating compliance with the Guarantees
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

8 ADJUSTMENT OF GUARANTEES

 

8.1 In the event of any change to any law, governmental regulation or
requirement or interpretation thereof (“Rule Change”) by any governmental agency
made subsequent to the date of the Agreement and such Rule Change affects the
A321 NEO Aircraft configuration or performance or both required to obtain
certification the Guarantees will be appropriately modified to reflect the
effect of any such change.

 

8.2 The Guarantees apply to the A321 NEO Aircraft as described in Paragraph 1
above and may be adjusted in the event of:

 

  a) Any further configuration change which is the subject of an SCN

 

  b) Changes required to obtain certification which cause changes to the
performance or weight of the A321 NEO Aircraft.

 

9 EXCLUSIVE GUARANTEES

The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document with the exception of
the A320 Family NEO Aircraft Performance Retention Guarantee.



--------------------------------------------------------------------------------

10 UNDERTAKING REMEDIES

Should the A321 NEO Aircraft fail to meet any of the Guarantees specified in
this Letter Agreement the Seller will [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.3 The Seller’s maximum liability in respect of deficiency in performance of
any A321 NEO Aircraft will be [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11 DUPLICATE REMEDIES

Except as provided in Paragraph 10, the remedies provided to the Buyer under
this Guarantee are not cumulative of any other remedies provided to the Buyer
under any other warranty or guarantee contained in the Agreement and the Buyer
will not be entitled to duplicate remedies with respect to any single defect or
costs incurred for any single defect.

 

12 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

13 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.



--------------------------------------------------------------------------------

14 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

 

Its:  

 

Accepted and Agreed AMERICAN AIRLINES, INC. By:  

 

Its:  



--------------------------------------------------------------------------------

APPENDIX A TO LETTER AGREEMENT NO. 11K

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 11L

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: A321 NEO AIRCRAFT PERFORMANCE GUARANTEE – [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement of even date herewith
(as supplemented and amended by the other letter agreements, and as otherwise
supplemented, amended or modified from time to time, the “Agreement”) which
covers, among other matters, the sale by the Seller and the purchase or lease by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 11L (this “Letter Agreement”) certain additional terms and
conditions regarding the sale and lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



--------------------------------------------------------------------------------

1 AIRCRAFT CONFIGURATION

The guarantees defined in Paragraphs 2, 3, 4 and 5 below (the “Guarantees”) are
applicable to the A321 NEO Aircraft as described in the A321 Standard
Specification [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for:

 

  i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iii) the following design weights:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

hereinafter referred to as the “Specification” without taking into account any
further changes thereto as provided in the Agreement.

 

2 GUARANTEED PERFORMANCE

 

2.1 Take-Off

 

2.1.1 Take-Off Field Length

The FAR approved Take-Off Field Length at an A321 NEO Aircraft gross weight of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]at the start of ground run at sea level
pressure altitude in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] be not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

2.1.2 Take-Off Weight

When the A321 NEO Aircraft is operated in [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

the FAR approved Take-Off Weight of the A321 NEO Aircraft at the start of ground
run shall be not less than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2 Landing Field Length

The FAR approved dry Landing Field Length at an A321 NEO Aircraft gross weight
of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] at sea level pressure altitude
shall be not more than:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3 MISSION GUARANTEES

 

3.1 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A321 NEO Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



--------------------------------------------------------------------------------

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.1.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A321 NEO Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT

 

3.2.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.2.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3 Mission Payload [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The A321 NEO Aircraft will be capable of carrying a Payload of not less than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.1 The departure airport conditions [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
are as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.3.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4 Mission Block Fuel

In carrying a fixed payload of [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of the A321 NEO Aircraft will be not more than



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

when the A321 NEO Aircraft is operated as defined here below.

 

3.4.1 The departure airport conditions are such as to allow the required
Take-Off Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

The destination airport conditions are such as to allow the required Landing
Weight to be used without restriction. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.2 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.3 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT

 

3.4.5 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.6 An allowance of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4.7 Stage distance is defined as the distance [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Block fuel is defined as the fuel [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



--------------------------------------------------------------------------------

3.4.8 At the end of approach and landing [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
of fuel will remain in the tanks. This represents the estimated fuel required
for:

 

  a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.5 The Mission Payload and Block Fuel guarantees are based on [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] (see Appendix A).

 

4 MANUFACTURER’S WEIGHT EMPTY GUARANTEE

The Seller guarantees a Manufacturer’s Weight Empty of the A321 NEO Aircraft as
defined in Paragraph 1 above of not more than

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

This is the Manufacturer’s Weight Empty of the A321 NEO Aircraft as defined in
Section 13-10 of the A321 Standard Specification as amended by the SCNs defined
in Paragraph 1 above [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT as defined in the
Paragraph 8 below.

 

5 NOISE GUARANTEE

 

5.1 Noise Certification

The A321 NEO Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

5.2 Noise

The Seller shall provide the Buyer with a [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

5.3 Interior Noise in Flight

 

5.3.1 Cockpit

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.3.2 Cabin

At a pressure altitude of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
as follows:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Noise levels shall be measured [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5.4 Ramp Noise

The APU noise during ground operation of the A321 NEO Aircraft [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

6 GUARANTEE CONDITIONS

 

6.1 The certification requirements for the A321 NEO Aircraft, except where
otherwise noted, will be as stated in Section 02 of the Specification.

 

6.2 For the determination of FAR take-off and landing performance [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

When establishing take-off performance [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.4 Where applicable the Guarantees assume the use of an approved fuel having a
density of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6.5 Sound levels are to be specified in decibels (dB), at a reference pressure
of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The definition of dB(A) shall be [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Speech Interference Level (SIL) is defined as the [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7 GUARANTEE COMPLIANCE

 

7.1 Compliance with the Guarantees will be demonstrated [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

7.2 Compliance with the take-off and landing elements of the Guarantees will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3 Compliance [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

7.4 Compliance with the Manufacturer’s Weight Empty guarantee will be
demonstrated [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.5 The [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be used to demonstrate
compliance with the guarantees of certification noise levels.

The A321 NEO Aircraft will have a [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

7.6 Data [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be adjusted as required
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] accordance with established
aeronautical practices to show compliance with the Guarantees.

 

7.7 The Seller undertakes to furnish the Buyer with [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] demonstrating compliance with the Guarantees
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

8 ADJUSTMENT OF GUARANTEES

 

8.1 In the event of any change to any law, governmental regulation or
requirement or interpretation thereof (“Rule Change”) by any governmental agency
made subsequent to the date of the Agreement and such Rule Change affects the
A321 NEO Aircraft configuration or performance or both required to obtain
certification the Guarantees will be appropriately modified to reflect the
effect of any such change.

 

8.2 The Guarantees apply to the A321 NEO Aircraft as described in Paragraph 1
above and may be adjusted in the event of:

 

  a) Any further configuration change which is the subject of an SCN

 

  b) Changes required to obtain certification which cause changes to the
performance or weight of the A321 NEO Aircraft.



--------------------------------------------------------------------------------

9 EXCLUSIVE GUARANTEES

The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document with the exception of
the A320 Family NEO Aircraft Performance Retention Guarantee.

 

10 UNDERTAKING REMEDIES

Should the A321 NEO Aircraft fail to meet any of the Guarantees specified in
this Letter Agreement the Seller will [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10.3 The Seller’s maximum liability in respect of deficiency in performance of
any A321 NEO Aircraft will be [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11 DUPLICATE REMEDIES

Except as provided in Paragraph 10, the remedies provided to the Buyer under
this Guarantee are not cumulative of any other remedies provided to the Buyer
under any other warranty or guarantee contained in the Agreement and the Buyer
will not be entitled to duplicate remedies with respect to any single defect or
costs incurred for any single defect.

 

12 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.



--------------------------------------------------------------------------------

13 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

14 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

 

Its:  

Accepted and Agreed

AMERICAN AIRLINES, INC.

 

By:     Its:  



--------------------------------------------------------------------------------

APPENDIX A TO LETTER AGREEMENT NO. 11L

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 14

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: OTHER MATTERS RELATED TO [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an Airbus A320 Family Aircraft Purchase Agreement dated as of even
date herewith (as supplemented and amended by the other letter agreements, and
as otherwise supplemented, amended or modified from time to time, the
“Agreement”), which covers, among other matters, the sale by the Seller and the
purchase or lease by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 14 (this “Letter Agreement”) certain
additional terms and conditions regarding the sale or lease of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] AIRCRAFT

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] FAMILY AIRCRAFT

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] AIRCRAFT

 

3.1 Scope

 

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.2 Applicability

 

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.5 Additional Terms and Conditions

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.6 Predelivery Payments

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

5 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

6 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

 

Its:  

 

Accepted and Agreed AMERICAN AIRLINES, INC. By:  

 

Its:  



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 15

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: SELLER PARTS AND SELLER PARTS SERVICES

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement dated as of even date
herewith (as supplemented and amended by the other letter agreements, and as
otherwise supplemented, amended or modified from time to time, the “Agreement”),
which covers, among other matters, the sale by the Seller and the purchase or
lease by the Buyer of certain Aircraft, under the terms and conditions set forth
in said Agreement. The Buyer and the Seller have agreed to set forth in this
Letter Agreement No. 15 (this “Letter Agreement”) certain additional terms and
conditions regarding the sale or lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement will have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

1 SCOPE OF SPARES SUPPORT

For [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (the “Term”), the Seller will
(i) maintain, or cause to be maintained, a stock of Seller Parts (as defined
below) and make available to the Buyer materials management services (the
“Seller Services”), [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and (ii) sell and
deliver such Seller Parts and Seller Services or interchangeable Seller Parts
(in each case, together with all necessary documentation and data) in accordance
with the provisions of this Letter Agreement.

For the purposes of this Letter Agreement, the term “Seller Parts” means the
Seller’s proprietary parts bearing a part number of the Seller or for which the
Seller has the exclusive sales rights.

 

2 DELIVERY

2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Seller Parts

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2 Emergency Services

During the Term, the Seller will maintain, or cause to be maintained,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] the lead-times for delivery of such
qualified answer to the Buyer will not exceed:

 

  (i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3 PRICE

 

3.1 Price Condition

Price conditions for any Seller Parts or Seller Services provided hereunder will
be in accordance with Article 5.1 of Exhibit H to the Agreement.

 

3.2

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

During the Term, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3.3 Out of Production Aircraft

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4 WARRANTIES

Article 4 of Exhibit H to the Agreement will apply, mutatis mutandis, to all
Seller Parts and Seller Services purchased by the Buyer pursuant to this Letter
Agreement.

 

5 TERMINATION

If the Buyer shall default in the performance of its obligations to the Seller
under this Letter Agreement, the Seller will have the right to suspend
deliveries of Seller Parts and Seller Services to the Buyer under this Letter
Agreement and, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

7 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

8 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

 

Its:  

 

Accepted and Agreed AMERICAN AIRLINES, INC.

By:

 

 

Its:

 



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 16

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: SPECIFICATION MATTERS

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement of even date herewith
(as supplemented and amended by the other letter agreements, and as otherwise
supplemented, amended or modified from time to time, the “Agreement”) which
covers, among other matters, the sale by the Seller and the purchase or lease by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 16 (this “Letter Agreement”) certain additional terms and
conditions regarding the sale and lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement constitutes an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement is
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



--------------------------------------------------------------------------------

1 MSCNs FOR [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

3 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

4 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours,

AIRBUS S.A.S.

By:

 

 

Its:

 

 

Accepted and Agreed

AMERICAN AIRLINES, INC.

By:

 

 

Its:

 



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 17

As of July 20, 2011

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: TERMINATION

Dear Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement of even date herewith
(as supplemented and amended by the other letter agreements, and as otherwise
supplemented, amended or modified from time to time, the “Agreement”) which
covers, among other matters, the sale by the Seller and the purchase or lease by
the Buyer of certain Aircraft, under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 17 (this “Letter Agreement”) certain additional terms and
conditions regarding the sale and lease of the Aircraft. Capitalized terms used
herein and not otherwise defined in this Letter Agreement have the meanings
assigned thereto in the Agreement. The terms “herein,” “hereof” and “hereunder”
and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement constitutes an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement is
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



--------------------------------------------------------------------------------

1 SPECIAL [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] MATTERS

 

1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] pursuant to this Paragraph
1.2.

 

2 TERMINATION

Clause 20 of the Agreement is deleted in its entirety and replaced with Clause
20 attached hereto as Appendix 1.

 

3 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

4 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

5 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

 

Its:  

Accepted and Agreed

AMERICAN AIRLINES, INC.

 

By:

 

 

Its:

 



--------------------------------------------------------------------------------

APPENDIX 1TO LETTER AGREEMENT NO. 17

 

20 TERMINATION

 

20.1 Termination Events

Each of the following will constitute a “Termination Event”

 

  (1) The Buyer or any [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Affiliates
commences in any jurisdiction any case, proceeding or other legal action with
respect to the Buyer or any [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Affiliates
or all or any substantial part of its assets relating to bankruptcy, insolvency,
reorganization, winding-up, liquidation or dissolution.

 

  (2) A case, proceeding or other legal action is commenced in any jurisdiction
seeking the appointment of a receiver, trustee, custodian or other similar
official for the Buyer or any [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Affiliates
or for all or any substantial part of their respective assets, and such action
remains unstayed, undismissed or undischarged for [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] or the Buyer or any [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Affiliates makes a general assignment for the benefit of its creditors.

 

  (3)

The Buyer or any [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Affiliates
(i) fails to make any payments [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
which are required to be made under this Agreement or any other [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] agreement between the Buyer or any [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] Affiliates and the Seller or any [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] Affiliates (after giving effect to any grace period
applicable thereto) [CONFIDENTIAL



--------------------------------------------------------------------------------

  PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

 

  (4) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (5) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (6) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

20.2 Remedies in Event of Termination

 

20.2.1 If [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Termination Event occurs,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] the Seller will have the right to
resort to any remedy under applicable law or in equity, and may, without
limitation, by written notice to the Buyer, immediately do any or all of the
following:

 

  A. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  B. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  C. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

If the Seller elects to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

20.2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

20.2.3. The parties to this Agreement are commercially sophisticated parties
acting within the same industry, and represented by competent counsel and the
parties expressly agree and declare as follows:

A. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

B. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

C. the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] provision of this Clause 20
has been fully negotiated by sophisticated parties represented by counsel, is a
material component of the consideration granted and, in the absence of such
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] provision, the consideration would have
been materially different.

 

20.3 Notice of Termination Event

Within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of becoming aware of the
occurrence of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Termination Event,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] will notify [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] of such occurrence in writing, provided, that any
failure by [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION



--------------------------------------------------------------------------------

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to notify [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] will not prejudice [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] rights or remedies hereunder.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

20.4 Adequate Assurance

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 1

As of July 20, 2011

CONFIDENTIAL – SUBJECT TO RESTRICTIONS ON DISCLOSURE AS SET FORTH IN PARAGRAPH
12 BELOW

American Airlines, Inc.

4333 Amon Carter Boulevard

Fort Worth, Texas 76155

Re: LEASING MATTERS

Ladies and Gentlemen,

American Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement of even date herewith
(as supplemented, amended or otherwise modified from time to time, the
“Agreement”), which covers, among other matters, the sale by the Seller and the
purchase by the Buyer of Purchase Aircraft and the lease of Leased Aircraft to
the Buyer, in each case under the terms and subject to the conditions set forth
in the Agreement. The Buyer and the Seller have agreed to set forth in this
Letter Agreement No. 1 (this “Letter Agreement”) certain additional terms and
conditions regarding the Leased Aircraft and leasing transactions related
thereto.

Attached to this Letter Agreement as Exhibits A, B, C and D, respectively, are
the forms of the following documents, which have been fully negotiated by the
Buyer and the Seller, with respect to the Leased Aircraft leasing transactions
(collectively, the “Leasing Documentation”):

(A) Lease Agreement, including schedules and exhibits thereto (the “Lease”);

(B) Trust Agreement, including schedules and exhibits thereto (the “Trust
Agreement”);

(C) Participation Agreement, including schedules and exhibits thereto (the
“Participation Agreement”); and

(D) Definitions (the “Definitions Annex”).

Capitalized terms used herein and not otherwise defined in this Letter Agreement
have the meanings assigned thereto in the Agreement or the Definitions Annex, as
applicable. The terms “herein,” “hereof” and “hereunder” and words of similar
import refer to this Letter Agreement.



--------------------------------------------------------------------------------

Both parties agree that this Letter Agreement constitutes an integral,
nonseverable part of the Agreement, that the provisions of the Agreement are
hereby incorporated herein by reference, and that this Letter Agreement is
governed by the provisions of the Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

1. THE LEASES

 

1.1 Forms

The documentation for each of the Leased Aircraft shall be in the form of the
Leasing Documentation (subject to such changes as shall be agreed by the Buyer
and the applicable Owner Participant, in their sole discretion) and shall be
prepared by the Buyer.

 

1.2 Leases of Leased Aircraft

Subject to the terms and conditions set forth herein (including, without
limitation, Paragraph 1.3 hereof) and in the Leasing Documentation and the
Agreement, the Buyer shall lease from the Seller each of the Leased Aircraft,
and the Seller shall lease to the Buyer each of the Leased Aircraft. The Buyer
and the Seller agree that the Leasing Documentation with respect to each Leased
Aircraft is to be entered into on the Delivery Date of such Leased Aircraft.

 

1.3. Certain Terms Applicable to Third Party Leasing Transactions

 

  1.3.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  1.3.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  1.3.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

  1.3.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

     [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.4 Execution and Delivery of the Leasing Documentation of Leased Aircraft

 

  1.4.1 The obligation of the Buyer to execute and deliver the Leasing
Documentation with respect to any Leased Aircraft on the respective Delivery
Date thereof is subject to the satisfaction of or waiver by the Buyer of, the
following conditions:

 

  (a) such Leased Aircraft shall be Ready for Delivery and shall meet all
requirements for Aircraft under the Agreement, and all of the Buyer’s rights and
the Seller’s obligations pertaining thereto (including, but not limited to,
aircraft specification, type and condition, delivery of an Export Certificate of
Airworthiness without restriction or limitation, warranties and technical
support, BFE arrangements and delivery and inspection procedures) shall have
been satisfied in full accordance with the Agreement;

 

  (b) the “Owner Trustee” of such Leased Aircraft shall be Wells Fargo Bank
Northwest, National Association, or another U.S. bank or trust company
reasonably acceptable to the Buyer;

 

  (c) the “Owner Participant” of such Leased Aircraft shall be either:
(1) Airbus Financial Services, (2) an Affiliate of Airbus Financial Services
(Airbus Financial Services and such Affiliate, each an “AFS Entity”) or (3) a
Third Party Owner Participant;

 

  (d) on the Delivery Date of such Leased Aircraft, the Seller shall have
transferred title to such Leased Aircraft to the “Owner Trustee” and such “Owner
Trustee” shall have title to such Leased Aircraft free and clear of Liens;

 

  (e)

in the case of a leasing transaction to be entered into with a Third Party
Purchaser, (i) such Third Party Purchaser and the Buyer shall have executed and
delivered a Leasing Letter with respect to such Leased Aircraft in accordance
with Paragraph 1.3.4 hereof, (ii) such Leasing Letter shall not have been
terminated (including as provided in such



--------------------------------------------------------------------------------

  Leasing Letter or Paragraph 5 hereof) and (iii) the Buyer shall not have
provided written notice to the Seller that such Third Party Purchaser (or any
Affiliate thereof) has breached any of its obligations set forth in such Leasing
Letter or any other Leasing Letter executed by such Third Party Purchaser (or
any Affiliate thereof) (in each case, including, if applicable, the obligation
to lease any other Leased Aircraft to the Buyer in accordance with the terms of
such Leasing Letter);

 

  (f) in the case of a leasing transaction to be entered into with a Third Party
Purchaser, the Buyer shall not have provided written notice to the Seller that
the Third Party Owner Participant (or any Affiliate thereof) related to such
leasing transaction has breached any of its material obligations as “Owner
Participant” under Leasing Documentation executed and delivered by it with
respect to any other Leased Aircraft;

 

  (g) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (h) the “Basic Rent” and “Stipulated Loss Value” to be inserted in the Leasing
Documentation with respect to such Leased Aircraft shall be calculated (x) in
the case of a leasing transaction with an AFS Entity by the Buyer as provided in
Exhibit G hereof and verified by such AFS Entity and (y) in the case of a
leasing transaction with a Third Party Purchaser by the Buyer as provided in
Exhibit F of the Leasing Letter and verified by such Third Party Purchaser; and

 

  (i) the Agreement shall not have been terminated, in whole, or with respect to
such Leased Aircraft.

 

     If any of the above conditions precedent or any condition precedent set
forth in Section 4.3 of the Participation Agreement with respect to such Leased
Aircraft are not satisfied (except if any such unsatisfied condition precedent
relates solely to a Third Party Purchaser (or a Third Party Owner Participant)
and the Seller has caused an AFS Entity to lease such Leased Aircraft to the
Buyer in accordance with Paragraph 1.4.2 hereof), the Buyer shall have no
obligation to lease such Leased Aircraft or to execute and deliver the Leasing
Documentation relating to such Leased Aircraft, and the failure of such Leasing
Documentation to be executed and delivered as a result thereof shall not be a
breach of the Agreement by the Buyer or constitute or result in a Buyer
Termination Event.

 

  1.4.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

1.5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  1.5.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  1.5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2. LEASING DOCUMENTATION WITH THE SELLER

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.1 Lease

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

     [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

  (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3. BASIC RENT, STIPULATED LOSS VALUES & BASIC TERM

Basic Rent and Stipulated Loss Value for each Leased Aircraft will be calculated
as provided in Exhibit G. The Basic Term of each Lease shall be [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT].



--------------------------------------------------------------------------------

4. DELIVERY

Inspection and technical acceptance of each Leased Aircraft will be conducted as
set forth in the Agreement and resolution of any discrepancies in the condition
of such Leased Aircraft at Delivery will be effected between the Buyer and the
Seller in accordance therewith [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

 

5. DELAY

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6. SALE OF BFE

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7. LEASED AIRCRAFT PURCHASE OPTION

 

7.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

7.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

8. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

9. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11. ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement; provided, however, this
Letter Agreement may not be assigned by the Buyer under either Clause 21.5 or
21.6 without the express written consent of the Seller, which the Seller may
withhold in its sole discretion.

 

12. CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

13. COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

 

    Name:     Title:

 

Accepted and Agreed AMERICAN AIRLINES, INC.

By:

 

 

    Name:

    Title:



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LEASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRUST AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF PARTICIPATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF DEFINITIONS ANNEX



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LEASING LETTER



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

SCHEDULE I

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

PART A – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH

THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

I. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

(A) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

(B) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

II. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

(A) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

(B) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

(C) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

(D) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(E) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(F) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

PART B – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

PART C – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT H

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A

REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT H

ANNEX A

TO

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT I

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT I

2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

7. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT I

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

8. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

9. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

10. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

11. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

12. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

13. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

14. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT I

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT J

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT J

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

*        *        *        *        *



--------------------------------------------------------------------------------

Exhibit A

to

Exhibit J

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Exhibit A

to

Exhibit J

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT K

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

*

CONFIDENTIAL: Annexes B and C of this Lease Are

Subject to Restrictions on Dissemination Set Forth in Section 10.4 of the
Participation

Agreement (as defined herein)

 

 

LEASE AGREEMENT ([YEAR] MSN [MSN])

dated as of

[Date]

between

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,

not in its individual capacity, except as expressly

provided herein, but solely as Owner Trustee,

as Lessor

and

AMERICAN AIRLINES, INC.,

as Lessee

 

 

Covering One Airbus [Model] Aircraft

(Generic Manufacturer and Model AIRBUS [Generic Model])

TO THE EXTENT, IF ANY, THAT THIS LEASE AGREEMENT CONSTITUTES CHATTEL PAPER (AS
DEFINED IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE
JURISDICTION), NO SECURITY INTEREST IN THIS LEASE AGREEMENT MAY BE PERFECTED
THROUGH DELIVERY OR POSSESSION OF ANY COUNTERPART OF THIS LEASE AGREEMENT OTHER
THAN THE ORIGINAL COUNTERPART, WHICH SHALL BE THE COUNTERPART THAT CONTAINS THE
RECEIPT EXECUTED BY LESSOR ON THE SIGNATURE PAGE THEREOF.

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 1.

  Definitions      1   

Section 2.

  Leasing of Aircraft      1   

Section 3.

  Term and Rent      1   

(a)

  Term      1   

(b)

  Basic Rent      1   

(c)

  Supplemental Rent      2   

(d)

  Payments in General      2   

Section 4.

  Lessor’s Representations, Warranties and Covenants      2   

(a)

  Disclaimer      2   

(b)

  U.S. Citizenship      3   

(c)

  Quiet Enjoyment      3   

(d)

  Lien Lifting      3   

(e)

  Warranties      3   

(f)

  Lessor’s Interest in Certain Engines      4   

(g)

  Title Transfers by Lessor      4   

(h)

  Vesting of Title      4   

Section 5.

  Return of Aircraft      4   

Section 6.

  Liens      5   

Section 7.

  Registration, Maintenance and Operation; Possession; Insignia      6   

(a)

  Registration, Maintenance and Operation      6   

(b)

  Possession      8   

(c)

  Insignia      11   

Section 8.

  Replacement and Pooling of Parts; Alterations, Modifications and Additions;
Substitution of Engines      11   

(a)

  Replacement of Parts      11   

(b)

  Pooling of Parts      12   

(c)

  Alterations, Modifications and Additions      12   

(d)

  Substitution of Engines      13   

(e)

  Excluded Equipment      15   

Section 9.

  [Intentionally Left Blank]      15   

Section 10.

  Loss, Destruction, Requisition, etc.      15   

(a)

  Event of Loss with Respect to the Airframe      15   

(b)

  Payments with Respect to Events of Loss      16   

(c)

  Requisition for Use of the Airframe Not Constituting an Event of Loss      16
  

(d)

  Requisition for Use by a Government of an Engine      17   

(e)

  Application of Payments During Existence of Event of Default      17   

(f)

  Event of Loss with Respect to Engine      17   

Section 11.

  Insurance      17   

(a)

  Aircraft Liability Insurance      17   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

(b)

  Insurance Against Loss or Damage to Aircraft      19   

(c)

  Self-Insurance      21   

(d)

  Application of Insurance Payments      21   

(e)

  Reports, Etc.      22   

(f)

  Salvage Rights; Other      22   

Section 12.

  Inspection      22   

(a)

  Annual Inspection of Aircraft      22   

(b)

  Marketing Inspection of Aircraft      23   

(c)

  Electronic Records      23   

(d)

  Confidentiality      24   

(e)

  Compliance      24   

Section 13.

  Assignment      24   

Section 14.

  Events of Default      24   

Section 15.

  Remedies      26   

Section 16.

  Further Assurances      29   

Section 17.

  Notices      29   

Section 18.

  No Set-Off, Counterclaim, etc.      30   

Section 19.

  Section 1110      31   

Section 20.

  Monies Received by Lessor      31   

Section 21.

  Renewal Options      31   

Section 22.

  Investment of Security Funds      31   

Section 23.

  Confidential Information      31   

Section 24.

  Lessor Right to Perform for Lessee      31   

Section 25.

  Lessee’s Performance and Rights      32   

Section 26.

  Concerning Lessor      32   

Section 27.

  Successor Owner Trustee      32   

Section 28.

  Miscellaneous      33   

EXHIBITS, ANNEXES AND SCHEDULES

 

EXHIBIT A

  –    FORM OF LEASE SUPPLEMENT

ANNEX A

  –    DEFINITIONS

ANNEX B

  –    RETURN CONDITIONS

ANNEX C

  –    MID-TERM INSPECTION RECORDS LIST

 

ii



--------------------------------------------------------------------------------

LEASE AGREEMENT ([YEAR] MSN [MSN])

This LEASE AGREEMENT ([YEAR] MSN [MSN]) (as amended, modified or supplemented
from time to time, this “Lease”), dated as of [            ], [YEAR], between
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking
association, not in its individual capacity, except as expressly provided
herein, but solely as Owner Trustee (herein in such capacity, together with its
successors and permitted assigns, “Lessor” or “Owner Trustee”, and in its
individual capacity, together with its successors and permitted assigns, “Trust
Company”), and AMERICAN AIRLINES, INC., a Delaware corporation (together with
its successors and permitted assigns, “Lessee”).

RECITALS:

Lessee wishes to lease the Aircraft from Lessor, and Lessor wishes to lease the
Aircraft to Lessee, on the terms and subject to the conditions provided herein.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the agreements contained in the other Operative Documents and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Unless the context otherwise requires, all capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth, and shall be construed and interpreted in the manner described, in
Annex A hereto for all purposes of this Lease.

Section 2. Leasing of Aircraft. (a) Lessor hereby agrees (subject to
satisfaction or waiver of the conditions set forth in Sections 4.1 and 4.2 of
the Participation Agreement) to lease to Lessee hereunder, and Lessee hereby
agrees (subject to satisfaction or waiver of the conditions set forth in
Section 4.3 of the Participation Agreement) to lease from Lessor hereunder, the
Aircraft, as evidenced by the execution by Lessor and Lessee of Lease Supplement
No. 1 covering the Aircraft.

(b) On the Delivery Date, subject to Lessee’s acceptance of the Aircraft, Lessee
will take possession of the Aircraft “AS-IS, WHERE-IS AND WITH ALL FAULTS.”

Section 3. Term and Rent.

(a) Term. The Basic Term for the lease of the Aircraft hereunder shall commence
on the Delivery Date and shall end on the Lease Expiry Date, or such earlier
date on which this Lease is terminated in accordance with the provisions hereof.

(b) Basic Rent. Lessee hereby agrees to pay to Lessor Basic Rent in advance for
the Aircraft throughout the Term in installments, the first installment of which
shall be due and payable on the Delivery Date, and the remaining installments of
which shall be due and payable on the other Lease Period Dates, in the amounts
computed as provided in Schedule A to Lease Supplement No. 1 for the Basic Term
(Basic Rent payable for any Renewal Term, shall be as provided in Section 21).
The installment of Basic Rent due and payable on the Delivery Date



--------------------------------------------------------------------------------

shall be allocable to the Lease Period commencing on the Delivery Date and
ending on the day immediately preceding the following Lease Period Date. Each
other installment of Basic Rent is allocable to the Lease Period beginning on
the Lease Period Date on which such installment is due and payable.

(c) Supplemental Rent. Lessee also agrees to pay to Lessor, or to whomsoever
shall be entitled thereto, any and all Supplemental Rent promptly as the same
shall become due and owing, and in the event of any failure on the part of
Lessee to pay any Supplemental Rent, Lessor shall, subject to Section 15, have
all rights, powers and remedies provided for herein, in equity or law, as in the
case of nonpayment of Basic Rent. In addition, Lessee will pay as Supplemental
Rent, on demand, to the extent permitted by applicable Law, an amount equal to
interest at the Overdue Rate on any part of any installment of Basic Rent not
paid when due for any period for which the same shall be overdue and on any
payment of Supplemental Rent not paid when due or demanded, as the case may be,
for the period until the same shall be paid.

(d) Payments in General. All payments of Rent shall be made in Dollars by wire
transfer of immediately available funds not later than 1:00 p.m. (New York time)
on the date of payment, to Lessor to the account set forth on Annex B to the
Participation Agreement (or such other account in the United States of Lessor as
Lessor directs by written notice to Lessee at least 10 Business Days prior to
the date such payment of Rent is due, or, in the case of Supplemental Rent
expressly payable to a Person other than Lessor, to the Person that shall be
entitled thereto to such account in the United States as such Person directs by
written notice to Lessee at least 10 Business Days prior to the date such
payment of Rent is due). If any Rent is due on a day that is not a Business Day,
such Rent shall be paid on the next succeeding Business Day with the same force
and effect as if paid on the scheduled date of payment, and no interest shall
accrue on the amount of such payment from and after such scheduled date to the
time of payment on such next succeeding Business Day.

Section 4. Lessor’s Representations, Warranties and Covenants.

(a) Disclaimer. NONE OF OWNER TRUSTEE, TRUST COMPANY OR OWNER PARTICIPANT (IN
EACH CASE, IN ITS CAPACITY AS SUCH) MAKES OR SHALL BE DEEMED TO HAVE MADE HEREIN
ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE AIRWORTHINESS,
VALUE, CONDITION, WORKMANSHIP, DESIGN, OPERATION, MERCHANTABILITY OR FITNESS FOR
USE OR FOR A PARTICULAR PURPOSE OF THE AIRCRAFT OR ANY ENGINE OR ANY PART
THEREOF, AS TO THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE, AS TO THE ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, TRADEMARK OR
COPYRIGHT, OR AS TO THE ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN
TORT, OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE AIRCRAFT OR ANY ENGINE OR ANY PART THEREOF, except that
nothing set forth in this subsection (a) shall (x) derogate from the
representations and warranties made by Owner Trustee, Trust Company or Owner
Participant in or pursuant to any Operative Document or (y) be construed as a
waiver by Lessee of any warranty or other claim against any manufacturer,
supplier, dealer, contractor, subcontractor or other Person.

 

2



--------------------------------------------------------------------------------

(b) U.S. Citizenship. Lessor at all times will be a Citizen of the United States
to permit registration of the Aircraft with the FAA. Trust Company represents
and warrants that it is a Citizen of the United States. Owner Trustee represents
and warrants that it is a Citizen of the United States.

(c) Quiet Enjoyment. Lessor covenants that, except as expressly permitted by
Section 15 following an Event of Default that has occurred and is continuing,
notwithstanding anything herein or in any other Operative Document to the
contrary, neither Lessor nor any Person claiming by, through or under Lessor
shall (i) discharge the registration with the International Registry of the
International Interests arising with respect to the Lease, (ii) transfer the
right to discharge any of such International Interests to any other Person or
cause any such right to be so transferred (except (x) in connection with a
Transfer permitted by Section 8.1 of the Participation Agreement, or
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] or (iii) take or cause to be taken any
action inconsistent with Lessee’s rights under this Lease and its right to quiet
enjoyment of the Aircraft, the Airframe, any Engine or any Part, or otherwise in
any way interfere with or interrupt the use, operation and continuing possession
of the Aircraft, the Airframe, any Engine or any Part by Lessee or any
sublessee, assignee or transferee under any sublease, assignment or transfer
then in effect and permitted by the terms of this Lease.

(d) Lien Lifting. Lessor agrees that (i) it shall promptly, at its own cost and
expense, take such action as may be necessary duly to discharge and satisfy in
full any Lessor’s Lien attributable to it if the same shall arise at any time
(by bonding or otherwise, so long as Lessee’s operation and use of the Aircraft
is not impaired); provided that Lessor may, for a period of not more than 60
days, contest any such Lessor’s Lien diligently and in good faith by appropriate
proceedings so long as such contest does not involve any material risk of the
sale, forfeiture or loss of or loss of use of the Airframe or any Engine or any
material risk of criminal penalties or material civil penalties being imposed on
Lessee, and (ii) it shall indemnify and hold harmless Lessee from and against
any loss, cost, expense or damage (including reasonable legal fees and expenses)
that may be suffered or incurred by Lessee as a result of a failure by Lessor to
promptly discharge or satisfy in full any such Lessor’s Lien.

(e) Warranties. Lessor agrees that, so long as no Event of Default shall have
occurred and be continuing, Lessee shall have the benefit of and shall be
entitled to enforce, either in its own name or in the name of Lessor for the use
and benefit of Lessee, any and all warranties of any Person (whether express or
implied) in respect of the Aircraft, the Airframe, any Engine or any Part, and
Lessor agrees to execute and deliver such further documents and take such
further action, as may be reasonably requested by Lessee and at Lessee’s cost
and expense, as may be necessary to enable Lessee to obtain such warranty
service or the benefits of any such warranty as may be furnished for the
Aircraft, Airframe, any Engine or any Part by such Person. Lessor hereby
appoints and constitutes Lessee, except at such times as an Event of Default
shall have occurred and be continuing, its agent and attorney-in-fact during the
Term to assert and enforce, from time to time, in the name and for the account
of Lessor and Lessee, as their interests may appear, but in all cases at the
cost and expense of Lessee, whatever claims and rights Lessor may have against
such Person.

 

3



--------------------------------------------------------------------------------

(f) Lessor’s Interest in Certain Engines. Lessor hereby agrees, for the benefit
of the lessor, conditional vendor or secured party of any airframe or any engine
leased, purchased or owned by Lessee (or any Permitted Sublessee) subject to a
lease, conditional sale or other security agreement, that Lessor will not
acquire or claim, as against such lessor, conditional vendor or secured party,
any right, title or interest in any engine or engines as the result of such
engine or engines being installed on the Airframe at any time while such engine
or engines are subject to such lease, conditional sale or other security
agreement, provided however, that such agreement of Lessor shall not be for the
benefit of any lessor, conditional vendor or secured party of any airframe or
any engine leased, purchased or owned by Lessee (or any Permitted Sublessee)
subject to a lease, conditional sale or other security agreement, unless such
lessor, conditional vendor, or secured party has expressly agreed (which
agreement may be contained in such lease, conditional sale or other security
agreement) that neither it nor its successors or assigns will acquire or claim,
as against Lessor, any right, title or interest in an Engine as a result of such
Engine being installed on such airframe subject to such lease, conditional sale
or security agreement.

(g) Title Transfers by Lessor. If Lessor shall be required to transfer title to
the Aircraft or any Engine to Lessee or its designee pursuant to this Lease,
(i) Lessor will (A) transfer to Lessee or its designee, without recourse or
warranty (except as to the absence of Lessor’s Liens and Liens of the type
described in Section 6(h)), all of Lessor’s right, title and interest in and to
such Aircraft or Engine, free and clear of all right, title and interest of
Lessor and of Lessor’s Liens and Liens of the type described in Section 6(h),
all in AS-IS WHERE-IS condition, (B) at Lessee’s expense, execute and deliver
such bills of sale (and any such bill of sale shall be in such form as will
qualify as a “contract of sale” pursuant to Article V of the Aircraft Protocol)
and other documents and instruments of transfer (including consents to
appropriate registrations with the International Registry), all in form and
substance reasonably satisfactory to Lessee, as Lessee shall reasonably request
to evidence (on the public record or otherwise) such transfer and the vesting in
Lessee or its designee of all of Lessor’s right, title and interest in and to
such Aircraft or Engine and (C) take such actions as may be required to be taken
by Lessor so that the transfer of such Aircraft or Engine to Lessee or its
designee shall be registered as a Sale on the International Registry,
(ii) Lessor will assign (to the extent freely assignable) to Lessee or its
designee all of Lessor’s rights in any available warranties with respect to such
Aircraft or Engine and (iii) Lessor will assign (to the extent freely
assignable) to Lessee or its designee, pursuant to an assignment agreement in
form and substance reasonably satisfactory to Lessee, all of its right, title
and interest in and to claims against third Persons relating to such Aircraft or
Engine.

(h) Vesting of Title. Lessor agrees that in each instance in which this Lease
provides that title to the Aircraft, any Engine, engine, Part or Obsolete Part
shall be transferred to or vest in Lessee, title to such Aircraft, Engine,
engine, Part or Obsolete Part shall vest in Lessee free and clear of all right,
title and interest of Lessor, Lessor’s Liens and Liens of the type described in
Section 6(h), and Lessor shall do all acts necessary to discharge all such Liens
and other rights held by it in such Aircraft, Engine, engine, Part or Obsolete
Part.

Section 5. Return of Aircraft. Lessee hereby agrees to comply with the Return
Conditions regarding return of the Aircraft to Lessor. In addition, Lessee
agrees, in connection with any return of the Aircraft hereunder, to pay on the
Return Date the amounts payable pursuant to Annex B, if any. All references in
this Lease or elsewhere in any other Operative Document to this Section 5 shall
be deemed to refer also to Annex B.

 

4



--------------------------------------------------------------------------------

Section 6. Liens. Lessee will not, directly or indirectly, create, incur, assume
or suffer to exist any Lien on or with respect to the Airframe or any Engine,
title thereto or any interest therein or in this Lease except:

(a) the respective rights of the parties to the Operative Documents as provided
therein;

(b) the rights of others under agreements or arrangements to the extent
expressly permitted by this Lease;

(c) Lessor’s Liens;

(d) Liens for Taxes that either are not yet overdue or are being contested in
good faith by appropriate proceedings so long as such proceedings do not involve
any material risk of the sale, forfeiture or loss of the Airframe or any Engine,
title thereto or any interest therein or any material risk of criminal liability
or material civil penalty against Lessor or Owner Participant;

(e) materialmen’s, mechanics’, workers’, landlord’s, repairmen’s, employees’ or
other like Liens arising in the ordinary course of business (including those
arising under maintenance agreements entered into in the ordinary course of
business) securing obligations that either are not yet overdue for a period of
more than 60 days or are being contested in good faith by appropriate
proceedings so long as such proceedings do not involve any material risk of the
sale, forfeiture or loss of the Airframe or any Engine, title thereto or any
interest therein or any material risk of criminal liability or material civil
penalty against Lessor or Owner Participant;

(f) Liens (other than Liens for Taxes) arising out of any judgment or award
(i) for 60 days after the entry of such judgment or award, provided that during
such 60-day period there is no material risk of the sale, forfeiture or loss of
the Airframe or any Engine, title thereto or any interest therein or any
material risk of criminal liability or material civil penalty against Lessor or
Owner Participant, or (ii) during an appeal or other proceeding for review
regarding such judgment or award with respect to which there shall have been
secured a stay of execution pending such appeal or review;

(g) salvage or similar rights of insurers under insurance policies maintained
pursuant to Section 11;

(h) the respective rights of the financing parties under any financing
arrangements entered into by Lessor or Owner Participant with respect to the
Aircraft at any time, including, without limitation arrangements permitted by
Section 8.3 of the Participation Agreement;

(i) Liens approved in writing by Lessor; and

 

5



--------------------------------------------------------------------------------

(j) any other Lien with respect to which Lessee shall have provided cash
collateral or other security adequate in the reasonable opinion of Lessor.

Liens described in clauses (a) through (j) above are referred to as “Permitted
Liens”. Lessee will promptly take (or cause to be taken) such action as may be
necessary duly to discharge (by bonding or otherwise) any Lien not excepted
above if the same shall arise at any time.

Section 7. Registration, Maintenance and Operation; Possession; Insignia.

(a) Registration, Maintenance and Operation. Lessee, at its expense, shall:

(i) subject to the further provisions of this Section 7, cause the Aircraft to
remain duly registered at the FAA in the name of Lessor, as owner, except:

(A) as otherwise required by the Transportation Code, or

(B) to the extent that such registration cannot be maintained (x) because of the
failure of Lessor or Owner Participant to comply with the citizenship or other
eligibility requirements for registration of aircraft under the Transportation
Code or with Section 6.3.1 or 6.4.4 of the Participation Agreement or
(y) because of the failure by Lessor or Owner Participant to execute and
deliver, upon request of Lessee, any documents required for the renewal of such
registration;

provided that Lessor and Owner Participant shall execute and deliver all such
documents as may be required by the FAA from time to time for the purpose of
effecting and continuing such registration, and shall not register the Aircraft
or permit the Aircraft to be registered under any laws other than the United
States at any time except as provided in the following proviso; and provided,
further, that Lessee may at any time, with the prior written consent of Owner
Participant (such consent not to be unreasonably withheld), subject to
satisfaction of the Re-registration Conditions or waiver of any thereof by Owner
Participant, cause the Aircraft or permit the Aircraft to be registered under
the applicable statutes of any country in which a Permitted Sublessee could be
based, in the name of Lessor or, if required by applicable Law, in the name of
any other Person, and Lessor and Owner Participant shall cooperate with Lessee’s
reasonable requests in effecting and continuing such foreign registration, and
Lessee shall maintain such registration unless and until the Aircraft is
re-registered in accordance with this Section 7;

(ii) cause the Aircraft to be maintained, serviced, repaired, reconditioned,
overhauled, stored and tested in accordance with Lessee’s maintenance program
for aircraft of the same make and model, which shall be an FAA Part 121 approved
program (the “Maintenance Program”) (or, if the Aircraft is then registered in
accordance with the terms of the Operative Documents in another country or shall
be subleased to a Permitted Sublessee, in each case in accordance with the terms
of this Lease, an Approved Program) and, except during any Sublease Period, in
the same manner and with the same care used by Lessee with respect to comparable

 

6



--------------------------------------------------------------------------------

[A319/320/321]1 aircraft and engines owned or operated by Lessee and utilized in
similar circumstances (and, during any Sublease Period, by a maintenance
performer appropriately approved by the FAA or EASA of recognized standing,
experience and facilities to perform the relevant work on aircraft of the same
make and model as the Aircraft and in the same manner and with the same care
used by the Permitted Sublessee with respect to comparable [A319/320/321]2
aircraft and engines owned or operated by the Permitted Sublessee and utilized
in similar circumstances) so as to keep the Aircraft in the same operating
condition as when delivered to Lessee hereunder (ordinary wear and tear
excepted);

(iii) cause the Aircraft to be kept in such condition as may be necessary to
enable an airworthiness certification of the Aircraft to be maintained in good
standing at all times (other than during temporary periods of storage of not
more than 90 calendar days in accordance with applicable regulations or during
periods of grounding by applicable governmental authorities, except where such
periods of grounding are the result of the failure by Lessee to maintain the
Aircraft as otherwise required herein) under the Transportation Code or the
applicable laws of any other jurisdiction in which the Aircraft may then be
registered;

(iv) cause all records, logs and other documentation with respect to the
Aircraft to be maintained as required by the FAA or the applicable central
authority of the jurisdiction where the Aircraft is registered to be maintained
in respect of the Aircraft (all such records, logs and other documentation to be
maintained in the English language);

(v) maintain and update a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
cross-reference table indicating for each of the Maintenance Program tasks the
corresponding MPD reference task (if any); and

(vi) cause to be furnished to Lessor (A) such information that is readily
available without undue expense as may be reasonably requested by Lessor to
enable Lessor to file any reports, filings or statements required to be filed by
Lessor with the FAA (or the aeronautical authority of the country of registry of
the Aircraft if the Aircraft is not registered under the laws of the United
States) because of Lessor’s interest in the Aircraft, and (B) such other
information concerning the location, condition, use and operation of the
Aircraft as Lessor may reasonably request.

Lessee agrees that it will comply with all mandatory airworthiness directives
issued by the FAA (or the appropriate authorities in the jurisdiction where the
Aircraft is registered) (each, an “AD” and collectively, “ADs”) in respect of
the Aircraft which require compliance no later

 

 

1 

Specific aircraft type to be specified in each Lease.

2 

Specific aircraft type to be specified in each Lease.

 

7



--------------------------------------------------------------------------------

than the last day of the Term, as and to the extent required by such ADs and the
Maintenance Program prior to such date. Lessee shall not be required to comply
with any manufacturer service bulletins, except as and to the extent required by
the Maintenance Program prior to the last day of the Term.

The Aircraft will not be maintained, used or operated in violation of any law,
rule, regulation or order of any government or governmental authority having
jurisdiction in any country in which the Aircraft is flown, or in violation of
any AD, license or registration relating to the Aircraft issued by any such
authority; provided that Lessee may in good faith contest the validity or
application of any such law, rule, regulation, order, airworthiness certificate,
license or registration or any AD referred to in the immediately preceding
paragraph in any reasonable manner which does not materially adversely affect
Lessor or Owner Participant or their respective interests in the Aircraft or any
Operative Document, or involve any material risk of criminal liability or
material civil penalty against Lessor or Owner Participant; and provided,
further, that Lessee shall not be in default under this sentence if it is not
possible for Lessee to comply with the laws of a jurisdiction other than the
United States (or other than any jurisdiction in which the Aircraft is then
registered) because of a conflict with the applicable laws of the United States
(or such jurisdiction in which the Aircraft is then registered) in which event
Lessee shall use its reasonable best efforts to cause the Aircraft to be
removed, as soon as practicable, from the jurisdiction other than the United
States (or other than the jurisdiction in which the Aircraft is then registered)
creating the conflict or take such other reasonable action (including, if
necessary, changing the registration of the Aircraft unless the Aircraft is then
registered in the United States), as soon as practicable, as may be necessary to
avoid the conflict.

Lessee may operate or allow the Aircraft to be operated anywhere in the world,
except that Lessee agrees not to operate or locate the Aircraft, or suffer the
Aircraft to be operated or located:

(A) in any area excluded from coverage by any insurance required by the terms of
Section 11, except in the case of a requisition for use by the U.S. government
where Lessee obtains indemnity in lieu of such insurance from the U.S.
government against the risks and in the amounts required by Section 11 covering
such area, or

(B) in any war zone or recognized or, in Lessee’s reasonable judgment,
threatened area of hostilities unless covered by war risk insurance or unless
the Aircraft is operated or used under contract with the U.S. government under
which contract the U.S. government assumes liability for loss of, damage to, or
loss of use of, the Aircraft and for injury to persons or damage to property of
others.

(b) Possession. Lessee will not, without the prior written consent of Lessor,
sublease or otherwise in any manner deliver, transfer or relinquish possession
of the Airframe or any Engine or install any Engine, or permit any Engine to be
installed, on any airframe other than the Airframe; provided that Lessee or a
Person permitted to be in possession of the Aircraft, the Airframe or any Engine
may, without the prior consent of Lessor:

 

8



--------------------------------------------------------------------------------

(i) [Intentionally Left Blank.]

(ii) deliver possession of the Airframe or any Engine to any Person for testing,
service, repair, reconditioning, restoration, storage, maintenance, overhaul
work or other similar purposes or for alterations, modifications or additions to
the Airframe or such Engine to the extent required or permitted by the terms of
this Lease;

(iii) transfer possession of the Airframe or any Engine to the U.S. government
pursuant to a sublease, contract or other instrument, a copy of which shall be
furnished to Lessor; provided that the term of such sublease (including, without
limitation, any option of the sublessee to renew or extend) or the term of
possession under such contract or other instrument shall not continue beyond the
end of the Basic Term or any Renewal Term then in effect or any Renewal Term
that Lessee has irrevocably notified Lessor that it will exercise;

(iv) subject the Airframe or any Engine to the CRAF Program or transfer
possession of the Airframe or any Engine at any time to the U.S. government or
any instrumentality or agency thereof in accordance with applicable laws,
rulings, regulations or orders (including, without limitation, the CRAF
Program); provided that Lessee (A) shall promptly notify Lessor upon
transferring possession of the Airframe or any Engine pursuant to this
clause (iv) and (B) in the case of a transfer of possession pursuant to the CRAF
Program, within 60 days thereof, shall notify Lessor of the name, address and
phone number of the responsible Contracting Office Representative for the Air
Mobility Command of the U.S. Air Force or other appropriate Person to whom
notices must be given with respect to such Airframe or Engine;

(v) install an Engine on an airframe owned by Lessee free and clear of all Liens
except Permitted Liens and those which apply only to the engines (other than
Engines), appliances, parts, instruments, appurtenances, accessories,
furnishings and other equipment (other than Parts) installed on such airframe
(but not to the airframe as an entirety);

(vi) install an Engine on an airframe leased, purchased or owned by Lessee
subject to a lease, conditional sale or other security agreement; provided that
(A) such airframe is free and clear of all Liens except (1) the rights of the
parties to the lease or conditional sale or other security agreement covering
such airframe and (2) Liens of the type permitted by clause (v) above and
(B) either (1) there shall have been obtained from the lessor, conditional
vendor or secured party of such airframe a written agreement (which may be the
lease or conditional sale or other security agreement covering such airframe),
in form and substance satisfactory to Lessor (it being understood that an
agreement from such lessor, conditional vendor or secured party substantially in
the form of Section 4(f) shall be deemed to be satisfactory to Lessor) whereby
such lessor, conditional vendor or secured party expressly agrees that it will
not acquire or claim any right, title or interest in any Engine by reason of
such Engine being installed on such airframe at any time while such Engine is
subject to this Lease or title thereto is held by Lessor or (2) such lease,
conditional sale or other security agreement effectively provides that such
Engine shall not become subject to the Lien of such lease, conditional sale or
other security agreement at any time while such Engine is subject to this Lease
or title thereto is held by Lessor, notwithstanding the installation thereof on
such airframe;

 

9



--------------------------------------------------------------------------------

(vii) install an Engine on an airframe owned by Lessee, leased to Lessee or
owned by Lessee subject to a conditional sale or other security agreement under
circumstances where neither clause (v) nor clause (vi) is applicable; provided
that, if such installation shall divest Lessor’s title to such Engine, such
installation shall be deemed an Event of Loss with respect to such Engine and
Lessee shall comply with Section 8(d) in respect thereof, it being understood
that Lessor does not intend hereby to waive any right or interest it may have to
or in such Engine under applicable law until compliance by Lessee with such
Section 8(d); and

(viii) sublease any Engine or the Airframe and Engines or engines then installed
on the Airframe; provided that (A) such sublease will be to a Permitted
Sublessee; (B) the sublessee is not then subject to any bankruptcy, insolvency,
liquidation, reorganization, dissolution or similar proceeding and shall not
have substantially all of its property in the possession of any liquidator,
trustee, receiver or similar person; (C) the term of such sublease (including,
without limitation, any option of the sublessee to renew or extend) shall not
continue beyond the end of the Basic Term or any Renewal Term then in effect or
any Renewal Term that Lessee has irrevocably notified Lessor that it will
exercise; (D) such sublease shall require the sublessee to maintain such Engine
or such Airframe and Engines, as the case may be (or cause such Engine or such
Airframe and Engines, as the case may be, to be maintained) pursuant to an
Approved Program and otherwise in compliance with the terms of this Lease; and
(E) Lessor and Owner Participant shall have received assurances reasonably
satisfactory to the Owner Participant to the effect that the insurance
provisions of the Lease shall have been complied with after giving effect to
such sublease;

provided that the rights of any transferee who receives possession by reason of
a transfer permitted by this subsection (b) (other than the transfer of an
Engine which is deemed an Event of Loss) shall be, during the period of such
possession, subject and subordinate to, and any sublease permitted by this
subsection (b) shall be made expressly subject and subordinate to, all the terms
of this Lease, including, without limitation, Lessor’s rights to repossession
pursuant to Section 15 and to avoid and terminate such sublease upon the
occurrence of an Event of Default, and Lessee shall in all events remain
primarily liable hereunder for the performance and observance of all the terms
and conditions of this Lease (including, without limitation, the terms and
conditions set forth in Section 7(a)(ii) and Section 11) to the same extent as
if such sublease or transfer had not occurred, and that any such sublease shall
provide that (except with respect to a sublease to a Permitted Sublessee
described in clause (i) of the definition thereof) the sublessee may not further
sub-sublease the Aircraft. No sublease or other relinquishment of possession of
the Airframe or any Engine shall in any way discharge or diminish any of
Lessee’s obligations to Lessor hereunder. Lessee shall, prior to entering into a
sublease of the Airframe or Engines, notify Lessor of the identity of the
sublessee and the term of such sublease, and provide Lessor with a copy of such
sublease; provided that the identity of the sublessee and the existence and
terms of such sublease shall be Confidential Information and shall be held by
Lessor in accordance with the provisions of Section 23. Any sublease having a
term (including available renewal terms) in excess of 12 months shall be
assigned to Lessor as additional security for the

 

10



--------------------------------------------------------------------------------

obligations of Lessee hereunder (such assignment to be on such terms and subject
to such conditions (including the making of registrations with the International
Registry and filings and notifications with the FAA or other applicable
governmental authority) as shall be reasonably satisfactory to Lessor and
Lessee).

Lessor acknowledges that any “wet lease” or other similar arrangement under
which Lessee maintains operational control of the Aircraft shall not constitute
a delivery, transfer or relinquishment of possession for purposes of this
subsection (b). No “wet lease” will extend beyond the Basic Term or any Renewal
Term then in effect or any Renewal Term that Lessee has irrevocably notified
Lessor that it will exercise.

(c) Insignia. No later than 30 days following the Delivery Date, Lessee shall
affix and shall thereafter during the Term maintain in the cockpit of the
Airframe adjacent to the airworthiness certificate therein and (if not prevented
by applicable law or regulations or by any governmental authority) on each
Engine a metal nameplate bearing the legible inscription “TITLE TO THIS
AIRCRAFT/ENGINE IS HELD BY WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, NOT
IN ITS INDIVIDUAL CAPACITY, BUT SOLELY AS OWNER TRUSTEE, AS LESSOR, WHICH HAS
LEASED THIS AIRCRAFT/ENGINE TO AMERICAN AIRLINES, INC.”, such nameplate to be
replaced, if need be, with a nameplate reflecting the name of any successor
Owner Trustee. Except as provided above, Lessee will not allow the name of any
Person to be placed on the Airframe or on any Engine as a designation that
constitutes a claim of ownership; provided that nothing herein contained shall
prohibit Lessee from placing its customary colors and insignia (and those of any
code-sharing partner or the oneworld global alliance or any member thereof) on
such Airframe or Engine or displaying information concerning the registration of
the Aircraft.

Section 8. Replacement and Pooling of Parts; Alterations, Modifications and
Additions; Substitution of Engines.

(a) Replacement of Parts. Lessee, at its own cost and expense, will promptly
replace or cause to be replaced all Parts which may from time to time be
incorporated or installed in or attached to the Airframe or any Engine and which
may from time to time become worn out, lost, stolen, destroyed, seized,
confiscated, damaged beyond repair or permanently rendered unfit for use for any
reason whatsoever, except as otherwise provided in subsection (c) or if the
Airframe or any Engine to which a Part relates has suffered an Event of Loss. In
addition, Lessee may, at its own cost and expense, remove or cause to be removed
in the ordinary course of maintenance, service, repair, overhaul or testing, any
Parts, whether or not worn out, lost, stolen, destroyed, seized, confiscated,
damaged beyond repair or permanently rendered unfit for use; provided that
Lessee, except as otherwise provided in subsection (c), will, at its own cost
and expense, replace or cause to be replaced such Parts as promptly as
practicable. All replacement parts shall be free and clear of all Liens (except
for Permitted Liens) and shall as good operating condition as, and shall have a
value and utility at least equal to, the Parts replaced, assuming such replaced
Parts were in the condition and state of repair required by the terms hereof.
Title to all Parts at any time removed from the Airframe or any Engine shall
remain vested in Lessor, no matter where located, until such time as such Parts
shall be replaced by Parts which have been incorporated or installed in or
attached to the Airframe or any Engine and which meet the requirements for
replacement parts specified above. Immediately upon any

 

11



--------------------------------------------------------------------------------

replacement part becoming incorporated or installed in or attached to the
Airframe or any Engine as above provided, without further act, (i) title to the
replaced Part shall thereupon vest in Lessee, free and clear of all right, title
and interest of Lessor and of Lessor’s Liens and Liens of the type described in
Section 6(h), and shall no longer be deemed a Part hereunder, (ii) title to such
replacement part shall thereupon vest in Lessor free and clear of all Liens
(except Permitted Liens) and (iii) such replacement part shall become subject to
this Lease and be deemed part of the Airframe or such Engine, and a Part, for
all purposes to the same extent as the Parts originally incorporated or
installed in or attached to the Airframe or such Engine.

(b) Pooling of Parts. Any Part removed from the Airframe or an Engine as
provided in subsection (a) may be subjected by Lessee or a Person permitted
hereunder to be in possession of the Aircraft to a pooling arrangement customary
in the airline industry entered into in the ordinary course of Lessee’s or such
other Person’s business; provided that a part replacing such removed Part shall
be incorporated or installed in or attached to the Airframe or such Engine in
accordance with subsection (a) as promptly as practicable after the removal of
such removed Part, but in any case before the last day of the Term. In addition,
any replacement Part when incorporated or installed in or attached to the
Airframe or an Engine in accordance with subsection (a) may be owned by a third
party subject to such a pooling arrangement; provided that Lessee, at its
expense, as promptly thereafter as practicable, either (i) causes title to such
replacement Part to vest in Lessor in accordance with subsection (a) by Lessee
(or any such Person) acquiring title thereto for the benefit of, and
transferring such title to, Lessor free and clear of all Liens (other than
Permitted Liens) or (ii) replaces or causes to be replaced such replacement Part
by incorporating or installing in or attaching to the Airframe or such Engine a
further replacement Part owned by Lessee (or any such Person) free and clear of
all Liens (other than Permitted Liens) and otherwise satisfying the requirements
of subsection (a) above, and by causing title to such further replacement Part
to vest in Lessor in accordance with subsection (a).

(c) Alterations, Modifications and Additions. Lessee will make or cause to be
made such alterations and modifications in and additions to the Airframe, the
Engines and the Parts as may be required from time to time to meet the
applicable standards of the FAA or other applicable regulatory agency or body of
the foreign jurisdiction in which the Aircraft is then registered as permitted
by Section 7(a); provided that Lessee may in good faith contest the validity or
application of any such standard in any reasonable manner which does not
materially adversely affect Lessor, Owner Participant or their respective
interests in the Aircraft or involve any material risk of criminal liability or
material civil penalty against Lessor or Owner Participant. In addition, Lessee,
at its own expense, may from time to time make or cause to be made such
alterations and modifications in and additions to the Airframe, any Engine or
any Part as Lessee may deem desirable in the proper conduct of its business,
including without limitation, removal of Parts that Lessee deems to be obsolete
or no longer suitable or appropriate for use on the Airframe or such Engine
(such Parts, “Obsolete Parts”); provided that no such alteration, modification,
addition or removal shall materially diminish the value (except as described in
the last proviso of this sentence) or utility of the Airframe or such Engine, or
impair the condition or airworthiness thereof, below the value, utility,
condition and airworthiness thereof immediately prior to such alteration,
modification, addition or removal assuming the Airframe or such Engine was then
of the value and utility and in the condition and airworthiness required to be
maintained by the terms of this Lease; provided that the value (but not the
utility, condition or airworthiness) of the Aircraft may be reduced by the value
of the Obsolete Parts which shall have been

 

12



--------------------------------------------------------------------------------

removed, if the aggregate value of all such Obsolete Parts removed from the
Aircraft and not replaced in accordance with the terms of this Section 8 shall
not exceed the amount specified in Schedule A to the Participation Agreement.
Title to all Parts incorporated or installed in or attached or added to the
Airframe or any Engine or Part as the result of such alteration, modification or
addition shall, without further act, vest in Lessor. Lessor shall not be
required under any circumstances to pay or compensate Lessee for any such
alteration, modification or addition. Notwithstanding the foregoing, Lessee may,
at any time during the Term, remove any Part; provided that (i) such Part is in
addition to, and not in replacement of or substitution for, any Part originally
incorporated or installed in or attached (or which should have been incorporated
or installed in or attached) to the Airframe or such Engine at the time of
delivery thereof to Lessee on the Delivery Date or any Part in replacement of,
or substitution for, any such Part, (ii) such Part is not required to be
incorporated or installed in or attached or added to such Airframe or Engine
pursuant to the first sentence of this subsection (c) and (iii) such Part can be
removed from the Airframe or such Engine without materially diminishing or
impairing the value, utility, condition or airworthiness required to be
maintained by the terms of this Lease which the Airframe or such Engine would
have had at such time had such Part never been installed on the Airframe or such
Engine. Upon the removal by Lessee of any Part as provided in the immediately
preceding sentence or the removal of any Obsolete Part permitted by this
subsection (c), title thereto shall, without further act, vest in Lessee, free
and clear of all right, title and interest of Lessor and of Lessor’s Liens, and
such Part shall no longer be deemed part of the Airframe or the Engine from
which it was removed. Title to any Part not removed by Lessee as provided in
such second preceding sentence prior to the return of the Airframe or such
Engine to Lessor hereunder shall remain vested in Lessor.

(d) Substitution of Engines.

(i) Lessee shall have the right at its option at any time, so long as no Event
of Default shall have occurred and be continuing, on at least 30 days’ prior
notice to Lessor, to terminate this Lease with respect to any Engine by
substituting a Replacement Engine for such Engine (it being understood that the
Return Conditions shall apply, in lieu of this Section 8(d), to any
substitutions that occur pursuant to Section I of Annex B). In addition, if an
Event of Loss shall have occurred or shall have been deemed to have occurred
pursuant to Section 7(b) or Section 10(d) with respect to an Engine (other than
an Event of Loss that also includes the Airframe, in which event Section 10(a)
shall apply), Lessee shall within 60 days of the occurrence of such Event of
Loss and on at least five days’ prior notice to Lessor substitute a Replacement
Engine for such Engine (any such Engine suffering such Event of Loss or being
substituted pursuant to the first sentence of this paragraph, a “Replaced
Engine”). Any such Replacement Engine will have value and utility at least equal
to (but in any event without regard to the number of hours or cycles) the
Replaced Engine (assuming that such Replaced Engine was of the condition and
repair required by the terms hereof immediately prior to the occurrence of such
Event of Loss); provided that, if any Replacement Engine is being substituted
for a Replaced Engine pursuant to the first sentence of this paragraph, any such
Replacement Engine will have value and utility at least equal to (taking into
account the number of hours or cycles since new or overhaul, whichever is more
recent) the Replaced Engine (assuming that such Replaced Engine was of the
condition and repair required by the terms hereof immediately prior to such
substitution). No Event of Loss with respect to an Engine shall result in any
reduction in Basic Rent.

 

13



--------------------------------------------------------------------------------

(ii) Prior to or at the time of any such substitution, Lessee shall:

(A) furnish Lessor with a warranty (as to title) bill of sale (which warranty
shall except Permitted Liens) with respect to such Replacement Engine, which in
the case of any such conveyance to which the Cape Town Treaty is applicable
shall be in such form as will qualify as a “contract of sale” pursuant to
Article V of the Aircraft Protocol;

(B) if the seller of such Replacement Engine is “situated in” a country that has
ratified the Cape Town Treaty, cause the sale of such Replacement Engine to
Lessor to be registered on the International Registry as a Sale (or, if the
seller of such Replacement Engine is not situated in a country that has ratified
the Cape Town Treaty, use reasonable efforts to cause the seller to register the
sale of such Replacement Engine on the International Registry);

(C) cause a Lease Supplement substantially in the form of Exhibit A, subjecting
such Replacement Engine to this Lease, and duly executed by Lessee, to be
delivered to Lessor for execution (and Lessor shall promptly execute such Lease
Supplement) and, upon such execution, to be filed for recordation pursuant to
the Transportation Code or, if necessary, pursuant to the applicable laws of
such jurisdiction other than the United States in which the Aircraft is
registered, as the case may be;

(D) cause the International Interest created pursuant to the Lease Supplement in
favor of Lessor with respect to such Replacement Engine to be registered on the
International Registry as an International Interest;

(E) furnish Lessor with such evidence of compliance with the insurance
provisions of Section 11 with respect to such Replacement Engine as Lessor may
reasonably request; and

(F) (x) if such Replacement Engine is being substituted for a Replaced Engine
pursuant to the first sentence of Section 8(d)(i), furnish Lessor with a
certificate of an aircraft engineer or appraiser (who may be an employee of
Lessee) certifying that such Replacement Engine has a value and utility (taking
into account the number of hours or cycles since new or overhaul, whichever is
more recent) at least equal to, and is in as good operating condition as, the
Engine so replaced assuming such Engine was in the condition and repair required
by the terms hereof; and (y) if such Replacement Engine is being substituted for
a Replaced Engine pursuant to the second sentence of Section 8(d)(i), furnish
Lessor with a certificate of an aircraft engineer or appraiser (who may be an
employee of Lessee) certifying that such Replacement Engine has a value and
utility (but in any event without regard to the number of hours or cycles) at
least equal to, and is in as good operating condition as, the Engine so replaced
assuming such Engine was in the condition and repair required by the terms
hereof.

 

14



--------------------------------------------------------------------------------

Promptly following the recordation of the Lease Supplement covering such
Replacement Engine pursuant to the Transportation Code (or pursuant to the
applicable laws of the jurisdiction in which the Aircraft is registered)
described in clause (C) and the registrations on the International Registry
described in clauses (B) and (D), Lessee will cause to be delivered to Lessor an
opinion of Aviation Counsel as to such recordation and registration.

(iii) Upon full compliance by Lessee with the terms of subsection (ii), Lessor
will transfer to Lessee or its designee the Replaced Engine in accordance with
Section 4(g). For all purposes hereof, each Replacement Engine shall, after
delivery of the warranty (as to title) bill of sale with respect to such
Replacement Engine to Lessor, be deemed part of the property leased hereunder,
and be deemed an “Engine” as defined herein, and such Replaced Engine shall
cease to be an Engine leased hereunder.

(e) Excluded Equipment. Lessee may install in, and remove from, the Aircraft any
Excluded Equipment, and in any such case, Lessor will not acquire or claim any
right, title or interest in any such Excluded Equipment as a result of its
installation on the Aircraft; provided that in connection with any removal of
Excluded Equipment, Lessee shall repair any damage to the Aircraft caused by
such removal and shall restore the applicable areas from which such Excluded
Equipment was removed to a serviceable condition appropriate for commercial
passenger service by Lessee.

Section 9. [Intentionally Left Blank].

Section 10. Loss, Destruction, Requisition, etc.

(a) Event of Loss with Respect to the Airframe. Upon the occurrence during the
Term of an Event of Loss with respect to the Airframe, Lessee shall within
15 days after such occurrence give Lessor notice of such Event of Loss, and
Lessee shall, on the Loss Payment Date, pay, or cause to be paid, (A) to Lessor,
the Stipulated Loss Value for the Aircraft and (B) to the Persons entitled
thereto, all Supplemental Rent other than Stipulated Loss Value due and owing on
such Loss Payment Date; provided that (x) if the Loss Payment Date is a Lease
Period Date, Lessee shall have no obligation to pay the installment of Basic
Rent that would otherwise be due and payable on such Lease Period Date and
(y) if the Loss Payment Date is not a Lease Period Date, Lessee shall be
entitled to credit against its obligation to pay Stipulated Loss Value the
portion of the installment of Basic Rent allocable to the period from (and
including) such Loss Payment Date to (but not including) the next succeeding
Lease Period Date, or if no Lease Period Date succeeds such Loss Payment Date,
the last day of the Term.

The “Loss Payment Date” with respect to an Event of Loss means the 90th day
following the date of the occurrence of such Event of Loss.

 

15



--------------------------------------------------------------------------------

In the event of payment in full of the Stipulated Loss Value for the Aircraft
and all amounts payable pursuant to this Section 10(a):

(i) the obligation of Lessee to pay Basic Rent hereunder on any Lease Period
Date occurring on or subsequent to the Loss Payment Date shall terminate;

(ii) the obligation of Lessee to pay Supplemental Rent (other than payments of
Supplemental Rent for indemnities surviving pursuant to Section 7.3.1 of the
Participation Agreement or to be made by Lessee in respect of liabilities and
obligations of Lessee which have accrued but not been paid or which are in
dispute as of the date of such payment) shall terminate;

(iii) the Term shall end; and

(iv) Lessor shall transfer the Aircraft to Lessee or its designee in accordance
with Section 4(g).

(b) Payments with Respect to Events of Loss. Any payments (other than insurance
proceeds, the application of which is provided for in Section 11) received at
any time by Lessor or by Lessee from any governmental authority or other Person
with respect to an Event of Loss to the Airframe or any Engine will be applied
as follows:

(i) if such payments are received with respect to the Airframe (or the Airframe
and the Engines or engines installed on the Airframe), (A) such payments shall,
after reimbursement of Lessor for costs and expenses, be applied in reduction of
Lessee’s obligation to pay the Stipulated Loss Value and other amounts required
to be paid by Lessee pursuant to subsection (a), if not already paid by Lessee
or, if already paid by Lessee, shall be applied to reimburse Lessee for its
payment of Stipulated Loss Value and such other amounts, and (B) the balance, if
any, of such payment remaining thereafter will be apportioned between Lessee (or
its designee) and Lessor as their interests may appear; and

(ii) if such payments are received with respect to an Event of Loss with respect
to an Engine under circumstances contemplated by Section 8(d), such payments
shall be paid over to, or retained by, Lessee or its designee; provided that, in
the case of an Engine with respect to which an Event of Loss shall have occurred
or shall have been deemed to have occurred pursuant to Section 7(b) or
Section 10(d), Lessee shall have fully performed the terms of Section 8(d) with
respect to the Event of Loss for which such payments are made.

(c) Requisition for Use of the Airframe Not Constituting an Event of Loss. In
the event of the requisition for use by the U.S. government (including for this
purpose any agency or instrumentality thereof), including, without limitation,
pursuant to the CRAF Program, of the Airframe and the Engines or engines
installed thereon during the Term not constituting an Event of Loss, Lessee
shall promptly notify Lessor of such requisition, and all of Lessee’s
obligations under this Lease with respect to the Aircraft shall (to the extent
feasible with respect to obligations other than payment obligations) continue to
the same extent as if such requisition had not occurred.

All payments received by Lessor or Lessee from the U.S. government for the use
of the Airframe and such Engines or engines during the Term shall be paid over
to, or retained by,

 

16



--------------------------------------------------------------------------------

Lessee or its designee; and all payments received by Lessor or Lessee from the
U.S. government for the use of the Airframe and such Engines or engines after
the Term shall be paid over to, or retained by, Lessor; provided that if such
requisition constitutes an Event of Loss, then all such payments shall be
applied as provided in Section 10(b).

(d) Requisition for Use by a Government of an Engine. In the event of the
requisition for use by the U.S. government (including for this purpose any
agency or instrumentality thereof), for a period in excess of 60 days, of any
Engine (but not the Airframe) during the Term not constituting an Event of Loss,
Lessee will replace such Engine hereunder by substituting another engine for
such Engine in accordance with the terms of Section 8(d) to the same extent as
if an Event of Loss had occurred with respect to such Engine, and any payments
received by Lessor or Lessee from the U.S. government with respect to such
requisition shall be paid over to, or retained by, Lessee or its designee.

(e) Application of Payments During Existence of Event of Default. Any amount
referred to in subsection (b), subsection (c) or subsection (d) which is payable
to Lessee or its designee shall not be paid to Lessee or its designee (or, if it
has been previously paid directly to Lessee, shall not be retained by Lessee),
if at the time of such payment an Event of Default shall have occurred and be
continuing, but shall be paid to and held by Lessor pursuant to Section 22 as
security for the obligations of Lessee under this Lease, and at such time as
there shall not be continuing any such Event of Default such amount shall be
paid to Lessee or its designee.

(f) Event of Loss with Respect to Engine. Upon the occurrence during the Term of
an Event of Loss with respect to an Engine (other than an Event of Loss that
also includes the Airframe, in which event Section 10(a) shall apply), the
parties shall comply with the terms of Section 8(d) with respect thereto.

Section 11. Insurance.

(a) Aircraft Liability Insurance.

(i) Except as provided in clause (ii) of this subsection (a) and subject to
self-insurance to the extent specified in subsection (c), Lessee will carry, or
cause to be carried at no expense to the Specified Persons, aircraft liability
insurance (including, but not limited to, bodily injury, personal injury and
property damage liability, exclusive of manufacturer’s product liability
insurance) and contractual liability insurance with respect to the Aircraft
(x) in amounts per occurrence that are not less than the aircraft liability
insurance applicable to similar aircraft and engines in Lessee’s fleet on which
Lessee carries insurance (provided that such liability insurance (including
self-insurance specified in subsection (c)) shall not be less than the amount
per occurrence certified in the insurance report delivered to Lessor on the
Delivery Date)3; (y) of the type usually

 

 

3 

Amount to be certified shall be no less than [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

17



--------------------------------------------------------------------------------

carried by corporations engaged in the same or similar business, similarly
situated with Lessee, and operating similar aircraft and engines and covering
risks of the kind customarily insured against by Lessee; and (z) that is
maintained in effect with insurers of recognized responsibility; provided that
Lessee will carry, or cause to be carried, at no expense to the Specified
Persons, aircraft liability war risk and allied perils insurance, if and only to
the extent the same is maintained by Lessee with respect to other aircraft
operated by Lessee on the same routes. Any policies of insurance carried in
accordance with this subsection (a) and any policies taken out in substitution
or replacement for any of such policies shall (A) name the Specified Persons as
additional insureds; (B) subject to the conditions of clause (C) below, provide
that, in respect of the interests of the Specified Persons in such policies, the
insurance shall not be invalidated by any action or inaction of Lessee and shall
insure the respective interests of the Specified Persons as they appear,
regardless of any breach or violation of any warranty, declaration or condition
contained in such policies by Lessee; (C) provide that, except to the extent not
provided for by the war risk and allied perils insurance provider, if such
insurance is canceled for any reason whatsoever, or if any change is made in the
policy that reduces the amount of insurance or the coverage certified in the
insurance report delivered to the Specified Persons on the Delivery Date or if
such insurance is allowed to lapse for nonpayment of premium, such cancellation,
change or lapse shall not be effective as to any Specified Person for 30 days
(seven days, or such other period as is customarily available in the industry,
in the case of any war risk or allied perils coverage) after receipt by such
Specified Person of written notice from such insurers of such cancellation,
change or lapse; (D) provide that the Specified Persons shall not have any
obligation or liability for premiums, commissions, assessments or calls in
connection with such insurance; (E) provide that the insurers shall waive any
rights of (1) set-off, counterclaim or any other deduction, whether by
attachment or otherwise, in respect of any liability of the Specified Persons to
the extent of any moneys due to the Specified Persons and (2) subrogation
against the Specified Persons to the extent that Lessee has waived its rights by
its agreements to indemnify the Specified Persons pursuant hereto or in the
other Operative Documents; (F) be primary without right of contribution from any
other insurance that may be carried by any Specified Person; and (G) expressly
provide that all of the provisions thereof, except the limits of liability,
shall operate in the same manner as if there were a separate policy covering
each insured. In the case of a sublease or contract with the U.S. government in
respect of the Aircraft or any Engine, or in the case of any requisition for use
of the Aircraft or any Engine by the U.S. government, a valid agreement by the
U.S. government to indemnify Lessee, or an insurance policy issued by the U.S.
government, against any risks that Lessee is required hereunder to insure
against shall be considered adequate insurance for purposes of this
subsection (a) to the extent of the risks (and in the amounts) that are the
subject of such indemnification or insurance. The insurance provisions set forth
above for the benefit of the Specified Persons shall only apply to the extent
that Lessee has agreed to indemnify such Specified Person pursuant to the
Operative Documents or a consent and acknowledgement referred to in
Section 8.3.2(b) of the Participation Agreement and then only in such Specified
Person’s capacity as Lessor, Trust Company, Owner Participant or Back-Leveraging
Indemnified Person, as applicable. To the extent that the war-risk and allied
perils insurance provider does not provide for provision of direct notice to
Specified Persons of cancellation,

 

18



--------------------------------------------------------------------------------

change or lapse in the insurance required hereunder, Lessee hereby agrees that
upon receipt of notice of any thereof from such insurance provider it shall give
the Specified Persons immediate notice of each cancellation or lapse of, or
material change to, such insurance.

(ii) During any period that the Airframe or an Engine, as the case may be, is on
the ground and not in operation, Lessee may carry or cause to be carried as to
such non-operating Airframe or Engine, in lieu of the insurance required by
clause (i) above, and subject to self-insurance to the extent specified in
subsection (c), insurance otherwise conforming with the provisions of said
clause (i) except that: (A) the amounts of coverage shall not be required to
exceed the amounts of airline liability insurance from time to time applicable
to airframes or engines owned or leased by Lessee of the same type as such
non-operating Airframe or Engine and that are on the ground and not in operation
and (B) the scope of the risks covered and the type of insurance shall be the
same as from time to time applicable to airframes or engines owned or leased by
Lessee of the same type as such non-operating Airframe or Engine and that are on
the ground and not in operation.

(b) Insurance Against Loss or Damage to Aircraft.

(i) Except as provided in clause (ii) of this subsection (b), and subject to
self-insurance to the extent specified in subsection (c), Lessee shall maintain,
or cause to be maintained, in effect with insurers of recognized responsibility,
at no expense to the Specified Persons, all-risk aircraft hull insurance
covering the Aircraft and all-risk coverage with respect to any Engines or Parts
while removed from the Aircraft (including, without limitation, war risk and
allied perils insurance if and to the extent the same is maintained by Lessee
or, in the case of a sublease to a Permitted Sublessee, such Permitted
Sublessee, with respect to other aircraft operated by Lessee or such Permitted
Sublessee, as the case may be, on the same routes) that is of the type usually
carried by corporations engaged in the same or similar business and similarly
situated with Lessee; provided that (x) such insurance (including self-insurance
specified in subsection (c)) will at all times while the Aircraft is subject to
this Lease be for an amount not less than the Stipulated Loss Value for the
Aircraft from time to time and (y) such insurance need not cover an Engine while
attached to an airframe not owned, leased or operated by Lessee. Any policies
carried in accordance with this subsection (b) and any policies taken out in
substitution or replacement for any such policies shall (A) provide that any
insurance proceeds up to an amount equal to the Stipulated Loss Value, payable
for any loss or damage constituting an Event of Loss with respect to the
Aircraft, and any insurance proceeds in excess of the Insurance Threshold
Amount, up to the amount of the Stipulated Loss Value, for any loss or damage to
the Aircraft (or Engines) not constituting an Event of Loss with respect to the
Aircraft, shall be paid to the Loss Payee, and that all other amounts shall be
payable to Lessee or its designee unless the insurer shall have received notice
that an Event of Default exists, in which case all insurance proceeds for any
loss or damage to the Aircraft (or Engines) up to the Stipulated Loss Value
shall be payable to the Loss Payee; (B) subject to the conditions of clause (C)
below, provide that, in respect of the interests of the Specified Persons in
such policies, the insurance shall not be invalidated by any action or inaction
of Lessee and shall insure

 

19



--------------------------------------------------------------------------------

their respective interests as they appear, regardless of any breach or violation
of any warranty, declaration or condition contained in such policies by Lessee;
(C) provide that, except to the extent not provided by the war risk and allied
perils insurance provider, if such insurance is canceled for any reason
whatsoever, or if any change is made in the policy that reduces the amount of
insurance or the coverage certified in the insurance report delivered to the
Specified Persons on the Delivery Date or if such insurance is allowed to lapse
for nonpayment of premium, such cancellation, change or lapse shall not be
effective as to any Specified Person for 30 days (seven days, or such other
period as is customarily available in the industry, in the case of any war risk
or allied perils coverage) after receipt by such Specified Person of written
notice from such insurers of such cancellation, change or lapse; (D) provide
that the Specified Persons shall not have any obligation or liability for
premiums, commissions, assessments or calls in connection with such insurance;
(E) provide that the insurers shall waive any rights of (1) set-off,
counterclaim or any other deduction, whether by attachment or otherwise, in
respect of any liability of the Specified Persons to the extent of any moneys
due to the Specified Persons and (2) subrogation against the Specified Persons
to the extent that Lessee has waived its rights by its agreements to indemnify
the Specified Persons pursuant hereto or in the other Operative Documents; and
(F) be primary without right of contribution from any other insurance that may
be carried by any Specified Person. In the case of a sublease or contract with
the U.S. government in respect of the Aircraft or any Engine, or in the case of
any requisition for use of the Aircraft or any Engine by the U.S. government, a
valid agreement by the U.S. government to indemnify Lessee, or an insurance
policy issued by the U.S. government, against any risks that Lessee is required
hereunder to insure against shall be considered adequate insurance for purposes
of this subsection (b) to the extent of the risks (and in the amounts) that are
the subject of such indemnification or insurance. The insurance provisions set
forth above for the benefit of the Specified Persons shall only apply to the
extent that Lessee has agreed to indemnify such Specified Person pursuant to the
Operative Documents or a consent and acknowledgement referred to in
Section 8.3.2(b) of the Participation Agreement and then only in such Specified
Person’s capacity as Lessor, Trust Company, Owner Participant or Back-Leveraging
Indemnified Person, as applicable. To the extent that the war-risk and allied
perils insurance provider does not provide for provision of direct notice to
Specified Persons of cancellation, change or lapse in the insurance required
hereunder, Lessee hereby agrees that upon receipt of notice of any thereof from
such insurance provider it shall give the Specified Persons immediate notice of
each cancellation or lapse of, or material change to, such insurance.

(ii) During any period that the Airframe or Engine is on the ground and not in
operation, Lessee may carry or cause to be carried as to such non-operating
Airframe or Engine, in lieu of the insurance required by clause (i) above, and
subject to self-insurance to the extent specified in subsection (c), insurance
otherwise conforming with the provisions of said clause (i) except that the
scope of the risks covered and the type of insurance shall be the same as from
time to time applicable to airframes or engines owned or leased by Lessee of the
same type as such non-operating Airframe or Engine and that are on the ground
and not in operation; provided that, subject to self-insurance to the extent
permitted by subsection (c), Lessee shall maintain insurance against risk of
loss or damage to such non-operating Airframe in an amount at least equal to the
Stipulated Loss Value during such period that such Airframe is on the ground and
not in operation.

 

20



--------------------------------------------------------------------------------

(c) Self-Insurance. Lessee may from time to time self-insure, by way of
deductible, self-insured retention, premium adjustment or franchise or otherwise
(including, with respect to insurance maintained pursuant to subsection (a) or
(b) above, insuring for a maximum amount that is less than the amounts required
by subsection (a) or (b)), the risks required to be insured against pursuant to
subsection (a) or (b), but in no case shall such self-insurance with respect to
all of the aircraft and engines in Lessee’s fleet (including, without
limitation, the Aircraft) exceed for any 12-month policy year 1% of the average
aggregate insurable value (for the preceding policy year) of all aircraft
(including, without limitation, the Aircraft) on which Lessee carries insurance
unless Lessee’s independent aircraft insurance broker certifies that the
standard among major U.S. airlines is a higher level of self insurance, in which
event Lessee may self insure the Aircraft to such higher level; provided that a
deductible per occurrence that, in the case of the Aircraft, is not in excess of
the amount customarily allowed as a deductible in the industry or is required to
facilitate claims handling shall be permitted in addition to the above-mentioned
self-insurance.

(d) Application of Insurance Payments. All losses will be adjusted by Lessee
with the insurers. All insurance payments received under policies required to be
maintained by Lessee hereunder, exclusive of any payments received in excess of
the Stipulated Loss Value for the Aircraft from such policies, as the result of
the occurrence of an Event of Loss with respect to the Airframe or an Engine
will be applied as follows:

(i) if such payments are received with respect to the Airframe (or the Airframe
and the Engines installed on the Airframe), so much of such payments remaining
after reimbursement of Lessor for its costs and expenses shall be applied (A) in
reduction of Lessee’s obligation to pay the Stipulated Loss Value and other
amounts required to be paid by Lessee pursuant to Section 10(a), if not already
paid by Lessee, or, if already paid by Lessee, will be applied to reimburse
Lessee for its payment of such Stipulated Loss Value and such other amounts, and
(B) the balance, if any, of such payment remaining thereafter will be paid over
to, or retained by, Lessee or its designee; and

(ii) if such payments are received with respect to an Event of Loss with respect
to an Engine under the circumstances contemplated by Section 8(d), such payments
shall be paid over to, or retained by, Lessee or its designee; provided that in
the case of an Engine with respect to which an Event of Loss shall have occurred
or shall have been deemed to have occurred pursuant to Section 7(b) or
Section 10(d) Lessee shall have fully performed the terms of Section 8(d) with
respect to the Event of Loss for which such payments are made.

In all events, the insurance payment for any loss or damage to the Aircraft in
excess of the Stipulated Loss Value for the Aircraft shall be paid to Lessee or
its designee.

The insurance payments for any loss or damage to the Airframe or an Engine not
constituting an Event of Loss with respect to the Airframe or such Engine will
be applied in

 

21



--------------------------------------------------------------------------------

payment (or to reimburse Lessee) for repairs or for replacement property in
accordance with the terms of Section 7 and Section 8, and any balance remaining
after compliance with such Sections with respect to such loss or damage shall be
paid to Lessee or its designee. Any amount referred to in the preceding sentence
or in clause (i) or (ii) of the second preceding paragraph which is payable to
Lessee or its designee shall not be paid to Lessee or its designee (or, if it
has been previously paid directly to Lessee, shall not be retained by Lessee) if
at the time of such payment an Event of Default shall have occurred and be
continuing, but shall be paid to and held by Lessor pursuant to Section 22, as
security for the obligations of Lessee under this Lease, and at such time as
there shall not be continuing any such Event of Default, such amount shall be
paid to Lessee or its designee.

(e) Reports, Etc. On or before the Delivery Date, and annually upon renewal of
Lessee’s insurance coverage, Lessee will furnish to each Specified Person a
report signed by a firm of independent aircraft insurance brokers appointed by
Lessee (which firm may be in the regular employ of Lessee), stating the opinion
of such firm that the commercial hull and liability insurance then carried and
maintained on the Aircraft complies with the terms hereof; provided that all
information contained in such report shall be Confidential Information and shall
be treated as such by each of the Specified Persons and their respective
officers, directors, agents and employees in accordance with the provisions of
Section 23. Lessee will cause such firm to agree to advise each Specified Person
in writing of any default in the payment of any premium or of any other act or
omission on the part of Lessee of which such firm has knowledge and that might
invalidate or render unenforceable, in whole or in part, any insurance on the
Aircraft. Lessee will also cause such firm to advise each Specified Person in
writing as promptly as practicable after such firm acquires knowledge that an
interruption of any insurance carried and maintained on the Aircraft pursuant to
this Section will occur.

(f) Salvage Rights; Other. All salvage rights to the Airframe and each Engine
shall remain with Lessee’s insurers at all times. Nothing in this Section shall
limit or prohibit each Specified Person or Lessee from obtaining insurance for
its own account, and at its sole expense, with respect to the Airframe or any
Engine, and any proceeds payable under such insurance shall be payable as
provided in the insurance policy relating thereto; provided that no such
insurance may be obtained which would limit or otherwise adversely affect the
coverage or amounts payable under, or increase the premiums for, any insurance
required to be maintained pursuant to this Section or any other insurance
maintained by Lessee (or, in the case of a sublease to a Permitted Sublessee,
such Permitted Sublessee) with respect to the Aircraft or any other aircraft in
the fleet of Lessee (or such Permitted Sublessee).

Section 12. Inspection.

(a) Annual Inspection of Aircraft. At all reasonable times during the Term (but
not more than once annually unless an Event of Default has occurred and is
continuing, in which case there shall be no restriction on the number of
inspections), upon at least 10 days’ prior written notice to Lessee from Lessor,
Lessor or its authorized representative (together with any representative of a
potential financing party, lessee or transferee, if applicable, referred to in
Section 12(b), the “Inspecting Party”) may at its own expense (other than
following the occurrence and during the continuance of an Event of Default, in
which case the reasonable expenses of one inspection, as designated by the
Lessor, shall be at the expense of Lessee) and

 

22



--------------------------------------------------------------------------------

risk (including, without limitation, any risk of personal injury), conduct a
non-intrusive, visual walk-around inspection of the Aircraft and any Engine that
may include going on board the Aircraft and examining the contents of any open
panels, bays or other components of the Aircraft (but shall not include the
opening of any unopened panels, bays or other components) and, subject to
Section 12(c), may inspect the books and records of Lessee relating to the
Aircraft specified in Annex C; provided that (i) the Inspecting Party shall
provide, prior to conducting any such inspection, assurances reasonably
satisfactory to Lessee that it is fully insured with respect to any risks
incurred in connection with any such inspection and, if requested by Lessee, a
written release satisfactory to Lessee with respect to such risks; (ii) any such
inspection shall be subject to the safety, security and workplace rules
applicable at the location where such inspection is conducted and to the
requirements of any applicable law; and (iii) all such inspections shall be
conducted so as not to interfere with Lessee’s business or the operation or
maintenance of the Aircraft, and, in the case of an inspection during a
maintenance visit, such inspection shall not in any respect interfere with the
normal conduct of such maintenance visit or extend the time required for such
maintenance visit (as determined by Lessee in its sole discretion).

Lessor shall not have any duty to make any such inspection and shall not incur
any liability or obligation by reason of not making any such inspection. No
inspection pursuant to this Section shall relieve Lessee of any of its
obligations under this Lease. Lessee will, upon the request of Lessor at any
time, notify Lessor of the time and location of the next scheduled heavy
maintenance visit to be conducted by Lessee in respect of the Aircraft during
the Term; provided that Lessee shall have the right in its sole discretion to
reschedule, or change the location of, any heavy maintenance visit of which it
shall have notified Lessor pursuant to this sentence, Lessee hereby agreeing to
use reasonable efforts to notify Lessor of any such rescheduling or change.

(b) Marketing Inspection of Aircraft. In addition to the annual inspection
described in Section 12(a), but subject to the other conditions and requirements
for inspections set forth in Section 12(a), upon at least 10 days’ prior written
notice to Lessee and during times reasonably acceptable to Lessee, in connection
with a proposed financing, lease or transfer of the Aircraft or of the Lease or
Owner Participant’s interest therein (including the Trust Estate), Lessor or
Owner Participant or their respective authorized representatives, and up to two
representatives of a potential financing party, lessee or transferee, if
applicable, may inspect the Airframe and any Engines installed thereon and,
unless Owner Participant has requested electronic records pursuant to
Section 12(c), the books and records of Lessee relating thereto specified in
Annex C (any such inspection, a “Marketing Inspection”); provided that there
shall be no more than two Marketing Inspections in any year. The identity of any
potential financing party, lessee or transferee shall be held confidential by
Lessee in manner consistent with the terms of Section 10.4 of the Participation
Agreement.

(c) Electronic Records. In lieu of the annual physical inspection of the books
and records referred to in subsection (a) or physical inspection of the books
and records referred in subsection (b), during the Term (but not more than three
times annually) Lessor may request that Lessee provide to Lessor some or all of
the books and records relating to the Aircraft that are available and are
indicated in Annex C as being transmissible in electronic form, and Lessee shall
provide such documents in electronic form within 30 days of such request to
Lessor.

 

23



--------------------------------------------------------------------------------

(d) Confidentiality. All information obtained from Lessee in electronic form or
in connection with any inspection shall be Confidential Information and shall be
held by Lessor, Owner Participant and any Inspecting Party in accordance with
the provisions of Section 23.

(e) Compliance. Notwithstanding anything to the contrary in this Lease, in no
event shall Lessee be required to permit Lessor, Owner Participant or any
Inspecting Party to inspect any portion of the Aircraft or any Engine that
Lessee would be prohibited from showing to such Person pursuant to the Export
Administration Regulations or any other applicable law or to disclose to any
such Person any information with respect to the Aircraft or any Engine that
Lessee would be prohibited from disclosing to such Person pursuant to the Export
Administration Regulations or any other applicable law.

Section 13. Assignment. Except as expressly permitted by the Participation
Agreement and this Lease, Lessee will not, without the prior written consent of
Lessor, such consent not to be unreasonably withheld, Transfer any of its rights
or obligations hereunder. Except as expressly permitted by the Participation
Agreement, this Lease and Article IX of the Trust Agreement, Lessor will not,
without the prior written consent of Lessee, Transfer any of its right, title
and interest in and to this Lease or the Aircraft. The terms and provisions of
this Lease shall be binding upon and inure to the benefit of Lessor and Lessee
and their respective successors and permitted assigns.

Section 14. Events of Default. The following events shall constitute Events of
Default (whether any such event shall be voluntary or involuntary or come about
or be effected by operation of law or pursuant to or in compliance with any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body) and each such Event of Default shall be
deemed to exist and continue so long as, but only so long as, it shall not have
been remedied or waived:

(a) Lessee shall fail to make any payment of Basic Rent (other than the payment
of Basic Rent due pursuant to Section U of the Return Conditions) or Stipulated
Loss Value within five Business Days after such payment shall be or become due;
or

(b) Lessee shall fail to make (i) any payment of Basic Rent due pursuant to
Section U of the Return Conditions or (ii) any other payment of Supplemental
Rent (including, without limitation, indemnity payments) hereunder (other than
those described in subsection (a) above), in either case at the time required to
be paid hereunder, and any such failure shall continue unremedied for a period
of 10 Business Days after receipt by Lessee of written notice of such failure by
Lessor; or

(c) Lessee shall fail to carry and maintain insurance on or with respect to the
Aircraft in accordance with the provisions of Section 11; provided that, in the
case of insurance with respect to which cancellation, change or lapse for
nonpayment of premium shall not be effective as to Lessor or Owner Participant
for 30 days (seven days, or such other period as may from time to time be
customarily obtainable in the industry, in the case of any war risk or allied
perils coverage) after receipt of notice by Lessor or Owner Participant, as the
case may be, of such cancellation, change or lapse, no such failure to carry and
maintain insurance shall

 

24



--------------------------------------------------------------------------------

constitute an Event of Default until the earlier of (i) the date such failure
shall have continued unremedied for a period of 20 days (five days in the case
of any war risk or allied perils coverage) after receipt by Lessor or Owner
Participant, as the case may be, of the notice of cancellation, change or lapse
referred to in Section 11(a)(i)(C) or Section 11(b)(i)(C) or (ii) the date on
which such insurance is not in effect as to Lessor or Owner Participant; or

(d) Lessee shall fail to perform or observe any other material covenant,
condition or agreement not specified elsewhere in this Section 14 to be
performed by it under any Operative Document to which Lessee is a party, and
such failure in any such case shall continue unremedied for a period of 30 days
after receipt by Lessee of written notice thereof by Lessor; provided that, if
such failure is capable of being remedied, no such failure shall constitute an
Event of Default hereunder for a period of 120 days (or, if such failure relates
to the performance or observance of any such covenant, condition or agreement
contained in Section 7(a), 8(a), 8(b) or 8(c), 180 days) after receipt of such
notice so long as Lessee is diligently proceeding to remedy such failure; or

(e) any representation or warranty made by Lessee in any Operative Document to
which Lessee is a party or in any document or certificate furnished by Lessee to
Lessor pursuant to the terms of any thereof shall prove to have been incorrect
in any material respect at the time made, and such incorrectness shall continue
to be material and shall continue to be unremedied for a period of 30 days after
receipt by Lessee of written notice thereof by Lessor; or

(f) Lessee shall consent to the appointment of a receiver, trustee or liquidator
of itself or of a substantial part of its property or Lessee shall admit in
writing its inability to pay its debts generally as they come due, or shall make
a general assignment for the benefit of creditors; or

(g) Lessee shall file a voluntary petition in bankruptcy or a voluntary petition
or an answer seeking reorganization in a proceeding under any bankruptcy laws
(as in effect at such time) or any answer admitting the material allegations of
a petition filed against Lessee in any such proceeding, or Lessee shall, by
voluntary petition or answer, consent to or seek relief under the provisions of
any bankruptcy or other similar law (as in effect at such time) providing for
the reorganization or winding-up of corporations, or providing for an agreement,
composition, extension or adjustment with its creditors; or

(h) an order, judgment, or decree shall be entered by any court of competent
jurisdiction appointing, without the consent of Lessee, a receiver, trustee or
liquidator of Lessee or of any substantial part of its property, or sequestering
any substantial part of the property of Lessee, and any such order, judgment or
decree of appointment or sequestration shall remain in force undismissed,
unstayed or unvacated for a period of 90 days after the date of entry thereof;
or

(i) a petition against Lessee in a proceeding under the federal bankruptcy laws
or other insolvency laws (as in effect at such time) shall be filed and shall
not be withdrawn or dismissed within 90 days thereafter, or, under the
provisions of any law providing for reorganization or winding-up of corporations
which may apply to Lessee, any court of competent

 

25



--------------------------------------------------------------------------------

jurisdiction shall assume jurisdiction, custody or control of Lessee or of any
substantial part of its property and such jurisdiction, custody or control shall
remain in force unrelinquished, unstayed or unterminated for a period of
90 days; or

(j) an “Event of Default” under a Related Lease, if any, shall have occurred and
be continuing.

provided that, notwithstanding anything to the contrary contained in this Lease,
any failure of Lessee to perform or observe any covenant, condition, or
agreement herein shall not constitute an Event of Default if such observance is
prevented solely by reason of an event referred to in the definition of Event of
Loss so long as Lessee is continuing to comply with the applicable terms of
Section 10.

Section 15. Remedies. Upon the occurrence of an Event of Default and at any time
thereafter so long as the same shall be continuing, Lessor may, at its option,
declare this Lease to be in default by a written notice to Lessee (provided that
this Lease shall be deemed to have been declared in default without the
necessity of such written notice upon the occurrence of any Event of Default
described in Section 14(g), (h) or (i)); and at any time thereafter, so long as
Lessee shall not have remedied all outstanding Events of Default, Lessor may do
one or more of the following, as Lessor shall elect, to the extent permitted by,
and subject to compliance with any mandatory requirements of, applicable law;
provided that during any period the Aircraft is subject to the CRAF Program in
accordance with the provisions of Section 7(b) and in the possession of the U.S.
government or an instrumentality or agency thereof, Lessee shall not, on account
of any Event of Default, be required to do any of the following in such manner
as to limit Lessee’s operational control under this Lease (or any sublessee’s
operational control under any sublease permitted by the terms of this Lease) of
the Airframe or Engines, unless at least 60 days’ (or such other period as may
then be applicable under the Air Mobility Command Program of the U.S.
government) prior notice of default hereunder shall have been given by Lessor by
registered or certified mail to Lessee (or any sublessee) with a copy addressed
to the Contracting Office Representative for the Air Mobility Command of the
U.S. Air Force under any contract with Lessee (or any sublessee) relating to the
Aircraft:

(a) cause Lessee, upon the written demand of Lessor and at Lessee’s expense, to
return promptly, and Lessee shall return promptly, all or such part of the
Airframe and any Engines as Lessor may so demand, to Lessor in the manner and
condition required by, and otherwise in accordance with all of the provisions
of, Section 5 as if the Airframe or such Engines were being returned at the end
of the Term; or Lessor, at its option, after Lessee shall have failed to so
return the Aircraft after such demand, may enter upon the premises where the
Airframe is or any or all Engines are located or reasonably believed to be
located and, without breach of peace, take immediate possession of and remove
such Airframe or Engines (together with any engine which is not an Engine but
which is installed on the Airframe, subject to all of the rights of the owner,
lessor, lienor or secured party of such engine; provided that, in the event that
an engine (which is not an Engine) is installed on the Airframe, such engine
shall be held for the account of any such owner, lessor, lienor or secured party
or, if owned by Lessee, may, at the option of Lessee with the consent of Lessor
(which consent shall not be unreasonably withheld) or at the option of Lessor
with the consent of Lessee (which consent shall not be unreasonably withheld),
be exchanged with Lessee for an Engine in accordance with the Return
Conditions), by summary proceedings or otherwise, all without liability to
Lessor for or by reason of such entry or taking possession; or

 

26



--------------------------------------------------------------------------------

(b) sell all or any part of the Airframe and any Engine at public or private
sale, whether or not Lessor shall at the time have possession thereof, as Lessor
may determine, or otherwise dispose of, hold, use, operate, lease to others or
keep idle all or any part of the Airframe or such Engine as Lessor, in its sole
discretion, may determine, free and clear of any rights of Lessee; or

(c) whether or not Lessor shall have exercised, or shall thereafter at any time
exercise, any of its rights under clause (a) or clause (b) above with respect to
all of any part of the Airframe or any Engine, Lessor, by written notice to
Lessee, may cause Lessee to pay to Lessor, and Lessee shall pay to Lessor, on a
payment date that is at least 15 days from the date of such written notice (such
payment date, the “Specified Payment Date”), as liquidated damages for loss of a
bargain and not as a penalty (in lieu of the Basic Rent due for Lease Period
Dates occurring on and after the Specified Payment Date):

(i) any unpaid Basic Rent due on Lease Period Dates prior to the Specified
Payment Date, provided that (x) if the Specified Payment Date is a Lease Payment
Date, Lessee shall have no obligation to pay the installment of Basic Rent that
would otherwise be due and payable on the Lease Period Date that is the
Specified Payment Date and (y) if the Specified Payment Date is not a Lease
Payment Date, Lessee shall be entitled to credit against its payment obligations
in this subsection (c) the portion of the installment of Basic Rent allocable to
the period from (and including) such Specified Payment Date to (but not
including) the next succeeding Lease Period Date, or if no Lease Period Date
succeeds such specified Payment Date, the last day of the Term; plus

(ii) an amount equal to the excess, if any, of the Stipulated Loss Value for the
Aircraft computed as of the Reference Stipulated Loss Value Determination Date,
over the amount determined as provided in clause (A) or (B) below, as applicable
(whether to use the amount determined as provided in clause (A) or in clause (B)
shall have been specified in such written notice by Lessor, in its sole
discretion):

(A) the sum of (x) the Fair Market Rental Value of the Aircraft for the
remainder of the useful life of the Aircraft, after discounting such Fair Market
Rental Value to present value as of the Specified Payment Date at an annual rate
equal to 4% and (y) the salvage value of the Aircraft at the end of its useful
life (as such salvage value is determined by mutual written agreement between
Lessor and Lessee or, in the absence of mutual written agreement, pursuant to an
Independent Appraisal) after discounting such salvage value to the present value
as of the Specified Payment Date at an annual rate equal to 4%, or

(B) the Fair Market Sales Value of the Aircraft determined as of the Specified
Payment Date; or

 

27



--------------------------------------------------------------------------------

(d) in the event Lessor, pursuant to clause (b) above, shall have sold the
Aircraft, Lessor, in lieu of exercising its rights under clause (c) above with
respect to the Aircraft, by written notice to Lessee, may cause Lessee to pay to
Lessor, and Lessee shall pay to Lessor, on the fifth day following the date of
such sale (such fifth day, the “Sale Date”), as liquidated damages for loss of a
bargain and not as a penalty (in lieu of the Basic Rent due on Lease Period
Dates occurring on and after the Sale Date):

(i) any unpaid Basic Rent due on Lease Period Dates prior to the Sale Date;
provided that (x) if the Sale Date is a Lease Period Date, Lessee shall have no
obligation to pay the installment of Basic Rent that would otherwise be due and
payable on the Lease Period Date that is the Sale Date and (y) if the Sale Date
is not a Lease Period Date, Lessee shall be entitled to credit against its
payment obligations in this subsection (d) the portion of the installment of
Basic Rent allocable to the period from (and including) such Sale Date to (but
not including) the next succeeding Lease Period Date, or if no Lease Period Date
succeeds such Sale Date, the last day of the Term; plus

(ii) (A) if such sale is a public or private sale to a purchaser that is not an
Affiliate of Owner Participant, the Stipulated Loss Value for the Aircraft,
computed as of the Reference Stipulated Loss Value Determination Date, minus the
net proceeds of such sale (after deduction of all actual and reasonable
out-of-pocket costs of such sale) or (B) if such sale is a public or private
sale to an Affiliate of Owner Participant, the Stipulated Loss Value for the
Aircraft, computed as of the Reference Stipulated Loss Value Determination Date,
minus the Fair Market Sales Value of the Aircraft, determined as of the Sale
Date; or

(e) rescind this Lease as to the Aircraft, or exercise any other right or remedy
which may be available to it under applicable law or proceed by appropriate
court action, either at law or in equity, to enforce the terms or to recover
damages for the breach hereof.

In addition, to the extent permitted by applicable Law, Lessee shall be liable,
except as otherwise provided above, and without duplication of amounts payable
hereunder, for any and all unpaid Rent due hereunder before or during the
exercise of any of the foregoing remedies and for all reasonable legal fees and
other actual and reasonable costs and expenses incurred by Lessor or Owner
Participant by reason of the occurrence of any Event of Default or the exercise
of Lessor’s remedies with respect thereto, including all costs and expenses
incurred in connection with the return of the Airframe or any Engine in
accordance with the Return Conditions or in placing such Airframe or Engine in
the condition and airworthiness required by the Return Conditions (provided
that, for the avoidance of doubt, Lessee shall not be liable for any amounts or
obligations with respect to Return Conditions if Lessor exercises any remedy
under subsection (c) or (d)). At any sale of the Airframe or an Engine or part
thereof pursuant to this Section, Lessor or Owner Participant may bid for and
purchase such property. Lessor agrees to give Lessee at least 30 days’ prior
written notice of the date fixed for any public sale of the Airframe or any
Engine or of the date on or after which any private sale will be held and of any
lease or other disposition of the Aircraft, which notice Lessee hereby agrees to
the extent permitted by applicable law is reasonable notice. Except as otherwise
expressly provided above, to the extent permitted by applicable law, no remedy
referred to in this Section is intended to be exclusive, but each shall be
cumulative and in addition to any other remedy referred to above or

 

28



--------------------------------------------------------------------------------

otherwise available to Lessor at law or in equity; and, to the extent permitted
by applicable law, the exercise or beginning of exercise by Lessor of any one or
more of such remedies shall not preclude the simultaneous or later exercise by
Lessor of any or all of such other remedies. To the extent permitted by
applicable law, no express or implied waiver by Lessor of any Event of Default
shall in any way be, or construed to be, a waiver of any future or subsequent
Event of Default.

Notwithstanding anything to the contrary set forth herein or in any other
Operative Document, but subject to the next sentence (i) as permitted by
Article 15 of the Cape Town Convention, the provisions of Chapter III of the
Cape Town Convention are hereby excluded and made inapplicable to this Lease and
the other Operative Documents, except for those provisions of such Chapter III
that cannot be derogated from and (ii) as permitted by Article IV(3) of the
Aircraft Protocol, the provisions of Chapter II of the Aircraft Protocol are
hereby excluded and made inapplicable to this Lease and the other Operative
Documents, except for (x) Article XVI of the Aircraft Protocol and (y) those
provisions of such Chapter II that cannot be derogated from. The parties agree
that the exercise of remedies hereunder and the other Operative Documents is
subject to other applicable law, including without limitation, the UCC (as in
effect in the State of New York) and the Bankruptcy Code, and that nothing
herein derogates from the rights of Lessor or Lessee under or pursuant to such
other applicable law.

Section 16. Further Assurances. Forthwith upon the execution and delivery of
each Lease Supplement from time to time required by the terms hereof, Lessee
will cause such Lease Supplement (and, in the case of Lease Supplement No. 1,
this Lease) to be duly filed and recorded in accordance with the Transportation
Code or the applicable Laws of such jurisdiction other than the United States in
which the Aircraft is registered, as the case may be. In addition, each of
Lessor and Lessee will promptly and duly execute and deliver to the other such
further documents and assurances and take such further action as may from time
to time be reasonably requested in order more effectively to carry out the
intent and purpose of this Lease including, without limitation, if requested by
Lessee or Lessor, the execution and delivery of supplements or amendments
hereto, each in recordable form, subjecting to this Lease any Replacement Engine
and the recording or filing of counterparts thereof; provided that this sentence
is not intended to impose upon Lessee any additional liabilities not otherwise
contemplated by this Lease.

Section 17. Notices. Unless otherwise expressly specified or permitted by the
terms hereof, all notices, requests, demands, authorizations, directions,
consents or waivers required or permitted under the terms and provisions of this
Lease shall be in English and in writing, and given by United States registered
or certified mail, return receipt requested, postage prepaid, overnight courier
service or facsimile, and any such notice shall be effective when received (or,
if delivered by facsimile, upon completion of transmission and confirmation by
the sender (by a telephone call to a representative of the recipient or by
machine confirmation) that such transmission was received) and addressed as
follows:

 

29



--------------------------------------------------------------------------------

(a) if to Lessee:

American Airlines, Inc.

4333 Amon Carter Boulevard, MD 5662

Fort Worth, Texas 76155

Attention: Treasurer

Facsimile: 817.967.4318

Telephone: 817.963.1234

(b) if to Lessor:

Wells Fargo Bank Northwest, National Association

MAC: U1228-120

299 South Main Street, 12th Floor

Salt Lake City, UT 84111

Attention: Corporate Trust Services

Facsimile: 801.246.5053

Telephone: 801.246.2755

(c) if to Owner Participant:

[Name of Owner Participant]

[Address of Owner Participant]

Attention:

Facsimile: Telephone:

Any party, by notice to the other parties hereto, may designate different
addresses for subsequent notices or communications. Whenever the words “notice”
or “notify” or similar words are used herein, they mean the provision of formal
notice as set forth in this Section 17.

Section 18. No Set-Off, Counterclaim, etc. This Lease is a net lease and to the
full extent permitted by applicable law, Lessee’s obligation to pay all Basic
Rent and Stipulated Loss Value shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation:

(a) any set-off, counterclaim, recoupment, defense or other right which Lessee
may have against Lessor, Owner Participant or any other Person for any reason
whatsoever;

(b) any defect in the title, airworthiness, condition, design, operation, or
fitness for use of, or any damage to or loss or destruction of, the Aircraft;

(c) any insolvency, bankruptcy, reorganization or similar proceedings by or
against Lessee or any Permitted Sublessee or any other Person; or

(d) any other circumstances, happening or event whatsoever, whether or not
unforeseen or similar to any of the foregoing.

 

30



--------------------------------------------------------------------------------

Lessee hereby waives, to the full extent permitted by applicable law, any and
all rights which it may now have or which at any time hereafter may be conferred
upon it, by statute or otherwise, to terminate, cancel, quit or surrender this
Lease except in accordance with the express terms hereof. Nothing contained in
this Section shall be construed to waive any claim which Lessee may have
hereunder (including, without limitation, claims that Basic Rent, Stipulated
Loss Value or any other payments demanded from or paid by Lessee are or were
erroneous) or otherwise or to limit the right of Lessee to make any claim it may
have against Lessor, Owner Participant or any other Person or to pursue any such
claim in such manner as Lessee shall deem appropriate.

Section 19. Section 1110. It is the intention of the parties hereto that this
Lease, to the fullest extent available under applicable law, entitles Lessor to
the benefits of Section 1110 with respect to the Aircraft. In furtherance of the
foregoing, Lessor and Lessee hereby confirm that this Lease is to be treated as
a lease for U.S. federal income tax purposes. Nothing contained in this
paragraph shall be construed to limit Lessee’s use and operation of the Aircraft
under this Lease or constitute a representation or warranty by Lessee as to tax
consequences.

Section 20. Monies Received by Lessor. Except as otherwise provided herein, any
monies received by Lessor in excess of the amounts to which Lessor is entitled
pursuant to the terms hereof shall immediately be paid over by Lessor to Lessee.

Section 21. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Section 22. Investment of Security Funds. Any moneys which are (a) held by
Lessor pursuant to the terms hereof, (b) required to be paid to or retained by
Lessor and not required to be paid to Lessee pursuant to Section 10(e) or
Section 11(d) solely because an Event of Default shall have occurred, or
(c) required to be paid to Lessee pursuant to Section 10(b) or Section 11(d)
after completion of a replacement to be made pursuant to Section 8(d) shall,
until paid to Lessee as provided in Section 10 or Section 11, be invested in
Permitted Investments by Lessor from time to time as directed in writing by
Lessee. There shall, so long as no Event of Default shall have occurred and be
continuing, be promptly remitted to Lessee any gain (including interest
received) realized as the result of any such investment (net of any fees,
commissions and other expenses, if any, incurred in connection with such
investment), and Lessee will promptly pay to Lessor, on demand, the amount of
any loss realized as the result of any such investment (together with any fees,
commissions and other expenses, if any, incurred in connection with such
investment).

Section 23. Confidential Information. All Confidential Information shall be held
confidential by Lessor in accordance with Section 10.4 of the Participation
Agreement.

Section 24. Lessor Right to Perform for Lessee. If Lessee fails to make any
payment of Rent required to be made by it hereunder, Lessor may, on behalf of
Lessee and upon prior notice to Lessee, itself make such payment. The amount of
any such payment and the amount of the reasonable expenses of Lessor incurred in
connection with such payment shall be deemed Supplemental Rent immediately due
and payable as of and when such payment is made by Lessor.

 

31



--------------------------------------------------------------------------------

Section 25. Lessee’s Performance and Rights. Any obligation imposed on Lessee in
this Lease shall require only that Lessee perform or cause to be performed such
obligation, even if stated herein as a direct obligation, and the performance of
any such obligation by a permitted assignee, sublessee or transferee under an
assignment, sublease or transfer agreement then in effect shall constitute
performance by Lessee and to the extent of such performance in accordance with
the terms of the applicable assignment, sublease or transfer agreement,
discharge such obligation by Lessee. Except as otherwise expressly provided in
this Lease, any right granted to Lessee in this Lease shall grant Lessee the
right to exercise such right or permit such right to be exercised by such
assignee, sublessee or transferee with the same force and effect as if such
assignee, sublessee or transferee were named as “Lessee” herein. The inclusion
of specific references to obligations or rights of any such assignee, sublessee
or transferee in certain provisions of this Lease shall not in any way prevent
or diminish the application of the provisions of the two sentences immediately
preceding with respect to obligations or rights in respect of which specific
reference to any such assignee, sublessee or transferee has not been made in
this Lease.

Section 26. Concerning Lessor. Wells Fargo Bank Northwest, National Association
is entering into the Operative Documents solely in its capacity as Owner Trustee
under the Trust Agreement and not in its individual capacity (except as
expressly provided in the Operative Documents) and in no case shall Wells Fargo
Bank Northwest, National Association (or any entity acting as successor Owner
Trustee under the Trust Agreement) be personally liable for or on account of any
of the statements, representations, warranties, covenants or obligations stated
to be those of Lessor under the Operative Documents; provided, however, that
Wells Fargo Bank Northwest, National Association (or any such successor Owner
Trustee) shall be personally liable under the Operative Documents for its own
gross negligence, its own simple negligence in the handling of funds actually
received by it in accordance with the terms of the Operative Documents, its
willful misconduct and its breach of its covenants, representations and
warranties in the Operative Documents, to the extent covenanted or made in its
individual capacity or as otherwise expressly provided in the Operative
Documents; provided, further, that nothing contained in this Section 26 shall be
construed to limit the exercise and enforcement in accordance with the terms of
the Operative Documents of rights and remedies against the Trust Estate.

Section 27. Successor Owner Trustee. Lessee agrees that, in the case of the
appointment of any successor Owner Trustee pursuant to the terms of the Trust
Agreement and Section 6.2.2 of the Participation Agreement, such successor Owner
Trustee shall, upon written notice to Lessee by such successor Owner Trustee,
succeed to all the rights, powers and title of Lessor hereunder and shall be
deemed to be Lessor of the Aircraft for all purposes without in any way altering
the terms of this Lease or Lessee’s obligations hereunder. One such appointment
and designation of a successor Owner Trustee shall not exhaust the right to
appoint and designate further successor Owner Trustees pursuant to the Trust
Agreement and Section 6.2.2 of the Participation Agreement, but such right may
be exercised repeatedly as long as this Lease shall be in effect.

 

32



--------------------------------------------------------------------------------

Section 28. Miscellaneous.

(a) Any provision of this Lease which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(b) No term or provision of this Lease may be amended, modified or supplemented
orally, but only by an instrument in writing signed by the party against which
the enforcement of the amendment, modification or supplement is sought.

(c) This Lease and the other Operative Documents, and all certificates,
instruments and other documents relating thereto delivered and to be delivered
from time to time pursuant to the Operative Documents, supersede any and all
representations, warranties and agreements (other than any Operative Document)
prior to the date of this Lease, written or oral, between or among any of the
parties hereto relating to the transactions contemplated hereby and thereby.

(d) This Lease may be executed in any number of counterparts (and each of the
parties hereto shall not be required to execute the same counterpart). Each
counterpart of this Lease, including a signature page executed by each of the
parties hereto shall be an original, but all of such counterparts together shall
constitute one instrument. In the event that a security interest is granted in
this Lease with respect to the issuance of debt by Lessor to the extent
permitted by Section 8.3 of the Participation Agreement, and that this Lease
constitutes chattel paper (as such term is defined in the UCC), no security
interest in this Lease may be created through the transfer or possession of any
counterpart hereof other than the original counterpart, which shall be
identified as the counterpart containing the receipt therefor executed by Lessor
on the signature page thereof.

(e) The parties hereto do not intend any interest created by this Lease to be a
perpetuity or to be subject to invalidation under any applicable perpetuities
rule; however, if the rule is to be applied, then the perpetuities period shall
be 21 years after the last to die of the currently living descendents of former
United States President John F. Kennedy.

(f) THIS LEASE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE. THIS LEASE HAS BEEN DELIVERED IN THE STATE OF NEW
YORK.

 

33



--------------------------------------------------------------------------------

[Page Intentionally Left Blank; Signature Page Follows]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have each caused this Lease to be duly executed
as of the day and year first above written.

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity
(except as expressly provided herein) but solely as Owner Trustee By:  

 

Name:   Title:   AMERICAN AIRLINES, INC. By:  

 

Name:   Title:  

 

[Receipt of the original counterpart of the foregoing Lease is hereby
acknowledged on this      day of                . WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual capacity but solely as Owner Trustee
By:  

 

Name:   Title:                     ]4

 

4 

For chattel paper copy only.



--------------------------------------------------------------------------------

EXHIBIT A

TO LEASE AGREEMENT ([YEAR] MSN [MSN])

LEASE SUPPLEMENT NO.      ([YEAR] MSN [MSN]), dated                     ,
20    , between WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national
banking association, not in its individual capacity, but solely as Owner Trustee
under the Trust Agreement ([YEAR] MSN [MSN]), dated as of
[                                ], [YEAR], between the Owner Participant named
therein and Wells Fargo Bank Northwest, National Association (“Lessor”), and
AMERICAN AIRLINES, INC., a Delaware corporation (“Lessee”).

RECITALS:

1. Lessor and Lessee have heretofore entered into that certain Lease Agreement
([YEAR] MSN [MSN]), dated as of [            ], [YEAR] (herein called, as at any
time modified, supplemented or amended, the “Lease Agreement” and the defined
terms in Annex A thereto being hereinafter used with the same meanings),
providing for the execution and delivery from time to time of Lease Supplements,
each substantially in the form hereof for the purpose of leasing specific
aircraft and engines under the Lease Agreement as and when delivered by Lessor
to Lessee in accordance with the terms thereof;

2. [The Lease Agreement relates to the aircraft and engines described below, and
counterparts of the Lease Agreement are attached hereto and made a part hereof,
and this Lease Supplement, together with such attachments, is being filed for
recordation on the date hereof with the Federal Aviation Administration as one
document.]1

[A counterpart of the Lease Agreement, attached to and made a part of Lease
Supplement No. 1, dated [                    ], 20    , to the Lease Agreement,
has been recorded by the Federal Aviation Administration on
                                , as one document and assigned Conveyance
No.        .]2

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the agreements contained in the other Operative Documents and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Lessor hereby delivers and leases to Lessee under the Lease Agreement, and
Lessee hereby accepts and leases from Lessor under the Lease Agreement, the
following [described Aircraft, which Aircraft as of the date hereof consists of
the following components]:3

 

1 

This language for Lease Supplement No. 1.

2 

This language for other Lease Supplements.

3 

Only for Lease Supplement No. 1.

 

  

Exhibit A

Page 1

  



--------------------------------------------------------------------------------

[(a) one Airbus [Model] (Generic Manufacturer and Model AIRBUS [Generic Model])
airframe: U.S. Registration Number             ; Manufacturer’s Serial
No.                     ; and4

(b) two (2) [INSERT ENGINE INFO]) engines relating to such airframe and bearing,
respectively, Manufacturer’s Serial Nos.                     and
                    , respectively (each of which engines has 550 or more rated
takeoff horsepower or the equivalent of such horsepower and is a jet propulsion
aircraft engine having at least 1750 pounds of thrust or the equivalent of such
thrust).

The Basic Term for the lease of the Aircraft shall commence on the date of this
Lease Supplement (the “Delivery Date”) and shall end on                     5
(the “Lease Expiry Date”), or such earlier date on which the Lease is terminated
in accordance with the provisions thereof.

The amount of Basic Rent for the Aircraft is set forth in Schedule A hereto.

The Stipulated Loss Values for the Aircraft are set forth in Schedule B
hereto.]6

[Add description of Replacement Engine or Engines, if applicable].

2. All of the terms and provisions of the Lease Agreement are hereby
incorporated by reference in this Lease Supplement to the same extent as if
fully set forth herein.

3. This Lease Supplement may be executed in any number of counterparts (and each
of the parties hereto shall not be required to execute the same counterpart).
All of such counterparts together shall constitute one instrument.

TO THE EXTENT, IF ANY, THAT THIS LEASE SUPPLEMENT CONSTITUTES CHATTEL PAPER (AS
DEFINED IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE
JURISDICTION), NO SECURITY INTEREST IN THIS LEASE SUPPLEMENT MAY BE PERFECTED
THROUGH DELIVERY OR POSSESSION OF ANY COUNTERPART OF THIS LEASE SUPPLEMENT OTHER
THAN THE ORIGINAL COUNTERPART, WHICH SHALL BE THE COUNTERPART THAT CONTAINS THE
RECEIPT EXECUTED BY LESSOR ON THE SIGNATURE PAGE THEREOF.

 

4 

Only for Lease Supplement No. 1.

5 

Insert tenth (10th) anniversary of Delivery Date.

6 

Language for other Lease Supplements.

 

  

Exhibit A

Page 2

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Lease Supplement
No.     to be duly executed as of the day and year first above written.

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity
(except as expressly provided herein) but solely as Owner Trustee By:  

 

Name: Title: AMERICAN AIRLINES, INC. By:  

 

Name: Title:

 

[Receipt of the original counterpart of the foregoing lease is hereby
acknowledged on this      day of                 . WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual capacity but solely as Owner Trustee
By:  

 

Name: Title:                                                      ]7

 

7 

For chattel paper copy only.

 

  

Exhibit A

Page 3

  



--------------------------------------------------------------------------------

SCHEDULE A TO

LEASE SUPPLEMENT NO. 1 ([YEAR] MSN [MSN])

BASIC RENT

 

Lease Period Dates during the Term:

   The Delivery Date and the [    ]th day of each calendar month occurring after
the Delivery Date during the Term (but not including the last day of the Term if
such day is the [    ] th day of a calendar month)

Basic Rent during the Basic Term:

   $[            ] per month during the          through          months
following the Delivery Date, and thereafter $[            ] per month, in each
case, payable in advance.

Basic Rent during any Renewal Term:

   An amount per month determined in accordance with Section 21 of the Lease,
payable in advance.

 

  

Schedule A

to Lease Supplement No. 1

  



--------------------------------------------------------------------------------

SCHEDULE A TO LEASE SUPPLEMENT NO. 1 ([YEAR] MSN [MSN])1

INTENTIONALLY DELETED FROM THE VERSION OF THIS DOCUMENT

FILED WITH THE FAA AS CONTAINING CONFIDENTIAL AND

PROPRIETARY INFORMATION

 

1 

Insert for FAA filing in lieu of Schedule A.

 

  

Schedule A

to Lease Supplement No. 1

  



--------------------------------------------------------------------------------

SCHEDULE B TO

LEASE SUPPLEMENT NO. 1 ([YEAR] MSN [MSN])

STIPULATED LOSS VALUES

Stipulated Loss Value Determination Date             Stipulated Loss Value

 

   Schedule B   



--------------------------------------------------------------------------------

SCHEDULE B TO LEASE SUPPLEMENT NO. 1 ([YEAR] MSN [MSN])1

INTENTIONALLY DELETED FROM THE VERSION OF THIS DOCUMENT

FILED WITH THE FAA AS CONTAINING CONFIDENTIAL AND

PROPRIETARY INFORMATION

 

1 

Insert for FAA filing in lieu of Schedule B.

 

   Schedule B   



--------------------------------------------------------------------------------

ANNEX A

TO LEASE AGREEMENT ([YEAR] MSN [MSN])

DEFINITIONS

 

   Annex A   



--------------------------------------------------------------------------------

ANNEX B

TO LEASE AGREEMENT([YEAR] MSN [MSN])

RETURN CONDITIONS

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-1   



--------------------------------------------------------------------------------

A. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

B. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-2   



--------------------------------------------------------------------------------

C. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-3   



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

D. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

E. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-4   



--------------------------------------------------------------------------------

F. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-5   



--------------------------------------------------------------------------------

G. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

H. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-6   



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-7   



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

I. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-8   



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

J. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

K. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-9   



--------------------------------------------------------------------------------

L. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-10   



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

M. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

N. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

O. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-11   



--------------------------------------------------------------------------------

Q. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

R. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

S. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-12   



--------------------------------------------------------------------------------

T. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

U. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

V. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-13   



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-14   



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-15   



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-16   



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-17   



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-18   



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-19   



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-20   



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex B-21   



--------------------------------------------------------------------------------

ANNEX B TO LEASE AGREEMENT ([YEAR] MSN [MSN])1

INTENTIONALLY DELETED FROM THE VERSION OF THIS DOCUMENT

FILED WITH THE FAA AS CONTAINING CONFIDENTIAL AND

PROPRIETARY INFORMATION

 

1 

Insert for FAA filing in lieu of Annex B.

 

   Annex B-22   



--------------------------------------------------------------------------------

ANNEX C

TO LEASE AGREEMENT ([YEAR] MSN [MSN]

MID-TERM INSPECTION RECORDS LIST

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Annex C   



--------------------------------------------------------------------------------

ANNEX C TO LEASE AGREEMENT ([YEAR] MSN [MSN])1

INTENTIONALLY DELETED FROM THE VERSION OF THIS DOCUMENT

FILED WITH THE FAA AS CONTAINING CONFIDENTIAL AND

PROPRIETARY INFORMATION

 

1 

Insert for FAA filing in lieu of Annex C.

 

   Annex C   



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRUST AGREEMENT



--------------------------------------------------------------------------------

*

 

 

TRUST AGREEMENT ([YEAR] MSN [MSN])

dated as of [Date]

between

[NAME OF OWNER PARTICIPANT],

as Owner Participant

and

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION

 

 

Covering One Airbus [Model] Aircraft

(Generic Manufacturer and Model AIRBUS [Generic Model])

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS      1   

Section 1.01    Certain Definitions

     1   

ARTICLE II

  AUTHORITY TO EXECUTE CERTAIN OPERATIVE DOCUMENTS; DECLARATION OF TRUST      1
  

Section 2.01    Authority to Execute Documents

     1   

Section 2.02    Declaration of Trust

     2   

ARTICLE III

  ACCEPTANCE AND DELIVERY OF AIRCRAFT; ISSUANCE OF CERTIFICATES; LEASE OF
AIRCRAFT; REPLACEMENT      2   

Section 3.01    Authorization

     2   

Section 3.02    Conditions Precedent

     3   

Section 3.03    Replacement or Return of an Engine

     3   

ARTICLE IV

  RECEIPT, DISTRIBUTION AND APPLICATION OF INCOME FROM THE TRUST ESTATE      4
  

Section 4.01    Distribution of Payments

     4   

Section 4.02    Method of Payments

     5   

ARTICLE V

  DUTIES OF OWNER TRUSTEE      5   

Section 5.01    Certain Notices and Requests for Instructions; Related Actions

     5   

Section 5.02    Action Upon Instructions

     6   

Section 5.03    Indemnification

     6   

Section 5.04    No Duties Except as Specified in Operative Documents or
Instructions

     6   

Section 5.05    No Action Except Under Specified Documents or Instructions

     7   

Section 5.06    Limitations on Activities

     7   

ARTICLE VI

  OWNER TRUSTEE      8   

Section 6.01    Acceptance of Trust and Duties

     8   

Section 6.02    No Representations or Warranties as to Certain Matters

     8   

Section 6.03    No Segregation of Monies Required; Investment Thereof

     8   

Section 6.04    Reliance Upon Certificates; Counsel and Agents

     8   

Section 6.05    Not Acting in Individual Capacity

     9   

Section 6.06    Fees; Compensation

     9   

Section 6.07    Books and Records; Tax Returns

     9   

ARTICLE VII

  INDEMNIFICATION OF OWNER TRUSTEE BY OWNER PARTICIPANT      10   

Section 7.01    Owner Participant to Indemnify Trust Company

     10   

ARTICLE VIII

  TRANSFER OF OWNER PARTICIPANT’S INTEREST      11   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 8.01     Transfer of Interest

     11   

ARTICLE IX

  SUCCESSOR OWNER TRUSTEES      11   

Section 9.01     Resignation of Owner Trustee; Appointment of Successor

     11   

ARTICLE X

  SUPPLEMENTS AND AMENDMENTS TO TRUST AGREEMENT AND OTHER DOCUMENTS      12   

Section 10.01     Supplements and Amendments

     12   

Section 10.02     Discretion as to Execution of Documents

     13   

Section 10.03     Absence of Requirements as to Form

     13   

Section 10.04     Distribution of Documents

     13   

Section 10.05     No Request Needed as to Lease Supplements

     13   

ARTICLE XI

  MISCELLANEOUS      13   

Section 11.01     Termination of Trust Agreement

     13   

Section 11.02     Owner Participant Has No Legal Title in Trust Estate

     14   

Section 11.03     Assignment, Sale, etc. of Aircraft

     14   

Section 11.04     Third Party Beneficiary

     14   

Section 11.05     Notices

     14   

Section 11.06     Miscellaneous

     14   

ARTICLE XII

  CERTAIN LIMITATIONS ON CONTROL      15   

Section 12.01     Limitations on Control

     15   

Section 12.02     Discretion, Actions and Payments of Owner Trustee

     16   

Section 12.03     General

     16   

Section 12.04     Purpose

     16   

Section 12.05     Adverse Effect of Citizenship on Registration

     16   

ANNEXES

 

ANNEX A      —       DEFINITIONS

 

ii



--------------------------------------------------------------------------------

TRUST AGREEMENT ([YEAR] MSN [MSN])

THIS TRUST AGREEMENT ([YEAR] MSN [MSN]), dated as of [            ], [YEAR] (as
amended, modified or supplemented from time to time, this “Trust Agreement”), is
between [NAME OF OWNER PARTICIPANT], a [jurisdiction and organization] (together
with its successors and permitted assigns, the “Owner Participant”), and WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association (as
Owner Trustee, together with its successors and permitted assigns in such
capacity, “Owner Trustee”, and in its individual capacity, together with its
successors and permitted assigns in such capacity, “Trust Company”).

RECITALS:

1. On the Delivery Date, Owner Trustee will purchase the Aircraft from
Manufacturer and immediately following Owner Trustee’s purchase of the Aircraft,
Lessee will lease the Aircraft from Owner Trustee pursuant to the Lease
Agreement ([YEAR] MSN [MSN]) (such Lease together with Lease Supplement No. 1,
the “Lease”).

2. Owner Participant desires to create a trust for the purposes of the
acquisition of the Aircraft by Owner Trustee and the leasing of it to Lessee in
accordance with the Lease.

3. Trust Company is willing to accept the duties and obligations imposed hereby
on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the agreements contained in the other Operative Documents and the
acceptance by Owner Trustee of the trust hereby created, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Definitions. Unless the context otherwise requires, all
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth, and shall be construed and interpreted in the
manner described, in Annex A for all purposes of this Trust Agreement.

ARTICLE II

AUTHORITY TO EXECUTE CERTAIN OPERATIVE DOCUMENTS;

DECLARATION OF TRUST

Section 2.01 Authority to Execute Documents. Owner Participant hereby authorizes
and directs Owner Trustee (a) to execute and deliver the Participation
Agreement, the Lease, Lease Supplement No. 1 and any other agreements,
instruments or documents in the respective forms thereof in which delivered from
time to time by Owner Participant to Owner Trustee for execution and delivery,
(b) to execute and deliver all other agreements, instruments and



--------------------------------------------------------------------------------

certificates contemplated by the Operative Documents and (c) subject to the
terms hereof, to exercise its rights (upon instructions received from Owner
Participant) and perform its duties under the documents referred to in
clauses (a) and (b) in accordance with the terms thereof.

Section 2.02 Declaration of Trust. Trust Company hereby declares that it will
hold, in its capacity as Owner Trustee, the Trust Estate upon the trust
hereinafter set forth for the use and benefit of Owner Participant, subject,
however, to the provisions of the Lease and the other Operative Documents. The
name of the trust created hereby shall be “MSN [MSN] Trust” and such name may
(but need not) be used in any correspondence and filings made by Owner Trustee
in connection with the trust created hereby.

ARTICLE III

ACCEPTANCE AND DELIVERY OF AIRCRAFT; ISSUANCE OF

CERTIFICATES; LEASE OF AIRCRAFT; REPLACEMENT

Section 3.01 Authorization. Owner Participant hereby authorizes and directs
Owner Trustee to, and Owner Trustee agrees for the benefit of Owner Participant
that, on or prior to the Delivery Date, it will, subject to due compliance with
the terms of Section 3.02:

(a) execute and deliver each of the Operative Documents to which it is a party;

(b) purchase the Aircraft and accept from Manufacturer the Bills of Sale
therefor;

(c) authorize the financing statements contemplated by Section 4.1.9 of the
Participation Agreement;

(d) make application to the FAA for registration of the Aircraft in the name of
Owner Trustee by filing or causing to be filed (i) the FAA Bill of Sale,
(ii) the Application for Aircraft Registration with the FAA (together with,
without limitation, an affidavit from Owner Trustee stating that it is a Citizen
of the United States) and (iii) this Trust Agreement;

(e) cause the Aircraft to be leased to Lessee under the Lease;

(f) take such other action as may be required of Owner Trustee under the
Operative Documents to effectuate the transactions contemplated thereby; and

(g) execute and deliver all such other instruments, documents or certificates
and take all such other actions as may be requested of Owner Trustee to
effectuate the transactions contemplated under the Operative Documents, and take
all other actions in accordance with the directions of Owner Participant as
Owner Participant may deem necessary or advisable in connection with the
transactions contemplated hereby, the taking of any such action by Owner Trustee
in the presence (whether in person or pursuant to a conference call participated
in by each of Owner Trustee and Owner Participant and/or its counsel) of Owner
Participant or its counsel to evidence conclusively the direction of Owner
Participant.

 

2



--------------------------------------------------------------------------------

Section 3.02 Conditions Precedent. The right and obligation of Owner Trustee to
take the actions required by Section 3.01 shall be subject to the following
conditions precedent:

(a) the terms and conditions of Section 4.1 of the Participation Agreement shall
have been waived or complied with in a manner satisfactory to Owner Participant;
and

(b) the terms and conditions of Section 4.2 of the Participation Agreement shall
have been waived or complied with in a manner satisfactory to Owner Trustee.

Section 3.03 Replacement or Return of an Engine.

(a) Owner Participant hereby authorizes and directs Owner Trustee to, and Owner
Trustee agrees for the benefit of Owner Participant that it will, in the event
of any Replacement Engine being substituted pursuant to Section 8(d) of the
Lease (and subject to compliance with the terms thereof and the satisfaction of
the conditions thereunder), take the following actions:

(i) to the extent not previously accomplished by a prior authorization,
authorize a representative or representatives of Owner Trustee (who shall be an
employee or employees of Lessee) to accept delivery of such Replacement Engine,
if the seller of such Replacement Engine is not Lessee;

(ii) accept from Lessee or other vendor of such Replacement Engine a bill of
sale with respect to such Replacement Engine being furnished pursuant to
Section 8(d) of the Lease;

(iii) if the seller of such Replacement Engine is “situated in” a country that
has ratified the Cape Town Treaty, cooperate with Lessee to cause the sale of
such Replacement Engine to Lessor to be registered on the International Registry
as a Sale (or, if the seller of such Replacement Engine is not situated in a
country that has ratified the Cape Town Treaty, cooperate with Lessee’s
reasonable efforts to cause the seller to register the sale of such Replacement
Engine on the International Registry);

(iv) execute and deliver a Lease Supplement covering such Replacement Engine,
and cooperate with Lessee to cause such executed Lease Supplement to be filed
for recordation pursuant to the Transportation Code or, if necessary, pursuant
to the applicable laws of such jurisdiction other than the U.S. in which the
Aircraft is registered, as the case may be;

(v) cooperate with Lessee to cause the International Interest created pursuant
to the Lease Supplement in favor of Lessor with respect to such Replacement
Engine to be registered on the International Registry as an International
Interest;

(vi) transfer the Engine being replaced to Lessee or its designee in accordance
with Section 4(g) of the Lease; and

(vii) take such further action as may be contemplated by the Operative Documents
in connection with such replacement.

 

3



--------------------------------------------------------------------------------

In the event of the substitution of a Replacement Engine for any Engine, all
provisions of this Trust Agreement relating to such replaced Engine shall be
applicable to such Replacement Engine with the same force and effect as if such
Replacement Engine were the same engine as the Engine being replaced.

(b) Owner Participant hereby authorizes and directs Owner Trustee to, and Owner
Trustee agrees for the benefit of Owner Participant that it will, in the event
of an engine being transferred to Owner Trustee pursuant to the Return
Conditions (and subject to compliance with the terms of Annex B to the Lease and
the satisfaction of the conditions thereunder applicable to such engine):

(i) accept from Lessee or other vendor of such engine the bill of sale with
respect to such engine being furnished pursuant to the Return Conditions;

(ii) if the seller of such engine is “situated in” a country that has ratified
the Cape Town Treaty, cooperate with Lessee to cause the sale of such engine to
Lessor to be registered on the International Registry as a Sale (or, if the
seller of such engine is not situated in a country that has ratified the Cape
Town Treaty, cooperate with Lessee’s reasonable efforts to cause the seller to
register the sale of such engine on the International Registry);

(iii) transfer the Engine being replaced by such engine to Lessee or its
designee in accordance with Section 4(g) of the Lease; and

(iv) take such further action as may be contemplated by the Operative Documents
in connection with such replacement.

ARTICLE IV

RECEIPT, DISTRIBUTION AND APPLICATION

OF INCOME FROM THE TRUST ESTATE

Section 4.01 Distribution of Payments.

(a) Payments to Owner Trustee; Other Parties. Except as otherwise provided in
subsections (b) and (c), all Basic Rent, Supplemental Rent, insurance proceeds
and requisition, indemnity or other payments of any kind, in each case included
in the Trust Estate and received by Owner Trustee, shall be distributed
forthwith upon receipt by Owner Trustee in the following order of priority:
first, so much of such payment as shall be required to pay or reimburse Owner
Trustee for any fees or expenses not otherwise paid or reimbursed as to which
Owner Trustee is entitled to be so paid or reimbursed pursuant to the provisions
hereof or of the other Operative Documents shall be retained by Owner Trustee;
second, so much of the remainder for which provision as to the holding,
application or distribution thereof is contained in the Lease or any other
Operative Document shall be held, applied or distributed in accordance with the
terms of the Lease or such other Operative Document; and third, the balance, if
any, shall be paid to Owner Participant. Nothing herein is intended to limit or
restrict the payment of the Security Deposit to the Owner Participant.

 

4



--------------------------------------------------------------------------------

(b) Certain Distributions to Lessee. Any payment of the type referred to in
subsection (a) received by Owner Trustee shall, if required by the terms of the
Lease or any other Operative Document, be distributed to Lessee.

(c) Insurance Proceeds. Any proceeds of any insurance for loss or damage to the
Aircraft in excess of the Stipulated Loss Value for the Aircraft shall be paid
to Lessee. Any proceeds of any insurance for loss or damage to the Aircraft not
constituting an Event of Loss with respect to the Airframe, the Aircraft or any
Engine received by Owner Trustee and not required by the terms of the Lease to
be distributed to Lessee shall be applied as provided in Section 11(d) of the
Lease.

Section 4.02 Method of Payments. Owner Trustee shall make distributions or cause
distributions to be made to Owner Participant or Lessee, as applicable, pursuant
to this Article IV by transferring by wire transfer in immediately available
funds the amount to be distributed to such account or accounts of Owner
Participant or Lessee, as applicable, as they respectively may designate from
time to time by written notice to Owner Trustee (and Owner Trustee shall use
reasonable efforts to cause such funds to be transferred by wire transfer on the
same day as received, but in any case not later than the next Business Day);
provided, however, that Owner Trustee shall use its reasonable best efforts to
invest overnight, for the benefit of Owner Participant or Lessee, as applicable,
in Permitted Investments (but only to the extent such investments are available
and, if such investments are not available, then in such other investments
available to Owner Trustee which, after consultation with Owner Participant or
Lessee, as applicable, Owner Participant or Lessee, as applicable, shall
direct), all funds not transferred by wire transfer on the same day as they were
received. Notwithstanding the foregoing, Owner Trustee will, if so requested by
Owner Participant or Lessee, as applicable, by written notice, pay any and all
amounts payable by Owner Trustee hereunder to Owner Participant or Lessee, as
applicable, either (a) by crediting such amount or amounts to an account or
accounts maintained by Owner Participant or Lessee, as applicable, with Owner
Trustee in immediately available funds or (b) by mailing an official bank check
or checks in such amount or amounts payable to Owner Participant or Lessee, as
applicable, at such address as Owner Participant or Lessee, as applicable, shall
have designated in writing to Owner Trustee.

ARTICLE V

DUTIES OF OWNER TRUSTEE

Section 5.01 Certain Notices and Requests for Instructions; Related Actions. If
Owner Trustee shall have knowledge of any Event of Default or Event of Loss,
Owner Trustee shall give to Owner Participant prompt telephonic or facsimile
notice thereof followed by prompt confirmation thereof by certified mail,
postage prepaid. Subject to the terms of Sections 5.03 and 5.06 and Article XII,
Owner Trustee shall (i) in the case of an Event of Default, take such action or
shall refrain from taking such action, not inconsistent with the provisions of
the Lease and the Participation Agreement, with respect to such Event of Default
as Owner Trustee shall be directed in writing by Owner Participant, and (ii) in
the case of an Event of Loss, take such action or refrain from taking such
action as is provided in the Lease and the Participation Agreement. For all
purposes of the Operative Documents, Owner Trustee shall not be deemed to have
knowledge of an Event of Default or Event of Loss unless notified in writing
thereof in the

 

5



--------------------------------------------------------------------------------

manner and at the address set forth in Section 11.05 or unless an officer in the
corporate trust administration department of Owner Trustee who has
responsibility for, or familiarity with, the transactions contemplated under the
Operative Documents or any Vice President in such corporate trust administration
department has actual knowledge thereof.

Section 5.02 Action Upon Instructions. Subject in all respects to the terms of
Sections 5.01, 5.03 and 5.06 and Article XII and to the terms of the other
Operative Documents, upon the written instructions at any time and from time to
time of Owner Participant, Owner Trustee will take such of the following actions
not inconsistent with the provisions of the Lease and Participation Agreement,
as may be specified in such instructions: (a) give such notice or direction or
exercise such right, remedy or power hereunder or under any Operative Document,
or in respect of all or any part of the Trust Estate, as shall be specified in
such instructions; (b) take such action to preserve or protect the Trust Estate
(including the discharge of any Liens) as may be specified in such instructions;
(c) approve as satisfactory to it all matters required by the terms of the Lease
and the other Operative Documents to be satisfactory to Owner Trustee, it being
understood that, without written instructions of Owner Participant, Owner
Trustee shall not approve any such matter as satisfactory to it; (d) subject to
the rights, if any, of Lessee under the Operative Documents, after the
expiration or earlier termination of the Lease, convey all of Owner Trustee’s
right, title and interest in and to the Aircraft for such amount, on such terms
and to such purchaser or purchasers as shall be designated in such instructions,
or lease the Aircraft on such terms as shall be set forth in such instructions
or deliver the Aircraft to the Person designated in such instructions in
accordance with such instructions; and (e) take or refrain from taking such
other action or actions as may be specified in such instructions. In the event
that Owner Trustee is unsure of the application of any provision of this Trust
Agreement or any other Operative Document, Owner Trustee may request and rely
upon instructions of Owner Participant.

Section 5.03 Indemnification. Owner Trustee shall not be required to take or
refrain from taking any action under Section 5.01 or 5.02 unless Owner Trustee
shall have been indemnified by Owner Participant, in manner and form
satisfactory to Owner Trustee, against any liability, cost or expense (including
reasonable counsel fees and disbursements) which may be incurred in connection
therewith, other than any such liability, cost or expense which results from the
willful misconduct or gross negligence of Owner Trustee, or the failure of Owner
Trustee to use ordinary care in the receipt and disbursement of funds, and, if
Owner Participant shall have directed Owner Trustee to take or refrain from
taking any such action, Owner Participant agrees to pay the reasonable fees and
charges of Owner Trustee for the services performed or to be performed by it
pursuant to such direction. Owner Trustee shall not be required to take any
action under Section 5.01 or 5.02 if Owner Trustee shall reasonably determine,
or shall have been advised by counsel, that such action is contrary to the terms
of any Operative Document or is contrary to Law.

Section 5.04 No Duties Except as Specified in Operative Documents or
Instructions. Owner Trustee shall not have any duty or obligation to manage,
control, use, sell, dispose of or otherwise deal with the Aircraft or any other
part of the Trust Estate, or otherwise to take or refrain from taking any action
under or in connection with the Operative Documents, except as expressly
required by the terms of the Operative Documents or (to the extent not
inconsistent with the provisions of the Lease and the Participation Agreement)
in written instructions from

 

6



--------------------------------------------------------------------------------

Owner Participant received pursuant to the terms of Section 5.01 or 5.02, and no
implied duties or obligations shall be read into the Operative Documents against
Owner Trustee. Without limiting the generality of the foregoing, Owner Trustee
shall have no duty (i) to see to any registration of the Aircraft or any
recording or filing of the Lease, this Trust Agreement or of any supplement to
any thereof or to see to the maintenance of any such registration, rerecording
or refiling, except that Owner Trustee shall comply with its obligations under
Sections 6.3.1 and 6.4.4 of the Participation Agreement, (ii) to see to any
insurance on the Aircraft or to effect or maintain any such insurance, whether
or not Lessee shall be in default with respect thereto, other than to forward to
Owner Participant copies of all reports and other information which Owner
Trustee receives from Lessee pursuant to Section 11 of the Lease, to the extent
not received by Owner Participant directly from Lessee, (iii) to see to the
payment or discharge of any Tax or any Lien with respect to, assessed or levied
against any part of the Trust Estate, except as provided by Section 6.07 hereof
or Section 4(d) of the Lease, (iv) to confirm or verify any financial statements
of Lessee or (v) to inspect the Aircraft or Lessee’s books and records with
respect to the Aircraft.

Section 5.05 No Action Except Under Specified Documents or Instructions. Owner
Trustee shall have no power or authority to, and Owner Trustee agrees that it
will not, manage, control, use, sell, dispose of or otherwise deal with the
Aircraft or any other part of the Trust Estate except (a) as expressly required
by the terms of any of the Operative Documents or (b) as expressly provided in
written instructions from Owner Participant pursuant to Section 5.01 or 5.02
that are not inconsistent with the terms of the Operative Documents.

Section 5.06 Limitations on Activities. Owner Participant and Trust Company
agree to, and Owner Participant shall not direct Owner Trustee to take any
action in contravention of, the following:

(a) Owner Trustee shall not engage in any business or any other activity except
as expressly permitted by the Operative Documents.

(b) Except as expressly permitted by Section 8.3 of the Participation Agreement,
Owner Trustee shall not (i) create, incur or assume any indebtedness for money
borrowed, (ii) assume or guarantee or become obligated for the debts of, or hold
out the Trust Estate as being available to satisfy the obligations of, Owner
Participant or any other Person or (iii) pledge any or all of the Trust Estate
for the benefit of Owner Participant or any other Person.

(c) Owner Trustee shall maintain bank accounts, financial statements, and other
books and records for the trust created hereunder separate from those of Owner
Participant or any other Person.

(d) Owner Trustee shall hold the Trust Estate in its own name, as trustee, and
shall conduct its activities as Owner Trustee in its own name, as trustee, or in
the name of the trust specified in Section 2.02.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

OWNER TRUSTEE

Section 6.01 Acceptance of Trust and Duties. Trust Company accepts the trust
hereby created and agrees to perform the same but only upon the terms hereof
applicable to it. Trust Company also agrees to receive and disburse all monies
received by it constituting part of the Trust Estate upon the terms hereof.
Trust Company, shall not be answerable or accountable under any circumstances,
except for (a) its own willful misconduct or gross negligence, (b) its failure
to use ordinary care in receiving or disbursing funds, (c) liabilities that may
result from the inaccuracy of any representation or warranty of Trust Company
(or from the failure by Trust Company to perform any covenant) in any Operative
Document and (d) Taxes on or measured by any fees, commissions or other
compensation received as compensation for services rendered as Owner Trustee;
provided, however, that the failure to act or perform in the absence of
instructions after Owner Trustee has requested instructions from Owner
Participant pursuant to the last sentence of Section 5.02 shall not constitute
willful misconduct or gross negligence for purposes of clause (a) of this
Section.

Section 6.02 No Representations or Warranties as to Certain Matters. NEITHER
OWNER TRUSTEE NOR TRUST COMPANY MAKES OR SHALL BE DEEMED TO HAVE MADE HEREIN ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE AIRWORTHINESS, VALUE,
CONDITION, WORKMANSHIP, DESIGN, OPERATION, MERCHANTABILITY OR FITNESS FOR USE OR
FOR A PARTICULAR PURPOSE OF THE AIRCRAFT OR ANY ENGINE OR ANY PART THEREOF, AS
TO THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AS TO
THE ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT, OR AS TO
THE ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
AIRCRAFT OR ANY ENGINE OR ANY PART THEREOF, except that nothing set forth in
this sentence shall derogate from the representations and warranties made by
Owner Trustee or Trust Company in or pursuant to any Operative Document.

Section 6.03 No Segregation of Monies Required; Investment Thereof. Monies
received by Owner Trustee hereunder need not be segregated in any manner, except
to the extent required by Law, and may be deposited under such general
conditions as may be prescribed by Law, and shall be invested as provided in
Section 4.02 hereof or Section 22 of the Lease, as applicable; provided that
such monies shall not be commingled with any funds or assets of Owner
Participant.

Section 6.04 Reliance Upon Certificates; Counsel and Agents. Owner Trustee shall
incur no liability to anyone in acting in reliance upon any signature,
instrument, notice, resolution, request, consent, order, certificate, report,
opinion, bond or other document or paper reasonably believed by it to be genuine
and reasonably believed by it to be signed by the proper party or parties.
Unless other evidence in respect thereof is specifically prescribed herein, any
request, direction, order or demand of Owner Participant or Lessee mentioned
herein or in any of the other Operative Documents shall be sufficiently
evidenced by written instruments signed by

 

8



--------------------------------------------------------------------------------

a person purporting to be an officer of Owner Participant or Lessee, as the case
may be. Owner Trustee may accept a copy of a resolution of the board of
directors of Lessee or Owner Participant, as the case may be, certified by the
Secretary or an Assistant Secretary of Lessee or Owner Participant, as the case
may be, as conclusive evidence that such resolution has been duly adopted by
said board of directors and that the same is in full force and effect. As to any
fact or matter the manner of ascertainment of which is not specifically
described herein, Owner Trustee may for all purposes hereof rely on a
certificate signed by an officer of Lessee or Owner Participant, as the case may
be, as to such fact or matter, and such certificate shall constitute full
protection to Owner Trustee for any action taken or omitted to be taken by it in
good faith in reliance thereon.

Section 6.05 Not Acting in Individual Capacity. Wells Fargo Bank Northwest,
National Association is entering into the Operative Documents solely in its
capacity as Owner Trustee under this Trust Agreement and not in its individual
capacity (except as expressly provided in the Operative Documents) and in no
case shall Wells Fargo Bank Northwest, National Association (or any entity
acting as successor Owner Trustee under the Trust Agreement) be personally
liable for or on account of any of the statements, representations, warranties,
covenants or obligations stated to be those of Lessor or Owner Trustee under the
Operative Documents; provided, however, that Wells Fargo Bank Northwest,
National Association (or any such successor Owner Trustee) shall be personally
liable under the Operative Documents for its own gross negligence, its own
simple negligence in the handling of funds actually received by it in accordance
with the terms of the Operative Documents, its willful misconduct and its breach
of its covenants, representations and warranties in the Operative Documents, to
the extent covenanted or made in its individual capacity or as otherwise
expressly provided in the Operative Documents; provided, further, that nothing
contained in this Section shall be construed to limit the exercise and
enforcement in accordance with the terms of the Operative Documents of rights
and remedies against the Trust Estate.

Section 6.06 Fees; Compensation. Lessee agrees to pay the fees and expenses of
Owner Trustee as provided in Section 7.4 of the Participation Agreement.

Section 6.07 Books and Records; Tax Returns. Owner Trustee shall be responsible
for keeping all appropriate books and records relating to the receipt and
disbursement by it of all monies under this Trust Agreement or any agreement
contemplated hereby. At the request of Owner Participant, Owner Trustee shall be
responsible for causing to be prepared all income tax returns required to be
filed with respect to the trust created hereby and shall execute and file such
returns; provided that Owner Participant shall pay all costs and expenses
incurred in connection therewith. In addition, Owner Trustee will file any
withholding or other information returns required by the Code or the regulations
thereunder (including, without limitation, IRS Forms 1042 and 1042-S or any
similar or successor forms) with respect to payments received by it under the
Operative Documents or distributed by it hereunder, and will withhold, and
deposit with the relevant taxing authority, any required U.S. federal tax with
respect thereto, in accordance with U.S. federal Tax Laws. Owner Participant
shall furnish to Owner Trustee such duly completed and executed forms,
statements or certificates, as may be reasonably requested by Owner Trustee, in
order for Owner Trustee to file any such returns and to otherwise comply with
any withholding or other requirements, and will promptly notify Owner Trustee if
any such form, statement or certificate becomes obsolete or incorrect. Owner
Participant shall be

 

9



--------------------------------------------------------------------------------

responsible for causing to be prepared and filed, at its expense, all income tax
returns required to be filed by Owner Participant. Each party hereto, upon
request of the other party, will furnish any information in its possession or
reasonably available to it as may be reasonably requested by the other party in
connection with the preparation of such tax returns or to otherwise comply with
the requirements of any taxing authority with respect to the transactions
contemplated by the Operative Documents.

ARTICLE VII

INDEMNIFICATION OF OWNER TRUSTEE

BY OWNER PARTICIPANT

Section 7.01 Owner Participant to Indemnify Trust Company. Owner Participant
hereby agrees, whether or not any of the transactions contemplated hereby shall
be consummated, to assume liability for, and does hereby indemnify, protect,
save and keep harmless Trust Company, and its successors, assigns, legal
representatives, agents and servants, from and against any and all Claims and
Taxes (excluding any Taxes payable by Trust Company on or measured by any fees,
commissions or other compensation received for services rendered as Owner
Trustee hereunder) of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against Trust Company in any way relating to or arising
out of this Trust Agreement or any of the other Operative Documents or the
enforcement of any of the terms of any thereof, or in any way relating to or
arising out of the use, possession, operation, control, delivery, maintenance,
repair, substitution, replacement, or other disposition of the Aircraft
(including, without limitation, with respect thereto, any such Claim for patent,
trademark or copyright infringement), or in any way relating to or arising out
of the administration of the Trust Estate or the action or inaction of Owner
Trustee or Trust Company hereunder; provided that such indemnification shall not
extend to any of the foregoing resulting from (a) the willful misconduct or
gross negligence on the part of Owner Trustee or Trust Company, (b) failure on
the part of Owner Trustee or Trust Company to use ordinary care in receiving or
disbursing funds, (c) the inaccuracy of any representation or warranty of Trust
Company (or from the failure of Trust Company to perform any covenant) in any
Operative Document or (d) a breach by Trust Company of its covenants set forth
in Section 5.04 hereof and the first sentence of Section 5.01 hereof; provided,
further, that (i) Owner Participant shall be liable under this Section only to
the extent that Trust Company is indemnified by Lessee pursuant to Section 7 of
the Participation Agreement and (ii) Trust Company shall not make any claim for
indemnification or other payment from the Owner Participant pursuant to this
Section 7.01 unless and until Trust Company shall have first made demand upon
Lessee for such indemnification. The indemnities contained in this
Section extend to Trust Company and shall not be construed as indemnities of the
Trust Estate (except to the extent, if any, that the Trust Company has been
reimbursed by the Trust Estate for amounts covered by the indemnities contained
in this Section). The indemnities contained in this Section shall survive the
termination of this Trust Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE VIII

TRANSFER OF OWNER PARTICIPANT’S INTEREST

Section 8.01 Transfer of Interest. All provisions of Section 8.2 of the
Participation Agreement shall (with the same force and effect as if set forth in
full, mutatis mutandis, in this Section) be applicable to any direct or indirect
Transfer by Owner Participant of any or all of its right, title or interest in
and to this Trust Agreement or any of the other Operative Documents or the Trust
Estate or any proceeds therefrom.

ARTICLE IX

SUCCESSOR OWNER TRUSTEES

Section 9.01 Resignation of Owner Trustee; Appointment of Successor.

(a) Resignation or Removal. Owner Trustee (i) shall resign if required to do so
pursuant to Section 9.3 of the Participation Agreement and (ii) may resign at
any time without cause by giving at least 60 days prior written notice to Owner
Participant and Lessee, such resignation to be effective upon the acceptance of
appointment by the successor Owner Trustee under Section 9.01(b). In addition,
subject to Article XII and subject to Section 6.2.2 of the Participation
Agreement, Owner Participant may at any time remove Owner Trustee, only for
cause (or, at any time when the Aircraft is registered in a non-United States
jurisdiction, with or without cause), by a notice in writing delivered to Owner
Trustee and Lessee, such removal to be effective upon the acceptance of
appointment by the successor Owner Trustee under Section 9.01(b). In the case of
the resignation or removal of Owner Trustee, subject to Article XII and subject
to Section 6.2.2 of the Participation Agreement, Owner Participant may appoint a
successor Owner Trustee by an instrument in writing signed by Owner Participant
with the prior written consent of Lessee, such consent not to be unreasonably
withheld; provided that, if an Event of Default shall have occurred and be
continuing, then no such prior written consent of Lessee shall be so required.
If a successor Owner Trustee shall not have been appointed within 30 days after
such notice of resignation or removal, Owner Trustee or Lessee may apply to any
court of competent jurisdiction to appoint a successor Owner Trustee to act
until such time, if any, as a successor shall have been appointed as above
provided. Any successor Owner Trustee so appointed by such court shall
immediately and without further act be superseded by any successor Owner Trustee
appointed as above provided within one year from the date of the appointment by
such court.

(b) Execution and Delivery of Documents, etc. Any successor Owner Trustee,
however appointed, shall execute and deliver to the predecessor Owner Trustee an
instrument accepting such appointment and shall give Owner Participant and
Lessee written notice of such acceptance. Upon the execution and delivery of
such instrument, such successor Owner Trustee, without further act, shall become
vested with all the estates, properties, rights, powers, duties and trust of the
predecessor Owner Trustee in the trust hereunder with like effect as if
originally named Owner Trustee herein; but nevertheless, upon the written
request of such successor Owner Trustee, such predecessor Owner Trustee shall
execute and deliver an instrument transferring to such successor Owner Trustee,
upon the trust herein expressed, all the

 

11



--------------------------------------------------------------------------------

estates, properties, rights, powers and trust of such predecessor Owner Trustee,
and such predecessor Owner Trustee shall duly assign, transfer, deliver and pay
over to such successor Owner Trustee all monies or other property then held by
such predecessor Owner Trustee as Owner Trustee upon the trust herein expressed,
together with all the books and records maintained by such predecessor Owner
Trustee with respect to such trust pursuant to Sections 5.04, 5.06 and 6.07.
Upon the appointment of any successor Owner Trustee hereunder, the predecessor
Owner Trustee will complete, execute and deliver to the successor Owner Trustee
such documents as are necessary to cause registration of the Aircraft included
in the Trust Estate to be transferred upon the records of the FAA, or the
International Registry or other governmental authority having jurisdiction, into
the name of the successor Owner Trustee.

(c) Qualification. Any successor Owner Trustee, however appointed, shall be a
Citizen of the United States and shall also be a bank or trust company organized
under the laws of the United States or any state thereof having a combined
capital and surplus of at least $100,000,000 (or having a combined capital and
surplus of at least $25,000,000 and the obligations of which are guaranteed by a
corporation or a bank or trust company having a combined capital and surplus of
at least $100,000,000), if there be such an institution willing, able and
legally qualified to perform the duties of Owner Trustee hereunder upon
reasonable and customary terms.

(d) Merger, etc. Any corporation into which Trust Company may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which Trust Company shall be a
party, or any corporation to which substantially all the corporate trust
business of Trust Company may be transferred, shall, subject to the terms of
Section 9.01(c), be the institution acting as Owner Trustee hereunder without
further act. Trust Company shall pay all costs and expenses associated with such
merger, conversion or consolidation, without indemnification or reimbursement
from either Lessee or Owner Participant, and shall obtain all necessary
documentation properly to reflect such merger, conversion or consolidation.

ARTICLE X

SUPPLEMENTS AND AMENDMENTS TO TRUST AGREEMENT

AND OTHER DOCUMENTS

Section 10.01 Supplements and Amendments. Subject to Section 6.4.6(b) of the
Participation Agreement, at any time and from time to time, upon the written
request of Owner Participant, (a) Owner Trustee, together with Owner
Participant, shall execute a supplement to this Trust Agreement for the purpose
of adding provisions to, or changing or eliminating provisions of, this Trust
Agreement as specified in such request, and (b) Owner Trustee shall enter into
such written amendment of or supplement to any other Operative Document as
Lessee may agree to and as may be specified in such request, or execute and
deliver such written waiver or modification of or consent under the terms of any
such Operative Document as Lessee may agree to and as may be specified in such
request. Notwithstanding the foregoing, except to the extent permitted by
Section 6.4.6(b) of the Participation Agreement, no supplement to this Trust
Agreement or waiver or modification of the terms hereof shall be permitted.

 

12



--------------------------------------------------------------------------------

Section 10.02 Discretion as to Execution of Documents. If in the opinion of
Owner Trustee any document required to be executed pursuant to the terms of
Section 10.01 adversely affects any right, duty, immunity or indemnity in favor
of Trust Company or Owner Trustee hereunder or under any other Operative
Document, Owner Trustee may in its discretion decline to execute such document.

Section 10.03 Absence of Requirements as to Form. It shall not be necessary for
any written request furnished pursuant to Section 10.01 to specify the
particular form of the proposed documents to be executed pursuant to such
Section, but it shall be sufficient if such request shall indicate the substance
thereof.

Section 10.04 Distribution of Documents. Promptly after the execution by Owner
Trustee of any document entered into pursuant to Section 10.01, Owner Trustee
shall mail, by certified mail, postage prepaid, a conformed copy thereof to
Owner Participant, but the failure of Owner Trustee to mail such conformed copy
shall not impair or affect the validity of such document.

Section 10.05 No Request Needed as to Lease Supplements. No written request
pursuant to Section 10.01 shall be required to enable Owner Trustee to enter
into any Lease Supplement with Lessee pursuant to Section 3.01 or
Section 3.03(a).

ARTICLE XI

MISCELLANEOUS

Section 11.01 Termination of Trust Agreement. This Trust Agreement and the trust
created hereby shall terminate and this Trust Agreement shall be of no further
force or effect upon the earliest of (a) the later of (i) the sale or other
final disposition by Owner Trustee of all property constituting part of the
Trust Estate and the final distribution by Owner Trustee of all monies or other
property or proceeds constituting part of the Trust Estate in accordance with
Article IV, and (ii) the expiration or termination of the Lease in accordance
with its terms; provided that at such time Lessee shall have fully complied with
all of the terms of the Participation Agreement and the Lease or (b) 110 years
less one day after the earlier execution of this Trust Agreement by either Trust
Company or Owner Participant (or, without limiting the generality of the
foregoing, if legislation shall become effective providing for the validity or
permitting the effective grant of such rights, privileges and options for a
period in gross, exceeding the period for which such rights, privileges and
options are stated in this clause (b) to extend and be valid, then such rights,
privileges or options shall not terminate as aforesaid in this clause (b) but
shall extend to and continue in effect, but only if such non-termination and
extension shall then be valid under applicable law, until such time as the same
shall under applicable law cease to be valid), whereupon all monies or other
property or proceeds constituting part of the Trust Estate shall be distributed
in accordance with the terms of Article IV or (c) the election of Owner
Participant by notice to Owner Trustee to revoke the trust created hereby;
otherwise this Trust Agreement and the trust created hereby shall continue in
full force and effect in accordance with the terms hereof. Notwithstanding the
foregoing, the provisions of Section 6.4.6 of the Participation Agreement shall
apply hereto.

 

13



--------------------------------------------------------------------------------

Section 11.02 Owner Participant Has No Legal Title in Trust Estate. Owner
Participant does not have legal title to any part of the Trust Estate. No
transfer, by operation of law or otherwise, of any right, title and interest of
Owner Participant in and to the Trust Estate hereunder shall operate to
terminate this Trust Agreement or the trust hereunder or entitle any successors
or transferees of Owner Participant to an accounting or to the transfer of legal
title to any part of the Trust Estate.

Section 11.03 Assignment, Sale, etc. of Aircraft. Any Transfer of the Aircraft
by Owner Trustee made pursuant to and in accordance with the terms hereof or of
the Lease or the Participation Agreement shall bind Owner Participant and shall
be effective to Transfer all right, title and interest of Owner Trustee and
Owner Participant in and to the Aircraft. No assignee, purchaser, transferee or
other grantee shall be required to inquire as to the authorization, necessity,
expediency or regularity of such Transfer or as to the application of any sale
or other proceeds with respect thereto by Owner Trustee.

Section 11.04 Third Party Beneficiary. Lessee shall be an express third party
beneficiary of this Trust Agreement to the extent the provisions of this Trust
Agreement by their terms expressly confer upon Lessee any right or remedy.

Section 11.05 Notices. Unless otherwise expressly specified or permitted by the
terms hereof, all notices, requests, demands, authorizations, directions,
consents or waivers required or permitted under the terms and provisions of this
Trust Agreement shall be in English and in writing, and given by United States
registered or certified mail, return receipt requested, postage prepaid,
overnight courier service or facsimile, and any such notice shall be effective
when received (or, if delivered by facsimile, upon completion of transmission
and confirmation by the sender (by a telephone call to a representative of the
recipient or by machine confirmation) that such transmission was received) and
addressed as follows: (a) if to Lessee, Owner Trustee or Trust Company, to the
respective addresses set forth in Section 10.1 of the Participation Agreement,
and (b) if to Owner Participant, to such address as it shall have furnished by
notice to Owner Trustee, or, until an address is so furnished, to the respective
address set forth in Section 10.1 of the Participation Agreement. Any party, by
notice to the other parties hereto, may designate different addresses for
subsequent notices or communications. Whenever the words “notice” or “notify” or
similar words are used herein, they mean the provision of formal notice as set
forth in this Section.

Section 11.06 Miscellaneous.

(a) Any provision of this Trust Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(b) No term or provision of this Trust Agreement may be changed, waived,
discharged or terminated orally, but only by an instrument in writing entered
into in compliance with the terms of Article X; and any waiver of the terms
hereof shall be effective only in the specified instance and for the specific
purpose given.

 

14



--------------------------------------------------------------------------------

(c) This Trust Agreement and the other Operative Documents, and all
certificates, instruments and other documents relating thereto delivered and to
be delivered from time to time pursuant to the Operative Documents, supersede
any and all representations, warranties and agreements (other than any Operative
Document) prior to the date of this Trust Agreement, written or oral, between or
among any of the parties hereto relating to the transactions contemplated hereby
and thereby.

(d) This Trust Agreement may be executed in any number of counterparts (and each
of the parties hereto shall not be required to execute the same counterpart).
Each counterpart of this Trust Agreement, including a signature page executed by
each of the parties hereto shall be an original, but all of such counterparts
together shall constitute one instrument.

(e) This Trust Agreement shall be binding upon and inure to the benefit of,
Owner Participant and, subject to the provisions of Article VIII hereof, its
successors and permitted assigns, Owner Trustee and its successors as Owner
Trustee under this Trust Agreement and Trust Company and its successors and
permitted assigns. Any request, notice, direction, consent, instruction, waiver
or other instrument or action by Owner Participant shall bind its successors and
permitted assigns.

(f) THIS TRUST AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF UTAH, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE.

ARTICLE XII

CERTAIN LIMITATIONS ON CONTROL1

Section 12.01 Limitations on Control. Notwithstanding any other provision of
this Trust Agreement, but subject to Sections 12.02 and 12.04, Owner Participant
will have no rights or powers to direct, influence or control Owner Trustee in
the performance of Owner Trustee’s duties under this Trust Agreement in
connection with any matters involving the ownership and operation of the
Aircraft by Owner Trustee. In all such matters, Owner Trustee shall have
absolute and complete discretion in connection therewith and shall be free of
any kind of influence or control whatsoever by Owner Participant, and Owner
Trustee shall exercise its duties under this Trust Agreement in connection with
matters involving the ownership and operation of the Aircraft by Owner Trustee
as it, in its discretion, shall deem necessary to protect the interests of the
United States, notwithstanding any countervailing interest of any foreign power
which, or whose citizens, may have a direct or indirect interest in Owner
Participant, and any such action by Owner Trustee shall not be considered
malfeasance or in breach of any obligation which Owner Trustee might otherwise
have to Owner Participant; provided, however, that subject to the foregoing
limitations, Owner Trustee shall exercise its discretion in all matters
involving the ownership and operation of the Aircraft by Owner Trustee (a) with
due regard for the interests of Owner Participant and (b) in a manner not
inconsistent with the provisions of the

 

 

1 

Provision subject to change pursuant to FAA regulations regarding NCT.

 

15



--------------------------------------------------------------------------------

Operative Documents; provided, further, that Owner Participant may confer with
Owner Trustee and/or Owner Trustee may consult with Owner Participant in
connection with such matters involving the ownership and operation of the
Aircraft (it being understood that any advice, opinion or suggestion obtained by
Owner Trustee in the course of such conferring or consulting shall not be
binding on Owner Trustee, but that Owner Trustee shall be free to follow or
disregard such advice, opinion or suggestion in the exercise of its discretion).
In addition, Owner Participant may not remove Owner Trustee or any successor
Owner Trustee appointed hereunder, except for cause. Owner Trustee agrees to
promptly notify Owner Participant of the exercise of its duties under this Trust
Agreement in connection with matters involving the ownership and operation of
the Aircraft by Owner Trustee.

Section 12.02 Discretion, Actions and Payments of Owner Trustee. Subject to the
requirements of Section 12.01, Owner Trustee agrees that it will not, unless
expressly required by the terms of this Trust Agreement, without the prior
consent of Owner Participant, (a) sell, transfer, assign, lease, mortgage,
pledge or otherwise dispose of the Aircraft or other assets held in the Trust
Estate relating thereto or (b) amend or waive any rights under any Operative
Document, or give any consents under any Operative Documents. Notwithstanding
any other provision of this Article XII, the grant of the rights of Owner
Trustee set forth in Section 12.01 shall not extend to any other rights, powers
or privileges in respect of the beneficial interest of Owner Participant in the
Trust Estate, and Owner Participant (and not Owner Trustee) shall be entitled to
receive from Owner Trustee or otherwise all payments of whatsoever kind and
nature payable to Owner Participant pursuant to this Trust Agreement in the same
manner as if the rights permitted to be exercised by Owner Trustee as described
in Section 12.01 had not been transferred to Owner Trustee and held in trust
hereunder.

Section 12.03 General. Owner Trustee and Owner Participant hereby agree with
each other that if Persons who are neither Citizens of the United States nor
resident aliens have the power to direct or remove Owner Trustee, either
directly or indirectly through the control of another Person, those Persons
together shall not have more than 25% of the aggregate power to direct or remove
Owner Trustee.

Section 12.04 Purpose. The purpose of this Article XII is to give Owner Trustee
the power to manage and control the Aircraft with respect to matters involving
the ownership and operation of the Aircraft by Owner Trustee so as to ensure
that (a) the Aircraft shall be controlled with respect to such matters by a
Citizen of the United States, and (b) Owner Trustee shall be able to give the
affidavit required by Section 47.7(c)(2)(iii) of the Federal Aviation
Regulations, 14 C.F.R. §47.7(c)(2)(iii). This Article XII shall be construed in
furtherance of the foregoing purposes; provided, however, that this Article XII
shall be ignored and given no force or effect: (i) if Owner Participant
determines that it meets the requirements for a Citizen of the United States and
both Owner Participant and Owner Trustee file with the FAA the affidavits
required by Section 47.7(c)(2)(ii) of the Federal Aviation Regulations, 14
C.F.R. §47.7(c)(2)(ii), or (ii) during periods when the Aircraft has been
registered in a non-United States jurisdiction and a de-registration telex has
been issued by the FAA in connection with the re-registration of the Aircraft in
such non-United States jurisdiction.

Section 12.05 Adverse Effect of Citizenship on Registration. If the right (a) to
exercise voting or similar rights hereunder by Owner Participant, or (b) (i) to
direct, influence, or limit the

 

16



--------------------------------------------------------------------------------

exercise of, or (ii) to prevent the direction or influence of, or (iii) place
any limitation on the exercise of, Owner Trustee’s authority, or (c) to remove
Owner Trustee, would adversely affect the United States registration of the
Aircraft, Owner Participant shall have no such right; provided, however, that
this Section shall be of no force or effect during periods in which the Aircraft
is registered in a non-United States jurisdiction.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION By  

 

  Name:   Title: [NAME OF OWNER PARTICIPANT] By  

 

  Name:   Title:

 

18



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

 

  

ANNEX A

Page 1

  



--------------------------------------------------------------------------------

*

CONFIDENTIAL: Subject to Restrictions on Dissemination

Set Forth in Section 10.4 of this Agreement

 

 

PARTICIPATION AGREEMENT ([YEAR]

MSN [MSN])

dated as of

[Date]

among

AMERICAN AIRLINES, INC.,

as Lessee

[NAME OF OWNER PARTICIPANT],

as Owner Participant

and

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,

not in its individual capacity, except as expressly provided herein,

but solely as Owner Trustee

 

 

Covering One Airbus [Model] Aircraft

(Generic Manufacturer and Model AIRBUS [Generic Model])

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  Definitions      1   

Section 2.

  Lease of Aircraft      1   

Section 3.

  Closing      1   

Section 4.

  Conditions Precedent      2   

4.1

 

Conditions Precedent to Obligations of Owner Participant

     2   

4.2

 

Conditions Precedent to Obligations of Owner Trustee

     5   

4.3

 

Conditions Precedent to Obligations of Lessee

     6   

4.4

 

Aviation Counsel Opinions

     7   

Section 5.

  Representations and Warranties      8   

5.1

 

Representations and Warranties of Lessee

     8   

5.2

 

Representations and Warranties of Owner Participant

     9   

5.3

 

Representations and Warranties of Owner Trustee and Trust Company

     11   

Section 6.

  Covenants and Agreements      13   

6.1

 

Covenants of Lessee

     13   

6.2

 

Covenants of Owner Participant

     16   

6.3

 

Covenants of Owner Trustee and Trust Company

     17   

6.4

 

Other Covenants

     18   

6.5

 

Filings

     20   

Section 7.

  Indemnification and Expenses      21   

7.1

 

General Indemnity

     21   

7.2

 

General Tax Indemnity

     24   

7.3

 

Survival; Other

     29   

7.4

 

Expenses

     31   

Section 8.

  Assignment or Transfer of Interests      31   

8.1

 

Owner Trustee

     31   

8.2

 

Owner Participant

     33   

8.3

 

Back-Leverage

     36   

Section 9.

  Change of Citizenship      39   

9.1

 

Generally

     39   

9.2

 

Owner Participant

     40   

9.3

 

Owner Trustee

     40   

Section 10.

  Miscellaneous      41   

10.1

 

Notices

     41   

10.2

 

Late Payments; Business Days; Currency

     41   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.3

 

Concerning Owner Trustee

     41   

10.4

 

Confidential Information

     42   

10.5

 

Further Assurances

     42   

10.6

 

Third Party Beneficiary

     43   

10.7

 

Miscellaneous

     43   

EXHIBITS, ANNEXES AND SCHEDULES

 

EXHIBIT A

   FORM OF OPINION OF [ASSOCIATE] GENERAL COUNSEL FOR LESSEE

EXHIBIT B

   FORM OF OPINION OF SPECIAL COUNSEL FOR OWNER TRUSTEE

EXHIBIT C

   [INTENTIONALLY LEFT BLANK]

EXHIBIT D

   FORM OF OPINION OF AVIATION COUNSEL

EXHIBIT E

   FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT F

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

EXHIBIT G

   FORM OF OWNER PARTICIPANT GUARANTEE

ANNEX A

   DEFINITIONS

ANNEX B

   PAYMENT INFORMATION

SCHEDULE A

   CERTAIN TERMS

SCHEDULE B

   RE-REGISTRATION CONDITIONS

 

ii



--------------------------------------------------------------------------------

PARTICIPATION AGREEMENT ([YEAR] MSN [MSN])

THIS PARTICIPATION AGREEMENT ([YEAR] MSN [MSN]), dated as of [            ] (as
amended, modified or supplemented from time to time, this “Agreement”), among
(i) AMERICAN AIRLINES, INC., a Delaware corporation (together with its
successors and permitted assigns, “Lessee”), (ii) [NAME OF OWNER PARTICIPANT], a
[jurisdiction] [type of entity] (together with its successors and permitted
assigns, “Owner Participant”), and (iii) WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, a national banking association, not in its individual capacity
except as expressly provided herein, but solely as Owner Trustee (herein in such
capacity, together with its successors and permitted assigns, “Owner Trustee”,
and in its individual capacity, together with its successors and permitted
assigns, “Trust Company”).

RECITALS:

1. Subject to the terms and conditions set forth herein, Owner Trustee is
willing to lease the Aircraft to Lessee, and Lessee is willing to lease the
Aircraft from Owner Trustee pursuant to the Lease.

2. On or prior to the date hereof, Owner Participant has entered into the Trust
Agreement with Trust Company, pursuant to which Owner Trustee agrees, among
other things, to hold the Trust Estate for the benefit of Owner Participant on
the terms specified in such Trust Agreement.

3. Pursuant to the terms of the Trust Agreement, Owner Trustee is authorized and
directed by Owner Participant to execute and deliver the Lease, pursuant to
which, subject to the terms and conditions set forth therein, Owner Trustee
agrees to lease to Lessee, and Lessee agrees to lease from Owner Trustee, the
Aircraft on the Delivery Date, such lease to be evidenced by the execution and
delivery of Lease Supplement No. 1.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the agreements contained in the other Operative Documents and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Unless the context otherwise requires, all capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth, and shall be construed and interpreted in the manner described, in
Annex A for all purposes of this Agreement.

Section 2. Lease of Aircraft. Subject to the terms and conditions of this
Agreement, on the Delivery Date, Owner Trustee agrees to lease the Aircraft to
Lessee, and Lessee agrees to lease the Aircraft from Owner Trustee, pursuant to
the Lease.

Section 3. Closing. On the Delivery Date, subject to the terms and conditions of
this Agreement and the Lease, Owner Trustee shall lease the Aircraft to Lessee
and Lessee shall accept the Aircraft under the Lease by executing and delivering
Lease Supplement No. 1. The closing (the “Closing”) of the transactions
contemplated hereby shall take place commencing at 9:00 a.m., Fort Worth, Texas
time (or such later time as the parties may agree), on the Delivery Date at the
offices of Lessee in Fort Worth, Texas.



--------------------------------------------------------------------------------

Section 4. Conditions Precedent.

4.1 Conditions Precedent to Obligations of Owner Participant. The obligation of
Owner Participant to take the actions required by this Agreement to be taken by
it at the Closing is subject to the satisfaction or waiver by Owner Participant,
prior to or at the Closing, of the conditions precedent set forth below in this
Section 4.1; provided that it shall not be a condition precedent to the
obligations of Owner Participant that any document be delivered or action be
taken that is to be delivered or be taken by Owner Participant or by a Person
within Owner Participant’s control.

4.1.1 Delivery of Documents. This Agreement and the following documents shall
have been duly authorized, executed and delivered by the respective party or
parties thereto, shall be in form and substance reasonably satisfactory to Owner
Participant, shall be in full force and effect and executed original
counterparts or copies thereof shall have been delivered to Owner Participant or
its special counsel unless the failure to receive such document is the result of
any action or inaction by Owner Participant or by a Person within Owner
Participant’s control:

(a) the Trust Agreement and the Owner Participant Guarantee, if any;

(b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(c) the Lease and Lease Supplement No. 1; provided that only Owner Trustee shall
receive the sole executed chattel paper original of each thereof;

(d) [the Engine Warranty Agreement]1;

(e) an insurance report of Lessee’s independent insurance broker as to the due
compliance with the terms of Section 11 of the Lease relating to insurance with
respect to the Aircraft and certificates of insurance;

(f)(i) a copy of the resolutions of the board of directors (or executive
committee) of Lessee, certified as of the Delivery Date by the Secretary or an
Assistant Secretary of Lessee, duly authorizing the execution, delivery and
performance by Lessee of the Operative Documents executed and to be executed by
Lessee and each other document required to be executed and delivered by Lessee,
in accordance with the provisions hereof; (ii) copies of the certificate of
incorporation and by-laws of Lessee, certified as of the Delivery Date by the
Secretary or an Assistant Secretary of Lessee, together with all amendments and
supplements thereto; and (iii) an incumbency certificate of Lessee, dated as of
the Delivery Date, as to the

 

 

1 

Insert if applicable.

 

2



--------------------------------------------------------------------------------

persons authorized to execute and deliver this Agreement, the other Operative
Documents to which Lessee is or is to be a party and each other document
executed or to be executed on behalf of Lessee in connection with the
transactions contemplated hereby and thereby and the signatures of such person
or persons;

(g)(i) a copy of the resolutions of the board of directors (or executive
committee) of Trust Company, certified as of the Delivery Date by the Secretary
or an Assistant Secretary of Trust Company, duly authorizing the execution,
delivery and performance by Trust Company and Owner Trustee of the Operative
Documents executed and to be executed by each such party and each other document
required to be executed and delivered by each such party in accordance with the
provisions hereof; (ii) copies of the articles of association, by-laws and/or
other constituent documents of Trust Company, certified as of the Delivery Date
by the Secretary or an Assistant Secretary of Trust Company, together with all
amendments and supplements thereto; and (iii) an incumbency certificate of Trust
Company, dated as of the Delivery Date, as to the persons authorized to execute
and deliver this Agreement, the other Operative Documents to which Trust Company
or Owner Trustee is or is to be a party and each other document executed or to
be executed on behalf of Trust Company or Owner Trustee in connection with the
transactions contemplated hereby and thereby and the signatures of such person
or persons;

(h) officer’s certificates, dated the Delivery Date, from (i) Lessee, certifying
as to the correctness of each of the matters stated in Section 4.1.4 (insofar as
the same relate to Lessee or the Aircraft); and (ii) each of Trust Company,
Owner Trustee [and], Owner Participant [and Owner Participant Guarantor],
certifying that no Lessor’s Lien attributable to such party exists, and further
certifying as to the correctness of each of the matters stated in Section 4.1.4
(insofar as the same relate to such Person); and

(i) opinions, dated the Delivery Date, from (i) [David A. Allen], Esq.,
[Associate] General Counsel of Lessee, addressed to Owner Participant and Owner
Trustee, in substantially the form attached hereto as Exhibit A, (ii) [Ray,
Quinney & Nebeker P.C.], special counsel for Owner Trustee, addressed to Owner
Participant and Lessee, in substantially the form attached hereto as Exhibit B,
and (iii) opinion(s) of in-house/external counsel of Owner Participant [and
in-house/external counsel of Owner Participant Guarantor, in each case]
addressed to Owner Trustee and Lessee, in form and substance satisfactory to
Lessee.

4.1.2 No Violation. No change shall have occurred after the date of the
execution and delivery of this Agreement in applicable law or regulations
thereunder or interpretations thereof by appropriate governmental authorities or
any court that would make it a violation of law or regulation for Lessee, Owner
Participant or Owner Trustee to execute, deliver and perform its respective
obligations under this Agreement or the other Operative Documents and any
transactions contemplated by this Agreement or the other Operative Documents.

4.1.3 No Proceedings. No action or proceeding or governmental action shall have
been instituted or threatened before any court or governmental authority, nor
shall any order, judgment or decree have been issued or proposed to be issued by
any court or governmental authority, at the time of the Delivery Date to set
aside, restrain, enjoin or prevent the completion and consummation of this
Agreement or the other Operative Documents or the transactions contemplated
hereby and thereby.

 

3



--------------------------------------------------------------------------------

4.1.4 Representations, Warranties and Covenants. On the Delivery Date, the
representations and warranties of each of Lessee and Trust Company made herein
and in the other Operative Documents shall be correct and accurate in all
material respects, in each case as though made on and as of such date, or if
such representations and warranties relate solely to an earlier date, as of such
earlier date, and each of Lessee and Trust Company shall have performed and
observed, in all material respects, all of its covenants, obligations and
agreements in this Agreement and in the other Operative Documents to which it is
party to be observed and performed by it as of the Delivery Date.

4.1.5 Governmental Authority. All appropriate actions required to have been
taken prior to the Delivery Date in connection with the transactions
contemplated by this Agreement and the other Operative Documents by any
governmental authority shall have been taken, and all orders, permits, waivers,
exemptions, authorizations and approvals of any governmental authority required
to be in effect on the Delivery Date in connection with the transactions
contemplated by this Agreement and the other Operative Documents (other than the
filings and registrations referred to in Section 5.1.7) shall have been issued,
and all such orders, permits, waivers, exemptions, authorizations and approvals
shall be in full force and effect on the Delivery Date.

4.1.6 No Event of Default. On the Delivery Date, no event has occurred and is
continuing that constitutes an Event of Default.

4.1.7 Aircraft Status. The Aircraft shall have been duly certified by the FAA as
to type and shall otherwise meet the conditions specified in the American/Airbus
Purchase Agreement.

4.1.8 Sales Tax. Lessee shall have provided such exemption certificates for
sales, use, value added, goods and services, transfer, stamp or similar Tax
purposes with respect to the delivery and lease of the Aircraft as Owner
Participant may reasonably request.

4.1.9 Filings. On the Delivery Date, (a) the Lease and Lease Supplement No. 1
shall have been duly filed for recordation (or shall be in the process of being
so duly filed for recordation) with the FAA pursuant to the Transportation Code
and (b) a precautionary UCC financing statement covering the Lease shall have
been duly filed in the State of Delaware (or arrangements shall have been made
for filing promptly after the Delivery Date).

4.1.10 Aircraft Registration. Counsel to the FAA or Aviation Counsel shall have
confirmed in writing that the Aircraft is registered or is eligible to be
registered in the name of Owner Trustee.

4.1.11 No Event of Loss. On the Delivery Date, no event has occurred and is
continuing that constitutes an Event of Loss with respect to the Aircraft.

4.1.12 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4



--------------------------------------------------------------------------------

4.2 Conditions Precedent to Obligations of Owner Trustee. The obligation of
Owner Trustee to take the actions required by this Agreement to be taken by it
at the Closing is subject to the satisfaction or waiver by Owner Trustee, prior
to or at the Closing, of the conditions precedent set forth below in this
Section 4.2; provided that it shall not be a condition precedent to the
obligations of Owner Trustee that any document be delivered or action be taken
that is to be delivered or be taken by Owner Trustee or by a Person within Owner
Trustee’s control.

4.2.1 Delivery of Documents. Executed original counterparts or copies of the
following documents shall have been received by Owner Trustee or its special
counsel, unless the failure to receive such document is the result of any action
or inaction by Owner Trustee or by a Person within Owner Trustee’s control:

(a) the documents described in Section 4.1.1, except as specifically provided
therein;

(b)(i) a copy of the resolutions of the board of directors (or executive
committee) of Owner Participant, certified as of the Delivery Date by the
Secretary or an Assistant Secretary of Owner Participant, duly authorizing the
execution, delivery and performance by Owner Participant of the Operative
Documents executed and to be executed by Owner Participant and each other
document required to be executed and delivered by Owner Participant, in
accordance with the provisions hereof; (ii) copies of the certificate of
incorporation, by-laws and/or other constituent documents of Owner Participant,
certified as of the Delivery Date by the Secretary or an Assistant Secretary of
Owner Participant, together with all amendments and supplements thereto; and
(iii) an incumbency certificate of Owner Participant, dated as of the Delivery
Date, as to the persons authorized to execute and deliver this Agreement, the
other Operative Documents to which Owner Participant is or is to be a party and
each other document executed or to be executed on behalf of Owner Participant in
connection with the transactions contemplated hereby and thereby and the
signatures of such person or persons;

(c)(i) a copy of the resolutions of the board of directors (or executive
committee) of Owner Participant Guarantor, certified as of the Delivery Date by
the Secretary or an Assistant Secretary of Owner Participant Guarantor, duly
authorizing the execution, delivery and performance by Owner Participant
Guarantor of the Operative Documents executed and to be executed by Owner
Participant Guarantor and each other document required to be executed and
delivered by Owner Participant Guarantor, in accordance with the provisions
hereof; (ii) copies of the certificate of incorporation, by-laws and/or other
constituent documents of Owner Participant Guarantor, certified as of the
Delivery Date by the Secretary or an Assistant Secretary of Owner Participant
Guarantor, together with all amendments and supplements thereto; and (iii) an
incumbency certificate of Owner Participant Guarantor, dated as of the Delivery
Date, as to the persons authorized to execute and deliver the Operative
Documents to which Owner Participant Guarantor is or is to be a party and each
other document executed or to be executed on behalf of Owner Participant
Guarantor in connection with the transactions contemplated hereby and thereby
and the signatures of such person or persons;] and

 

5



--------------------------------------------------------------------------------

(d) [evidence of Owner Participant’s appointment of a process agent as provided
in Section 10.7.7 and [of Owner Participant Guarantor’s appointment of a process
agent as provided in the Owner Participant Guarantee and]2 [each] of such
process agent’s acceptance of such appointment.]3

4.2.2 Other Conditions Precedent. Each of the conditions set forth in
Sections 4.1.2, 4.1.3, 4.1.4, 4.1.5, 4.1.6, 4.1.7, 4.1.8, 4.1.9, 4.1.10 and
4.1.11 shall have been satisfied or waived by Owner Trustee, unless the failure
of any such condition to be satisfied is the result of any action or inaction by
Owner Trustee or by a Person within Owner Trustee’s control.

4.3 Conditions Precedent to Obligations of Lessee. The obligation of Lessee to
take the actions required by this Agreement to be taken by it at the Closing is
subject to the satisfaction or waiver by Lessee, prior to or at the Closing, of
the conditions precedent set forth below in this Section 4.3; provided that it
shall not be a condition precedent to the obligations of Lessee that any
document be delivered or action be taken that is to be delivered or be taken by
Lessee or by a Person within Lessee’s control.

4.3.1 Delivery of Documents. Executed original counterparts or copies of the
following documents shall have been received by Lessee or its counsel, unless
the failure to receive such document is the result of any action or inaction by
Lessee or by a Person within Lessee’s control:

(a) the documents described in Sections 4.1.1, [and] 4.2.1(b), [and 4.2.1(c)],
[and 4.2.1(d)]4 except as specifically provided therein; and

(b) the Owner Participant Guarantee, if any.

4.3.2 Sales Tax. Owner Trustee and Owner Participant shall have provided such
exemption certificates for sales, use, value added, goods and services,
transfer, stamp or similar Tax purposes with respect to the delivery and lease
of the Aircraft as Lessee may reasonably request, and Lessee shall be reasonably
satisfied that no such Tax is payable with respect to such delivery and lease.

4.3.3 Tax Forms. Lessee shall have received from Owner Trustee a duly completed
and executed original IRS Form W-9, and each of Lessee and Owner Trustee shall
have received from Owner Participant a duly completed and executed original IRS
Form [W-9]5 (and/or other applicable IRS Form(s)), in each case, establishing a
complete exemption from U.S. federal withholding Taxes with respect to all
payments of Rent or other amounts to or for the benefit of Owner Trustee or
Owner Participant under the Operative Documents.

 

2 

Include if Owner Participant Guarantor is foreign.

3 

Include if foreign OP.

4 

Include if foreign OP or foreign OP guarantor.

5 

If foreign OP, replace W-9 with W-8BEN or other relevant IRS form(s).

 

6



--------------------------------------------------------------------------------

4.3.4 Representations, Warranties and Covenants. On the Delivery Date, the
representations and warranties of each of Lessor, Trust Company, Owner
Participant and Owner Participant Guarantor (if any) made herein and in the
other Operative Documents shall be correct and accurate in all material
respects, in each case as though made on and as of such date, or if such
representations and warranties relate solely to an earlier date, as of such
earlier date, and each of Lessor, Trust Company, Owner Participant and Owner
Participant Guarantor (if any) shall have performed and observed, in all
material respects, all of its covenants, obligations and agreements in this
Agreement and in the other Operative Documents to which it is party to be
observed and performed by it as of the Delivery Date.

4.3.5 Title. Title to the Aircraft shall have been conveyed to Owner Trustee
(subject to the recordation of the FAA Bill of Sale with the FAA pursuant to
Section 6.5.1 and the registration on the International Registry of the Sale of
the Airframe and Engines from Manufacturer to Owner Trustee pursuant to
Section 6.5.2), free and clear of Liens other than (a) the rights and interests
of Owner Trustee and Lessee under the Lease and Lease Supplement No. 1 covering
the Aircraft and (b) the beneficial interest of Owner Participant created by the
Trust Agreement.

4.3.6 Filings. On the Delivery Date, the FAA Bill of Sale shall have been duly
filed for recordation (or shall be in the process of being so duly filed for
recordation) with the FAA pursuant to the Transportation Code.

4.3.7 Application for Registration. Counsel to the FAA or Aviation Counsel shall
have confirmed in writing that the Aircraft is registered or is eligible to be
registered in the name of Owner Trustee, the Aircraft shall be registered with
the FAA in the name of the Owner Trustee (or application for registration of the
Aircraft in the name of Owner Trustee shall have been duly made with the FAA)
and Lessee has temporary or permanent authority to operate the Aircraft.

4.3.8 Other Conditions Precedent. Each of the conditions set forth in
Sections 4.1.2, 4.1.3, 4.1.5, 4.1.7, 4.1.8, 4.1.9, 4.1.10 and 4.1.11 shall have
been satisfied or waived by Lessee, unless the failure of any such condition to
be satisfied is the result of any action or inaction by Lessee or by a Person
within Lessee’s control.

4.4 Aviation Counsel Opinions.

4.4.1 Filing Opinion. Promptly following the filings and registrations described
in Sections 6.5.1 and 6.5.2, Lessee, Owner Trustee and Owner Participant shall
receive an opinion addressed to each of them from Aviation Counsel,
substantially in the form of Exhibit D.

4.4.2 Recordation Opinion. Promptly following the registration of the Aircraft,
the recording of the FAA Bill of Sale, the Lease and Lease Supplement No. 1
pursuant to the Transportation Code, and the receipt of appropriate and correct
recording information from the FAA, Lessee, Owner Trustee and Owner Participant
shall receive an opinion addressed to each of them from Aviation Counsel, as to
the due registration of the Aircraft, the due recording of such instruments and
the lack of filing of any intervening documents with respect to the Aircraft.

 

7



--------------------------------------------------------------------------------

Section 5. Representations and Warranties.

5.1 Representations and Warranties of Lessee. Lessee hereby represents and
warrants that as of the date hereof:

5.1.1 Organization. Lessee is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has the
corporate power and authority to own or hold under lease its properties and to
enter into and perform its obligations under the Operative Documents to which it
is or will be a party.

5.1.2 Corporate Authorization; No Violation. The execution, delivery and
performance by Lessee of this Agreement and the other Operative Documents to
which it is or will be a party have been duly authorized by all necessary
corporate action on the part of Lessee, do not require any stockholder approval
or approval or consent of any trustee or holder of indebtedness or obligations
of Lessee, except such as have been duly obtained, and do not and will not
violate the certificate of incorporation or by-laws of Lessee or any current
law, governmental rule, regulation, judgment or order binding on Lessee or
violate or result in a breach of, or constitute a default under, or result in
the creation of any Lien (other than as permitted under the Operative Documents)
upon the property of Lessee under, any indenture, mortgage, contract or other
agreement to which Lessee is a party or by which Lessee or its properties is or
are bound or affected.

5.1.3 Approvals. Neither the execution and delivery by Lessee of, nor the
performance by Lessee of its obligations under, nor the consummation by Lessee
of the transactions contemplated in, this Agreement and the other Operative
Documents to which Lessee is or will be a party, requires the consent or
approval of, or the giving of notice to, or the registration with, or the taking
of any other action in respect of, the Department of Transportation, the FAA or
any other United States federal or state governmental authority having
jurisdiction, or the International Registry, except for (a) the filings and
registrations referred to in Section 5.1.7, (b) notices, filings, recordings and
other actions required to be given, made or performed after the Delivery Date
and (c) such action, as a result of any act or omission by Owner Trustee, Owner
Participant or any Affiliate of any thereof, as may be required under the United
States federal securities laws or the securities or other laws of any state
thereof or other jurisdiction applicable to sales of securities.

5.1.4 Valid and Binding Agreements. This Agreement has been duly executed and
delivered by Lessee and constitutes, and each other Operative Document to which
Lessee will be a party will be duly executed and delivered by Lessee and, when
executed and delivered, will constitute, the legal, valid and binding obligation
of Lessee enforceable against Lessee in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the rights of creditors generally and general principles
of equity and except, in the case of the Lease, as limited by applicable laws
that may affect the remedies provided in the Lease, which laws, however, do not
make the remedies provided in the Lease inadequate for the practical realization
of the rights and benefits intended to be provided thereby.

 

8



--------------------------------------------------------------------------------

5.1.5 Litigation. Except for such matters disclosed in press releases issued by
AMR Corporation or Lessee or in public filings made with the Securities and
Exchange Commission under the Exchange Act by AMR Corporation or Lessee, there
are no pending or, to Lessee’s knowledge, threatened actions or proceedings
before any court, arbitrator or administrative agency which would materially
adversely affect the ability of Lessee to perform its obligations under this
Agreement or any of the other Operative Documents to which Lessee is or will be
a party.

5.1.6 Securities Law. Neither Lessee nor any Person authorized to act on its
behalf has directly or indirectly offered any interest in the Trust Estate or
the Trust Agreement or any similar security to, or solicited any offer to
acquire any of the same from, any Person in violation of the registration
requirements of the Securities Act or any applicable securities law.

5.1.7 Registration and Recordation. Except for (a) the registration of the
Aircraft with the FAA pursuant to the Transportation Code and periodic renewals
of such registration as may be necessary under the FAA regulations governing
U.S. registration of aircraft, (b) the filing for recordation with the FAA
pursuant to the Transportation Code of the FAA Bill of Sale, the Lease and Lease
Supplement No. 1 and (c) the registration on the International Registry of
(i) the Sale of the Airframe and Engines from Manufacturer to Owner Trustee and
(ii) the International Interests created under the Lease (as supplemented by
Lease Supplement No. 1), no further filing or recording of any document is
necessary or advisable in order to establish and perfect Owner Trustee’s
interests in the Aircraft as against Lessee and any third parties in any
jurisdiction within the United States, other than the filing of a precautionary
financing statement in respect thereof under Article 9 of the UCC as in effect
in the State of Delaware and the filing of continuation statements with respect
thereto required to be filed at periodic intervals under such UCC.

5.1.8 Certificated Air Carrier. Lessee is a Certificated Air Carrier.

5.2 Representations and Warranties of Owner Participant. Owner Participant
hereby represents and warrants that as of the date hereof:

5.2.1 Organization. Owner Participant is [type of entity] duly organized,
validly existing and in good standing under the laws of [jurisdiction of
organization] and has the [corporate] power and authority to own or hold under
lease its properties, to carry on its business and operations and to enter into
and perform its obligations under the Operative Documents to which it is or will
be a party.

 

9



--------------------------------------------------------------------------------

5.2.2 Corporate Authorization; No Violation. The execution, delivery and
performance by Owner Participant of this Agreement and the other Operative
Documents to which it is or will be party have been duly authorized by all
necessary [corporate] action on the part of Owner Participant, do not require
any [stockholder] approval or approval or consent of any trustee or holder of
indebtedness or obligations of Owner Participant, except such as have been duly
obtained, or violate or result in a breach of, or constitute a default under, or
result in the creation of any Lien (other than as permitted under the Operative
Documents) upon the property of Owner Participant under, any indenture,
mortgage, contract or other agreement to which Owner Participant is a party or
by which Owner Participant or its properties is or are bound or affected. The
execution, delivery and performance by Owner Participant of this Agreement and
the other Operative Documents to which it is or will be party and the
acquisition by Owner Participant of its interest in the Trust Estate (and the
rights related thereto) do not and will not violate the [organizational
documents] of Owner Participant or any current law, governmental rule,
regulation, judgment or order binding on Owner Participant (including, without
limitation, any such law, rule, regulation, judgment or order relating to
money-laundering, anti-corruption or export control or imposing economic
sanctions).

5.2.3 Approvals. Neither the execution and delivery by Owner Participant of, nor
the performance by Owner Participant of its obligations under, nor the
consummation by Owner Participant of the transactions contemplated in, this
Agreement and the other Operative Documents to which Owner Participant is or
will be a party, requires the consent or approval of, or the giving of notice
to, or the registration with, or the taking of any other action in respect of
any [jurisdiction of organization] governmental authority having jurisdiction.

5.2.4 Valid and Binding Agreements. This Agreement has been duly executed and
delivered by Owner Participant and constitutes, and each other Operative
Document to which Owner Participant will be a party will be duly executed and
delivered by Owner Participant and, when executed and delivered, will
constitute, the legal, valid and binding obligation of Owner Participant
enforceable against Owner Participant in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the rights of creditors generally and general
principles of equity.

5.2.5 Litigation. There are no pending or, to Owner Participant’s knowledge,
threatened actions or proceedings before any court, arbitrator or administrative
agency which would materially adversely affect the ability of Owner Participant
to perform its obligations under this Agreement or any of the other Operative
Documents to which Owner Participant is or will be a party.

5.2.6 Securities Law. Neither Owner Participant nor any Person authorized to act
on its behalf has directly or indirectly offered any interest in the Trust
Estate or the Trust Agreement or any similar security to, or solicited any offer
to acquire any of the same from, any Person in violation of the registration
requirements of the Securities Act or any other applicable securities law.

 

10



--------------------------------------------------------------------------------

5.2.7 No Liens. On the Delivery Date, there are no Lessor’s Liens attributable
to it.

5.2.8 Citizenship. Either (a) Owner Participant is a Citizen of the United
States or (b) the Trust Agreement is in a form that permits the Aircraft to be
registered with the FAA in the name of Owner Trustee (without regard to any
provision of applicable law that permits FAA registration of an aircraft by
limiting its location and usage but with regard to voting trust provisions and
provisions delegating certain control rights to Owner Trustee), notwithstanding
the failure of Owner Participant to be a Citizen of the United States.

5.2.9 ERISA. Either (a) no part of the funds to be used by Owner Participant to
make and hold its investment pursuant to this Agreement directly or indirectly
constitutes assets of any “employee benefit plan” (as defined in Section 3(3) of
ERISA) or of any “plan” (as defined in Section 4975(e) of the Code) or (b) its
purchase and holding of its interest in the Trust Estate and its investment
pursuant to this Agreement are exempt from the prohibited transaction
restrictions of ERISA and the Code pursuant to one or more prohibited
transaction statutory or administrative exemptions.

5.2.10 Qualifying Institution. Owner Participant shall be a Qualifying
Institution (as defined in Section 8.2(a)(ii)) as of the Delivery Date.

5.2.11 Tax Status. [Owner Participant is a domestic [corporation][partnership]
for U.S. federal income tax purposes.]6

5.3 Representations and Warranties of Owner Trustee and Trust Company. Wells
Fargo Bank Northwest, National Association, as Trust Company (except with
respect to Sections 5.3.4(b), 5.3.5(b) and 5.3.7(b)) and as Owner Trustee,
hereby represents and warrants that as of the date hereof:

5.3.1 Organization. Trust Company is a national banking association duly
organized and validly existing and in good standing under the laws of the United
States and has the corporate power, authority and legal right under the laws of
the United States pertaining to its banking, trust and fiduciary powers to enter
into and perform its obligations under the Operative Documents to which it is or
will be a party.

 

 

6 

If Owner Participant is a foreign entity, replace with language to the following
effect: “Owner Participant is (x) taxed as a [corporation] for U.S. federal
income tax purposes, (y) a corporation resident in [        ] for [        ] tax
purposes [(by virtue of being managed and controlled in [        ])] and (z) a
resident of [        ] within the meaning of the income tax convention between
[        ] and the United States (the “Treaty”) and fully eligible for the
benefits of the [“Business Profits”][“Industrial or Commercial Profits”],
“Interest” and “Other Income” articles of the Treaty with respect to all
payments under the Lease and the other transaction documents and all income of
Lessor with respect thereto.” If a foreign Owner Participant is tax-transparent,
add similar language regarding its owners. In addition, in the case of a foreign
Owner Participant, Lessee will need to understand whether the Owner
Participant’s country imposes, under the Law in effect on the Delivery Date, any
Taxes on the delivery of the Aircraft to Lessee under the Lease, or requires any
stamp, value added or similar Taxes to be charged or collected by Lessee or
Owner Trustee with respect to the Operative Documents or any Rent.

 

11



--------------------------------------------------------------------------------

5.3.2 Corporate Authorization. The execution, delivery and performance by each
of Trust Company and Owner Trustee of this Agreement and the other Operative
Documents to which it is or will be party have been duly authorized by all
necessary corporate action on the part of Trust Company or Owner Trustee, as the
case may be, do not require any stockholder approval or approval or consent of
any trustee or holder of indebtedness or obligations of Trust Company or Owner
Trustee, except as such as have been duly obtained, and do not and will not
violate the certificate of incorporation or by-laws of Trust Company or any
current law, governmental rule, regulation, judgment or order binding on Trust
Company or Owner Trustee pertaining to its banking, trust or fiduciary powers or
violate or result in a breach of, or constitute a default under, or result in
the creation of any Lien (other than as permitted under the Operative Documents)
upon the property of Trust Company or Owner Trustee under, any indenture,
mortgage, contract or other agreement to which Trust Company or Owner Trustee is
a party or by which Trust Company or Owner Trustee or its properties is or are
bound or affected.

5.3.3 Approvals. Neither the execution and delivery by Trust Company or Owner
Trustee of, nor the performance by Trust Company or Owner Trustee of its
obligations under, nor the consummation by Trust Company or Owner Trustee of the
transactions contemplated in, this Agreement and the other Operative Documents
to which Trust Company or Owner Trustee is or will be a party, requires the
consent or approval of, or the giving of notice to, or the registration with, or
the taking of any other action in respect of, any United States federal or Utah
state governmental authority having jurisdiction over its banking, trust or
fiduciary powers.

5.3.4 Valid and Binding Agreements. (a) This Agreement has been duly executed
and delivered by Trust Company and constitutes, and each other Operative
Document to which Trust Company will be a party will be duly executed and
delivered by Trust Company and, when executed and delivered, will constitute,
the legal, valid and binding obligation of Trust Company enforceable against
Trust Company in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and general principles of equity.

(b) This Agreement has been duly executed and delivered by Owner Trustee and
constitutes, and each other Operative Document to which Owner Trustee will be a
party will be duly executed and delivered by Owner Trustee and, when executed
and delivered, will constitute, the legal, valid and binding obligation of Owner
Trustee enforceable against Owner Trustee in accordance with its terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and
general principles of equity.

5.3.5 Litigation. (a) There are no pending or, to Trust Company’s knowledge,
threatened actions or proceedings before any court, arbitrator or administrative
agency which would materially adversely affect the financial condition of Trust
Company or the ability of Trust Company to perform its obligations under this
Agreement or any of the other Operative Documents to which Trust Company is or
will be a party.

 

12



--------------------------------------------------------------------------------

(b) There are no pending or, to Owner Trustee’s knowledge, threatened actions or
proceedings before any court, arbitrator or administrative agency which would
materially adversely affect the financial condition of Owner Trustee or the
ability of Owner Trustee to perform its obligations under this Agreement or any
of the other Operative Documents to which Owner Trustee is or will be a party.

5.3.6 Securities Law. Neither Owner Trustee nor Trust Company nor any Person
authorized to act on their respective behalf has directly or indirectly offered
any interest in the Trust Estate or the Trust Agreement or any similar security
for sale to, or solicited any offer to acquire any of the same from, any Person
in violation of the registration requirements of the Securities Act or any
applicable securities law.

5.3.7 No Liens; Title. (a) On the Delivery Date, there are no Lessor’s Liens
attributable to Trust Company.

(b) On the Delivery Date, there are no Lessor’s Liens attributable to Owner
Trustee.

(c) On the Delivery Date, Owner Trustee shall have received whatever title to
the Aircraft was conveyed to it by Manufacturer.

5.3.8 Citizenship. Each of Owner Trustee and Trust Company is a Citizen of the
United States (without making use of a voting trust agreement or a voting powers
agreement).

5.3.9 No Taxes. There are no Taxes imposed by the State of Utah or any political
subdivision thereof in connection with the execution and delivery by Trust
Company or Owner Trustee of this Agreement or the other Operative Documents to
which it is a party or the acquisition by Owner Trustee of its interest in the
Aircraft. There are no Taxes imposed by the State of Utah or any political
subdivision thereof on Owner Trustee or Trust Company (other than franchise or
other taxes based on or measured by any fees or compensation received for
services rendered as Owner Trustee) in connection with the ownership and leasing
of the Aircraft under, or the performance by Trust Company or Owner Trustee of,
the Lease or the other Operative Documents to which it is a party, which Taxes
would not have been imposed if the Trust Agreement were not governed by Utah law
and neither Trust Company nor Owner Trustee had its principal place of business
in, held the Trust Estate in or performed its duties under the Trust Agreement
and the other Operative Documents in the State of Utah.

Section 6. Covenants and Agreements.

6.1 Covenants of Lessee.

6.1.1 Corporate Existence; Certificated Air Carrier. Lessee shall at all times
maintain its corporate existence (except as permitted by Section 6.1.3) and
shall do or cause to be done all things necessary to preserve and keep in full
force and effect its rights (charter and

 

13



--------------------------------------------------------------------------------

statutory) and franchises to the extent deemed necessary in the good faith
judgment of Lessee in the ordinary course of business except for any right or
franchise that Lessee determines is no longer necessary or desirable in the
conduct of its business. Lessee shall, for as long as and to the extent required
under Section 1110 in order that Lessor be entitled to the benefits of
Section 1110 with respect to the Aircraft (if any), remain a Certificated Air
Carrier.

6.1.2 Financial and Other Information. Lessee agrees to furnish Owner Trustee
and Owner Participant:

(a) within 60 days after the end of each of the first three quarterly periods in
each fiscal year of Lessee during the Term, either (i) a consolidated balance
sheet of Lessee and its consolidated subsidiaries as of the close of such
period, together with the related consolidated statements of income for such
period, or (ii) a report of Lessee on Form 10-Q in respect of such period in the
form filed with the Securities and Exchange Commission;

(b) within 120 days after the close of each fiscal year of Lessee during the
Term, either (i) a consolidated balance sheet of Lessee and its consolidated
subsidiaries as of the close of such fiscal year, together with the related
consolidated statements of income for such fiscal year, as certified by
independent public accountants, or (ii) a report of Lessee on Form 10-K in
respect of such year in the form filed with the Securities and Exchange
Commission;

(c) within 120 days after the close of each fiscal year of Lessee during the
Term, a certificate of Lessee signed by a Responsible Officer of Lessee, to the
effect that the signer has reviewed the relevant terms of the Lease and has
made, or caused to be made under his or her supervision, a review of the
transactions and condition of Lessee during the accounting period covered by the
financial statements referred to in clause (b) above, and that such review has
not disclosed the existence during such accounting period, nor does the signer
have knowledge of the existence as of the date of such certificate, of any Event
of Default or, if any such Event of Default exists or existed, specifying the
nature and period of existence thereof and what action Lessee has taken or is
taking or proposes to take with respect thereto; and

(d) such other non-confidential information readily available to Lessee without
undue expense as Owner Trustee shall reasonably request.

The items required to be furnished pursuant to clause (a) and clause (b) above
shall be deemed to have been furnished on the date on which such item is posted
on the Securities and Exchange Commission’s website at www.sec.gov, and such
posting shall be deemed to satisfy the requirements of clause (a) and
clause (b); provided that Lessee shall deliver a paper copy of any item referred
to in clause (a) and clause (b) above to Owner Trustee and Owner Participant if
Owner Participant so requests.

6.1.3 Merger. Lessee shall not consolidate with or merge into any other Person,
or convey, transfer or lease all or substantially all of its assets as an
entirety to any Person, unless:

(a) the Person formed by such consolidation or into which Lessee is merged or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of Lessee as an entirety (the “Successor”):

 

14



--------------------------------------------------------------------------------

(i) if and to the extent required under Section 1110 in order that Lessor
continues to be entitled to any benefits of Section 1110 with respect to the
Aircraft, shall be a Certificated Air Carrier; and

(ii) shall execute and deliver to Owner Trustee and Owner Participant an
agreement in form reasonably satisfactory to Owner Participant containing an
assumption by such Successor of the due and punctual performance and observance
of each covenant and condition to be performed or observed by Lessee of each of
the Operative Documents to which Lessee is a party;

(b) immediately after giving effect to such transaction, no Event of Default
caused by such transaction shall have occurred and be continuing; and

(c) Lessee shall have delivered to Owner Trustee and Owner Participant an
officer’s certificate and an opinion of counsel (which may be Lessee’s General
Counsel), each stating that such consolidation, merger, conveyance, transfer or
lease and the assumption agreement described in clause (a) above comply with
this Section 6.1.3 and that all conditions precedent herein provided for
relating to such transaction have been complied with (except that such opinion
need not cover the matters referred to in clause (b) above and may rely, as to
factual matters, on an officer’s certificate of Lessee) and, in the case of such
opinion, that such assumption agreement has been duly authorized, executed and
delivered by the Successor, constitutes its legal, valid and binding obligation
and is enforceable against the Successor in accordance with its terms, except as
the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and by
general principles of equity.

Upon any consolidation or merger, or any conveyance, transfer or lease of all or
substantially all of the assets of Lessee as an entirety in accordance with this
Section 6.1.3, the Successor shall succeed to, be substituted for, and may
exercise every right and power of, and shall assume every obligation and
liability of, Lessee under the Operative Documents with the same effect as if
the Successor had been named as Lessee herein; and thereafter, Lessee shall be
released and discharged from all obligations and covenants under the Operative
Documents.

6.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

15



--------------------------------------------------------------------------------

(c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(e) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6.2 Covenants of Owner Participant.

6.2.1 Owner Trustee Obligations. Owner Participant agrees that it will not
direct Owner Trustee to take any action in violation of any agreement or
undertaking of Owner Trustee in any of the Operative Documents.

6.2.2 Replacement of Owner Trustee. Owner Participant agrees not to remove the
institution acting as Owner Trustee, and not to replace the institution acting
as Owner Trustee in the event that such institution resigns as Owner Trustee,
without in either case having obtained Lessee’s prior written consent (such
consent not to be unreasonably withheld); provided that Lessee’s consent shall
not be required if any Event of Default shall have occurred and be continuing.
In any such event, a new Owner Trustee selected by Owner Participant which is a
Citizen of the United States and, unless an Event of Default shall have occurred
and be continuing, is acceptable to Lessee, shall be substituted for Owner
Trustee; provided that Owner Participant shall not choose a replacement Owner
Trustee which, in the good faith opinion of Lessee, may (or, if an Event of
Default shall have occurred and be continuing, Owner Participant shall use its
best efforts to select a replacement Owner Trustee which will not) result in
additional liability to Lessee pursuant to Section 7.1. or 7.2, except in the
case of a mandatory or voluntary resignation of Owner Trustee where Lessee has
not proposed an alternative Owner Trustee that is reasonably satisfactory to
Owner Participant.

 

16



--------------------------------------------------------------------------------

6.2.3 Certain Payments. Owner Participant agrees to pay or cause Owner Trustee
to pay all or any portion of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] pursuant
to Section 6.1.4(e) as and when specified in such Section.

6.2.4 Replacement Engines. Owner Participant agrees that, in the case of any
Replacement Engine substituted pursuant to Section 8(d) of the Lease or any
engine substituted pursuant to Section I of the Return Conditions, Owner Trustee
is hereby authorized and directed to take the actions specified in Section 8(d)
of the Lease or Section I of the Return Conditions, as applicable, with respect
to such Replacement Engine or engine, as applicable.

6.3 Covenants of Owner Trustee and Trust Company.

6.3.1 FAA and International Registry Correspondence. Owner Trustee agrees to
furnish to Lessee copies of (a) all periodic reports sent by it to the FAA (or
to the aeronautical authority of the country of registry of the Aircraft if the
Aircraft is not registered under the laws of the United States) or the
International Registry relating to the Aircraft, (b) all notices, certificates
of aircraft registration and other documents and correspondence received by it
from the FAA (or from the aeronautical authority of the country of registry of
the Aircraft if the Aircraft is not registered under the laws of the United
States) or the International Registry relating to the Aircraft and (c) any other
notices, assessments, affidavits, instruments or other documents relating to the
Aircraft, the Trust Estate or Owner Trustee’s ownership thereof in its
possession after the date hereof.

6.3.2 Distribution of Funds. With respect to any amount stated in the Lease or
any other Operative Document to be distributable by Trust Company or Owner
Trustee to Lessee or Owner Participant, each of Trust Company and Owner Trustee,
upon receipt thereof, agrees to distribute such amount (or cause such amount to
be distributed) to Lessee or Owner Participant, as applicable, in accordance
with the terms of the Lease or such other Operative Document.

6.3.3 Indebtedness and Other Business. Each of Trust Company and Owner Trustee
agrees that Owner Trustee will not create, incur or assume any indebtedness for
money borrowed, or enter into any business or other activity, except to the
extent expressly provided in this Agreement or the other Operative Documents.

6.3.4 Trust Administration. Each of Owner Trustee and Trust Company agrees that
it will perform all of its administrative duties under this Agreement and the
other Operative Documents solely in the State of Utah or in such other location
to which the situs of the Trust is moved in accordance with Section 6.4.9,
except to the extent necessary to exercise any of its rights or remedies to the
extent permitted by applicable laws in connection with an Event of Default or an
event that with notice or lapse of time or both would become an Event of
Default.

 

17



--------------------------------------------------------------------------------

6.3.5 Banking Law Filing. Trust Company agrees to make any filing required to be
made under Section 131.3 of the New York State Banking Law.

6.3.6 Funds Transfer Fees. Each of Owner Trustee and Trust Company agrees that
it will not impose, directly or indirectly, any lifting charge, cable charge,
remittance charge or any other charge or fee on any transfer by Lessee of funds
to, through or by Owner Trustee and Trust Company pursuant to any Operative
Document, except as may be otherwise agreed to in writing by Lessee (in which
case such agreed charge or fee shall be for Lessee’s account).

6.4 Other Covenants.

6.4.1 Lessor’s Liens. Each of Owner Participant and Trust Company agrees that
(a) it shall promptly, at its own cost and expense, take such action as may be
necessary duly to discharge and satisfy in full any Lessor’s Lien attributable
to it if the same shall arise at any time (by bonding or otherwise, so long as
Lessee’s operation and use of the Aircraft is not impaired); provided that Owner
Participant may, for a period of not more than 60 days, contest any such
Lessor’s Lien diligently and in good faith by appropriate proceedings so long as
such contest does not involve any material risk of the sale, forfeiture or loss
of or loss of use of the Airframe or any Engine or any material risk of criminal
penalties or material civil penalties being imposed on Lessee, and (b) it shall
indemnify and hold harmless the other parties hereto from and against any loss,
cost, Tax, expense or damage (including reasonable legal fees and expenses) that
may be suffered or incurred by any of them as a result of its failure to
promptly discharge or satisfy in full any such Lessor’s Lien.

6.4.2 Vesting of Title. Each of Owner Participant, Owner Trustee and Trust
Company agrees that in each instance in which the Lease provides that title to
the Aircraft, any Engine, engine, Part or Obsolete Part shall be transferred to
or vest in Lessee, title to such Aircraft, Engine, engine, Part or Obsolete Part
shall vest in Lessee, free and clear of all right, title and interest of such
party, Lessor’s Liens and Liens of the type described in Section 6(h) of the
Lease, and each of Owner Participant, Owner Trustee and Trust Company shall do
all acts necessary to discharge all such Liens and other rights held by it in
such Aircraft, Engine, engine, Part or Obsolete Part.

6.4.3 Quiet Enjoyment. Each of Owner Participant, Owner Trustee and Trust
Company agrees that, except as expressly permitted by Section 15 of the Lease
following an Event of Default that has occurred and is continuing,
notwithstanding anything herein or in any other Operative Document to the
contrary, neither it nor any Person claiming by, through or under it shall
(a) discharge the registration with the International Registry of the
International Interests arising with respect to the Lease, (b) transfer the
right to discharge any of such International Interests to any other Person or
cause any such right to be so transferred or (c) take or cause to be taken any
action inconsistent with Lessee’s rights under the Lease and its right to quiet
enjoyment of the Aircraft, the Airframe, any Engine or any Part, or otherwise in
any way interfere with or interrupt the use, operation and continuing possession
of the Aircraft, the Airframe, any Engine or any Part by Lessee or any
sublessee, assignee or transferee under any sublease, assignment or transfer
then in effect and permitted by the terms of the Lease.

 

18



--------------------------------------------------------------------------------

6.4.4 Aircraft Registration. Each of Owner Participant, Owner Trustee and Trust
Company agrees (a) to execute and deliver all documents and instruments required
by the FAA from time to time or as Lessee reasonably requests for the purpose of
effecting and continuing the United States registration of the Aircraft pursuant
to Section 7(a) of the Lease, (b) to cooperate with Lessee in effecting and
continuing any foreign re-registration of the Aircraft pursuant to Section 7(a)
of the Lease and (c) to perform all action necessary or appropriate in order for
Lessee to have temporary or permanent authority under applicable United States
federal law to operate the Aircraft as contemplated by the Lease.

6.4.5 Interest in Certain Engines. Each of Owner Participant, Owner Trustee and
Trust Company agrees, for the benefit of the lessor, conditional vendor or
secured party of any airframe or any engine leased, purchased or owned by Lessee
subject to a lease, conditional sale or other security agreement, that it will
not acquire or claim, as against such lessor, conditional vendor or secured
party, any right, title or interest in any engine or engines as the result of
such engine or engines being installed on the Airframe at any time while such
engine or engines are subject to such lease, conditional sale or other security
agreement.

6.4.6 Compliance with Trust Agreement. Each of Owner Participant, Owner Trustee
and Trust Company agrees (a) to comply with all of the terms of the Trust
Agreement (as the same may hereafter be amended or supplemented from time to
time in accordance with the terms thereof and clause (b) of this Section 6.4.6)
applicable to it, (b) not to amend, supplement or otherwise modify any provision
of the Trust Agreement without Lessee’s prior written consent (such consent not
to be unreasonably withheld) and (c) notwithstanding anything to the contrary
contained in the Trust Agreement, not to terminate or revoke the Trust Agreement
or the trusts created by the Trust Agreement without Lessee’s prior written
consent (such consent not to be unreasonably withheld).

6.4.7 Warranties. Each of Owner Participant, Owner Trustee and Trust Company
agrees that, so long as no Event of Default shall have occurred and be
continuing, Lessee shall, throughout the Term, have the benefit of and shall be
entitled to enforce, either in its own name or in the name of Owner Trustee for
the use and benefit of Lessee, any and all warranties of any Person (whether
express or implied) in respect of the Aircraft, the Airframe, any Engine or any
Part, and each of Owner Participant, Owner Trustee and Trust Company agrees to
execute and deliver such further documents and take such further action, as may
be reasonably requested by Lessee and at Lessee’s cost and expense, as may be
necessary to enable Lessee to obtain such warranty service or the benefits of
any such warranty as may be furnished for the Aircraft, Airframe, any Engine or
any Part by such Person. Each of Owner Participant, Owner Trustee and Trust
Company hereby appoints and constitutes Lessee, for the duration of the Term
except at such times as an Event of Default shall have occurred and be
continuing, its agent and attorney-in-fact during the Term to assert and
enforce, from time to time, in the name and for the account of Owner Trustee and
Lessee, as their interests may appear, but in all cases at the cost and expense
of Lessee, whatever claims and rights any of them may have against such Person.

6.4.8 Bankruptcy of Trust Estate. Each of Owner Participant, Trust Company and
Owner Trustee agrees that it shall not commence or join in any action to subject
the Trust Estate or the trust established by the Trust Agreement, as debtor, to
the reorganization or liquidation provisions of the Bankruptcy Code or any other
applicable bankruptcy or insolvency statute.

 

19



--------------------------------------------------------------------------------

6.4.9 Change in Situs of Trust. Each of Owner Participant, Trust Company and
Owner Trustee agrees that if, at any time, Lessee (a) certifies that Lessee has,
or in its good faith opinion will, become obligated to pay an amount pursuant to
Section 7.2, and such amount would be reduced or eliminated if the situs of the
Trust were changed and (b) requests that the situs of the Trust be moved to
another state in the United States from the state in which it is then located,
Owner Participant shall direct such change in situs as may be specified in
writing by Lessee, and Owner Participant and Owner Trustee shall take whatever
action as may be reasonably necessary to accomplish such change. All reasonable
out-of-pocket fees and expenses of Owner Participant, Trust Company and Owner
Trustee incurred in connection with such a change in situs shall be borne by
Lessee. Notwithstanding anything to the contrary contained herein or in any
other Operative Document, Owner Participant and Owner Trustee will not consent
to or direct a change in the situs of the Trust without the prior written
consent of Lessee.

6.4.10 Insurance. Each of Owner Participant, Owner Trustee and Trust Company
agrees not to obtain or maintain insurance for its own account if such insurance
would limit or otherwise adversely affect the coverage or amounts payable under,
or increase the premiums for, any insurance required to be maintained pursuant
to Section 11 of the Lease or any other insurance maintained by Lessee.

6.4.11 Stamp Tax. Owner Participant shall pay any stamp, documentation or
similar Tax imposed or levied upon or in respect of its execution or delivery of
this Agreement or any other Operative Document by any jurisdiction outside the
United States in which it (a) is organized, (b) has its principal office or an
office through which it is acting hereunder or (c) executes or delivers any such
document.

6.5 Filings.

6.5.1 FAA Filings. On the Delivery Date, Lessee and Owner Trustee will cause the
FAA Bill of Sale, the Application for Aircraft Registration, the Lease and Lease
Supplement No. 1 to be promptly filed and recorded, or filed for recording, with
the FAA to the extent permitted under the Transportation Code or required under
any other applicable United States law, in the following order: first, the FAA
Bill of Sale; second, the Application for Aircraft Registration; and third, the
Lease, to be effected by so filing the Lease with Lease Supplement No. 1
attached thereto.

6.5.2 International Registry Filings. On or promptly after the Delivery Date,
Lessee and Owner Trustee will cause the registration of the following to be
effected on the International Registry in accordance with the Cape Town Treaty
in the following order: first, the Sale of the Airframe and Engines from
Manufacturer to Owner Trustee; and second, the International Interests created
under the Lease (as supplemented by Lease Supplement No. 1). Lessee and Owner
Trustee each shall also, as and to the extent applicable, consent to such
registrations upon the issuance of a request for such consent by the
International Registry.

 

20



--------------------------------------------------------------------------------

Section 7. Indemnification and Expenses.

7.1 General Indemnity.

7.1.1 Claims Indemnified. Subject to Section 7.1.2, if the Closing occurs,
Lessee agrees to indemnify and hold harmless each Indemnified Person on an
After-Tax Basis against any and all Claims imposed on, incurred by or asserted
against such Indemnified Person resulting from or arising out of (a) Lessee’s
use, possession and operation of the Aircraft, including the control, delivery,
redelivery, location, pooling, maintenance, repair, substitution, replacement,
registration, re-registration, sublease, storage, modification, alteration,
return, transfer or other disposition of the Aircraft, the Airframe, any Engine
or any Part (including, without limitation, with respect thereto, any such Claim
for any death or injury to passengers or others, any such Claim for any damage
to the environment, and any such Claim for patent, trademark or copyright
infringement) and (b) any incorrectness of any representations or warranties of
Lessee contained in any Operative Document, or any failure by Lessee to perform
or observe any covenant, agreement or other obligation to be performed or
observed by Lessee under the Lease and the other Operative Documents.

7.1.2 Claims Excluded. Lessee shall have no obligation to indemnify and hold
harmless any Indemnified Person under Section 7.1 (or otherwise under the
Operative Documents) with respect to Claims described in any one or more of the
following subsections:

(a) Any Claim to the extent attributable to acts or events occurring after the
earlier of (i) the return of the Aircraft to Lessor pursuant to Section 5 of the
Lease and (ii) the expiration or earlier termination of the Lease except to the
extent such Claim arises pursuant to the exercise of remedies in accordance with
Section 15 of the Lease in connection with an Event of Default that shall have
occurred and be continuing;

(b) Any Claim that is or is attributable to a Tax (including any Tax benefits),
whether or not Lessee is required to indemnify therefor under Section 7.2, it
being agreed that Section 7.2 sets forth Lessee’s entire liability with respect
to Taxes, other than Taxes taken into account in order to make an indemnity
payment under this Section 7.1 on an After-Tax Basis;

(c) Any Claim to the extent attributable to the gross negligence or willful
misconduct of any Indemnified Person (other than the gross negligence or willful
misconduct imputed as a matter of law to any Indemnified Person solely by reason
of its interest in the Aircraft);

(d) Any Claim to the extent attributable to the failure by any Indemnified
Person to perform or observe any covenant, agreement or other obligation to be
performed or observed by it under, or any incorrectness of any representations
or warranties of any Indemnified Person contained in, the Lease or any other
Operative Document or any agreement relating hereto or thereto to which any such
Indemnified Person is a party;

(e) Any Claim that constitutes a Permitted Lien;

(f) Any Claim to the extent attributable to the Transfer (voluntary or
involuntary) (i) by any Indemnified Person of any interest in the Aircraft, the
Airframe, any

 

21



--------------------------------------------------------------------------------

Engine, any Part, the Trust Estate, Rent or any interest arising under any
Operative Document, or any similar interest or security, in each case other than
such a Transfer pursuant to the Return Conditions or Section 8 or 10 of the
Lease or pursuant to the exercise of remedies in accordance with Section 15 of
the Lease in connection with an Event of Default that shall have occurred and be
continuing, or (ii) of any interest (direct or indirect) in any Indemnified
Person;

(g) Any Claim to the extent attributable to a failure on the part of Owner
Trustee to distribute in accordance with the Operative Documents any amounts
received and distributable by it thereunder;

(h) Any Claim to the extent relating to any cost, fee, expense or other payment
obligation (i) that is payable or borne by (A) Lessee pursuant to any expense,
indemnification, compensation or reimbursement provision of any Operative
Document other than this Section 7.1 or (B) a Person other than Lessee pursuant
to any provision of any Operative Document or (ii) that such Indemnified Person
expressly agrees shall not be payable or borne by Lessee;

(i) Any Claim to the extent that it is an ordinary and usual operating or
overhead expense;

(j) Any Claim resulting from a violation of ERISA or a “prohibited transaction”
under Section 4975 of the Code;

(k) Any Claim that would not have arisen but for the authorization, giving or
withholding of any future amendments, supplements, waivers or consents with
respect to any Operative Document, other than such (i) as are requested in
writing by Lessee, or (ii) that occur as a result of the exercise of remedies in
accordance with Section 15 of the Lease in connection with an Event of Default
that shall have occurred and be continuing;

(l) Any Claim that would not have arisen but for any indebtedness, head lease,
swap, hedge, or other financing (other than the Lease) arrangements of any
Indemnified Person relating to the Aircraft, the Airframe, any Engine, any Part,
Rent or any Operative Document; provided that, in the case of any such Claim
against any Back-Leveraging Indemnified Person, such Claim shall only be
excluded by this subsection (l) to the extent that the nature of such Claim is
different than it would have been had such Back-Leveraging Indemnified Person
(i) been Lessor or Owner Participant or an officer, director, servant, agent,
successor and permitted assign of Lessor or Owner Participant, as applicable,
and (ii) entered into the Operative Documents but not the other documents
relating to the applicable Back-Leveraging Transaction;

(m) Any Claim that would not have arisen but for the failure of Trust Company,
Owner Trustee or Owner Participant to be a Citizen of the United States; and

(n) Any Claim that is attributable to or relates to any broker’s fee, commission
or finder’s fee in connection with any transaction contemplated by the Operative
Documents (other than such fees of Lessee’s lease advisor, SkyWorks Capital,
LLC).

 

22



--------------------------------------------------------------------------------

7.1.3 Indemnified Person. All rights (including, without limitation, the right
to receive any indemnity payment under this Section 7.1) of an Indemnified
Person and any member of such Indemnified Person’s Related Indemnitee Group
shall be exercised solely by an Indemnified Person who is a party to this
Agreement. If any Indemnified Person fails to comply with this Section 7.1, such
Indemnified Person shall not be entitled to indemnity under this Section 7.1
with respect to any Claim to the extent (but only to the extent) that Lessee
shall have been prejudiced by such failure and that such failure is not the
result of or otherwise attributable to the failure of Lessee to comply with any
of its duties or obligations under this Section 7.1.

7.1.4 Insured Claims. If any Claim indemnified by Lessee is covered by a policy
of insurance maintained by Lessee pursuant to Section 11 of the Lease, each
Indemnified Person agrees to cooperate, at Lessee’s expense, with the insurers
in the exercise of their rights to investigate, defend or compromise such Claim
as may be required to retain the benefits of such insurance with respect to such
Claim.

7.1.5 Claims Procedure. An Indemnified Person shall promptly notify Lessee of
any Claim as to which indemnification is sought. Any amount payable by Lessee to
any Indemnified Person pursuant to this Section 7.1 shall be paid within 30 days
after receipt of a written demand therefor from such Indemnified Person
accompanied by a written statement describing in reasonable detail the Claim
which is the subject of and basis for such indemnity and the computation of the
amount so payable.

Subject to the rights of insurers under policies of insurance maintained by
Lessee, Lessee shall have the right to investigate, and the right in its sole
discretion to defend or compromise, any Claim for which indemnification is
sought under this Section 7.1, and each Indemnified Person shall cooperate with
all reasonable requests of Lessee in connection therewith; provided that Lessee
shall reimburse such Indemnified Person for all reasonable costs and expenses
incurred by it in connection therewith. No Indemnified Person shall enter into a
settlement or other compromise with respect to any Claim without the prior
written consent of Lessee, unless such Indemnified Person waives its right and
the rights of its Related Indemnitee Group to be indemnified with respect to
such Claim. Where Lessee or the insurers under a policy of insurance maintained
by Lessee undertake the defense of an Indemnified Person with respect to a
Claim, no additional legal fees or expenses of such Indemnified Person in
connection with the defense of such Claim shall be indemnified hereunder unless
such fees or expenses were incurred at the request of Lessee or such insurers;
provided, however, that, if in the written opinion (a “Conflict Opinion”) of
counsel to such Indemnified Person an actual or potential material conflict of
interest exists where it is advisable for such Indemnified Person to be
represented by separate counsel, the reasonable fees and expenses of such
separate counsel shall be borne by Lessee. Subject to the requirements of any
policy of insurance maintained by Lessee, an Indemnified Person may participate
at its own expense in any judicial proceeding controlled by Lessee pursuant to
the preceding provisions; provided that such party’s participation does not, in
the opinion of the independent counsel appointed by Lessee or its insurers to
conduct such proceedings, interfere with such control; and such participation
shall not constitute a waiver of the indemnification provided in this
Section 7.1. Notwithstanding anything to the contrary contained herein, Lessee
shall not under any circumstances be liable for the fees and expenses of more
than one counsel for all Indemnified Persons except in the case of a delivery to
Lessee of a Conflict Opinion with respect to each Indemnified Person seeking to
be represented by separate counsel.

 

23



--------------------------------------------------------------------------------

7.1.6 Subrogation. To the extent that a Claim indemnified by Lessee under this
Section 7.1 is in fact paid in full by Lessee and/or an insurer under a policy
of insurance maintained by Lessee, Lessee and/or such insurer, as the case may
be, shall, without any further action, be subrogated to the rights and remedies
of the Indemnified Person on whose behalf such Claim was paid (other than rights
and remedies of such Indemnified Person under insurance policies maintained at
its own expense) with respect to the transaction or event giving rise to such
Claim. Such Indemnified Person shall give such further assurances or agreements
and shall cooperate with Lessee or such insurer, as the case may be, to permit
Lessee or such insurer to pursue such rights and remedies, if any, to the extent
reasonably requested by Lessee and at Lessee’s expense. Should an Indemnified
Person receive any payment from any party other than Lessee or its insurers, in
whole or in part, with respect to any Claim paid in full by Lessee or its
insurers hereunder, such Indemnified Person shall promptly pay the amount so
received (but not an amount in excess of the amount Lessee or any of its
insurers has paid in respect of such Claim) over to Lessee.

7.1.7 No Guaranty. Notwithstanding anything to the contrary contained in the
Lease or in any other Operative Document, Lessee shall not have any
responsibility for, or incur any liabilities as a result of, any residual value
guaranty, deficiency guaranty or similar agreement in connection with the
Aircraft, the Airframe, any Engine or any Part. In addition, nothing set forth
in this Section 7.1 shall constitute a guarantee by Lessee that the Aircraft
shall have any particular value, useful life or residual value.

7.2 General Tax Indemnity

7.2.1 Taxes Indemnified. Subject to Section 7.2.2, if the Closing occurs, Lessee
agrees to indemnify and hold harmless each Tax Indemnitee on an After-Tax Basis
against any and all Taxes imposed on any Tax Indemnitee, Lessee, the Aircraft,
the Airframe, any Engine or any Part upon or with respect to (a) the Aircraft,
the Airframe, any Engine or any Part, (b) the lease, possession, operation, use,
non-use, control, purchase, sale, delivery, redelivery, location, pooling,
maintenance, repair, substitution, replacement, registration, re-registration,
purchase, sale, sublease, storage, modification, alteration, return, transfer or
other disposition of the Aircraft, the Airframe, any Engine or any Part, (c) any
Basic Rent or Supplemental Rent payable by or on behalf of Lessee, (d) any
incorrectness of any representations or warranties of Lessee contained in any
Operative Document, or any failure of Lessee to perform or observe any covenant,
agreement or other obligation to be performed or observed by Lessee, under the
Lease or any Operative Document or (e) the exercise of remedies in accordance
with Section 15 of the Lease in connection with an Event of Default that shall
have occurred and be continuing.

7.2.2 Taxes Excluded from Indemnity. Lessee shall have no obligation to
indemnify and hold harmless any Tax Indemnitee under Section 7.2 (or otherwise
under the Operative Documents) with respect to Taxes described in any one or
more of the following subsections; provided that subsections (a) and (e) below
shall not apply in determining the additional amount necessary to make any
payment on an After-Tax Basis:

 

24



--------------------------------------------------------------------------------

(a) Taxes imposed by any government or taxing authority on, based on, measured
by or with respect to capital, net worth, retained earnings, gross or net income
or gross or net receipts or proceeds or that are doing business, franchise,
minimum or withholding Taxes; provided that this subsection (a) shall not apply
to (i) any such Taxes imposed by any government or taxing authority located
outside the United States to the extent such Taxes would have been imposed had
the sole connection between the Tax Indemnitee and such government or taxing
authority been (A) the location, use, operation or presence of the Aircraft, the
Airframe, any Engine or any Part in such jurisdiction, (B) the presence or
activity of Lessee or any Permitted Sublessee or any Affiliate of either in such
jurisdiction or (C) Lessee’s (or another Person on its behalf) making a payment
from or through such jurisdiction or (ii) any sales, use, goods and services,
license, value added or property Taxes, or Taxes of a similar nature, imposed by
any government or taxing authority;

(b) Taxes that would not have been imposed but for (i) any Lessor’s Lien,
(ii) the gross negligence or willful misconduct of any Tax Indemnitee (other
than gross negligence or willful misconduct imputed as a matter of law to such
Tax Indemnitee solely by reason of its interest in the Aircraft), (iii) the
breach or inaccuracy of any representation, warranty or covenant of any Tax
Indemnitee contained in any Operative Document (unless attributable to the
breach by Lessee of any representation, warranty or covenant of Lessee contained
in any Operative Document), or (iv) a failure of any Tax Indemnitee to comply
with any certification, information, documentation, reporting or other similar
requirement, if such compliance is necessary or appropriate to claim any relief
from such Taxes for which such Tax Indemnitee was eligible, unless such failure
is due to the failure of Lessee to comply with its obligations under
Section 7.2.5 below;

(c) Taxes imposed on or with respect to a Transfer (voluntary or involuntary)
(i) by a Tax Indemnitee of any interest in the Aircraft, the Airframe, any
Engine, any Part, the Trust Estate, Rent or any interest arising under any
Operative Document or (ii) of any interest (direct or indirect) in a Tax
Indemnitee, in each case other than a Transfer pursuant to the Return Conditions
or Section 8 or 10 of the Lease or pursuant to the exercise of remedies in
accordance with Section 15 of the Lease in connection with an Event of Default
that shall have occurred and be continuing;

(d) Taxes to the extent imposed with respect to any period commencing after the
earlier of (i) the return of the Aircraft to Lessor pursuant to Section 5 of the
Lease and (ii) the expiration or earlier termination of the Lease; provided that
there shall not be excluded by this subsection (d) any Taxes to the extent
(x) attributable to events occurring or matters arising prior to or
simultaneously with the earlier of such times, (y) imposed with respect to any
payment by Lessee under the Operative Documents after such date or (z) arising
pursuant to the exercise of remedies in accordance with Section 15 of the Lease
in connection with an Event of Default that shall have occurred and be
continuing;

(e) Taxes imposed by any government or taxing authority to the extent such Taxes
would not have been imposed but for a connection between any Tax Indemnitee or
any Affiliate thereof and such government or taxing authority unrelated to the
transactions contemplated by the Operative Documents;

 

25



--------------------------------------------------------------------------------

(f) Taxes to the extent such Taxes would not have been imposed but for an
amendment or waiver with respect to any Operative Document, unless such
amendment or waiver is (i) requested in writing by Lessee or (ii) made as a
result of the exercise of remedies in accordance with Section 15 of the Lease in
connection with an Event of Default that shall have occurred and be continuing;

(g) value added Taxes imposed in lieu of a net income Tax by the United States
or any state or local government or taxing authority thereof or therein;

(h) Taxes resulting from a violation of ERISA or a “prohibited transaction”
under Section 4975 of the Code;

(i) Taxes on, based on, measured by or with respect to any consideration payable
for services rendered by Trust Company as owner trustee;

(j) Taxes that would not have been imposed but for any indebtedness, head lease,
swap, hedge or other financing (other than the Lease) arrangements of any Tax
Indemnitee relating to the Aircraft, the Airframe, any Engine, any Part, Rent or
any Operative Document; provided that, for the avoidance of doubt, Taxes imposed
on a Back-Leveraging Indemnified Person, if any, that has been added as a Tax
Indemnitee in a consent and acknowledgement described in Section 8.3.2(b) shall
not be treated as described in this clause (j) to the extent that such Taxes
would have been imposed on another Tax Indemnitee and would have been subject to
indemnification by Lessee under this Section 7 had there been no such
indebtedness, head lease, swap, hedge or other financing (other than the Lease)
arrangements;

(k) Taxes in excess of the Taxes that would have been imposed and indemnified
against by Lessee hereunder had there not been a Transfer (voluntary or
involuntary) (i) by a Tax Indemnitee of any interest in the Aircraft, the
Airframe, any Engine, any Part, the Trust Estate, Rent or any interest arising
under any Operative Document or (ii) of any interest (direct or indirect) in a
Tax Indemnitee, in each case other than a Transfer pursuant to the Return
Conditions or Section 8 or 10 of the Lease or pursuant to the exercise of
remedies in accordance with Section 15 of the Lease in connection with an Event
of Default that shall have occurred and be continuing;

(l) withholding Taxes imposed by the U.S. federal government that would not have
been imposed but for a Tax Indemnitee or any Person holding a direct or indirect
interest in the Tax Indemnitee being other than a “United States person” within
the meaning of Section 7701(a)(30) of the Code; or

(m) Taxes payable by Owner Participant under Section 6.4.11 of this Agreement.

7.2.3 Payment. Lessee shall pay any Tax for which it is liable pursuant to this
Section 7.2 directly to the appropriate taxing authority, if allowable, or, if
not so allowable, directly to the relevant Tax Indemnitee. Any amount payable
directly to any Tax Indemnitee pursuant to this Section 7.2 shall be paid to
such Tax Indemnitee on or prior to the later of (a) 30 days after receipt by
Lessee of a written demand therefor from such Tax Indemnitee accompanied by a
written statement describing in reasonable detail the Taxes that are the subject

 

26



--------------------------------------------------------------------------------

of such indemnity and the computation of the amount so payable, (b) one Business
Day prior to the due date for the payment of such Taxes (including all
extensions) or (c) in the case of amounts that are being contested in accordance
with Section 7.2.4, the time such contest (including all appeals, if any) is
finally resolved; provided that Lessee shall pay any amounts due pursuant to
Section 7.2.4 at the time or times required by such Section. If requested by a
Tax Indemnitee in writing, Lessee shall furnish to such Tax Indemnitee the
original or a certified copy of a receipt (if any is reasonably available to
Lessee) for Lessee’s payment of any Tax directly to a taxing authority pursuant
to this Section 7.2 or such other evidence of such payment by Lessee as is
reasonably acceptable to such Tax Indemnitee and reasonably available to Lessee.
If, for any reason, Lessee makes any payment with respect to any Taxes of any
Tax Indemnitee that are not the responsibility of Lessee with respect to such
Tax Indemnitee under this Section 7, such Tax Indemnitee shall pay to Lessee,
within 30 days of Lessee’s demand therefor, an amount equal to the amount paid
by Lessee with respect to such Taxes.

7.2.4 Contests; Refunds.

If a written claim is made against any Tax Indemnitee for any Tax for which
Lessee may be obligated pursuant to this Section 7.2, such Tax Indemnitee shall
promptly notify Lessee in writing of such claim. If requested by Lessee in
writing, Lessee shall, subject to the conditions set forth in the next
paragraph, be entitled at its sole expense to contest such Tax in the name of
the relevant Tax Indemnitee or of Lessee through appropriate administrative and
judicial proceedings (including pursuing all judicial appeals); provided that
(a) no Event of Default under Section 14(a), (b), (f), (g), (h) or (i) of the
Lease shall have occurred and be continuing, (b) if such contest shall be
conducted in a manner requiring the payment of the Tax, Lessee shall advance to
or for the benefit of such Tax Indemnitee (on an interest-free basis) the amount
of such payment and shall agree to indemnify such Tax Indemnitee against any
adverse tax consequences to such Tax Indemnitee resulting from such
interest-free loan and (c) the action to be taken will not result in any
material danger of forfeiture, sale or loss of the Aircraft, the Airframe or any
Engine (unless Lessee shall have provided to Owner Trustee a bond or other
sufficient protection against such risk reasonably acceptable to Owner Trustee)
or any material risk of the imposition of criminal penalties. In any contest
under this Section 7.2.4 conducted by Lessee, Lessee shall determine the forum
and manner in which such contest shall be conducted and, upon the written
request of the relevant Tax Indemnitee, shall advise such Tax Indemnitee of the
status of such contest, and each Tax Indemnitee shall take reasonable steps to
cooperate with Lessee, at Lessee’s request and expense, in connection with such
contest.

Lessee shall not be permitted to conduct such a contest in its name or in the
name of the relevant Tax Indemnitee (and instead a Tax Indemnitee, at Lessee’s
request, shall contest in its own name as provided in the next paragraph) if
(x) an Event of Default under Section 14(a), (b), (f), (g), (h) or (i) of the
Lease shall have occurred and be continuing or (y) such contest involves issues
for which Lessee is not obligated under this Section 7.2 that can not be severed
by reasonable efforts of the Tax Indemnitee from all issues for which Lessee
might be so obligated.

If requested by Lessee in writing, and if Lessee is not itself contesting a
claim under this Section 7.2.4, the relevant Tax Indemnitee shall contest,
diligently and in good faith, in the name of such Tax Indemnitee the validity,
applicability and amount of the relevant Tax by (I) resisting payment thereof,
(II) not paying the same except under protest, if protest be necessary or
proper,

 

27



--------------------------------------------------------------------------------

or (III) if payment be made, using reasonable efforts to promptly obtain a
refund thereof in appropriate administrative and judicial proceedings; provided
that (1) Lessee shall have agreed to pay such Tax Indemnitee on demand all
reasonable out-of-pocket costs and expenses which such Tax Indemnitee may incur
in connection with contesting such claim, including, without limitation, all
reasonable legal, accountants’ and investigatory fees and disbursements, (2) if
such contest shall be conducted in a manner requiring the payment of the Tax,
Lessee shall advance to such Tax Indemnitee (on an interest-free basis) the
amount of such payment and shall agree to indemnify such Tax Indemnitee against
any adverse tax consequences to such Tax Indemnitee resulting from such
interest-free loan, (3) the action to be taken will not result in any material
danger of forfeiture, sale or loss of the Aircraft, the Airframe or any Engine
or Part (unless Lessee shall have provided to Owner Trustee a bond or other
sufficient protection against such risk reasonably acceptable to Owner Trustee)
and (4) if an Event of Default shall have occurred and be continuing, Lessee
shall have provided security for its related tax indemnity obligation reasonably
acceptable to such Tax Indemnitee. In any contest under this Section 7.2.4
conducted by a Tax Indemnitee, such Tax Indemnitee shall determine the forum for
such contest and the manner in which it shall be conducted; provided that such
Tax Indemnitee shall consult in good faith with Lessee and its counsel, and
provide to Lessee and its counsel any communications to or from the relevant
taxing authority or administrative or judicial body, with respect to the issues
for which Lessee may be obligated under this Section 7.2.

If a refund (whether in cash or in any other form) shall be obtained by or for
any Tax Indemnitee of all or part of any Tax paid by Lessee or for which Lessee
shall have made an advance to, or reimbursed, such Tax Indemnitee, such Tax
Indemnitee shall promptly pay Lessee an amount equal to the amount of such
refund (which shall reduce the amount of any interest-free loan previously made
by Lessee under this Section 7.2.4), together with any interest received on such
refund attributable to such Tax that is properly attributable to the period
subsequent to such payment or reimbursement by Lessee, reduced by any Taxes
payable by such Tax Indemnitee as a result of the receipt or accrual of such
refund and interest, and increased by any Tax benefit realized by such Tax
Indemnitee as a result of any payment by such Tax Indemnitee pursuant to this
sentence; provided that the subsequent loss of a refund for which payment has
been made to Lessee under this paragraph shall be treated as an indemnifiable
Tax hereunder without regard to the exclusions set forth in Section 7.2.2.

If, without the consent of Lessee, a Tax Indemnitee elects not to, or fails to,
contest or cooperate in the contest of any Tax as required in accordance with
this Section 7.2.4, or elects to settle, compromise or otherwise terminate any
such contest, such election or failure shall constitute a waiver by each Tax
Indemnitee of any right to any amount that might otherwise be payable by Lessee
pursuant to this Section 7.2 with respect to such Tax (and any other Tax for
which a successful contest is materially adversely affected because of such
election or failure), other than any expenses of the contest, and, if Lessee has
theretofore provided such Tax Indemnitee with an interest-free loan to pay such
amount, such Tax Indemnitee shall promptly repay an amount which, after
subtraction of any further net savings of Taxes actually realized by such Tax
Indemnitee as a result of such repayment, shall be equal to the amount of such
interest-free loan, together with interest on the amount of such loan from the
date such loan was made to the date of repayment pursuant to this sentence at
the rate that would have been paid by the relevant taxing authority had such
contest resulted in a refund.

 

28



--------------------------------------------------------------------------------

7.2.5 Reports and Returns; Information; Forms. If any report or return is
required to be filed with respect to a Tax subject to indemnification by Lessee
under this Section 7.2, Lessee shall timely file such report or return in its
own name if it is permitted by applicable law to do so (unless Lessee has been
notified by the relevant Tax Indemnitee that such Tax Indemnitee intends to file
such report or return), showing ownership of the Aircraft in Owner Trustee. If
requested by the relevant Tax Indemnitee, Lessee shall send a copy of such
report or return to such Tax Indemnitee. If Lessee is not permitted by
applicable Law to file any such report or return in its own name, or has
insufficient information to do so, Lessee shall, upon obtaining actual knowledge
of such requirement, promptly notify the relevant Tax Indemnitee of such
requirement and, to the extent it is able to do so, prepare and deliver to such
Tax Indemnitee a proposed form of such report or return. Lessee shall furnish to
each Tax Indemnitee, and each Tax Indemnitee shall furnish to Lessee, upon the
written request of such Tax Indemnitee or Lessee, as the case may be, such data
in its possession or otherwise reasonably available to it as may be reasonably
requested to enable Lessee or such Tax Indemnitee, as the case may be, as is
reasonably necessary to file any such returns or reports and to otherwise comply
with the requirements of any taxing authority with respect to the transactions
contemplated by the Lease.

Each Tax Indemnitee agrees to furnish from time to time to or as directed by
Lessee, upon Lessee’s written request and at Lessee’s expense, such duly
executed and properly completed forms, statements or certificates as may be
necessary or appropriate in order to claim any available reduction of any Tax
for which Lessee may be obligated under this Section 7.2 or to comply with the
requirements of any taxing authority with respect to the transactions
contemplated by the Lease; provided that Lessee shall have furnished such Tax
Indemnitee with any information necessary to complete such form, statement or
certificate that is not otherwise reasonably available to such Tax Indemnitee.
If any form, statement or certificate provided by Owner Participant or another
Tax Indemnitee to Lessee pursuant to any Operative Document becomes obsolete or
incorrect, such Person shall promptly notify Lessee.

7.3 Survival; Other.

7.3.1 Survival. The indemnities and other obligations of Lessee (subject to
Sections 7.1.2(a) and 7.2.2(d)), and the obligations of each Indemnified Person
and Tax Indemnitee, under Sections 7.1, 7.2 and 7.3 shall survive the expiration
or other termination of the Operative Documents.

7.3.2 Tax Savings. If, by reason of any Claims or Taxes paid or indemnified
against by Lessee pursuant to Section 7.1 or 7.2, any Indemnified Person or Tax
Indemnitee at any time realizes a net reduction in any Taxes not indemnified
against by Lessee and not taken into account previously in computing the amount
of any indemnity payable by Lessee under Section 7.1 or 7.2, such Indemnified
Person or Tax Indemnitee shall promptly pay to Lessee an amount that, after
subtraction of any further Tax savings such Indemnified Person or Tax Indemnitee
realizes as a result of the payment thereof, is equal to the amount of such net
Tax reduction; provided that any subsequent loss of a Tax benefit for which a
payment has been made to Lessee under this Section 7.3.2 (or which was taken
into account previously in computing an amount payable by Lessee under
Section 7.2) shall be treated as an indemnifiable Tax hereunder without regard
to the exclusions set forth in Section 7.2.2. Each Indemnified Person and each
Tax Indemnitee shall in good faith use diligence in filing tax returns and in
dealing with taxing authorities to seek and claim any Tax benefit that would
result in such a reduction in Taxes and to minimize the Taxes indemnifiable by
Lessee hereunder.

 

29



--------------------------------------------------------------------------------

7.3.3 Non-Parties. If an Indemnified Person or Tax Indemnitee is not a party to
this Agreement, Lessee may require such Indemnified Person or Tax Indemnitee to
agree in writing, in a form reasonably acceptable to Lessee, to the terms of
Section 7.1 or 7.2, as the case may be, and this Section 7.3, prior to making
any payments to such Indemnified Person or Tax Indemnitee under Section 7.1 or
7.2, as the case may be.

7.3.4 Application of Payments During Event of Default. If, at the time an amount
would otherwise be payable to Lessee under Section 7.1, 7.2 or 7.3.2, an Event
of Default shall have occurred and be continuing, such amount shall be held by
the relevant Indemnified Person or Tax Indemnitee as security for the
obligations of Lessee under the Operative Documents. At such time as no Event of
Default is continuing, such amount shall be paid to Lessee.

7.3.5 Verification. At the request of Lessee, any computation by an Indemnified
Person or a Tax Indemnitee of any amount payable by or to Lessee pursuant to
Section 7.1, 7.2 or 7.3.2 shall be verified and certified by a nationally
recognized firm of independent accountants selected by the Indemnified Person or
Tax Indemnitee, as the case may be, and reasonably acceptable to Lessee. In the
event such accounting firm shall determine that the computation of any such
amount is incorrect, it shall determine what it believes to be the correct
amount, and, absent prima facie error, such determination shall be binding upon
the parties. Such Indemnified Person or Tax Indemnitee, as the case may be,
shall cooperate with such accounting firm and provide it with such information
as is reasonably necessary for such verification and certification; provided
that such accounting firm shall have entered into a confidentiality agreement
reasonably satisfactory to such Indemnified Person or Tax Indemnitee. If Lessee
or such Indemnified Person or Tax Indemnitee, as the case may be, has paid any
amount under Section 7.1, 7.2 or 7.3.2 prior to such accounting firm’s
completion of its review, appropriate adjustments will be made promptly after
such completion to take into account the determination by such firm. The costs
of any such verification and certification shall be borne by Lessee unless such
accounting firm determines that any amount payable (a) by Lessee to such
Indemnified Person or Tax Indemnitee, as the case may be, is less than 95% of
the amount determined by such Indemnifed Person or Tax Indemnitee to be so
payable or (b) by such Indemnified Person or Tax Indemnitee, as the case may be,
to Lessee is greater than the amount determined by such Indemnified Person or
Tax Indemnitee to be so payable by at least 5%, in either of which cases the
cost of such verification and certification shall be paid by such Indemnified
Person or Tax Indemnitee. Notwithstanding anything to the contrary in the
foregoing or elsewhere in the Operative Documents, neither Lessee, nor any other
Person (other than the independent accountants referred to above), shall have
any right to inspect an Indemnified Person’s or a Tax Indemnitee’s Tax returns,
books or records.

7.3.6 Withholding Agent. Owner Trustee hereby agrees to act as the U.S. federal
withholding Tax agent in respect of Rent and all other amounts payable to it, or
distributable by it for or on account of Owner Participant under the Operative
Documents, and to be responsible for preparing and filing IRS Forms 1042 and
1042-S (or any similar or successor forms), as well as any other governmental
filings and information requirements in connection therewith, and making
deposits of U.S. federal withholding Taxes (if any), in accordance with U.S.
federal Tax Laws.

 

30



--------------------------------------------------------------------------------

7.4 Expenses. Except as otherwise provided in this Section 7.4, each of Lessee
and Owner Participant will be responsible for its own costs and expenses
incurred in connection with the negotiation, preparation, execution and delivery
of the Operative Documents. Lessee agrees promptly to pay (a) all the reasonable
out-of-pocket costs and expenses incurred by Trust Company in connection with
the negotiation, preparation, execution and delivery of the Operative Documents
(including, without limitation, the reasonable fees, expenses and disbursements
of [Ray, Quinney & Nebeker P.C.,] special counsel for Trust Company); and
(b) the reasonable fees, expenses and disbursements of Aviation Counsel in
connection with the negotiation, preparation, execution and delivery of the
Operative Documents. Lessee also agrees to pay all costs and expenses imposed by
the FAA, the International Registry and the State of Delaware in connection with
the registrations and filings described in Section 5.1.7. Lessee agrees to pay
the initial and on-going fees of Trust Company in connection with the
transactions contemplated hereby during the Term of the Lease.

Section 8. Assignment or Transfer of Interests.

8.1 Owner Trustee. Except as expressly provided in the Operative Documents,
Owner Trustee shall not, directly or indirectly, Transfer any of its right,
title or interest in and to the Aircraft, any of the Operative Documents, the
Trust Estate or any proceeds therefrom without the prior written consent of
Lessee; provided that such consent shall not be required for a Transfer pursuant
to the exercise of remedies by Owner Trustee under and in accordance with
Section 15 of the Lease in connection with an Event of Default that shall have
occurred and be continuing, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

31



--------------------------------------------------------------------------------

(iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(v) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(vi) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(vii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

32



--------------------------------------------------------------------------------

(viii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(ix) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(x) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(xi) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(xii) CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

8.2 Owner Participant.

(a) Owner Participant Transfer Requirements. Owner Participant shall not
directly or indirectly Transfer any of its right, title or interest in and to
all or any part of this Agreement, any of the other Operative Documents or the
Trust Estate, except that Owner Participant may Transfer all (but not less than
all) of its right, title and interest therein to a single bank, lending
institution, leasing company, other financial institution, corporation, limited
partnership, statutory trust, limited liability company or special purpose
entity if, as preconditions to such Transfer:

(i) (A) the Person to whom such Transfer is made (the “Transferee”) either is a
Citizen of the United States or qualifies as a Citizen of the United States
through a voting trust agreement, voting powers agreement or similar arrangement
(including, without limitation, provisions delegating certain control rights to
the Owner Trustee) by the Transferee or any Affiliate thereof, but in each case
without reliance on any rule that would restrict in any way the use and
operation of the Aircraft, and has the requisite power, authority and legal
right to enter into and carry out the transactions contemplated by the Operative
Documents; (B) unless Lessee consents, the Transferee is not an airline or other
commercial operator of aircraft, freight forwarder, or any other company
directly or indirectly engaged in the business of passenger, cargo, freight or
parcel transportation or any Affiliate of any thereof; (C)(1) the Transfer does
not violate the Transportation Code, the Securities Act or any other Law
(including, without limitation, ERISA, any laws or regulations imposing U.S.
economic sanctions measures or any orders or licenses issued thereunder), or
create a relationship that would be in violation thereof, (2) the Transfer does
not result in a “prohibited transaction” under Section 4975 of the Code, (3) the
Transfer does not adversely affect the registration of the Aircraft in the name
of Owner Trustee with the FAA (or the aeronautical authority of the

 

33



--------------------------------------------------------------------------------

country of registry of the Aircraft if the Aircraft is not registered under the
laws of the United States), (4) the Transfer will not subject Lessee to any
additional regulation under, or require Lessee to give any notice to, register
with, make any filings with or take any other action in respect of, any
governmental authority or agency of any jurisdiction, (5) the Transfer does not
require registration under the Securities Act or any foreign securities laws,
require qualification of an indenture under the Trust Indenture Act, or require
Lessee to sign any registration statement, (6) unless Lessee consents, the
Transfer does not involve a Rule 144A, Regulation S or other capital markets or
equity syndication transaction not described in the immediately preceding clause
(5), and (7) the Transfer does not result in, or involve, incurrence by Lessee
of any indebtedness for accounting purposes (it being understood that, if any
change in the lease accounting standards applicable to Lessee requires that
Lessee, independently of the Transfer, capitalize its leases, including the
Lease, in Lessee’s books, such capitalization of the Lease is not intended to
constitute, and shall not be construed as, incurrence by Lessee of any
indebtedness for accounting purposes within the meaning of this clause (7));
(D) Owner Participant and the Transferee shall have entered into an agreement in
the form attached hereto as Exhibit E (the “Assumption Agreement”) or in such
other form as shall be acceptable to Lessee; (E) Owner Participant shall have
delivered to Owner Trustee and Lessee an opinion or opinions of counsel (which
shall either be the in-house counsel of the Transferee or other counsel
reasonably satisfactory to Lessee) to the effect that the Assumption Agreement
has been duly authorized, executed and delivered by the Transferee and is
enforceable against the Transferee in accordance with its terms, except as the
same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally or by
general principles of equity and to the effect that (subject to customary
exceptions, qualifications and exclusions) such Transfer complies with
clause (A) (except as to citizenship) and clause (C) (with respect to the
Transportation Code and the Securities Act and no violation of Law) above
(provided that, in determining observance with all factual matters contained in
this Section, such counsel may rely on representations of the Transferee); and
(F) the Transferee shall have provided to each of Lessee and Owner Trustee a
duly completed and executed original IRS Form W-9 (and/or other applicable IRS
Form(s)) establishing a complete exemption from U.S. federal withholding taxes
with respect to all payments of Rent or other amounts to or for the benefit of
Owner Trustee or Owner Participant under the Operative Documents; and

(ii) except with the consent of Lessee, either [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] (IV) is otherwise approved in writing by Lessee, such approval not to
be unreasonably withheld or delayed (any Transferee meeting any of the
requirements of (I), (II), (III) or (IV) above being hereinafter referred to as
a “Qualifying Institution”), or (B) if the Transferee is not itself a Qualifying
Institution, a parent corporation of the Transferee which qualifies as a
Qualifying Institution shall have executed and delivered to Owner Trustee and
Lessee an absolute and unconditional guaranty, substantially in the form of
Exhibit G or otherwise in form and substance reasonably satisfactory to Lessee
([the guaranty by

 

34



--------------------------------------------------------------------------------

[Name of initial Owner Participant Guarantor] or any other7] [any] such
guaranty, an “Owner Participant Guarantee”) and [Name of initial Owner
Participant Guarantor or] such parent the “Owner Participant Guarantor”), with
respect to the obligations undertaken by the Transferee under the Assumption
Agreement referred to above, together with an opinion of counsel (which may be
the in-house counsel of the Qualifying Institution providing such guaranty or
other counsel reasonably satisfactory to Lessee) to the effect that such
guaranty is enforceable against the guarantor in accordance with its terms. The
Transferee shall, at the time of Transfer, deliver to Owner Trustee and Lessee a
certificate of a duly authorized officer of the Transferee or its guarantor
evidencing satisfaction of the requirements of (I), (II) or (III), as
applicable, set forth in this clause (ii).

It shall be a further condition to any such Transfer, and the parties hereby
agree, that: (x) as determined at the time of such Transfer, none of Lessee’s
obligations, responsibilities, liabilities, costs and risks in the use and
operation of the Aircraft or under, relating to or in respect of the Operative
Documents or otherwise, including, without limitation, under or in respect of
any of Lessee’s payment or indemnity obligations, shall be increased or altered,
and none of Lessee’s rights and benefits under any Operative Document shall be
diminished, as a result of or in connection with such Transfer or any aspect
thereof or any other transaction relating thereto (it being acknowledged that an
increase in the number of Indemnified Persons or Tax Indemnitees shall not, of
itself, constitute an increase in Lessee’s obligations under the Operative
Documents); and (y) Lessee shall have no obligation, responsibility or liability
of any kind under, relating to or in respect of such Transfer or any aspect
thereof or any other transaction relating thereto, except acknowledging
acceptance of the Assumption Agreement.

The transferor Owner Participant will pay or cause the Transferee to pay any
fees, costs, charges and expenses incurred by Owner Trustee, Trust Company,
Lessee or any other party in connection with any such Transfer (including,
without limitation the reasonable out-of-pocket expenses of Lessee and its legal
fees and expenses) whether or not such Transfer is consummated, and in no case
will Lessee be responsible for (and Owner Participant will hold Lessee harmless
from) any such fees, charges or expenses or for any fees, charges or expenses
incurred by any party to a Back-Leveraging Transaction in connection with such
Transfer.

 

 

7 

Insert if applicable.

 

35



--------------------------------------------------------------------------------

(b) Effect of Transfer. Upon any such Transfer by Owner Participant to a
Transferee permitted by this Section 8.2, the Transferee shall be deemed the
“Owner Participant” for all purposes hereof (unless the context is
inappropriate) and each reference herein or in any other Operative Document to
“Owner Participant” shall thereafter be deemed a reference to the Transferee as
Owner Participant (unless the context is inappropriate). Upon any such Transfer
by Owner Participant to a Transferee permitted by this Section 8.2, the
transferor Owner Participant shall be relieved of all of its duties, liabilities
and obligations hereunder and under the Trust Agreement that have been expressly
assumed by such Transferee; provided that in no event will any such Transfer
release the transferor Owner Participant from any duty, liability or obligation
(i) arising or relating to any event occurring prior to the effective time of
such Transfer, (ii) on account of any breach by the transferor Owner Participant
of any of its representations, warranties, covenants or obligations contained
herein or in any other Operative Document or any Assumption Agreement, or for
any fraudulent or willful misconduct engaged in by the transferor Owner
Participant, (iii) that relates to any indemnity claimed by the transferor Owner
Participant or (iv) relating to or arising out of any Lessor’s Lien attributable
to the transferor Owner Participant. If Owner Participant proposes to Transfer
its interests pursuant to this Section 8.2, it shall give at least 10 days prior
written notice thereof to Owner Trustee and Lessee, specifying the name and
address of the Transferee and the facts necessary to determine whether the
conditions of this Section 8.2 have been or will be satisfied.

8.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

36



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

37



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

38



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Section 9. Change of Citizenship.

9.1 Generally. Without prejudice to the representations, warranties or covenants
regarding the status of any party hereto as a Citizen of the United States, each
of Owner Participant, Owner Trustee and Trust Company agrees that, during the
Term, in the event its status is to change or has changed as a Citizen of the
United States or it makes public disclosure of circumstances as a result of
which it believes that such status is likely to change, it will notify all the
other parties to this Agreement of (a) such change in status promptly after
obtaining actual knowledge thereof or (b) such belief as soon as practicable
after such public disclosure but in any event within 10 Business Days after such
public disclosure.

 

39



--------------------------------------------------------------------------------

9.2 Owner Participant. Owner Participant covenants that if, at any time during
the Term when the Aircraft is registered in the United States, Owner Participant
is not or ceases to be a Citizen of the United States and the Aircraft would
thereupon become ineligible for registration in the name of Owner Trustee under
the Transportation Code as in effect at such time and the regulations then
applicable thereunder (without regard to any “based and primarily used”
provision, or other provision that in any way could restrict the use and
operation of the Aircraft by Lessee but with regard to voting trust provisions
and provisions delegating certain control rights to the Owner Trustee), then
Owner Participant at its own expense shall promptly (and, in any event, within a
period of 30 days) either transfer, pursuant to Article VIII of the Trust
Agreement and Section 8.2 hereof, its right, title and interest in and to the
Trust Agreement, the Trust Estate and this Agreement, or take such other action,
as may be necessary to prevent any deregistration of the Aircraft or to make
possible its registration in the United States (without regard to any “based and
primarily used” provision, or other provision that in any way could restrict the
use and operation of the Aircraft by Lessee but with regard to voting trust
provisions and provisions delegating certain control rights to the Owner
Trustee), as the case may be. Each party hereto agrees to take such steps, at
Owner Participant’s expense, as Owner Participant shall reasonably request in
order to assist Owner Participant in complying with its obligations under this
Section 9.2. Owner Participant agrees to indemnify and hold harmless the other
parties hereto for any and all losses, liabilities, costs and expenses incurred
by such parties arising from the failure of the Aircraft to be eligible for
registration in the name of Owner Trustee attributable to Owner Participant’s
failure to be a Citizen of the United States at any time during the Term.

9.3 Owner Trustee. Trust Company covenants that, if at any time when the
Aircraft is registered in the United States Trust Company is not or ceases to be
a Citizen of the United States and the Aircraft would thereupon become
ineligible for registration in the name of Owner Trustee under the
Transportation Code as in effect at such time and the regulations then
applicable thereunder (without regard to any “based and primarily used”
provision, or other provision that in any way could restrict the use and
operation of the Aircraft by Lessee), Trust Company shall resign immediately as
Owner Trustee in accordance with Section 9.01 of the Trust Agreement. Trust
Company agrees to indemnify and hold harmless the other parties hereto for any
and all losses, liabilities, costs and expenses incurred by such parties arising
from Trust Company’s failure to be a Citizen of the United States at any time
during the Term.

 

40



--------------------------------------------------------------------------------

Section 10. Miscellaneous.

10.1 Notices. Unless otherwise expressly specified or permitted by the terms
hereof, all notices, requests, demands, authorizations, directions, consents or
waivers required or permitted under the terms and provisions of this Agreement
shall be in English and in writing, and given by United States registered or
certified mail, return receipt requested, postage prepaid, overnight courier
service or facsimile, and any such notice shall be effective when received (or,
if delivered by facsimile, upon completion of transmission and confirmation by
the sender (by a telephone call to a representative of the recipient or by
machine confirmation) that such transmission was received) and addressed as
follows:

(a) if to Lessee:

American Airlines, Inc.

4333 Amon Carter Boulevard, MD 5662

Fort Worth, Texas 76155

Attention: Treasurer

Facsimile: 817.967.4318

Telephone: 817.963.1234

(b) if to Owner Participant:

[Name of Owner Participant]

[Address of Owner Participant]

Attention:

Facsimile:

Telephone:

(c) if to Owner Trustee:

Wells Fargo Bank Northwest, National Association

MAC: U1228-120

299 South Main Street, 12th Floor

Salt Lake City, UT 84111

Attention: Corporate Trust Services

Facsimile: 801.246.5053

Telephone: 801.246.2755

With a copy to the Owner Participant.

Any party, by notice to the other parties hereto, may designate different
addresses for subsequent notices or communications. Whenever the words “notice”
or “notify” or similar words are used herein, they mean the provision of formal
notice as set forth in this Section 10.1.

10.2 Late Payments; Business Days; Currency. In the event that any amounts
required to be paid hereunder are not paid when due, such amounts shall bear
interest, to the extent permitted by applicable law, from the due date thereof
to, but not including, the date such amount is paid, at the Overdue Rate. If any
amount required to be paid hereunder is due on a day that is not a Business Day,
such amount shall be paid on the next succeeding Business Day with the same
force and effect as if paid on the scheduled date of payment, and no interest
shall accrue on the amount of such payment from and after such scheduled date to
the time of payment on such next succeeding Business Day. All payment
obligations by the parties hereto under the Operative Documents shall be payable
in U.S. Dollars.

10.3 Concerning Owner Trustee. Wells Fargo Bank Northwest, National Association
is entering into the Operative Documents solely in its capacity as Owner Trustee
under the Trust Agreement and not in its individual capacity (except as
expressly provided in the Operative Documents), and in no case shall Wells Fargo
Bank Northwest, National Association (or any entity acting as successor Owner
Trustee under the Trust Agreement) be personally liable for or

 

41



--------------------------------------------------------------------------------

on account of any of the statements, representations, warranties, covenants or
obligations stated to be those of Lessor or Owner Trustee under the Operative
Documents; provided, however, that Wells Fargo Bank Northwest, National
Association (or any successor Owner Trustee) shall be personally liable under
the Operative Documents for its own gross negligence, its own simple negligence
in the handling of funds actually received by it in accordance with the terms of
the Operative Documents, its willful misconduct and its breach of its covenants,
representations and warranties in the Operative Documents, to the extent
covenanted or made in its individual capacity or as otherwise expressly provided
in the Operative Documents; provided, further, that nothing contained in this
Section 10.3 shall be construed to limit the exercise and enforcement in
accordance with the terms of the Operative Documents of rights and remedies
against the Trust Estate.

10.4 Confidential Information. All Confidential Information shall be held
confidential by each of Owner Trustee, Trust Company and Owner Participant and
shall not, without the prior written consent of Lessee, be furnished or
disclosed to anyone other than (a) such party’s bank examiners, auditors,
accountants, agents and legal counsel, each with an absolute need to know such
information; (b) any Person with whom such party is in good faith conducting
negotiations relating to the possible Back-Leveraging Transaction or permitted
transfer, sale or other disposition of its rights and obligations under this
Agreement, the Lease and the other Operative Documents, if such Person shall
have entered into an agreement for the express benefit of Lessee to hold such
Confidential Information confidential in accordance with the provisions of this
Section 10.4; (c) except as may be required by an order of any court or
administrative agency or by any statute, rule, regulation or order of any
governmental authority; and (d) except to the extent such Confidential
Information becomes publicly available or becomes available on a
non-confidential basis from a source other than any party to the Operative
Documents or any Affiliate thereof. Notwithstanding anything to the contrary in
the Operative Documents, except as reasonably necessary to comply with
applicable securities law, the parties to the Operative Documents (and their
respective employees, representatives and agents) may disclose to any and all
persons, without limitation of any kind, the United States federal or state
income tax treatment and tax structure of the transaction contemplated thereby
and all materials of any kind provided to them relating to such tax treatment
and tax structure. For this purpose, “tax structure” means any facts relevant to
the United States federal or state income tax treatment of such transaction, but
(unless otherwise required by applicable Law) does not include information
relating to the identity of the parties. The obligations set forth in this
Section 10.4 shall survive any termination or rescission of this Agreement or
other Operative Documents, as the case may be.

10.5 Further Assurances. Each party hereto shall execute, acknowledge and
deliver or shall cause to be executed, acknowledged and delivered, all such
further agreements, instruments, certificates or documents, and shall do and
cause to be done such further acts and things, including, without limitation,
making or consenting to registrations on the International Registry with respect
to the Lease contemplated by Section 2 and appointing Aviation Counsel as its
“professional user entity” (as defined in the Cape Town Treaty) to make or
consent to any registrations or discharges on the International Registry with
respect to the Airframe or any Engine, in any case, as any other party hereto
shall reasonably request in connection with the administration of, or to carry
out more effectively the purposes of, or to better assure and confirm into such
other party the rights and benefits to be provided under this Agreement;
provided that this sentence is not intended to impose upon Lessee any additional
liabilities not contemplated by this Agreement.

 

42



--------------------------------------------------------------------------------

10.6 Third Party Beneficiary. Except for Indemnified Persons and Tax Indemnitees
not a party hereto (each of which shall be deemed to be express third party
beneficiaries with respect to the provisions of Section 7.1 or 7.2, as the case
may be, subject to Section 7.3.3), this Agreement is not intended to, and shall
not, provide any Person not a party hereto with any rights of any nature
whatsoever against any of the parties hereto and no Person not a party hereto
shall have any right, power or privilege in respect of any party hereto, or have
any benefit or interest, arising out of this Agreement.

10.7 Miscellaneous.

10.7.1 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

10.7.2 Amendments. No term or provision of this Agreement may be amended,
modified or supplemented orally, but only by an instrument in writing signed by
the party against which the enforcement of the amendment, modification or
supplement is sought.

10.7.3 Prior Agreements. This Agreement and the other Operative Documents, and
all certificates, instruments and other documents relating thereto delivered and
to be delivered from time to time pursuant to the Operative Documents, supersede
any and all representations, warranties and agreements (other than any Operative
Document) prior to the date of this Agreement, written or oral, between or among
any of the parties hereto relating to the transactions contemplated hereby and
thereby.

10.7.4 Counterparts. This Agreement may be executed in any number of
counterparts (and each of the parties hereto shall not be required to execute
the same counterpart). Each counterpart of this Agreement, including a signature
page executed by each of the parties hereto shall be an original, but all of
such counterparts together shall constitute one instrument.

10.7.5 Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of, Owner Participant and, subject to the provisions of Section 8.2, its
successors and permitted assigns, Owner Trustee and its successors as Owner
Trustee under the Trust Agreement, Trust Company and its successors and
permitted assigns, and Lessee and, subject to the terms of Section 6.1.3, its
successors and permitted assigns.

10.7.6 No Waiver. No failure on the part of Owner Participant, Owner Trustee,
Trust Company or Lessee to exercise, and no delay in exercising, any right,
power or privilege under this Agreement or any other Operative Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder and thereunder. Except as may be expressly limited herein or by any
other Operative Document, the remedies herein provided are cumulative and not
exclusive of any remedies provided by Law.

 

43



--------------------------------------------------------------------------------

10.7.7 Governing Law; Jurisdiction. THIS AGREEMENT SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. THIS
AGREEMENT HAS BEEN DELIVERED IN THE STATE OF NEW YORK. In relation to any legal
action or proceeding arising out of or in connection with this Agreement or any
other Operative Document, each of Owner Participant, Trust Company, Owner
Trustee and Lessee (a) irrevocably submits to the nonexclusive jurisdiction of
each of the Supreme Court of the State of New York, New York County and the
United States District Court for the Southern District of New York, and other
courts with jurisdiction to hear appeals from such courts, and (b) to the
maximum extent permitted by applicable Law, waives, and agrees not to assert, by
way of motion, as a defense, or otherwise, in any such action or proceeding,
that the action or proceeding is brought in an inconvenient forum, that the
venue of the action or proceeding is improper or that this Agreement or any
other Operative Document or the subject matter hereof or thereof or any of the
transactions contemplated hereby or thereby may not be enforced in or by such
courts. [Owner Participant irrevocably designates and appoints [name of process
agent] as process agent to receive for it and on its behalf service of process
in any proceedings arising hereunder or under any other Operative Document to
which it is a party. Nothing in this Agreement shall affect the right to serve
process in any other manner permitted by law.]8

10.7.8 Section 1110. It is the intention of the parties hereto that the Lease,
to the fullest extent available under applicable law, entitles Lessor to the
benefits of Section 1110 with respect to the Aircraft. In the furtherance of the
forgoing, the parties hereby confirm that the Lease is to be treated as a lease
for U.S. federal income tax purposes. Nothing contained in this paragraph shall
be construed to limit Lessee’s use and operation of the Aircraft under the Lease
or constitute a representation or warranty by any party as to tax consequences.

10.7.9 Waiver of Immunity. To the extent that Owner Participant or any of its
properties has or may hereafter acquire any right of immunity, whether
characterized as sovereign immunity or otherwise, and whether under the United
States Foreign Sovereign Immunities Act of 1976 (or any successor legislation)
or otherwise, from any legal proceedings, whether in the United States or
elsewhere, to enforce or collect upon any Operative Documents to which it is a
party, including, without limitation, immunity from suit or service of process,
immunity from jurisdiction or judgment of any court or tribunal or execution of
a judgment, or immunity of any of its property from attachment prior to any
entry of judgment, or from attachment in aid of execution upon a judgment, Owner
Participant hereby irrevocably and expressly waives any such immunity, and
agrees not to assert any such right or claim in any such proceeding, whether in
the United States or elsewhere.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

8 

Include only if there is a foreign Owner Participant.

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be duly executed as of the day and year first above written.

 

AMERICAN AIRLINES, INC. By:  

 

Name:   Title:   [NAME OF OWNER PARTICIPANT] By:  

 

Name:   Title:   WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its
individual capacity (except as expressly provided herein) but solely as Owner
Trustee By:  

 

Name:   Title:  

 

45



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF [ASSOCIATE] GENERAL COUNSEL FOR LESSEE

[Letterhead of American Airlines, Inc.]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT A

Page 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF [ASSOCIATE] GENERAL COUNSEL FOR LESSEE

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT A

Page 2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF [ASSOCIATE] GENERAL COUNSEL FOR LESSEE

7. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

8. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT A

Page 3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF [ASSOCIATE] GENERAL COUNSEL FOR LESSEE

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT A

Page 4



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF [ASSOCIATE] GENERAL COUNSEL FOR LESSEE

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT A

Page 5



--------------------------------------------------------------------------------

SCHEDULE I

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT A

Page 6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF SPECIAL COUNSEL FOR OWNER TRUSTEE

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT B

Page 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF SPECIAL COUNSEL FOR OWNER TRUSTEE

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT B

Page 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF SPECIAL COUNSEL FOR OWNER TRUSTEE

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

7. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

A. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

B. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

C. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

D. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

E. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT B

Page 3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF SPECIAL COUNSEL FOR OWNER TRUSTEE

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

F. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

G. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

H. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

I. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

J. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT B

Page 4



--------------------------------------------------------------------------------

SCHEDULE A

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT B

Page 5



--------------------------------------------------------------------------------

EXHIBIT C

[INTENTIONALLY LEFT BLANK]

 

EXHIBIT C

Page 1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF AVIATION COUNSEL

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT D

Page 1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF AVIATION COUNSEL

 

  (c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  (d) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  5. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  6. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT D

Page 2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF AVIATION COUNSEL

 

  7. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

       [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  8. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  9. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

       [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

       [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  10. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

N        /filop

 

EXHIBIT D

Page 3



--------------------------------------------------------------------------------

SCHEDULE 1

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT D

Page 4



--------------------------------------------------------------------------------

SCHEDULE 2

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT D

Page 5



--------------------------------------------------------------------------------

EXHIBIT A

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(v) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(vi) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(vii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(viii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(ix) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT D

Page 6



--------------------------------------------------------------------------------

EXHIBIT A

(x) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(xi) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(xii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(xiii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(xiv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(xv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT D

Page 7



--------------------------------------------------------------------------------

EXHIBIT A

(ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(iii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(iv) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(v) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(vi) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(vii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(viii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(ix) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT D

Page 8



--------------------------------------------------------------------------------

EXHIBIT A

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT D

Page 9



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT ([YEAR] MSN [MSN]), dated as of
[            ] (as amended, modified or supplemented from time to time, this
“Agreement)”, among (i) [NAME OF ASSIGNOR], a [jurisdiction] [type of entity]
(together with its successors and permitted assigns, “Assignor”), (ii) [NAME OF
ASSIGNEE], a [jurisdiction] [type of entity] (together with its successors and
permitted assigns, “Assignee”) and (iii) AMERICAN AIRLINES, INC., a Delaware
corporation (together with its successors and permitted assigns, “Lessee”).

RECITALS:

1. Reference is made to one Airbus [Model] aircraft bearing the manufacturer’s
serial number [MSN] and U.S. Registration No. [Reg. No.] (as more fully
described in the Participation Agreement referred to below, the “Aircraft”).

2. Assignor and Assignee desire to effect (a) the transfer by Assignor to
Assignee of all of the right, title and interest of Assignor (except as reserved
below) in and to (i) the Operative Documents, (ii) the Trust Estate and
(iii) the proceeds from any of the foregoing and (b) the assumption by Assignee
of the obligations of Assignor accruing under the Operative Documents (such
transfer and assumption, the “Assignment and Assumption”).

3. The Participation Agreement ([YEAR] MSN [MSN]), dated as of [            ],
among Lessee, Assignor, as Owner Participant, and Wells Fargo Bank Northwest,
National Association, a national banking association, not in its individual
capacity except as expressly provided therein, but solely as Owner Trustee (as
amended, modified or supplemented from time to time, the “Participation
Agreement”) permits such Assignment and Assumption upon satisfaction of certain
conditions heretofore or concurrently herewith being complied with.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the agreements contained in the Operative Documents and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. Unless the context otherwise requires, all capitalized terms
used herein and not otherwise defined herein shall have the meanings set forth,
and shall be construed and interpreted in the manner described, in the
Participation Agreement.

2. Conditions to Effectiveness; Effective Time.

(a) Prior to the Effective Time or, in the case of subclause [(v)] [(vi)]
[(vii)], at the Effective Time:

(i) Assignor or Assignee shall have paid or reimbursed Owner Trustee, Trust
Company, Lessee or any other party for any fees, charges or expenses incurred by
Owner Trustee, Trust Company, Lessee or any such party in connection with the
Assignment and Assumption (including, without limitation the reasonable
out-of-pocket expenses of Lessee and its legal fees and expenses);

 

EXHIBIT E

Page 1



--------------------------------------------------------------------------------

(ii) Assignee shall have provided to each of Lessee and Owner Trustee a duly
completed and executed original IRS Form [            ]9 establishing a complete
exemption from U.S. federal withholding Taxes with respect to all payments of
Rent or other amounts to or for the benefit of Owner Trustee or Owner
Participant under the Operative Documents;

(iii) Assignee shall have delivered to each of Lessee and Owner Trustee a legal
opinion of [            ] in accordance with Section 8.2(a) of the Participation
Agreement;

(iv) Assignee shall have delivered to each of Lessee and Owner Trustee a
certificate of a duly authorized officer of [Assignee/Owner Participant
Guarantor] in accordance with Section 8.2(a) of the Participation Agreement;

(v) [Owner Participant Guarantor shall have delivered to each of Lessee and
Owner Trustee [describe the Owner Participant Guarantee] in accordance with
Section 8.2(a) of the Participation Agreement;]

(vi) [Assignee shall have provided to each of Lessee and Owner Trustee evidence
of Assignee’s appointment of the process agent as provided in Section 11(c) and
of such process agent’s acceptance of such appointment;]10; and

(vii) the representations and warranties of Assignor and Assignee made herein
shall be correct and accurate in all material respects, in each case as though
made on and as of such date, or if such representations and warranties relate
solely to an earlier date, as of such earlier date.

(b) Subject to the satisfaction or waiver of the conditions set forth in
subsection (a) by the parties hereto, this Agreement shall become effective at
[            [a.m.][p.m.]] on [            ] (the “Effective Time”).

3. Assignment. Assignor has transferred, and does hereby transfer unto Assignee,
as of the Effective Time, all of its present and future right, title and
interest in and to the Operative Documents, the Trust Estate, and any proceeds
from the foregoing, except such rights of Assignor as have arisen or accrued to
Assignor prior to the Effective Time (including specifically, but without
limitation, the right to receive any amounts due or accrued to Assignor under
the Operative Documents as of a time prior to the Effective Time and the right
to receive any indemnity payment pursuant to the Participation Agreement with
respect to events occurring prior to such time), in each case subject to the
rights of Lessee thereunder.

 

 

9 

Insert the applicable IRS form number(s).

10 

Include if foreign OP; otherwise, insert “[intentionally omitted]”.

 

EXHIBIT E

Page 2



--------------------------------------------------------------------------------

4. Assumption. Assignee hereby accepts the Transfer set forth in Section 3 and
assumes and undertakes all of the duties and obligations of Assignor whenever
accrued (other than duties and obligations of Assignor required to be performed
by Assignor prior to the Effective Time under the Operative Documents) pursuant
to the Operative Documents, including without limitation, any obligations it may
have under any Operative Document with regard to Lessee or Owner Trustee, in
each case subject to Lessee’s rights thereunder. Assignee hereby confirms that
from and after the Effective Time it (a) shall be deemed a party to the
Participation Agreement and the Trust Agreement, (b) shall be deemed the party
named as the “Owner Participant” for all purposes of the Operative Documents and
(c) shall be bound by, and shall perform and observe, all of the terms of each
Operative Document (including the agreements and obligations of Assignor set
forth therein) as if therein named the Owner Participant. Assignor hereby
assumes the risk of any adverse tax or other adverse consequences of the
Assignment and Assumption to any party to, or any Indemnified Person or Tax
Indemnitee under, any of the Operative Documents (other than Assignee). Based on
the terms and conditions of this Agreement and the representations, warranties
and covenants of Assignor and Assignee contained herein, Lessee agrees that from
and after the Effective Time Assignee shall be deemed the party named as the
“Owner Participant” for all purposes of the Operative Documents.

5. Release of Assignor. Assignor will remain liable for the duties, obligations
and liabilities of the “Owner Participant” under the Operative Documents except
for the duties, obligations and liabilities expressly assumed by Assignee under
Section 4. Except as provided in the preceding sentence, Assignor shall be
relieved of all of its duties, obligations and liabilities under the Operative
Documents; provided that Assignor shall in no event be released from any such
duty, obligation or liability (i) arising or relating to any event occurring
prior to the Effective Time, (ii) on account of any breach by Assignor of any of
its representations, warranties, covenants or obligations contained herein or in
any Operative Document or any other Assumption Agreement, or for any fraudulent
or willful misconduct engaged in by Assignor, (iii) that relates to any
indemnity claimed by Assignor or (iv) relating to or arising out of any Lessor’s
Lien attributable to Assignor.

6. Appointment as Attorney-in-Fact. In furtherance of the assignment set forth
in Section 3, Assignor hereby constitutes and appoints Assignee the true and
lawful attorney of Assignor, with full power of substitution, in the name of
Assignee or in the name of Assignor but on behalf of and for the benefit of and
at the expense of Assignee, to collect for the account of Assignee all items
sold, transferred or assigned to Assignee pursuant hereto; to institute and
prosecute, in the name of Assignor or otherwise, but at the expense of Assignee,
all proceedings that Assignee may deem proper in order to collect, assert or
enforce any claim, right or title of any kind in or to the items sold,
transferred or assigned; to defend and compromise at the expense of Assignee any
and all actions, suits or proceedings as to title to or interest in any of the
property acquired by Assignee; and to do all such acts and things in relation
thereto at the expense of Assignee as Assignee shall reasonably deem advisable.
Assignor hereby acknowledges that this appointment is coupled with an interest
and is irrevocable by Assignor in any manner or for any reason.

7. Payments. Assignor hereby covenants and agrees to pay over to Assignee, if
and when received following the Effective Time, any amounts (including any sums
payable as interest in respect thereof) paid to or for the benefit of Assignor
that, under Section 3, belong to

 

EXHIBIT E

Page 3



--------------------------------------------------------------------------------

Assignee, and Assignee hereby covenants and agrees to pay over to Assignor, if
and when received following the Effective Time, any amounts (including any sums
payable as interest in respect thereof) paid to or for the benefit of Assignee
that, under Section 3, belong to Assignor.

8. Representations and Warranties of Assignor. Assignor represents and warrants
that:

(a) Assignor is [type of entity] duly organized, validly existing and in good
standing under the laws of [jurisdiction of organization] and has the
[corporate] power and authority to own or hold under lease its properties, to
carry on its business and operations and to enter into and perform its
obligations under this Agreement.

(b) The execution, delivery and performance by Assignor of this Agreement have
been duly authorized by all necessary [corporate] action on the part of
Assignor, do not require any [stockholder] approval or approval or consent of
any trustee or holder of indebtedness or obligations of Assignor, except such as
have been duly obtained, or violate or result in a breach of, or constitute a
default under, or result in the creation of any Lien (other than as permitted
under the Operative Documents) upon the property of Assignor under, any
indenture, mortgage, contract or other agreement to which Assignor is a party or
by which Assignor or its properties is or are bound or affected. The execution,
delivery and performance by Assignor of this Agreement do not and will not
violate the [organizational documents] of Assignor or any current law,
governmental rule, regulation, judgment or order binding on Assignor (including,
without limitation, any such law, rule, regulation, judgment or order relating
to money-laundering, anti-corruption or export control or imposing economic
sanctions).

(c) Neither the execution and delivery by Assignor of, nor the performance by
Assignor of its obligations under, nor the consummation by Assignor of the
transactions contemplated in, this Agreement requires the consent or approval
of, or the giving of notice to, or the registration with, or the taking of any
other action in respect of any [jurisdiction of organization] governmental
authority having jurisdiction.

(d) This Agreement has been duly executed and delivered by Assignor and
constitutes the legal, valid and binding obligation of Assignor enforceable
against Assignor in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and general principles of equity.

(e) There are no pending or, to Assignor’s knowledge, threatened actions or
proceedings before any court, arbitrator or administrative agency which would
materially adversely affect the ability of Assignor to perform its obligations
under this Agreement or the Operative Documents.

(f) Neither Assignor nor any Person authorized to act on its behalf has directly
or indirectly offered any interest in the Trust Estate or the Trust Agreement or
any similar security to, or solicited any offer to acquire any of the same from,
any Person in violation of the registration requirements of the Securities Act
or any other applicable securities law.

 

EXHIBIT E

Page 4



--------------------------------------------------------------------------------

(g) At the Effective Time, there are no Lessor’s Liens attributable to Assignor.

(h) No Person acting on behalf of Assignor is or will be entitled to any
broker’s fee, commission or finder’s fee in connection with any transaction
contemplated by this Agreement or the Operative Documents.

(i) The Assignment and Assumption (1) does not violate the Transportation Code,
the Securities Act or any other Law (including, without limitation, ERISA, any
laws or regulations imposing U.S. economic sanctions measures or any orders or
licenses issued thereunder), or create a relationship that would be in violation
thereof, (2) does not result in a “prohibited transaction” under Section 4975 of
the Code, (3) does not adversely affect the registration of the Aircraft in the
name of Owner Trustee with the FAA (or the aeronautical authority of the country
of registry of the Aircraft if the Aircraft is not registered under the laws of
the United States), (4) will not subject Lessee to any additional regulation
under, or require Lessee to give any notice to, register with, make any filings
with or take any other action in respect of, any governmental authority or
agency of any jurisdiction, (5) does not require registration under the
Securities Act or any foreign securities laws, require qualification of an
indenture under the Trust Indenture Act, or require Lessee to sign any
registration statement, (6) unless Lessee consents, the Transfer contemplated
hereby does not involved a Rule 144A, Regulation S or other capital markets or
equity syndication transaction not described in the immediately preceding clause
(5), and (7) does not result in, or involve, incurrence by Lessee of any
indebtedness for accounting purposes (it being understood that, if any change in
the lease accounting standards applicable to Lessee requires that Lessee,
independently of the Transfer contemplated hereby, capitalize its leases,
including the Lease, in Lessee’s books, such capitalization of the Lease is not
intended to constitute, and shall not be construed as, incurrence by Lessee of
any indebtedness for accounting purposes within the meaning of this clause (7)).

(j) Assignor has fully performed all of its obligations under the Operative
Documents, which obligations by their terms are required to be satisfied or
performed prior to the Effective Time or prior to the consummation of the
transactions contemplated hereby.

9. Representations and Warranties of Assignee. Assignee represents and warrants
that:

(a) Assignee is [type of entity] duly organized, validly existing and in good
standing under the laws of [jurisdiction of organization] and has the
[corporate] power and authority to own or hold under lease its properties, to
carry on its business and operations, to enter into and perform its obligations
under this Agreement and to perform its obligations under the Operative
Documents to which it is or will be a party.

(b) The execution, delivery and performance by Assignee of this Agreement, and
the performance by Assignee of the Operative Documents to which it is or will be
party, have been duly authorized by all necessary [corporate] action on the part
of Assignee, do not require any [stockholder] approval or approval or consent of
any trustee or holder of indebtedness or obligations of Assignee, except such as
have been duly obtained, or violate or result in a breach of, or constitute a
default under, or result in the creation of any Lien (other than

 

EXHIBIT E

Page 5



--------------------------------------------------------------------------------

as permitted under the Operative Documents) upon the property of Assignee under,
any indenture, mortgage, contract or other agreement to which Assignee is a
party or by which Assignee or its properties is or are bound or affected. The
execution, delivery and performance by Assignee of this Agreement and the
performance by Assignee of the Operative Documents to which it is or will be
party and the acquisition by Assignee of its interest in the Trust Estate (and
the rights related thereto) do not and will not violate the [organizational
documents] of Assignee or any current law, governmental rule, regulation,
judgment or order binding on Assignee (including, without limitation, any such
law, rule, regulation, judgment or order relating to money-laundering,
anti-corruption or export control or imposing economic sanctions).

(c) Neither the execution and delivery by Assignee of this Agreement, nor the
performance by Assignee of its obligations under, nor the consummation by
Assignee of the transactions contemplated in, this Agreement and the Operative
Documents to which Assignee is or will be a party, requires the consent or
approval of, or the giving of notice to, or the registration with, or the taking
of any other action in respect of any [jurisdiction of organization]
governmental authority having jurisdiction.

(d) This Agreement has been duly executed and delivered by Assignee and
constitutes, and each Operative Document to which Assignee will be a party will
constitute, the legal, valid and binding obligation of Assignee enforceable
against Assignee in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and general principles of equity.

(e) There are no pending or, to Assignee’s knowledge, threatened actions or
proceedings before any court, arbitrator or administrative agency which would
materially adversely affect the ability of Assignee to perform its obligations
under this Agreement or any Operative Document to which it is or will be a
party.

(f) Neither Assignee nor any Person authorized to act on its behalf has directly
or indirectly offered any interest in the Trust Estate or the Trust Agreement or
any similar security to, or solicited any offer to acquire any of the same from,
any Person in violation of the registration requirements of the Securities Act
or any other applicable securities law.

(g) At the Effective Time, there are no Lessor’s Liens attributable to Assignee,
and the execution, delivery and performance of this Agreement will not result in
any Lessor’s Lien attributable to Assignee.

(h) Either (i) Assignee is a Citizen of the United States or (ii) the Trust
Agreement is in a form that permits the Aircraft to be registered with the FAA
in the name of Owner Trustee (without regard to any provision of applicable law
that permits FAA registration of an aircraft by limiting its location and usage
but with regard to voting trust provisions and provisions delegating certain
control rights to the Owner Trustee), notwithstanding the failure of Assignee to
be a Citizen of the United States.

 

EXHIBIT E

Page 6



--------------------------------------------------------------------------------

(i) Assignee is not an airline or other commercial operator of aircraft, freight
forwarder, or any other company directly or indirectly engaged in the business
of passenger, cargo, freight or parcel transportation, or any Affiliate thereof.

(j) Either (a) no part of the funds to be used by Assignee to make and hold its
investment pursuant to this Agreement directly or indirectly constitutes assets
of any “employee benefit plan” (as defined in Section 3(3) of ERISA) or of any
“plan” (as defined in Section 4975(e) of the Code) or (b) its purchase and
holding of its interest in the Trust Estate and its investment pursuant to this
Agreement are exempt from the prohibited transaction restrictions of ERISA and
the Code pursuant to one or more prohibited transaction statutory or
administrative exemptions.

(k) Assignee is a Qualifying Institution (as such term is defined in
Section 8.2(a)(ii) of the Lease) (or a parent corporation of the Assignee which
qualifies as a Qualifying Institution shall have executed and delivered to
Lessee a guaranty substantially in the form of Exhibit G to the Participation
Agreement or otherwise in form and substance reasonably satisfactory to Lessee).

(l) The Assignment and Assumption (1) does not violate the Transportation Code,
the Securities Act or any other Law (including, without limitation, ERISA, any
laws or regulations imposing U.S. economic sanctions measures or any orders or
licenses issued thereunder), or create a relationship that would be in violation
thereof, (2) does not result in a “prohibited transaction” under Section 4975 of
the Code, (3) does not adversely affect the registration of the Aircraft in the
name of Owner Trustee with the FAA (or the aeronautical authority of the country
of registry of the Aircraft if the Aircraft is not registered under the laws of
the United States), (4) will not subject Lessee to any additional regulation
under, or require Lessee to give any notice to, register with, make any filings
with or take any other action in respect of, any governmental authority or
agency of any jurisdiction, (5) does not require registration under the
Securities Act or any foreign securities laws, require qualification of an
indenture under the Trust Indenture Act, or require Lessee to sign any
registration statement, (6) unless Lessee consents, the Transfer contemplated
hereby does not involved a Rule 144A, Regulation S or other capital markets or
equity syndication transaction not described in the immediately preceding clause
(5), and (7) does not result in, or involve, incurrence by Lessee of any
indebtedness for accounting purposes (it being understood that, if any change in
the lease accounting standards applicable to Lessee requires that Lessee,
independently of the Transfer contemplated hereby, capitalize its leases,
including the Lease, in Lessee’s books, such capitalization of the Lease is not
intended to constitute, and shall not be construed as, incurrence by Lessee of
any indebtedness for accounting purposes within the meaning of this clause (7)).

(m) [Assignee is a domestic [corporation][partnership] for U.S. federal income
tax purposes.]11

 

 

11 

If Assignee is a foreign entity, replace with language to the following effect:
“Assignee is (x) taxed as a [corporation] for U.S. federal income tax purposes,
(y) a corporation resident in [        ] for [        ] tax purposes [(by virtue
of being managed and controlled in [    ])] and (z) a resident of [        ]
within the meaning of the income tax convention between [        ] and the
United States (the “Treaty”) and fully eligible for the benefits of the
[“Business Profits”][“Industrial or Commercial Profits”], “Interest” and “Other
Income” articles of the Treaty with respect to all payments under the Lease and
the other transaction documents and all income of Lessor with respect thereto.”
If a foreign Assignee is tax-transparent, add similar language regarding its
owners. In addition, a foreign Assignee will need to provide an opinion or
representation substantially to the following effect: “Under applicable Law in
effect at the Effective Time, assuming the Aircraft is not located or used by
Lessee or any sublessee of Lessee at or after the Effective Time in [Assignee’s
country] and neither Lessee, Owner Trustee nor Trust Company is acting, or has
acted, under the Operative Documents through an office or other fixed place of
business or an agent in [Assignee’s country], neither Lessee nor Owner Trustee
will be required to charge, withhold or otherwise collect any sales, stamp,
value added or similar Tax imposed by [Assignee’s country], or any political
subdivision thereof, with respect to the Operative Documents or any Rent payable
at or after the Effective Time.”

 

EXHIBIT E

Page 7



--------------------------------------------------------------------------------

10. Certain Agreements.

(a) Assignee agrees that, except as expressly permitted by Section 15 of the
Lease in connection with an Event of Default that shall have occurred and be
continuing, notwithstanding anything herein or in any Operative Document to the
contrary, neither it nor any Person claiming by, through or under it shall take
or cause to be taken any action inconsistent with Lessee’s rights under the
Lease and Lessee’s right to quiet enjoyment of the Aircraft, the Airframe, any
Engine or any Part, or otherwise in any way interfere with or interrupt the use,
operation and continuing possession of the Aircraft, the Airframe, any Engine or
any Part by Lessee or any sublessee, assignee or transferee under any sublease,
assignment or transfer then in effect and permitted by the terms of the Lease.

(b) Notwithstanding anything to the contrary contained herein or in the
Operative Documents, each of Assignor and Assignee hereby agrees, for the
benefit of Lessee, that as determined at the Effective Time none of Lessee’s
obligations, responsibilities, liabilities, costs and risks in the use and
operation of the Aircraft or under, relating to or in respect of the Operative
Documents or otherwise, including, without limitation, under or in respect of
any of Lessee’s payment or indemnity obligations, shall be increased or altered,
and none of Lessee’s rights and benefits under any Operative Document shall be
diminished, as a result of or in connection with the Assignment and Assumption
or any aspect thereof or any other transaction relating thereto (it being
acknowledged that an increase in the number of indemnitees shall not, of itself,
constitute an increase in Lessee’s obligations under the Operative Documents).

11. Miscellaneous.

(a) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(b) This Agreement may be executed in any number of counterparts (and each of
the parties hereto shall not be required to execute the same counterpart). Each
counterpart of this Agreement, including a signature page executed by each of
the parties hereto shall be an original, but all of such counterparts together
shall constitute one instrument.

 

EXHIBIT E

Page 8



--------------------------------------------------------------------------------

(c) THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE. THIS AGREEMENT HAS BEEN DELIVERED IN THE
STATE OF NEW YORK. [Assignee irrevocably designates and appoints [name of
process agent] as process agent to receive for it and on its behalf service of
process in any proceedings arising hereunder or under any other Operative
Document to which it is a party. Nothing in this Agreement shall affect the
right to serve process in any other manner permitted by law.]12

(d) To the extent that Assignee or any of its properties has or may hereafter
acquire any right of immunity, whether characterized as sovereign immunity or
otherwise, and whether under the United States Foreign Sovereign Immunities Act
of 1976 (or any successor legislation) or otherwise, from any legal proceedings,
whether in the United States or elsewhere, to enforce or collect upon any
Operative Documents to which it is a party, including, without limitation,
immunity from suit or service of process, immunity from jurisdiction or judgment
of any court or tribunal or execution of a judgment, or immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, Assignee hereby irrevocably and expressly
waives any such immunity, and agrees not to assert any such right or claim in
any such proceeding, whether in the United States or elsewhere.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

12 

Include only if Assignee is a foreign entity.

 

EXHIBIT E

Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be duly executed as of the day and year first above
written.

 

[NAME OF ASSIGNOR] By:  

 

Name:   Title:   [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

Accepted and Agreed: AMERICAN AIRLINES, INC.

By:

 

 

Name:

 

Title:

 

 

EXHIBIT E

Page 10



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

EXHIBIT F

Page 1



--------------------------------------------------------------------------------

EXHIBIT F

ANNEX A

TO

BFE BILL OF SALE

 

EXHIBIT F

Page 2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF OWNER PARTICIPANT GUARANTEE

 

EXHIBIT G

Page 1



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

 

ANNEX A

Page 1



--------------------------------------------------------------------------------

ANNEX B

PAYMENT INFORMATION

Payments to Owner Trustee/Lessor: Payments made to Owner Trustee pursuant to the
terms of the Operative Documents shall be made to the following account of
Lessor:

[                    ]

or to such other account of Lessor in the United States as may be specified in a
notice delivered by Owner Trustee to Lessee and Owner Participant in accordance
with Section 10.1 at least 10 Business Days prior to the due date after which
payments are to be made pursuant to such notice.

Payments to Owner Participant: Payments made to Owner Participant pursuant to
the terms of the Operative Documents shall be made to the following account of
Owner Participant:

[                    ]

or to such other account of Owner Participant in the United States as may be
specified in a notice delivered by Owner Participant to Owner Trustee and Lessee
in accordance with Section 10.1 at least 10 Business Days prior to the due date
after which payments are to be made pursuant to such notice.

Payments to Lessee: Payments made to Lessee pursuant to the terms of the
Operative Documents shall be made to the following account of Lessee:

[                    ]

or to such other account of Lessee in the United States as may be specified in a
notice delivered by Lessee to Owner Trustee and/or Owner Participant in
accordance with Section 10.1 at least 10 Business Days prior to the due date
after which payments are to be made pursuant to such notice.

 

ANNEX B

Page 1



--------------------------------------------------------------------------------

SCHEDULE A

CERTAIN TERMS

 

Insurance Threshold Amount:

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH THE
COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]

Obsolete Parts cap (for purposes of Section 8(c) of the Lease)

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH THE
COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]

PERMITTED COUNTRIES

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

14 

Insert value for applicable aircraft type.

 

SCHEDULE A

Page 1



--------------------------------------------------------------------------------

SCHEDULE B

RE-REGISTRATION CONDITIONS

Lessee’s right to cause or permit the Aircraft to be re-registered pursuant to
Section 7(a) of the Lease is subject to the satisfaction of the conditions below
or waiver thereof by Lessor and Owner Participant, as applicable:

(a) no Event of Default shall have occurred and be continuing at the date of
such request or at the effective date of the change in registration; provided
that it shall not be necessary to comply with this condition if the change in
registration involves the registration of the Aircraft under the laws of the
United States;

(b) each of Lessor and Owner Participant shall have received a legal opinion
addressed to it from counsel to Lessee admitted to practice in the jurisdiction
of registration (which counsel shall be reasonably satisfactory to Owner
Participant) (i) to the effect that (A) after giving effect to such change in
registration, all filing, recording or other action necessary to perfect and
protect Lessor’s rights and interests in and to the Aircraft and the Lease has
been accomplished (or if such opinion cannot be given at the time by which
Lessor has been requested to consent to a change in registration, (x) the
opinion shall detail what filing, recording or other action is necessary and
(y) Lessor and Owner Participant shall have received a certificate from Lessee
that all possible preparations to accomplish such filing, recording and other
action shall have been done, and such filing, recording and other action shall
be accomplished and a supplemental opinion to that effect shall be delivered to
Lessor and Owner Participant on or prior to the effective date of such change in
registration), (B) the terms of the Lease are legal, valid and binding and
enforceable against Lessee in such jurisdiction (subject to bankruptcy and
equitable remedies exceptions and other customary exceptions), and (C) it is not
necessary for Lessor or Owner Participant to qualify to do business in such
jurisdiction or otherwise satisfy any other applicable law, rule or regulation
existing at the date of such request (or if such opinion cannot be given, the
opinion shall detail what other existing law, rule or regulation must be
satisfied by Lessor or Owner Participant, as the case may be) solely as a result
of the proposed re-registration, and (ii) if such re-registration is in
connection with a sublease to a Permitted Sublessee and such country is not, at
the time of re-registration, the United States or a Permitted Country, to the
effect that there exist no possessory rights in favor of Permitted Sublessee
under the laws of such country that would, assuming at such time Permitted
Sublessee is not insolvent or bankrupt, prevent the return of the Aircraft in
accordance with and when permitted by the terms of Sections 14 and 15 of the
Lease upon the exercise of remedies by Lessor of its remedies in accordance with
Section 15 of the Lease in connection with an Event of Default that shall have
occurred and be continuing;

(c) Lessor and Owner Participant shall have received assurances reasonably
satisfactory to Owner Participant to the effect that the insurance provisions of
the Lease shall have been complied with after giving effect to such change in
registration;

 

SCHEDULE B

Page 1



--------------------------------------------------------------------------------

(d) such re-registration will not result in the imposition by such country of
any Taxes on Lessor or Owner Participant for which Lessee is not required to
indemnify Lessor or Owner Participant, as the case may be, unless Lessee agrees
to indemnify Lessor or Owner Participant, as the case may be, for any Taxes
imposed by such country in connection with or relating to the transactions
contemplated by the Lease that would not have been imposed but for such
re-registration; provided that it shall not be necessary to comply with the
conditions contained in this clause (d) if such change in registration results
in the re-registration of the Aircraft under the laws of the United States,
except to the extent that the provisions of the tax indemnification provisions
relating to Lessor or Owner Participant, as the case may be, were amended in
effecting a previous foreign registration;

(e) such re-registration will not divest Lessor of title to the Aircraft; and

(f) Lessee shall have paid or made provision for the payment of all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees) of Lessor and
Owner Participant in connection with such change in registration;

provided, further, that Lessee shall not cause the Aircraft to be registered
under the laws of any foreign jurisdiction without the prior written consent of
Owner Participant if (1) the civil aviation laws of such foreign jurisdiction
impose unusual requirements on lessors of civil aircraft, and (2) Lessor or
Owner Participant, as the case may be, would be required to comply with such
unusual requirements upon the registration of the Aircraft in such foreign
jurisdiction, and compliance therewith by Lessor or Owner Participant, as the
case may be, would result in a material burden on the business activities of
Lessor or Owner Participant, as the case may be.

 

SCHEDULE B

Page 2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF DEFINITIONS ANNEX



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LEASING LETTER



--------------------------------------------------------------------------------

*

 

 

GUARANTEE ([YEAR] MSN [MSN])

dated as of —, 20—

 

 

by

[NAME OF OWNER PARTICIPANT GUARANTOR]

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

  Defined Terms      1   

Section 2.

  Affirmation of Representations and Warranties under OP Documents      1   

Section 3.

  Guarantee      1   

3.1.

  Guarantee of Obligations under OP Documents      1   

3.2.

  Unconditional Obligations      2   

3.3.

  Guarantor’s Obligations Not Affected      3   

3.4.

  Waiver      4   

3.5.

  Waiver of Rights of Subrogation and Contribution      4   

3.6.

  Payments      4   

Section 4.

  Representations, Warranties and Covenants of Guarantor      5   

4.1.

  Representations and Warranties of Guarantor      5   

4.2.

  Covenants of Guarantor      5   

Section 5.

  Costs and Expenses      5   

Section 6.

  Survival of Representations, Warranties and Agreements      5   

Section 7.

  Notices, etc      6   

Section 8.

  Amendments and Waivers      6   

Section 9.

  Severability of this Guarantee      6   

Section 10.

  Miscellaneous      6   

Section 11.

  [Agent for Service of Process      7   

Section 12.

  Time of the Essence      7   

Section 13.

  Waiver of Immunity      7   

EXHIBIT A - Beneficiaries



--------------------------------------------------------------------------------

GUARANTEE

GUARANTEE dated as of [—], 20[—] by [OWNER PARTICIPANT GUARANTOR], a [FORM OF
ENTITY] organized and existing under the laws of [JURISDICTION] (together with
its successors and assigns, “Guarantor”), for the benefit the parties listed in
Exhibit A attached hereto (together with their respective successors and
assigns, the “Beneficiaries”).

WHEREAS, [OWNER PARTICIPANT], a [FORM OF ENTITY] organized and existing under
the laws of [JURISDICTION] (together with its successors and assigns, the “Owner
Participant”) is majority-owned subsidiary of Guarantor;

WHEREAS, Guarantor derives substantial benefit from the Owner Participant
entering into the transactions contemplated by the OP Documents;

WHEREAS, American Airlines, Inc. (“American”), as lessee, the Owner Participant
and Wells Fargo Bank Northwest, National Association, a national banking
association, not in its individual capacity except as expressly provided herein,
but solely as owner trustee, as lessor (“Lessor”), entered into a Participation
Agreement ([YEAR] MSN [MSN]), dated as of the date hereof (as may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Participation Agreement”);

WHEREAS, American and Lessor entered into a Lease Agreement ([YEAR] MSN [MSN])
dated as of the date hereof (as may be amended, supplemented or otherwise
modified from time to time in accordance with its terms, the “Lease”);

WHEREAS, it is a condition to the Lessee’s obligation to enter into the
transactions contemplated by the Participation Agreement that Guarantor agrees
to guarantee the obligations of the Owner Participant in each of the Operative
Documents executed or to be executed by the Owner Participant or by which the
Owner Participant is bound (such Operative Documents, in each case, as amended,
modified or supplemented from time to time, being referred to herein as the “OP
Documents”);

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings given them in Annex A to the Lease.

Section 2. Affirmation of Representations and Warranties under OP Documents.
Guarantor hereby represents and warrants to the Beneficiaries that all of the
representations and warranties of the Owner Participant contained in the OP
Documents are true and correct as of the date hereof.

Section 3. Guarantee.

3.1. Guarantee of Obligations under OP Documents. Guarantor irrevocably and
unconditionally guarantees to the Beneficiaries the due and punctual performance
of and compliance with all covenants, agreements, terms and conditions of each
of the OP Documents



--------------------------------------------------------------------------------

required to be performed or complied with by the Owner Participant (including,
without limitation, in the case of a Back-Leveraging Transaction, the Owner
Participant’s representations, warranties and covenants described in
Section 8.3.1(b) of the Participation Agreement and compliance of the applicable
Back-Leveraging Transaction with the terms of Section 8.3 of the Participation
Agreement) (all such payment obligations and other covenants, agreements, terms
and conditions, being referred to herein as the “Obligations”). In case the
Owner Participant shall fail to perform or comply with any Obligation, Guarantor
will forthwith perform and comply with such Obligation or cause the same
forthwith to be performed or complied with, and, in case the Owner Participant
shall fail to pay or perform duly and punctually any Obligation required to be
made or performed by the Owner Participant under any OP Document when and as the
same shall be due and payable, or required to be performed, as the case may be,
in accordance with the terms of such OP Document, Guarantor will immediately pay
or perform, as the case may be, the same to the Person entitled thereto and in
addition, pay such further amount, if any, as shall be sufficient to cover all
reasonable costs and expenses (including, without limitation, all reasonable
fees and disbursements of counsel) that may be paid or incurred by the
Beneficiaries in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting any or all of the Obligations.

3.2. Unconditional Obligations. The guarantee by Guarantor contained in
Section 3.1 hereof is a primary obligation of Guarantor and is an unconditional,
absolute, present and continuing obligation and is not conditioned in any way
upon the institution of suit or the taking of any other action with respect to
the representations and warranties of the Owner Participant contained in any OP
Document or any attempt to enforce performance of or compliance with the
Obligations (including, without limitation, any payment obligations). To the
extent that performance or compliance with the guarantee by Guarantor contained
in Section 3.1 hereof requires the payment of money, such guarantee is an
absolute, unconditional, present and continuing guarantee of payment and not of
collectability and is in no way conditioned or contingent upon the validity, or
enforceability of any OP Document or any of the Obligations or any collateral
security, other guarantee, if any, or credit support therefor or any attempt to
collect from the Owner Participant or any other entity or to perfect or enforce
any security or upon any other condition or contingency or upon any other
action, occurrence or circumstance whatsoever. Such guarantee shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, in
whole or in part, of any of the sums due to any of the Beneficiaries pursuant to
the terms of any OP Document is rescinded or must otherwise be restored or
returned upon the bankruptcy, insolvency, reorganization, arrangement,
adjustment, composition, dissolution, liquidation, or the like, of the Owner
Participant or Guarantor, or upon or as a result of, the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Owner Participant or Guarantor or any substantial part of their
respective property, or otherwise, all as though such payment had not been made
notwithstanding any termination of this Guarantee or any OP Document. Guarantor
shall not commence against the Owner Participant any “case” (as defined in Title
11 of the United States Code, the “Bankruptcy Code”) under the Bankruptcy Code
or any similar proceeding under any state insolvency, bankruptcy or similar
statute.

 

2



--------------------------------------------------------------------------------

3.3. Guarantor’s Obligations Not Affected. The obligations of Guarantor under
this Guarantee shall remain in full force and effect without regard to, and
shall not be impaired or affected by:

(a) any extension, indulgence or renewal in respect of the payment of any amount
payable, or the performance of any Obligation; or

(b) any amendment or modification of or addition or supplement to or deletion
from any of the terms of any OP Document, or any other agreement (including,
without limitation, any collateral security, other guarantee, if any, or other
credit support or right of offset with respect thereto) which may be made
relating to any OP Document or any Obligation; or

(c) any compromise, waiver, release or consent or other action or inaction in
respect of any of the terms of any OP Document, or any other agreement
(including, without limitation, any collateral security, other guarantee, if
any, or other credit support or right of offset with respect thereto) which may
be made relating to any OP Document or any Obligation; or

(d) any exercise or non-exercise by any of the Beneficiaries of any right,
power, privilege or remedy under or in respect of this Guarantee or any OP
Document, or any waiver of any such right, power, privilege or remedy or of any
default in respect of this Guarantee or any OP Document or any guarantee or
other agreement executed pursuant hereto, or any receipt of any security or any
release of any security; or

(e) any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, dissolution, liquidation, or the like, of the Owner Participant,
Guarantor or any other Person; or

(f) any limitation of the liability of the Owner Participant under the terms of
any OP Document which may now or hereafter be imposed by any statute, regulation
or rule of law; or

(g) any merger or consolidation of the Owner Participant or Guarantor into or
with any other person or entity, or any sale, lease or transfer of any or all of
the assets of the Owner Participant or Guarantor to any other person or entity;
or

(h) any indebtedness of the Owner Participant to any person or entity, including
Guarantor; or

(i) any claim, set-off, deduction or defense Guarantor or the Owner Participant
may have against any of the Beneficiaries, whether hereunder or under any OP
Document or independent of or unrelated to the transactions contemplated by the
OP Documents; or

(j) any change in law; or

(k) absence of any notice to, or knowledge by, Guarantor of the existence or
occurrence of any of the matters or events set forth in the foregoing
subdivisions (a) through (j); or

 

3



--------------------------------------------------------------------------------

(l) any sale, transfer or other disposition by the Owner Participant of any
right, title or interest in and to any OP Document or the Aircraft; or

(m) any other circumstance whatsoever, whether similar or dissimilar to the
foregoing, whether foreseen or unforeseen, that might otherwise constitute a
legal or equitable defense or discharge of the liabilities of a guarantor or
surety or that might otherwise limit recourse against Guarantor. No obligations
of the Owner Participant are affected hereby.

3.4. Waiver. Guarantor unconditionally waives, to the fullest extent permitted
by Law, (a) notices of the creation of any Obligation under the OP Documents or
any of the matters referred to in Section 3.3 hereof or any notice of or proof
of reliance by any of the Beneficiaries upon this Guarantee or acceptance of
this Guarantee (the Obligations shall conclusively be deemed to have been
created, contracted, incurred or renewed, extended, amended or waived in
reliance upon this Guarantee and all dealings between the Owner Participant or
Guarantor and any Beneficiary shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee), (b) all notices which may be
required by statute, rule of law or otherwise, now or hereafter in effect, to
preserve intact any rights of any of the Beneficiaries against Guarantor,
including, without limitation, any demand, presentment and protest, proof of
notice of non-payment under any OP Document, and notice of default or any
failure on the part of the Owner Participant to perform and comply with any
Obligation, (c) any right to the enforcement, assertion or exercise by any of
the Beneficiaries of any right, power, privilege or remedy conferred herein or
in any OP Document or otherwise, (d) any requirement of promptness or diligence
on the part of any of the Beneficiaries, or (e) any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge,
release or defense of a guarantor or surety, or which might otherwise limit
recourse against Guarantor.

3.5. Waiver of Rights of Subrogation and Contribution. Guarantor will not assert
any right to which it may become entitled, whether by subrogation, contribution
or otherwise, against the Owner Participant or any of its properties, by reason
of the performance by Guarantor of its obligations under this Agreement, nor
shall Guarantor seek or be entitled to seek any reimbursement from the Owner
Participant in respect of payments made by Guarantor until such time as all of
the Obligations of the Owner Participant under the OP Documents shall be duly
and fully performed.

3.6. Payments. Guarantor hereby guarantees that all payments hereunder shall be
paid without set-off, counterclaim, deduction or withholding (or, if there is
any such deduction or withholding for Taxes, Guarantor hereby agrees to pay
additional amounts such that Guarantor bears such Taxes), and shall be made in
U.S. Dollars; provided, that such Beneficiary shall have provided Guarantor with
any withholding form, certificates or documents that such Beneficiary is legally
entitled to provide if necessary or advisable to reduce or eliminate such
withholding taxes, provided, however, that no Beneficiary shall be required to
deliver such form, certificates or documents to reduce or eliminate any
withholding taxes imposed by any non U.S. jurisdiction as a result of payments
being made from, or Guarantor’s or Owner Participant’s connection with, such
jurisdiction unless (x) Guarantor shall have provided to such Beneficiary timely
notice of the requirement for such documentation, (y) such Beneficiary
determines in good faith that it would suffer no risk of adverse consequences by
providing the applicable form, and (z) Guarantor has agreed to pay, and does pay
after demand therefor, on an After-Tax Basis, all

 

4



--------------------------------------------------------------------------------

costs and expenses incurred by such Beneficiary in providing the applicable
form. If any payment of Guarantor hereunder is converted into a claim, proof,
judgment or order in a currency other than Dollars, Guarantor will indemnify the
Beneficiaries as an independent obligation against any loss arising out of or as
a result of such receipt or conversion.

Section 4. Representations, Warranties and Covenants of Guarantor.

4.1. Representations and Warranties of Guarantor. As of the date hereof,
Guarantor hereby represents and warrants that: (a) it is a [FORM OF ENTITY] duly
organized and validly existing under the laws of [JURISDICTION] and has the
corporate power and authority to carry on its present business and operations,
to own or hold under lease its properties and to enter into and perform its
obligations under this Guarantee, and this Guarantee has been duly authorized,
executed and delivered by it and is legal, valid and binding on it and is
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally and
by general principles of equity; (b) the execution and delivery by Guarantor of
this Guarantee and compliance by it with all of the provisions hereof do not and
will not contravene any Law or any order of any court or governmental authority
or agency applicable to or binding on it or contravene the provisions of, or
constitute a default under, [its certificate of incorporation or by-laws] or any
indenture, mortgage, contract or any agreement or instrument to which it is a
party or by which it or any of its property may be bound or affected; (c) no
authorization or approval or other action by, and no notice to or filing with,
any [jurisdiction of organization] governmental authority having authority over
Guarantor or its assets is required for the due execution, delivery or
performance by it of this Guarantee; (d) there are no pending or threatened
actions or proceedings before any court or administrative agency which would
materially adversely affect its ability to perform its obligations under this
Guarantee; (e) the Owner Participant is a majority-owned subsidiary of
Guarantor; and (f) Guarantor is a Qualifying Institution.

4.2. Covenants of Guarantor. For so long as the Owner Participant is a party to
the OP Documents:

(a) Guarantor agrees that it will not impair Owner Participant’s ability to
perform its obligations under the OP Documents; and

(b) Guarantor agrees to comply with the terms and conditions of Section 10.4 of
the Participation Agreement with respect to any Confidential Information.

Section 5. Costs and Expenses. Guarantor will pay all reasonable costs and
expenses (including, without limitation, reasonable legal fees and expenses)
incurred by or on behalf of any of the Beneficiaries in connection with the
enforcement of Guarantor’s obligations under this Guarantee.

Section 6. Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements of Guarantor contained herein shall
survive the execution and delivery of this Guarantee and the consummation of the
transactions contemplated hereby and by the Operative Documents.

 

5



--------------------------------------------------------------------------------

Section 7. Notices, etc. Unless otherwise expressly specified or permitted by
the terms hereof, all notices, requests, demands, authorizations, directions,
consents or waivers required or permitted under the terms and provisions of this
Guarantee shall be in English and in writing, and given by United States
registered or certified mail, return receipt requested, postage prepaid,
overnight courier service or facsimile, and any such notice shall be effective
when received (or, if delivered by facsimile, upon completion of transmission
and confirmation by the sender (by a telephone call to a representative of the
recipient or by machine confirmation) that such transmission was received) and
addressed, (a) if to Guarantor, at — or at such other address as Guarantor shall
from time to time designate in writing to American, (b) if to American, at 4333
Amon Carter Boulevard, Mail Drop 5662, Ft. Worth, Texas 76155, Attention:
Treasurer, Fax: (817) 967-4318, Tel: (817) 963-1234 or at such other address as
American shall from time to time designate in writing to Guarantor, or (c) if to
the Lessor, at — or at such other address as the Lessor shall from time to time
designate in writing to Guarantor

Section 8. Amendments and Waivers. Neither this Guarantee nor any of the terms
hereof may be terminated, amended, supplemented, waived or modified orally, but
only by an instrument in writing signed by Guarantor and the Beneficiaries.

Section 9. Severability of this Guarantee. Any provision of this Guarantee which
is prohibited and unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10. Miscellaneous. This Guarantee shall remain in full force and effect
until payment in full of all sums payable hereunder under the OP Documents, and
performance in full of all obligations of Guarantor hereunder, it being
understood that upon the transfer of the Owner Participant’s interest pursuant
to the terms of the OP Documents, subject to the payment in full of all sums due
and payable hereunder and performance in full of all obligations of Guarantor
hereunder and subject to such transfer complying with Section 8.2 of the
Participation Agreement, this Guarantee shall terminate. This Guarantee
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. The index preceding this Guarantee and the headings of
the various Sections of this Guarantee are for convenience of reference only and
shall not modify, define, expand or limit any of the terms or provisions hereof.
The terms of this Guarantee shall be binding upon the successors of Guarantor,
and shall inure to the benefit of the Beneficiaries and their successors and
permitted assigns. Guarantor hereby irrevocably submits to the nonexclusive
jurisdiction of each of the Supreme Court of the State of New York, New York
County and the United States District Court for the Southern District of New
York, and other courts with jurisdiction to hear appeals from such court and
other courts with jurisdiction to hear appeals from such court for the purposes
of any suit, action or other proceeding arising out of this Guarantee, the
subject matter hereof or any of the transactions contemplated hereby. THIS
GUARANTEE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE. THIS GUARANTEE IS BEING DELIVERED IN THE STATE OF NEW
YORK.

 

6



--------------------------------------------------------------------------------

Section 11. [Agent for Service of Process. Guarantor agrees that its designated
agent for service of process relating to any proceedings arising out of or
connected with this Guarantee is —. Guarantor agrees that service of process in
any action or proceeding described in Section 10 may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such agent for service of process at its address
referred to in the first sentence of this Section 11. Guarantor, by notice to
the Beneficiaries, may designate a different agent and address for subsequent
service of process; provided that Guarantor will take all action, including the
filing of any and all documents and instruments, as may be necessary so that it
shall at all times have an agent for service of process for the above purposes
in the County of New York, State of New York. Nothing in this Agreement shall
affect the right to serve process in any other manner permitted by law.]1

Section 12. Time of the Essence. The time stipulated in this Guarantee for all
payments by Guarantor to any of the Beneficiaries and for prompt, punctual
performance of Guarantor’s obligations under this Guarantee shall be of the
essence for this Guarantee.

Section 13. Waiver of Immunity. To the extent that Owner Participant or any of
its properties has or may hereafter acquire any right of immunity, whether
characterized as sovereign immunity or otherwise, and whether under the United
States Foreign Sovereign Immunities Act of 1976 (or any successor legislation)
or otherwise, from any legal proceedings, whether in the United States or
elsewhere, to enforce or collect upon any Operative Documents to which it is a
party, including, without limitation, immunity from suit or service of process,
immunity from jurisdiction or judgment of any court or tribunal or execution of
a judgment, or immunity of any of its property from attachment prior to any
entry of judgment, or from attachment in aid of execution upon a judgment, Owner
Participant hereby irrevocably and expressly waives any such immunity, and
agrees not to assert any such right or claim in any such proceeding, whether in
the United States or elsewhere.

 

 

1 

Include if Guarantor is foreign.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed by its duly authorized officer as of the day and year first above
written.

 

[GUARANTOR] By:  

 

  Title:

 

8



--------------------------------------------------------------------------------

EXHIBIT A

BENEFICIARIES

American Airlines, Inc., as Lessee (and its successors and permitted assigns)

Wells Fargo Bank Northwest, National Association, Owner Trustee and Lessor (and
its successors and permitted assigns)



--------------------------------------------------------------------------------

*

ANNEX A

DEFINITIONS

General Provisions

(a) In each Operative Document (as defined below), unless otherwise expressly
provided, a reference to:

(i) each of “Lessee,” “Lessor,” “Owner Trustee,” “Owner Participant” or any
other Person includes, without prejudice to the provisions of any Operative
Document, any successor in interest to it and any permitted transferee,
permitted purchaser or permitted assignee of it;

(ii) words importing the plural include the singular and words importing the
singular include the plural;

(iii) any agreement, instrument or document, or any annex, schedule or
exhibit thereto, or any other part thereof, includes, without prejudice to the
provisions of any Operative Document, that agreement, instrument or document, or
annex, schedule or exhibit, or part, respectively, as amended, modified or
supplemented from time to time in accordance with its terms, and any agreement,
instrument or document entered into in substitution or replacement therefor;

(iv) any provision of any law includes any such provision as amended, modified,
supplemented, substituted, reissued or reenacted prior to the Delivery Date (as
defined below in this Annex A), and thereafter from time to time;

(v) the word “government” includes any instrumentality or agency thereof;

(vi) the words “Agreement,” “this Agreement,” “hereby,” “herein,” “hereto,”
“hereof” and “hereunder” and words of similar import when used in any Operative
Document refer to such Operative Document as a whole and not to any particular
provision of such Operative Document;

(vii) the words “including,” “including, without limitation,” “including, but
not limited to,” and terms or phrases of similar import when used in any
Operative Document, with respect to any matter or thing, mean including, without
limitation, such matter or thing; and

(viii) a “Section,” a “subsection,” an “Exhibit,” an “Annex” or a “Schedule” in
any Operative Document, or in any annex thereto, is a reference to a section or
a subsection of, or an exhibit, an annex or a schedule to, such Operative
Document or such annex, respectively.



--------------------------------------------------------------------------------

(b) Each attachment, appendix, exhibit, annex, supplement and schedule to each
Operative Document is incorporated in, and shall be deemed to be a part of, such
Operative Document.

(c) Headings and tables of contents used in any Operative Document are for
convenience only and shall not in any way affect the construction of, or be
taken into consideration in interpreting, such Operative Document.

Defined Terms

“AD” has the meaning set forth in Section 7(a) of the Lease.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For the purposes of this definition, “control” (including “controlled by” and
“under common control with”) shall mean the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person
whether through the ownership of voting securities or by contract or otherwise.
In no event shall Trust Company be deemed to be an Affiliate of any of Owner
Trustee, Lessor or Owner Participant or vice versa.

“After-Tax Basis”, in the context of determining the amount of a payment to be
made on such basis, means the payment of an amount which, after subtraction of
the net increase, if any, in U.S. federal, state and local income tax liability
incurred by the Indemnified Person or Tax Indemnitee to whom the payment is made
as a result of the receipt or accrual of such payment (taking into account any
current Tax benefits realized by such Indemnified Person or Tax Indemnitee as a
result of the event or circumstances giving rise to such payment), shall equal
the amount that would have been payable if no net increase in such tax liability
had been incurred.

“Aircraft” means the Airframe together with the two Engines described in Lease
Supplement No. 1 (or any Replacement Engine substituted for any of such Engines
under, and pursuant to the terms of, the Lease) (except in each case for any
Excluded Equipment), whether or not any of such initial or substituted Engines
may from time to time be installed on such Airframe or may be installed on any
other airframe or on any other aircraft.

“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment, adopted on November 16, 2001, at a diplomatic
conference in Cape Town, South Africa, and all amendments, supplements, and
revisions thereto, as in effect in the United States.

“Airframe” means (i) the aircraft described in Lease Supplement No. 1 (except
(x) Engines or engines from time to time installed thereon and any and all Parts
related to such Engines or engines and (y) any Excluded Equipment) to be leased
under the Lease by Lessor to Lessee and (ii) any and all Parts so long as the
same shall be incorporated or installed in or attached to such aircraft, or so
long as title thereto shall remain vested in Lessor in accordance with the terms
of Section 8 of the Lease after removal from such aircraft.

 

2



--------------------------------------------------------------------------------

“American/Airbus Purchase Agreement” means the A320 Family Aircraft Purchase
Agreement, dated July 19, 2011, between Lessee and the Manufacturer, as amended,
supplemented or otherwise modified from time to time.

“Application for Aircraft Registration” means the application for registration
on Federal Aviation Administration AC Form 8050-1 with respect to the Aircraft
in the name of Owner Trustee.

“Approved Program” means a maintenance program for aircraft of the same make and
model as the Aircraft which shall be (i) the Maintenance Program, (ii) the MPD,
or (iii) such other maintenance program approved by Lessor (such approval not to
be unreasonably withheld); provided that for purposes of this clause (iii), such
approval right shall, in connection with the re-registration or subleasing of
the Aircraft, Airframe or any Engine, only be required at the time of the
initial re-registration or at the commencement of such sublease, as applicable.
For purposes of the foregoing sentence, with respect to the
flight/hours/cycles/calendar time limitations of Parts and inspections,
references to the MPD mean the most restrictive applicable limitation set forth
therein.

“Assumption Agreement” has the meaning set forth in Section 8.2(a)(i)(D) of the
Participation Agreement.

“Aviation Counsel” means Daugherty, Fowler, Peregrin, Haught & Jenson, a
Professional Corporation, or such other nationally recognized special aviation
counsel located in Oklahoma City, Oklahoma as is designated by Lessee.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

“Bankruptcy Code” means the United States Bankruptcy Code, 11 United States Code
§§ 101 et seq.

 

3



--------------------------------------------------------------------------------

“Basic Rent” means the basic rent payable to Lessor for the Aircraft pursuant to
Section 3(b) of the Lease in the amounts and payable at the times as provided
therein.

“Basic Term” means the term for which the Aircraft is leased under the Lease
pursuant to Section 3(a) thereof commencing on the Delivery Date and ending on
the Lease Expiry Date, or such earlier date on which the Lease is terminated in
accordance with the provisions thereof.

“Bills of Sale” means the FAA Bill of Sale and the Warranty Bill of Sale
collectively.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required by law, regulation or executive
order to be closed in Fort Worth, Texas or New York, New York or the city and
state in which the principal corporate trust office of Owner Trustee is located.

“Cape Town Convention” means the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on
November 16, 2001, at a diplomatic conference in Cape Town, South Africa, and
all amendments, supplements, and revisions thereto, as in effect in the United
States.

“Cape Town Treaty” means, collectively, the official English language text of
(i) the Cape Town Convention, (ii) the Aircraft Protocol, (iii) all rules and
regulations adopted pursuant thereto and as in effect in the United States and
(iv) with respect to each of the foregoing described in clauses (i) through
(iii), all amendments, supplements and revisions thereto as in effect in the
United States.

“Certificated Air Carrier” means an air carrier holding an air carrier operating
certificate issued by the Secretary of Transportation pursuant to Chapter 447 of
Title 49, United States Code, for aircraft capable of carrying ten or more
individuals or 6,000 pounds or more of cargo or that otherwise is certified or
registered to the extent required to fall within the purview of Section 1110.

“Citizen of the United States” has the meaning specified for such term in
Section 40102(a)(15) of Title 49 of the United States Code or any similar
legislation of the U.S. enacted in substitution or replacement therefor.

“Claim” or “Claims” means any and all liabilities, obligations, losses, damages,
penalties, claims, costs, actions or suits of whatsoever kind and nature
(whether or not on the basis of negligence, strict or absolute liability or
liability in tort) and, except as otherwise expressly provided, shall include
all reasonable costs, disbursements and expenses (including reasonable legal
fees and expenses) in connection therewith or related thereto.

“Closing” has the meaning set forth in Section 3 of the Participation Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as currently in effect or
hereafter amended.

 

4



--------------------------------------------------------------------------------

“Confidential Information” means the provisions of, and all matters relating to,
the Lease (other than any portions of the Lease recorded with the FAA and
available for public inspection), the Participation Agreement and the other
Operative Documents including, without limitation, (i) the existence and terms
of any sublease of the Airframe or Engines pursuant to Section 7(b) of the Lease
and the identity of the Permitted Sublessee thereunder (other than any portions
of any sublease recorded with the FAA and available for public inspection);
(ii) all information obtained in connection with any inspection conducted
pursuant to Section 12(a) or 12(b) of the Lease or obtained from Lessee in
electronic form pursuant to Section 12(c) of the Lease; (iii) each certification
furnished pursuant to Section 11(a) and Section 11(b) of the Lease; and (iv) all
information contained in each report furnished pursuant to Section 11(e) of the
Lease.

“Conflict Opinion” has the meaning set forth in Section 7.1.5 of the
Participation Agreement.

“CRAF Program” means the Civil Reserve Air Fleet Program authorized under 10
U.S.C. §9511 et seq. or any similar or substitute program under the laws of the
United States.

“Delivery Date” has the meaning specified in Lease Supplement No. 1.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

“Dollars” and “$” mean the lawful currency of the United States of America.

“EASA” means the European Aviation Safety Agency of the European Union and any
successor agency.

“Engine” means (i) each of the engines listed by manufacturer’s serial numbers
in Lease Supplement No. 1, whether or not from time to time installed on the
Airframe or installed on any other airframe or on any other aircraft; (ii) any
Replacement Engine which may from time to time be substituted, pursuant to the
Return Conditions or Sections 8(d) or 10(d) of the Lease, for an Engine leased
under the Lease; and (iii) any and all Parts incorporated or installed in or
attached to such Engine or Replacement Engine or any and all Parts removed from
such Engine or Replacement Engine so long as title thereto shall remain vested
in Lessor in accordance with the terms of Section 8 of the Lease after removal
from such Engine or Replacement Engine, but in each case, except any Excluded
Equipment. Except as otherwise set forth in the Lease, at such time as a
Replacement Engine shall be so substituted, the replaced Engine shall cease to
be an Engine. The term “Engines” also means, as of any date of determination,
all Engines then leased under the Lease.

“Engine Manufacturer” means [NAME OF ENGINE MANUFACTURER].

 

5



--------------------------------------------------------------------------------

[“Engine Warranty Agreement” means that certain Engine Warranty Agreement, dated
as of the Delivery Date, between Lessee, Lessor and Engine Manufacturer, in form
and substance satisfactory to the parties thereto.]1

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and rulings issued thereunder.

“Event of Default” has the meaning set forth in Section 14 of the Lease.

“Event of Loss” with respect to any property means any of the following events
with respect to such property:

(i) loss of such property or the use thereof due to theft, disappearance,
destruction, damage beyond repair or rendition of such property permanently
unfit for normal use for any reason whatsoever;

(ii) any damage to such property that results in an insurance settlement with
respect to such property on the basis of a total loss or a compromised or
constructive total loss;

(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, such property (other than a requisition for use of the Aircraft, the
Airframe or any Engine by the U.S. government or any agency or instrumentality
thereof which shall not have resulted in loss of possession of such property for
a period continuing beyond the end of the Term) which, in the case of any event
referred to in this clause (other than requisition of title), shall have
resulted in the loss of possession of such property by Lessee (or any Permitted
Sublessee) for a period in excess of 120 consecutive days or a shorter period
that ends on or after the last day of the Term (in which event the Event of Loss
pursuant to this clause (iii) shall be deemed to have occurred on the last day
of the Term);

(iv) as a result of any rule, regulation, order or other action by the FAA, the
Department of Transportation or other governmental body of the U.S. or other
country of registry of the Aircraft having jurisdiction, the use of such
property in the normal course of passenger air transportation shall have been
prohibited for a period of six consecutive months, unless Lessee (or any
Permitted Sublessee), prior to the expiration of such six-month period, shall
have undertaken and shall be diligently carrying forward all steps which in its
judgment are necessary or desirable to permit the normal use of such property by
Lessee (or any Permitted Sublessee) or, in any event, if such use shall have
been prohibited for a period of twelve consecutive months; or

(v) the operation or location of the Aircraft, while under requisition for use
by the U.S. government, in any area excluded from coverage by any insurance
policy in

 

1 

Include if applicable.

 

6



--------------------------------------------------------------------------------

effect with respect to the Aircraft required by the terms of Section 11 of the
Lease, if Lessee shall be unable to obtain indemnity or insurance in lieu
thereof from the U.S. government;

provided that if such property shall be returned to Lessee in usable condition
after the occurrence of an event described in clause (i), (iii) or (v) above but
prior to the date on which Stipulated Loss Value would be payable pursuant to
Section 10(a) of the Lease, then such event shall, at the option of Lessee, not
constitute an Event of Loss.

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder.

“Excluded Equipment” means (i) defibrillators, enhanced emergency medical kits
and other medical and emergency equipment, (ii) airphones and other components
or systems installed on or affixed to the Airframe that are used to provide
individual telecommunications or electronic entertainment or services to
passengers aboard the Aircraft, (iii) branded passenger convenience or service
items, and (iv) cargo containers.

“Export Administration Regulations” means the United States Export
Administration Regulations, 15 C.F.R. §§ 730-774, as amended, modified or
supplemented from time to time, and any successor thereto.

“FAA” or “Federal Aviation Administration” means the Federal Aviation
Administration of the U.S. and any successor governmental authority.

“FAA Bill of Sale” means the bill of sale for the Aircraft on Federal Aviation
Administration AC Form 8050-2 executed by the Manufacturer in favor of Owner
Trustee.

“Fair Market Rental Value” means the rental value which could be obtained in an
arm’s-length transaction between an informed and willing lessee under no
compulsion to lease and an informed and willing lessor in possession under no
compulsion to lease, assuming that the Aircraft is unencumbered by the Lease and
is in the condition required thereby; provided that, in determining such value
under Section 15 of the Lease, the Aircraft shall be valued on an “as-is,
where-is” basis, taking into account customary brokerage and other reasonable
costs and out-of-pocket expenses that would be typically incurred in connection
with the re-letting of equipment such as the Airframe, Engines or any Part
thereof. Such value shall be determined by mutual written agreement between
Lessor and Lessee or, in the absence of mutual written agreement, pursuant to an
Independent Appraisal, except in determining such value under Section 15 of the
Lease, such value shall be determined by Independent Appraisal as provided
therein.

“Fair Market Sales Value” means the sales value which could be obtained in an
arm’s-length transaction between an informed and willing purchaser under no
compulsion to purchase and an informed and willing seller in possession under no
compulsion to sell, assuming that the Aircraft is unencumbered by the Lease and
is in the condition required thereby; provided that, in determining such value
under Section 15 of the Lease, the Aircraft shall be valued on an “as-is,
where-is” basis, taking into account customary brokerage and other reasonable
costs and

 

7



--------------------------------------------------------------------------------

out-of-pocket expenses that would be typically incurred in connection with the
sale of equipment such as the Airframe, Engines or any Part thereof. Such value
shall be determined by mutual written agreement between Lessor and Lessee or, in
the absence of mutual written agreement, pursuant to an Independent Appraisal,
except in determining such value under Section 15 of the Lease, such value shall
be determined by Independent Appraisal as provided therein.

“Indemnified Person” means Owner Trustee, Trust Company and Owner Participant
(including, for this purpose, a Person identified in writing to Lessee by Owner
Participant who manages or services Owner Participant’s interest in the Trust
Estate) and each Back-Leveraging Indemnified Person that has been added as an
“Indemnified Person” in a consent and acknowledgment described in
Section 8.3.2.(b) of the Participation Agreement and their respective officers,
directors, servants, agents, successors and permitted assigns, but excluding any
such Person in its capacity as the manufacturer, supplier or subcontractor of
the Aircraft, Airframe or Engines or any Part and any officer, director,
servant, agent, successor or permitted assign of such Person in such capacity.

“Independent Appraisal” means an appraisal mutually agreed to by two nationally
recognized independent aircraft appraisers, one of which appraisers shall be
chosen by Lessor and one by Lessee, or, if such appraisers cannot agree on such
appraisal, an appraisal arrived at by a third nationally recognized independent
aircraft appraiser chosen by the mutual consent of such two appraisers; provided
that if either party shall fail to appoint a nationally recognized independent
aircraft appraiser within 15 days after a written request to do so by the other
party, the “Independent Appraisal” shall be the appraisal rendered by the
appraiser that has been appointed; provided, further, that if both Lessor and
Lessee appoint nationally recognized independent aircraft appraisers but such
appraisers cannot agree on an appraisal and fail to appoint a third nationally
recognized independent aircraft appraiser within 20 days after the date of the
appointment of the second of such appraisers, then either party may apply to the
American Arbitration Association to make such appointment. In the event such
third independent appraiser shall be chosen to provide such appraisal, unless
the parties agree otherwise, such appraisal shall be required to be made within
20 days of such appointment. Notwithstanding the foregoing, if an Independent
Appraisal is used to determine the Fair Market Rental Value for the purposes of
Section 21 of the Lease, the time periods set forth in the two preceding
sentences shall be shortened to the extent necessary to allow the Fair Market
Rental Value to be determined within 30 days after Lessee provides its revocable
notice of its intent to renew the Lease pursuant to Section 21 of the Lease.
Notwithstanding the foregoing, if an Independent Appraisal is used to determine
the Fair Market Rental Value and/or Fair Market Sales Value for the purposes of
Section 15 of the Lease, an Independent Appraisal shall be an appraisal prepared
by Ascend Worldwide Limited, BK Associates, Inc., AVITAS, Inc. or another
nationally recognized independent aircraft appraiser chosen in good faith by
Owner Participant. The fees and expenses of appraisers for an Independent
Appraisal, whenever undertaken pursuant to the Lease, shall be borne equally by
Lessor and Lessee, and Lessor and Lessee each shall separately bear any fees,
costs and expenses of its respective attorneys and experts (other than the
appraisers referred to above) incurred in connection with such Independent
Appraisal, except that the costs of an Independent Appraisal undertaken pursuant
to Section 15 of the Lease shall be for the account of Lessee.

 

8



--------------------------------------------------------------------------------

“Inspecting Party” has the meaning set forth in Section 12(a) of the Lease.

“Insurance Threshold Amount” has the meaning set forth in Schedule A to the
Participation Agreement.

“International Interest” has the meaning ascribed to the defined term
“international interest” under the Cape Town Treaty.

“International Registry” means the international registry established pursuant
to the Cape Town Treaty.

“Investment Company Act” means the Investment Company Act of 1940, and the rules
and regulations promulgated thereunder.

“Law” means and includes (a) any statute, decree, constitution, regulation,
order, judgment or other directive of any governmental authority; (b) any
treaty, pact, compact or other agreement to which any governmental authority is
a signatory or party; (c) any judicial or administrative interpretation or
application of any Law described in (a) or (b) above; and (d) any amendment or
revision of any Law described in (a), (b) or (c) above.

“Lease” or “Lease Agreement” means that certain Lease Agreement ([YEAR] MSN
[MSN]), dated as of [                    ], [YEAR], between Lessor and Lessee.

“Lease Expiry Date” means the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
anniversary of the Delivery Date.

“Lease Period” means the period commencing on and including each Lease Period
Date and ending on and including (i) the day immediately preceding the next
subsequent Lease Period Date, (ii) the Lease Expiry Date, in the case of final
Lease Period during the Basic Term, or (iii) the last day of any Renewal Term,
in the case of the final Lease Period during such Renewal Term.

“Lease Period Date” means, during the Basic Term or any Renewal Term, each date
specified in Schedule A to Lease Supplement No. 1.

“Lease Supplement” means (i) Lease Supplement No. 1 and (ii) any other
supplement to the Lease Agreement from time to time executed and delivered in
connection with one or more Replacement Engines.

“Lease Supplement No. 1” means a lease supplement, substantially in the form of
Exhibit A to the Lease, entered into between Lessor and Lessee on the Delivery
Date for the purpose of subjecting the Aircraft to the Lease.

“Lessee” means American Airlines, Inc., a Delaware corporation.

“Lessor” means Owner Trustee as lessor under the Lease.

 

9



--------------------------------------------------------------------------------

“Lessor’s Liens” means any Lien on or relating to or affecting the Aircraft, the
Airframe, any Engine or any Part, title thereto or any interest therein, the
Lease or the Trust Estate arising as a result of:

(i) Claims against or affecting Trust Company, Owner Trustee, Owner Participant
or any Owner Participant Guarantor, as applicable, not related to ownership of
the Aircraft or the transactions contemplated by the Lease and the other
Operative Documents;

(ii) acts or omissions of Trust Company, Owner Trustee, Owner Participant or any
Owner Participant Guarantor, as applicable, not related to the transactions
contemplated by, or not expressly provided for under the terms of, the Lease and
the other Operative Documents;

(iii) Taxes or Claims imposed against Trust Company, Owner Trustee, Owner
Participant or any Owner Participant Guarantor, as applicable, which are not
indemnified against by Lessee pursuant to Section 7.1, 7.2 or 7.3 of the
Participation Agreement; or

(iv) Taxes or Claims imposed against Trust Company, Owner Trustee, Owner
Participant or any Owner Participant Guarantor, as applicable, arising out of
any voluntary or involuntary Transfer (other than pursuant to the Return
Conditions or Section 8 or 10 of the Lease or pursuant to the exercise of
remedies in accordance with Section 15 of the Lease in connection with an Event
of Default that shall have occurred and be continuing) by Trust Company, Owner
Trustee, Owner Participant or any Owner Participant Guarantor, as applicable, of
its respective interest in the Aircraft, the Airframe, any Engine, any Part, any
Obsolete Part, the Trust Estate, Rent or any interest arising under any
Operative Document, including, without limitation, by means of granting a
security interest therein;

provided that an arrangement expressly permitted by Section 8.3 of the
Participation Agreement shall not constitute a Lessor’s Lien so long as such
arrangement remains compliant with Section 8.3 of the Participation Agreement.

“LIBOR” means, with respect to any Rent payment not paid when due, the rate for
deposits in Dollars for a period of one month which appears on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two London Banking Days prior
to the date such Rent payment came due. If such rate does not appear on the
Reuters Screen LIBOR01 Page, the rate will be determined on the basis of the
rates at which deposits in Dollars are offered by the principal London offices
of the Reference Banks at approximately 11:00 A.M., London time, on the date two
London Banking Days prior to the date such Rent payment came due to prime banks
in the London interbank market for a period of one month commencing on such date
and in an amount of $10,000,000. Lessor will request the principal London office
of each of the Reference Banks to provide a quotation of its rate. If at least
two such quotations are provided, the rate for such overdue Rent payment will be
the arithmetic mean of the quotations. If fewer than two quotations are provided
as requested, the rate for such overdue Rent payment will be the arithmetic mean
of the rates quoted by major banks in New York City, selected by Lessor, at

 

10



--------------------------------------------------------------------------------

approximately 11:00 A.M., New York City time, on the date two London Banking
Days prior to the date such Rent payment came due for loans in Dollars to
leading European banks for a period of one month commencing on such date and in
an amount of $10,000,000.

“Lien” means any mortgage, pledge, lien, charge, encumbrance, lease, conditional
sale or security interest.

“London Banking Day” means any day on which commercial banks are not authorized
or required to close in London, England and which is also a day on which
dealings in U.S. Dollar deposits are carried out in the London Interbank market.

“Loss Payee” means Lessor, except as otherwise provided in a consent and
acknowledgment described in Section 8.3.2(b) of the Participation Agreement.

“Loss Payment Date” has the meaning specified in Section 10(a) of the Lease.

“Maintenance Program” has the meaning specified in Section 7(a)(ii) of the
Lease.

“Manufacturer” means Airbus S.A.S.

“Marketing Inspection” has the meaning specified in Section 12(b) of the Lease.

“Moody’s” means Moody’s Investors Services, Inc. (or any successor thereto that
is a nationally recognized statistical rating organization).

“MPD” means the maintenance planning document published by the Manufacturer and
applicable to the Aircraft, as revised from time to time.

“New Owner Participant” has the meaning set forth in Section 8.1 of the
Participation Agreement.

“New Owner Trustee” has the meaning set forth in Section 8.1 of the
Participation Agreement.

“Obsolete Parts” has the meaning specified in Section 8(c) of the Lease.

“Operative Documents” means the Lease, the Participation Agreement, the Trust
Agreement[, the Engine Warranty Agreement]2 and any Owner Participant Guarantee.

“Overdue Rate” means, as at any date of determination, an interest rate equal to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] per annum plus the applicable LIBOR,
calculated on the basis of a 360-day year and the number of actual days elapsed.

 

2 

Include if applicable.

 

11



--------------------------------------------------------------------------------

“Owner Participant” means [Name of Owner Participant], a [jurisdiction] [type of
entity].

“Owner Participant Guarantee” means [(i) for so long as [Name of Owner
Participant] is the Owner Participant, the Guarantee ([YEAR] MSN [MSN]), dated
as of [                    ], by [Name of Owner Participant Guarantor], and
(ii) otherwise,]3 an absolute and unconditional guarantee by the applicable
Owner Participant Guarantor, substantially in the form of Exhibit G to the
Participation Agreement or, otherwise, in form and substance reasonably
satisfactory to Lessee, delivered pursuant to Section 8.2(a)(ii) of the
Participation Agreement.

“Owner Participant Guarantor” [(i) with respect to the period during which [Name
of Owner Participant] is Owner Participant under the Operative Documents, means
[Name of Owner Participant Guarantor] and (ii)]4 with respect to the period
during which any Transferee is Owner Participant under the Operative Documents,
has the meaning set forth in Section 8.2.(a)(ii) of the Participation Agreement.

“Owner Trustee” means (i) Wells Fargo Bank Northwest, National Association, a
national banking association, not in its individual capacity, but solely in its
capacity as owner trustee under the Trust Agreement, or (ii) if Wells Fargo Bank
Northwest, National Association is not then serving as Owner Trustee under the
Trust Agreement, the successor Owner Trustee under the Trust Agreement.

“Participation Agreement” means that certain Participation Agreement ([YEAR] MSN
[MSN]), dated as of [                    ], [YEAR], among Lessee, Owner Trustee,
Trust Company and Owner Participant.

“Parts” means any and all appliances, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature (other than
(i) complete Engines or engines and (ii) any Excluded Equipment), so long as the
same are incorporated or installed in or attached to the Airframe or any Engine
or so long as title thereto remains vested in Lessor in accordance with the
terms of Section 8 of the Lease after removal from the Airframe or any Engine.

“Permitted Country” means each of the countries listed in Schedule A to the
Participation Agreement.

“Permitted Investment” means each of the following:

(i) direct obligations of the U.S. and agencies thereof;

(ii) obligations fully guaranteed by the U.S.;

 

3 

Include if there will be an Owner Participant Guarantee for the initial Owner
Participant.

4 

Include if there will be an Owner Participant Guarantee for the initial Owner
Participant.

 

12



--------------------------------------------------------------------------------

(iii) certificates of deposit issued by, or bankers acceptances of, or time
deposits with, any bank, trust company or national banking association
incorporated or doing business under the laws of the U.S. or one of the states
thereof having combined capital and surplus and retained earnings of at least
$100,000,000, and having a rating of A, its equivalent or better by Moody’s or
S&P (or if neither such organization shall rate such institution at any time, by
any nationally recognized rating organization in the United States);

(iv) commercial paper of any holding company of a bank, trust company or
national banking association described in clause (iii);

(v) bearer note deposits with, or certificates of deposit issued by, or
promissory notes of, any subsidiary incorporated under the laws of Canada (or
any province thereof) of any bank, trust company or national banking association
described in clause (iii), (viii) or (ix);

(vi) commercial paper of companies having a rating assigned to such commercial
paper by Moody’s or S&P (or, if neither such organization shall rate such
commercial paper at any time, by any nationally recognized rating organization
in the United States) equal to either of the two highest ratings assigned by
such organization;

(vii) U.S. dollar-denominated certificates of deposit issued by, or time
deposits with, the European subsidiaries of (A) any bank, trust company or
national banking association described in clause (iii) or (B) any other bank
described in clause (viii) or (ix);

(viii) U.S.-issued Yankee certificates of deposit issued by, or bankers
acceptances of, or commercial paper issued by, any bank having combined capital
and surplus and retained earnings of at least $100,000,000 and headquartered in
Canada, Japan, the United Kingdom, France, Germany, Switzerland or The
Netherlands;

(ix) U.S. dollar-denominated time deposits with any Canadian bank having a
combined capital and surplus and retained earnings of at least $100,000,000 and
having a rating of A, its equivalent or better by Moody’s or S&P (or, if neither
such organization shall rate such institution at any time, by any nationally
recognized rating organization in the United States);

(x) Canadian Treasury Bills fully hedged to U.S. dollars;

(xi) repurchase agreements with any financial institution having combined
capital and surplus and retained earnings of at least $100,000,000
collateralized by transfer of possession of any of the obligations described in
clauses (i) through (x) above; and

(xii) money market mutual funds that are registered with the Security and
Exchange Commission under the Investment Company Act and operated in accordance
with Rule 2a-7 and that at the time of such investment are rated “Aaa” by
Moody’s and/or “AAA” by S&P.

 

13



--------------------------------------------------------------------------------

“Permitted Lien” has the meaning specified in Section 6 of the Lease.

“Permitted Sublessee” means:

(i) the Manufacturer or Engine Manufacturer (or any Affiliate of either
thereof);

(ii) any Certificated Air Carrier;

(iii) any foreign air carrier that is principally based in and a domiciliary of
a Permitted Country, if, at the time Lessee enters into a sublease with such
foreign air carrier, Lessor receives an opinion from counsel to Lessee (which
counsel shall be reasonably satisfactory to Lessor) to the effect that:

(A) all filing, recording and other action necessary to perfect and protect
Lessor’s rights and interests in and to the Aircraft and the Lease has been
accomplished;

(B) there exist no possessory rights in favor of such sublessee under the laws
of such sublessee’s country which would, upon bankruptcy or insolvency of or
other default by Lessee and assuming that at the time of such bankruptcy,
insolvency or other default by Lessee, such sublessee is not insolvent or
bankrupt, prevent the return of an Engine or the Airframe and each Engine or
engine subject to such sublease to Lessor in accordance with and when permitted
by the terms of Sections 14 and 15 of the Lease upon the exercise by Lessor of
its remedies under Section 15 of the Lease; and

(C) the terms of the Lease are legal, valid, binding and enforceable in the
country in which such foreign air carrier is principally based (subject to
customary exceptions); or

(iv) any foreign air carrier not described in clause (iii) above consented to in
writing by Lessor (such consent not to be unreasonably withheld);

provided that in the case of any such foreign air carrier referred to in clause
(iii) or (iv) above (other than a foreign air carrier principally based in
Taiwan), the U.S. maintains full diplomatic relations with the country in which
such foreign air carrier is principally based at the time such sublease is
entered into.

“Person” means any individual person, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, trustee,
unincorporated organization or government.

 

14



--------------------------------------------------------------------------------

“Qualifying Institution” has the meaning specified in Section 8.2(a)(ii) of the
Participation Agreement.

“Reference Banks” means Citibank, JP Morgan Chase Bank, Deutsche Bank, and such
other or additional banking institutions as may be designated from time to time
by mutual agreement of Lessee and Lessor.

“Reference Stipulated Loss Value Determination Date” means (i) with respect to
Section 10 of the Lease, the Stipulated Loss Value Determination Date on or
immediately preceding the Loss Payment Date, (ii) with respect to Section 15(c)
of the Lease, the Stipulated Loss Value Determination Date on or immediately
preceding the Specified Payment Date and (iii) with respect to Section 15(d) of
the Lease, the Stipulated Loss Value Determination Date on or immediately
preceding the Sale Date.

“Related Aircraft” means any aircraft that is a “Leased Aircraft” (as defined in
the American/Airbus Purchase Agreement) other than the Aircraft.

“Related Lease” means, as of any date of determination, any aircraft lease
agreement in substantially the form of the Lease Agreement with respect to any
Related Aircraft between Lessee, as lessee, and Wells Fargo Bank Northwest,
National Association, as owner trustee (or a successor trust company or any
other bank or trust company pursuant to a “Trust Transfer” with respect to such
aircraft lease agreement), as lessor, provided that, as of such date, the “Owner
Participant” with respect to such aircraft lease agreement and Owner Participant
with respect to the Lease Agreement are identical or are Affiliates and the
further conditions in both of the following clauses (A) and (B) are satisfied:
(A) with respect to such aircraft lease agreement, either (x) Owner Participant
is and has been the “Owner Participant” since the inception of such aircraft
lease agreement or [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and (B) with
respect to the Lease Agreement, Owner Participant is and has been [name of
initial Owner Participant] since the inception of the Lease Agreement.

“Related Indemnitee Group” with respect to any Indemnified Person, subject to
Section 8.3.2(a) of the Participation Agreement, means each of such Indemnified
Person’s officers, directors, servants, agents, successors and permitted
assigns.

“Renewal Term” has the meaning set forth in Section 21 of the Lease.

“Rent” means Basic Rent and Supplemental Rent.

“Replaced Engine” has the meaning set forth in Section 8(d)(i) of the Lease.

 

15



--------------------------------------------------------------------------------

“Replacement Engine” means an engine of the same make and model as the Replaced
Engine (or engine of the same or another manufacturer of a comparable or an
improved model and suitable for installation and use on the Airframe and
compatible with the other Engine) which shall have been substituted under the
Lease pursuant to the Return Conditions or Sections 8(d) or 10(d) of the Lease,
together with all Parts relating to such engine, but in each case excluding any
Excluded Equipment.

“Re-registration Conditions” means the terms and conditions set forth in
Schedule B to the Participation Agreement.

“Responsible Officer” means, with respect to Lessee, its Chairman of the Board,
its President, any Executive Vice President, any Senior Vice President, the
Chief Financial Officer, any Vice President, the Treasurer, the Secretary or any
other management employee (i) whose power to take the action in question has
been authorized, directly or indirectly, by the Board of Directors of Lessee,
(ii) working under the supervision of any such Chairman of the Board, President,
Executive Vice President, Senior Vice President, Chief Financial Officer, Vice
President, Treasurer or Secretary and (iii) whose responsibilities include the
administration of the transactions and agreements contemplated by the Lease and
other Operative Documents.

“Return Conditions” means the return conditions set forth in Annex B to the
Lease.

“Return Date” has the meaning set forth in Annex B to the Lease.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business (or any successor thereto that is a nationally recognized
statistical rating organization).

“Sale” has the meaning ascribed to the term “sale” in the Cape Town Treaty.

“Sale Date” has the meaning specified in Section 15(d) of the Lease.

“Section 1110” means Section 1110 of the United States Bankruptcy Code of 1978
(11 U.S.C. § 1110).

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

“Specified Payment Date” has the meaning set forth in Section 15(c) of the
Lease.

“Specified Persons” means Owner Trustee, Trust Company, Owner Participant and,
to the extent provided in Section 8.3 of the Participation Agreement, each
Back-Leveraging Indemnified Person. that has been added as an “Indemnified
Person” in a consent and acknowledgment described in Section 8.3.2(b) of the
Participation Agreement.

 

 

16



--------------------------------------------------------------------------------

“Stipulated Loss Value” with respect to the Aircraft means (i) during the Basic
Term, the amount set forth in Schedule B to Lease Supplement No. 1 opposite the
Stipulated Loss Value Determination Date that is the Reference Stipulated Loss
Value Determination Date and (ii) during any Renewal Term, the amount determined
as provided in Section 21 of the Lease applicable to the Stipulated Loss Value
Determination Date that is the Reference Stipulated Loss Value Determination
Date.

“Stipulated Loss Value Determination Date” means (i) during the Basic Term, each
date specified in Schedule B to Lease Supplement No. 1 and (ii) during any
Renewal Term, each Lease Period Date occurring during such Renewal Term.

“Sublease Period” means any period during which a sublease permitted by the
terms of the Lease is in effect.

“Successor” has the meaning set forth in Section 6.1.3(a) of the Participation
Agreement.

“Supplemental Rent” means all amounts (other than Basic Rent) which Lessee
agrees to pay to Lessor, Owner Participant or any other Indemnified Person or
Tax Indemnitee pursuant to any Operative Document, including without limitation
payments of Stipulated Loss Value and indemnities payable under Sections 7.1 and
7.2 of the Participation Agreement.

“Tax” or “Taxes” means all governmental or quasi-governmental fees (including,
without limitation, license, filing and registration fees) and all taxes
(including, without limitation, franchise, excise, stamp, value added, income,
gross receipts, sales, use, property, personal and real, tangible and intangible
taxes), withholdings, assessments, levies, imposts, duties or charges, of any
nature whatsoever, together with any penalties, fines, additions to tax or
interest thereon or other additions thereto imposed, levied or assessed by any
country, taxing authority or governmental subdivision thereof or therein or by
any international authority, including any taxes imposed on any Person as a
result of such Person being required to collect and pay over withholding taxes.

“Tax Indemnitee” means Lessor, Owner Trustee, Trust Company, Owner Participant
and each Back-Leveraging Indemnified Person that has been added as a “Tax
Indemnitee” in a consent and acknowledgment described in Section 8.3.2(b) of the
Participation Agreement (including any security trustee that has been so added)
and their respective officers, directors, servants, agents, successors and
permitted assigns, and, with respect to any Tax imposed on a consolidated or
combined group of companies of which Lessor, Owner Trustee, Trust Company, Owner
Participant or any such Back-Leveraging Indemnified Person is a member, such
group and any member thereof, but excluding any such Person in its capacity as
the manufacturer, supplier or subcontractor of the Aircraft, Airframe or Engines
or any Part and any officer, director, servant, agent, successor or permitted
assign of such Person in such capacity.

“Term” means the Basic Term and, if actually entered into, any Renewal Term.

 

 

17



--------------------------------------------------------------------------------

“Transfer” means an offer, sale, assignment, transfer, participation, conveyance
or other disposition.

“Transferee” has the meaning set forth in Section 8.2(a)(i)(A) of the
Participation Agreement.

“Transportation Code” means that portion of Title 49 of the United States Code
comprising those provisions formerly referred to as the Federal Aviation Act of
1958, as amended.

“Trust” means the trust created under the Trust Agreement.

“Trust Agreement” means that certain Trust Agreement ([YEAR] MSN [MSN]), dated
as of [                    ], [YEAR], between Owner Participant and Trust
Company.

“Trust Company” means (i) Wells Fargo Bank Northwest, National Association, a
national banking association, in its individual capacity, or (ii) if such Wells
Fargo Bank Northwest, National Association is not then serving as Owner Trustee
under the Trust Agreement, the entity serving as Owner Trustee, in its
individual capacity.

“Trust Estate” means all estate, right, title and interest of Owner Trustee in
and to the Aircraft, the Participation Agreement, the Lease and the other
Operative Documents, including, without limitation, all amounts of Basic Rent,
Supplemental Rent, insurance proceeds (other than any insurance proceeds payable
under liability policies to or for the benefit of Trust Company, for its own
account or in its individual capacity, or to Owner Participant) and requisition,
indemnity or other payments of any kind for or with respect to the Aircraft
including, without limitation, any and all payments and proceeds received by
Owner Trustee after the termination of the Lease with respect to the Aircraft
resulting from the sale, lease or other disposition thereof.

“Trust Indenture Act” means the Trust Indenture Act of 1939.

“Trust Transfer” has the meaning set forth in Section 8.1 of the Participation
Agreement.

“UCC” means the Uniform Commercial Code, as in effect in any applicable
jurisdiction.

“U.S.” or “United States” means the United States of America.

“Warranty Bill of Sale” means the warranty (as to title) bill of sale with
respect to the Aircraft executed by the Manufacturer in favor of Owner Trustee.

 

18



--------------------------------------------------------------------------------

*

[FORM OF LEASING LETTER]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

7. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

8. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

9. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

11. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT A

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LEASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TRUST AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PARTICIPATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF DEFINITIONS ANNEX



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

SCHEDULE I

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT G

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

PART A – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

I. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

(A) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

(B) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

II. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

(A) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

(B) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

(C) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

(D) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(E) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(F) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

PART B – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

PART C – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT H

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT H

ANNEX A

TO

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH

THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT I

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT I

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT I

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT I

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT J

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT J

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

*            *            *             *            *



--------------------------------------------------------------------------------

Exhibit A

to

Exhibit J

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Exhibit A

to

Exhibit J

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

EXHIBIT K

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]